       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 1 of 209




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


__________________________________________
NICOLE WADE, AMY DISALVATORE, )
and DYLAN BARKASY                          )
Plaintiffs                                 )
                                           )
v.                                         )                  CIVIL ACTION NO.
                                           )
UNIVERSITY OF CONNECTICUT                  )
BOARD OF TRUSTEES                          )
Defendant                                  )

             DECLARATION OF DR. PETER A. McCULLOUGH, MD, MPH

In accordance with 28 U.S.C. § 1746, I Peter A. McCullough, MD, MPH, declare under the

penalty of perjury of the laws of the United States of America, and state upon personal

knowledge that:

Background

1.     After receiving a bachelor’s degree from Baylor University, I completed my medical

degree as an Alpha Omega Alpha graduate from the University of Texas Southwestern Medical

School in Dallas. I went on to complete my internal medicine residency at the University of

Washington in Seattle, a cardiology fellowship including service as Chief Fellow at William

Beaumont Hospital, and a master’s degree in public health in the field of epidemiology at

The University of Michigan.

2.     I am board certified in internal medicine and cardiovascular disease and hold an

additional certification in clinical lipidology, and previously echocardiography. I participate in

the maintenance of certification programs by the American Board of Internal Medicine for both

Internal Medicine and Cardiovascular Diseases. I am on the medical staff at Baylor University

Medical Center and Baylor Jack and Jane Hamilton Heart and Vascular Hospital, in Dallas,
                                                 1
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 2 of 209




Texas. I am also on staff at Baylor Heart and Vascular Institute, which promotes cardiovascular

research and education. I practice internal medicine and clinical cardiology as well as teach,

conduct research, and I am an active scholar in medicine with roles as an author, editor-in-chief

of two peer-reviewed journals, editorialist, and reviewer at dozens of major medical journals and

textbooks. I am a Professor of Medicine, Texas Christian University and the University of North

Texas Health Sciences Center School of Medicine.

3.     I have led clinical, education, research, and program operations at major academic

centers (Henry Ford Hospital, Oakland University William Beaumont School of Medicine) as

well as academically oriented community health systems. I spearheaded the clinical development

of in vitro natriuretic peptide and neutrophil gelatinase associated lipocalin assays in diagnosis,

prognosis, and management of heart and kidney disease now used worldwide. I also led the first

clinical study demonstrating the relationship between severity of acute kidney injury and

mortality after myocardial infarction. I have contributed to the understanding of the

epidemiology of chronic heart and kidney disease through many manuscripts from the Kidney

Early Evaluation Program Annual Data Report published in the American Journal of Kidney

Disease and participated in clinical trial design and execution in cardiorenal applications of acute

kidney injury, hypertension, acute coronary syndromes, heart failure, and chronic cardiorenal

syndromes. I participated in event adjudication (involved attribution of cause of death) in trials

of acute coronary syndromes, chronic kidney disease, heart failure, and data safety and

monitoring of antidiabetic agents, renal therapeutics, hematology products, and gastrointestinal

treatments. I have served as the chairman or as a member of over 20 randomized trials of drugs,

devices, and clinical strategies. Sponsors have included pharmaceutical manufacturers,

biotechnology companies, and the National Institutes of Health.


                                                  2
          Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 3 of 209




4.        I frequently lecture and advise on internal medicine, nephrology, and cardiology to

leading institutions worldwide. I am recognized by my peers for my work on the role of chronic

kidney disease as a cardiovascular risk state. I have over 1,000 related scientific publications,

including the “Interface between Renal Disease and Cardiovascular Illness” in Braunwald’s

Heart Disease Textbook. My works have appeared in the New England Journal of Medicine,

Journal of the American Medical Association, and other top-tier journals worldwide. I am a

senior associate editor of the American Journal of Cardiology. I have testified before the U.S.

Senate Committee on Homeland Security and Governmental Affairs, the U.S. Food and Drug

Administration Cardiorenal Advisory Panel and its U.S. Congressional Oversight Committee,

The New Hampshire Senate, the Colorado House of Commons, and the Texas Senate Committee

on Health and Human Services.

5.        I am a Fellow of the American College of Cardiology, the American Heart Association,

the American College of Physicians, the American College of Chest Physicians, the National

Lipid Association, the Cardiorenal Society of America, and the National Kidney Foundation. I

am also a Diplomate of the American Board of Clinical Lipidology.

6.        In 2013, I was honored with the International Vicenza Award for Critical Care

Nephrology for my contribution and dedication to the emerging problem of cardiorenal

syndromes. I am a founding member of Cardiorenal Society of America, an organization

dedicated to bringing together cardiologists and nephrologists and engage in research, improved

quality of care, and community outreach to patients with both heart and kidney disease. 1

7.         I am the current President of the Cardiorenal Society of America, an expert organization

dedicated to advancing research and clinical care for patients who have combined heart and



1
    http://www.cardiorenalsociety.org/
                                                  3
        Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 4 of 209




kidney disease. I am the Editor-in-Chief of Cardiorenal Medicine, a primary research journal

listed by the National Library of Medicine which is the only publication with a primary focus on

research concerning patients with combined heart and kidney disease. Finally, I am the Editor-in-

Chief of Reviews in Cardiovascular Medicine, a widely read journal that publishes reviews on

contemporary topics in cardiology and is also listed by the National Library of Medicine.

8.      My appended curriculum vitae further demonstrates my academic and scientific

achievements and provides a list of publications authored by me in the past 30 years.

9.      Since the outset of the pandemic, I have been a leader in the medical response to the

COVID-19 disaster and have published “Pathophysiological Basis and Rationale for Early

Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection,” the first synthesis of sequenced

multidrug treatment of ambulatory patients infected with SARS-CoV-2 in the American Journal

of Medicine and updated in Reviews in Cardiovascular Medicine. 2 I have 45 peer-reviewed

publications on the COVID-19 infection cited in the National Library of Medicine. Through a

window to public policymakers, I have contributed extensively on issues surrounding the

COVID-19 crisis in a series of OPED’s for The Hill in 2020. I testified on the SARS-CoV-2

outbreak in the U.S. Senate Committee on Homeland Security and Governmental Affairs on

November 19, 2020. I testified on lessons learned from the pandemic response in the Texas


2
  McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan KR, Katz N, Lepor NE, Vijay K, Carter H,
Singh, B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari GM, Milligan GP, Safder T, Tecson KM,
Wang DD, McKinnon JE, O'Neill WW, Zervos M, Risch HA. Pathophysiological Basis and Rationale for
Early Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection. Am J Med. 2021 Jan;134(1):16-22. doi:
10.1016/j.amjmed.2020.07.003. Epub 2020 Aug 7. PMID: 32771461; PMCID: PMC7410805 available at
https://pubmed.ncbi nlm nih.gov/32771461/; McCullough PA, Alexander PE, Armstrong R, Arvinte C, Bain AF,
Bartlett RP, Berkowitz RL, Berry AC, Borody TJ, Brewer JH, Brufsky AM, Clarke T, Derwand R, Eck A, Eck J,
Eisner RA, Fareed GC, Farella A, Fonseca SNS, Geyer CE Jr, Gonnering RS, Graves KE, Gross KBV, Hazan S,
Held KS, Hight HT, Immanuel S, Jacobs MM, Ladapo JA, Lee LH, Littell J, Lozano I, Mangat HS, Marble B,
McKinnon JE, Merritt LD, Orient JM, Oskoui R, Pompan DC, Procter BC, Prodromos C, Rajter JC, Rajter JJ, Ram
CVS, Rios SS, Risch HA, Robb MJA, Rutherford M, Scholz M, Singleton MM, Tumlin JA, Tyson BM, Urso RG,
Victory K, Vliet EL, Wax CM, Wolkoff AG, Wooll V, Zelenko V. Multifaceted highly targeted sequential multidrug
treatment of early ambulatory high- risk SARS-CoV-2 infection (COVID-19). Rev Cardiovasc Med. 2020 Dec
30;21(4):517 doi: 10.31083/j rcm.2020.04.264. PMID: 33387997 available at
https://pubmed.ncbi nlm nih.gov/33387997/.


                                                       4
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 5 of 209




Senate Committee on Health and Human Services on March 10, 2021, and on early treatment of

COVID-19 at the Colorado General Assembly on March 31, 2021. Additionally, I testified in the

New Hampshire Senate on legislation concerning the investigational COVID-19 vaccine on

April 14, 2020. My expertise on the SARS-CoV-2 infection and COVID-19 syndrome, like that

of infectious disease specialists, is approximately 18 months old with the review of hundreds of

manuscripts and with the care of many patients with acute COVID-19, post-COVID-19 long-

hauler syndromes, and COVID-19 vaccine injury syndromes including neurologic damage,

myocarditis, and a variety of other internal medicine problems that have occurred after the

mRNA and adenoviral DNA COVID-19 vaccines. I have formed my opinions in close

communications with many clinicians around the world based on in part our collective clinical

experience with acute and convalescent COVID-19 cases as well as closely following the

preprint and published literature on the outbreak. I have specifically reviewed key published rare

cases and reports concerning the possible recurrence of SARS-CoV-2 in patients who have

survived an initial episode of COVID-19 illness.

10.    My compensation rates are as follows: I am working on this case Pro Bono.

As to my expert opinion:

Methodologies and Analysis of COVID-19 Generally

11.    The CDC recently reported the lowest number of cases since March of 2020 (the

beginning of the COVID-19 pandemic). Sam Baker & Andrew Witherspoon, COVID-19 cases

hit lowest point in U.S. since pandemic began, AXIOS (June 3, 2021),

https://www.axios.com/coronavirus-cases-infections-vaccines-success-fa7673a1-0582-4e69-

aefb-3b5170268048.html

12.    Further, according to my research, herd immunity is calculated by a specific formula, as


                                                5
        Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 6 of 209




follows: ((CC*6) + V + (.15*P)) ÷ P = HIN.

        CC= COVID-19 cases in the state

        6= the current CDC multiplier 3

        V= number of vaccinated in the state

        15% = the number of people in a given state that will not get COVID-19

        P=Population of a state

        HIN=Herd Immunity Totals

        By this method of calculation, the United States has achieved herd immunity meaning

that the total of this calculation exceeds 100%. As vaccines continue to fail we can expect cases

of COVID-19 and the meaning of herd immunity applies to spread. Despite expected incidents

and prevalent cases, my opinion is that spread will be minimized and there will be no more large

outbreak curves as the country experienced in November through early January before the advent

of widely deployed early treatment protocols. Because the randomized trials of all COVID-19

vaccines revealed < 1% absolute risk reductions, and the recent observation of widespread failure

of COVID-19 vaccines in countries such as Israel which has a substantial population vaccinated

early the pandemic, we can expect more vaccine failures in the United States and no fundamental

impact of mass vaccination on the epidemic curves.

College Age Students and COVID-19

13.     In addition, in my expert medical opinion and as Table 1 below shows, there is little to no

risk for serious injury or hospitalization for COVID-19 among college age students.

Table 1: COVID-19 Deaths by Age Group in the U.S. as of June 27, 2021:




3
  Centers for Disease Control and Prevention, Estimated Disease Burden of COVID-19 (May 19, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/burden.html

                                                      6
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 7 of 209
         Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 8 of 209




14.      There is neglible risk for college age students across the United States. For example, for

each 18-29-year-old that dies from COVID-19, four 30-39year olds die, ten 40-49-year-olds die,

thirty-five 50-64-year-olds die, ninety-five 65-74-year-olds die, 230 75-84-year-olds die, and 610

over 85 years of age die. See Table 2.

15.      In my expert medical opinion, the epidemic spread of COVID-19, like all other

respiratory viruses, notably influenza, 4 is driven by symptomatic persons; asymptomatic spread

is trivial and inconsequential.

16.      A meta-analysis of contact tracing studies published in The Journal of the American

Medical Association showed asymptomatic COVID-19 spread was negligible at 0.7%. Zachary

J. Madewell, Ph.D.; Yang Yang, Ph.D.; Ira M. Longini Jr, Ph.D.; M. Elizabeth Halloran, MD,

DSc; Natalie E. Dean, Ph.D., Household Transmission of SARS-CoV-2: A Systematic Review

and Meta-analysis, JAMA Network Open, available at

https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774102 (last visited June 20,

2021).

17.      Accordingly, a rational and ethical prevention measure to reduce the spread of COVID-

19 is a simple requirement, as part of formal policies, that persons with active symptomatic,

febrile (feverish) respiratory illnesses, like COVID-19, should isolate themselves. Indeed, during

the H1N1 influenza A pandemic, fully open, unmasked college campuses were advised by

federal healthofficials, “Flu-stricken college students should stay out of circulation” and “if they




4
  Eleni Patrozou & Leonard A. Mermel, Does Influenza Transmission Occur from Asymptomatic Infection or Prior
to Symptom Onset?, 124 Pub. Health Rep. 193 (2009).

                                                     8
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 9 of 209




can’t avoid contact they need to wear surgical masks.” Great Falls Tribune, Advice: Flu-stricken

college students should stay out of circulation, August 21, 2009, page 5, section A, available at

https://www.newspapers.com/image/243611045

18.    Further, young people are not the spreaders of the virus to the community. A recent

study from Dr. Arnold and colleagues that reported the results of a longitudinal serosurvey

(blood sampling) of community residents in Centre County, Pennsylvania, home to Pennsylvania

State University, University Park campus. See Callum R K Arnold, Sreenidhi Srinivasan,

Catherine M Herzog, Abhinay Gontu, Nita Bharti, Meg Small, Connie J Rogers, Margeaux M

Schade, Suresh V Kuchipudi, Vivek Kapur, Andrew Read, Matthew J Ferrari, SARS-CoV-2

Seroprevalence in a University Community: A Longitudinal Study of the Impact of Student

Return to Campus on Infection Risk Among Community Members, medRXiv (Feb. 19, 2021),

available at https://pubmed.ncbi.nlm.nih.gov/33619497/ (last visited June 20, 2021).

19.    College age students face little chance of actually catching COVID-19 or developing

severe symptoms if it occurs and a negligible chance of spreading it to the greater community.

Advances in COVID-19 Treatments

20.    Even if young people contract the virus, the treatment of the infection has improved

tremendously since the advent of COVID-19. Studies have shown several different treatment

methods, which have proven effective. A combination of medications, supported by the

Association of American Physicians and Surgeons, for a minimum of five days and acutely

administered supplements used for the initial ambulatory patient with suspected and or

confirmed COVID-19 (moderate or greater probability) has proven effective. Brian C Procter,

Casey Ross, Vanessa Pickard, Erica Smith, Cortney Hanson, Peter A McCullough, Clinical




                                                 9
         Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 10 of 209




outcomes after early ambulatory multidrug therapy for high-risk SARS-CoV-2 (COVID-19)

infection, Reviews in Cardiovascular Medicine (December 30, 2021), available at

https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.04.260 (last visited June 26, 2021),

summarized in Table 3 below. This approach has resulted in an ~85% reduction in

hospitalization and death in high-risk individuals presenting with COVID-19. 5

Table 3: COVID-19 Treatments

    Agent (drug)                                           Rationale
    Zinc                                                   Inhibits SARS-CoV-2 RNA synthesis
    Hydroxychloroquine 200 mg po bid                       Inhibits endosomal transfer of virions,
                                                           anti-inflammatory
    Ivermectin (200 mcg/kg) usual dose                     Attenuates importin á/â-mediated
    nuclear12 mg po qd x 3 days                            transport of SARS-CoV-2 into
    nucleus
    Azithromycin 250 mg po bid                             Covers respiratory bacterial
                                                           pathogens insecondary infection
    Doxycycline 100 mg po bid                              Covers respiratory bacterial
                                                           pathogens in secondary infection
    Inhaled budesonide, Dexamethasone 8 mg IM              Treats cytokine storm
    Folate, thiamine, vitamin B-12                         Reduce tissue oxidative stress

    Intravenous fluid                                      Intravascular volume expansion


21.       I, along with my colleagues, conducted the study referenced in paragraph 23, which

evaluated patients between the ages of 12 and 89 years. The average age was 50.5 and 61.6%

were women. The study found that primary care physicians can treat COVID-19 patients

resulting in rates of hospitalization and death. The study showed that administration of the

medicines and supplements shown in Table 3 produces a less than 2% chance of facing

hospitalization or death among high-risk adults (age over 50 with medical problems). As this

study was done with mainly higher-risk patients at the peak of the pandemic, this is a highly


5
    https://ijirms.in/index.php/ijirms/article/view/1100
                                                   10
         Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 11 of 209




successful treatment plan and just one of the many new treatments that have been used in the last

year including those admitted for COVID-19 which are covered in the NIH COVID-19

Guidelines. Id.; see also National Institutes of Health, Therapeutic Management of Adults With

COVID-19 (Updated May 24, 2021), https://www.COVID-

1919treatmentguidelines.nih.gov/management/therapeutic-management/ (last visited June 21,

2021).

22.       Treatment has improved so drastically for COVID-19 that according to the CDC AH

Provisional COVID-19 Death Counts by Age, there were 14 deaths in Connecticut for the age

group of 29 and under in 2020 and 2021. This is evidence of less virulent strains of SARS-CoV-

2 and better treatment and less risk for students and a generally lowered virulence for the SARS-

CoV-2 strains as the pandemic progresses over time.

23.       In my expert medical opinion, the combination of lowering COVID-19 rates,

achievement of herd immunity, the low risk of hospitalization and death among college age

students, and the drastically improved treatment options make the Emergency Use Authorization

for the investigational COVID-19 vaccine sponsored by the US FDA and CDC, unreasonable

from a scientific and medical perspective.

COVID-19 Vaccine Research and Development

24. The COVID-19 genetic vaccines (Pfizer, Moderna, J&J) skipped testing for genotoxicity,

mutagenicity, teratogenicity, and oncogenicity. In other words, it is unknown whether or not

these products will change human genetic material, cause birth defects, reduce fertility, or cause

cancer.

25.       The Pfizer, Moderna, and JNJ vaccines are considered “genetic vaccines” or vaccines

produced from gene therapy molecular platforms which according to US FDA regulatory


                                                11
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 12 of 209




guidance are classified as gene delivery therapies and should be under a 15-year regulatory cycle

with annual visits for safety evaluation by the research sponsors. FDA. Food and Drug

Administration. (Long Term Follow-up After Administration of Human Gene Therapy Products.

Guidance for Industry. FDA-2018-D-2173. 2020. Accessed July 13, 2021, at

https://www.fda.gov/regulatory-information/search-fda-guidance-documents/long-term-follow-

after-administration-human-gene-therapy-products) FDA has “advised sponsors to observe

subjects for delayed adverse events for as long as 15 years following exposure to the

investigational gene therapy product, specifying that the long-term follow-up observation should

include a minimum of five years of annual examinations, followed by ten years of annual

queries of study subjects, either in person or by questionnaire.” (emphasis added) Thus, the

administration of the Moderna, Pfizer, and JNJ vaccines should not be undertaken without the

proper consent and arrangements for long-term follow-up which are currently not offered in the

US. (See, EUA briefing documents for commitments as to follow up: Moderna 6, Pfizer 7, J&J 8)

        They have a dangerous mechanism of action in that they all cause the body to make an

uncontrolled quantity of the pathogenic wild-type spike protein from the SARS-CoV-2 virus for

at least two weeks probably a longer period based on the late emergence of vaccine injury

reports. This is unlike all other vaccines where there is a set amount of antigen or live-attenuated

virus. This means for Pfizer, Moderna, and J&J vaccines it is not predictable among patients who

will produce more or less of the spike protein. The Pfizer, Moderna, and JNJ vaccines because

they are different, are expected to produce different libraries of limited antibodies to the now

extinct wild-type spike protein. We know the spike protein produced by the vaccines is obsolete



6
  https://www.fda.gov/media/144434/download
7
  https://www.fda.gov/media/144245/download
8
  https://www.fda.gov/media/146219/download

                                                 12
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 13 of 209




because the 17th UK Technical Report on SARS-CoV-2 Variants issued June 25, 2021, and the

CDC June 19, 2021, Variant Report both indicate the SARS-CoV-2 wild type virus to which all

the vaccines were developed is now extinct.

https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file
/1001354/Variants_of_Concern_VOC_Technical_Briefing_17.pdf
https://COVID-19.cdc.gov/COVID-19-data
tracker/?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fcases-updates%2Fvariant-proportions.html#variant-proportions

The spike protein itself has been demonstrated to injure vital organs such as the brain, heart,

lungs, as well as damage blood vessels and directly cause blood clots. Additionally, because

these vaccines infect cells within these organs, the generation of spike protein within heart and

brain cells, in particular, causes the body's own immune system to attach to these organs. This is

abundantly apparent with the burgeoning number of cases of myocarditis or heart inflammation

among individuals below age 30 years. See, infra ¶ 48 - 54.

          Because the US FDA and CDC have offered no methods of risk mitigation for these

serious adverse effects which can lead to permanent disability or death, no young adults should

be pressured, coerced, receive the threat or reprisal, or be mandated to receive one of these

investigational products against their will. Because the vaccine centers, CDC, FDA, and the

vaccine manufacturers ask for the vaccine recipient to grant indemnification on the consent form

before injection, all injuries incurred by young adults are at their own cost which can be

prohibitive depending on the needed procedures, hospitalizations, rehabilitation, and

medications.

26.    In general, it is never good clinical practice to widely utilize novel biological products in

populations that have not been tested in registrational trials. For COVID-19 vaccines, this

includes COVID-19 survivors, those with prior suspected COVID-19 infection, those with


                                                13
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 14 of 209




positive SARS-CoV-2 serologies, pregnant women, and women of childbearing potential who

cannot assure contraception.

27.    It is never good research practice to perform a large-scale clinical investigation without

the necessary structure to ensure the safety and protection of human subjects. These structures

include a critical event committee, data safety monitoring board, and human ethics committee.

These groups in large studies work to objectively assess the safety of the investigational product

and research integrity. The goal is mitigating risk and protecting human subjects. It is my

understanding that the COVID-19 vaccine program is sponsored by the CDC and FDA and has

none of these safety structures in place. It is my assessment, that the COVID-19 clinical

investigation has provided no meaningful risk mitigation for subjects (restricting groups, a

special assessment of side effects, follow-up visits, or changes in the protocol to ensure or

improve the safety of the program). 9

COVID-19 Vaccine Risks to College Age Students

28.    The COVID-19 public vaccination program operated by the CDC and the FDA is a

clinical investigation and under no circumstance can any person receive pressure, coercion, or

threat of reprisal on their free choice of participation. Violation of this principle of autonomy by

any entity constitutes reckless endangerment with a reasonable expectation of causing personal

injury resulting in damages.

29.    The current COVID-19 vaccines are not sufficiently protective against contracting

COVID-19 to support its use beyond the current voluntary participation in the CDC-sponsored

program. A total of 10,262 SARS-CoV-2 vaccine breakthrough infections had been reported



9
  https://www.authorea.com/users/414448/articles/522499-sars-cov-2-mass-vaccination-urgent-
questions-on-vaccine-safety-that-demand-answers-from-international-health-agencies-
regulatory-authorities-governments-and-vaccine-developers
                                                 14
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 15 of 209




from 46 U.S. states and territories as of April 30, 2021. Among these cases, 6,446 (63%)

occurred in females, and the median patient age was 58 years (interquartile range = 40–74 years).

Based on preliminary data, 2,725 (27%) vaccine breakthrough infections were asymptomatic,

995 (10%) patients were known to be hospitalized, and 160 (2%) patients died. Among the 995

hospitalized patients, 289 (29%) were asymptomatic or hospitalized for a reason unrelated to

COVID-19. The median age of patients who died was 82 years (interquartile range = 71–89

years); 28 (18%) decedents were asymptomatic or died from a cause unrelated to COVID-19.

Sequence data were available from 555 (5%) reported cases, 356 (64%) of which were identified

as SARS-CoV-2 variants of concern, including B.1.1.7 (199; 56%), B.1.429 (88; 25%), B.1.427

(28; 8%), P.1 (28; 8%), and B.1.351 (13; 4%). None of these variants are encoded in the RNA or

DNA of the current COVID-19 vaccines. In response to these numerous reports, the CDC

announced on May 1, 2021, that community breakthrough cases would no longer be reported to

the public and only those vaccine failure cases requiring hospitalization will be reported,

presumably on the CDC website (https://www.cdc.gov/mmwr/volumes/70/wr/mm7021e3.htm).

This overt asymmetric reporting will create the false picture of only unvaccinated individuals

developing COVID-19 when in reality patients who are fully vaccinated will be contracting

breakthrough infections except for those vaccinated individuals who were previously immune

from prior COVID-19 infection.

30.    The Delta variant of SARS-CoV-2 accounts for the majority of cases in the United

Kingdom, Israel, and the United States. Because of progressive mutation of the spike protein,

the virus has achieved an immune escape from the COVID-19 vaccines with the most obvious

example being Israel where indiscriminate vaccination achieved 80% immunization rates. See

Table 4


                                                15
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 16 of 209




       This has promoted the emergence of the Delta variant as the dominant strain and because

it is not adequately covered by the Pfizer COVID-19 vaccine, >80% of COVID-19 cases have

occurred in persons fully vaccinated. This confirms the failure of the vaccines against COVID-

19.

Table 4: Israel Confirmed Cases, Vaccinated vs. Unvaccinated
Source: https://datadashboard.health.gov.il/COVID-19019/general




31.    In the SARS-CoV-2 variants of concern and variants under investigation in England

Technical briefing 17 25 June 2021, 92,056 cases had the Delta variant and 50/7235 fully

vaccinated and 44/53,822 of the unvaccinated died. This indicates that the fully vaccinated who

contract the Delta variant have an 8.6-fold increased risk for death, (95% CI 5.73-12.91), p <

0.0001, as compared to those who chose to remain unvaccinated,



                                                16
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 17 of 209




https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment data/file

/1001354/Variants_of_Concern_VOC_Technical_Briefing_17.pdf

32. The CDC has published a report titled: “Outbreak of SARS-CoV-2 Infections, Including

COVID-19 Vaccine Breakthrough Infections, Associated with Large Public Gatherings —

Barnstable County, Massachusetts, July 2021” demonstrating complete failure of the COVID-19

in controlled spread of SARS-CoV-2 in congregate settings. My interpretation of this report is

that the vaccines are not sufficiently effective to make the elective, investigation vaccine

recommended for use beyond individual preference.

https://www.cdc.gov/mmwr/volumes/70/wr/pdfs/mm7031e2-H.pdf




33.    In 1990, the Vaccine Adverse Event Reporting System (“VAERS”) was established as a

national early warning system to detect possible safety problems in U.S. licensed vaccines.

VAERS is a passive reporting system, meaning it relies on individuals to voluntarily send in


                                                 17
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 18 of 209




reports of their experiences to the CDC and FDA. VAERS is useful in detecting unusual or

unexpected patterns of adverse event reporting that might indicate a possible safety problem with

a vaccine.

34.    The total safety reports in VAERS for all vaccines per year up to 2019 was 16,320. The

total safety reports in VAERS for COVID-19 Vaccines alone through Jun 18, 2021, is 387,288.

35.    Based on VAERS as of July 16, 2021, there were 11,405 COVID-19 vaccine deaths

reported and 36,117 hospitalizations reported for the COVID-19 vaccines (Pfizer, Moderna,

JNJ). See VAERS COVID-19 Vaccine Data, attached as Exhibit B. By comparison, from 1999,

until December 31, 2019, VAERS received 3167 death reports (158 per year) adult death reports

for all vaccines combined. 10 Thus, the COVID-19 mass vaccination is associated with at least a

39-fold increase in annualized vaccine deaths reported to VAERS.

36.    COVID-19 vaccine adverse events account for 98% of all vaccine-related AEs from

December 2020 through the present in VAERS.

37.    The COVID-19 vaccines are not safe for general use and cannot be deployed

indiscriminately or supported, recommended, or mandated among any group.

38.    There are emerging trends showing that the vaccine is especially risky for those 12-29 in

my expert medical opinion with complications in the cardiovascular, neurological, hematologic,

and immune systems. (See, Rose J, et al)

39.    Increasingly the medical community is acknowledging the possible risks and side effects

including myocarditis, Bell’s Palsy, Pulmonary Embolus, Pulmonary Immunopathology, and




 10
   Pedro L. Moro, Jorge Arana, Mria Cano, Paige Lewis, and Tom T. Shimabukuro, Deaths Reported to the
 VaccineAdverse Event Reporting System, United States, 1997-2013, VACCINES, CID 2015:61 (September
 2015).


                                                   18
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 19 of 209




severe allergic reaction causing anaphylactic shock. See Chien-Te Tseng, Elena Sbrana, Naoko

Iwata-Yoshikawa, Patrick C Newman, Tania Garron, Robert L Atmar, Clarence J Peters, Robert

B Couch, Immunization with SARS coronavirus vaccines leads to pulmonary immunopathology

on challenge with the SARS virus, https://pubmed.ncbi.nlm.nih.gov/22536382/ (last visited June

21, 2021); Centers for Disease Control and Prevention, Allergic Reactions Including

Anaphylaxis After Receipt of the First Dose of Pfizer-BioNTech COVID-19 Vaccine — United

States, December 14–23, 2020 (Jan 15, 2021),

https://www.cdc.gov/mmwr/volumes/70/wr/mm7002e1.htm (last visited June 26, 2021).

40.     The Centers for Disease Control has held emergency meetings on this issue and the

medical community is responding to the crisis. It is known that myocarditis causes injury to heart

muscle cells and may result in permanent heart damage resulting in heart failure, arrhythmias,

and cardiac death. These conditions could call for a lifetime need for multiple medications,

implantable cardio defibrillators, and heart transplantation. Heart failure has a five-year 50%

survival and would markedly reduce the lifespan of a young adult who develops this

complication after vaccine-induced myocarditis (ref McCullough PA Reach Study)

41.     COVID-19 vaccine-induced myocarditis has a predilection for young males below age 30

years. 11 The Centers for Disease Control has held emergency meetings on this issue and the

medical community is responding to the crisis and the US FDA has issued a warning on the

Pfizer and Moderna vaccines for myocarditis. 12 Because this risk is not predictable and the early

reports may represent just the tip of the iceberg, no individual under age 30 under any set of

circumstances should feel obliged to take this risk with the current genetic vaccines


11
   Abu Mouch S, Roguin A, Hellou E, Ishai A, Shoshan U, Mahamid L, Zoabi M, Aisman M, Goldschmid N, Berar
Yanay N. Myocarditis following COVID-19 mRNA vaccination. Vaccine. 2021 Jun 29;39(29):3790-3793. doi:
10.1016/j.vaccine.2021.05.087. Epub 2021 May 28. PMID: 34092429; PMCID: PMC8162819.
12
   https://www.fda.gov/news-events/press-announcements/coronavirus-COVID-19-update-june-25-2021

                                                   19
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 20 of 209
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 21 of 209




43.    Further, the CDC just announced that the vaccine is “likely linked” to myocarditis.

Advisory Board, CDC panel reports ‘likely association’ of heart inflammation and mRNA

COVID-19 vaccines in young people, (June 24, 2021) https://www.advisory.com/daily-

briefing/2021/06/24/heart-inflammation.

44.    The CDC recently released data stating that there have been 267 cases of myocarditis or

pericarditis reported after receiving one dose of the COVID-19 vaccines and 827 reported cases

after two doses through June 11. There are 132 additional cases where the number of doses

received is unknown. Id.

45.    There have been 2466 reported cases of myocarditis that have occurred, and the median

age is thirty. Id. https://www.openvaers.com/COVID-19-data (accessed July 17, 2021

46.    I have seen and examined adolescent patients with post-COVID-19 myocarditis which

typically occurs two days after the injection, most frequently after the second injection of mRNA

products (Pfizer, Moderna). The clinical manifestations can be chest pain, signs and symptoms of

heart failure, and arrhythmias. The diagnosis usually requires a clinical or hospital encounter, 12-

lead electrocardiogram, blood tests including cardiac troponin (test for heart muscle damage),

ECG monitoring, and cardiac imaging with echocardiography or cardiac magnetic resonance

imaging. Given the risks for either manifest or future left ventricular dysfunction, patients are

commonly prescribed heart failure medications (beta-blockers, renin-angiotensin system,

inhibitors), and aspirin. More complicated patients require diuretics and anticoagulants. For post-

COVID-19 vaccine myocarditis, I follow current position papers on the topic and restrict

physical activity and continue medications for approximately three months before blood

biomarkers and cardiac imaging are reassessed. If there is concurrent pericarditis, non-steroidal




                                                 21
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 22 of 209




anti-inflammatory agents and colchicine may additionally be prescribed. Multiple medical

studies are starting to come out detailing this problem. 14

47.     The US FDA has given an update on the JNJ vaccine concerning the risk of cerebral

venous sinus thrombosis and thrombosis with thrombocytopenia in women ages 18-48 associated

with low platelet counts. 15 This complication causes a variety of stroke-like syndromes that can

involve the cranial nerves, vision, and coordination. Blood clots in the venous sinuses of the

brain are difficult to remove surgically and require blood thinners sometimes with only partial

recovery. In some cases, special glasses are required to correct vision and these young adults can

be expected to miss considerable time away from school undergoing neurological rehabilitation.

Because this risk is not predictable no woman under age 48 under any set of circumstances

should feel obliged to take this risk with the JNJ vaccine. https://www.fda.gov/news-

events/press-announcements/joint-cdc-and-fda-statement-johnson-johnson-COVID-19-vaccine

48.         Additionally, the US FDA has an additional warning for Guillen-Barre Syndrome or




 14
   See, e.g., Tommaso D’Angelo MD, Antonino Cattafi MD, Maria Ludovica Carerj MD, Christian BoozMD,
 Giorgio Ascenti MD, Giuseppe Cicero MD, Alfredo Blandino MD,
  Silvio Mazziotti MD, Myocarditis after SARS-CoV-2 Vaccination: A Vaccine-induced Reaction?, Pre-proof,
  Canadian Journal of Cardiology, https://www.onlinecjc.ca/article/S0828-282X(21)00286-5/fulltext (last visitedJune
  26, 2021); Jeffrey Heller, Israel sees probable link between Pfizer vaccine and myocarditis cases (June 2, 2021),
  https://www reuters.com/world/middle-east/israel-sees-probable-link-between-pfizer-vaccine-small-number-
  myoca rditis-cases-2021-06-01/(last visited June 26, 2021); Tschöpe C, Cooper LT, Torre-Amione G, Van
  Linthout S. Management of Myocarditis-Related Cardiomyopathy in Adults. Circ Res. 2019 May
  24;124(11):1568-1583. doi: 10.1161/CIRCRESAHA.118.313578. PMID: 31120823. Caforio AL, Pankuweit
  S, Arbustini E, Basso C, Gimeno-Blanes J, Felix SB, Fu M, Heliö T, Heymans S, Jahns R, Klingel K, Linhart
  A, Maisch B, McKenna W, Mogensen J, Pinto YM, Ristic A, Schultheiss HP, Seggewiss H, Tavazzi L, Thiene
  G, Yilmaz A, Charron P, Elliott PM; European Society of Cardiology Working Group on Myocardial and
  Pericardial Diseases. Current state of knowledge on aetiology, diagnosis, management, and therapy of
  myocarditis: a position statement of the EuropeanSociety of Cardiology Working Group on Myocardial and
  Pericardial Diseases. Eur Heart J. 2013 Sep;34(33):2636-48, 2648a-2648d. doi: 10.1093/eurheartj/eht210.
  Epub 2013 Jul 3. PMID: 23824828.
15
   https://www.fda.gov/news-events/press-announcements/joint-cdc-and-fda-statement-johnson-johnson-COVID-19-
vaccine

                                                        22
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 23 of 209




ascending paralysis for the JNJ vaccine which is not predictable and when it occurs can result in

ascending paralysis, respiratory failure, the need for critical care, and death. Not all cases

completely resolve, and some vaccine victims may require long term mechanical ventilation, or

become quadra- or paraplegics. Prolonged neurological rehabilitation is commonly required, and

this will call for time away from school and studies for those students injured from the JNJ

vaccine with Guillen-Barre Syndrome. https://www.fda.gov/media/150723/download

49.    The vaccine is also far less safe than previous vaccines like the meningococcal meningitis

vaccine that is typically required on college campuses which in 2019 recorded zero deaths. The

COVID-19 vaccines since their EUA approval on May 10, 2021, have already claimed the lives

of 15 children and 79 young individuals under age 30 (VAERS).

50.    For example, the VAERS (Vaccine Adverse Event Reporting System) data from the CDC

shows, for 18-29-year-olds, there have been no deaths from the meningococcal vaccine from

1999 - 2019. See, United States Department of Health and Human Services (DHHS), Public

Health Service (PHS), Centers for Disease Control (CDC)/Food and Drug Administration

(FDA), Vaccine Adverse Reporting System (VAERS) 1990 - 06/11/2021, CDC WONDER On-

line Database. Accessed at https://wonder.cdc.gov/vaers.html on June 23, 2021, 1:43:33 PM,

(“Query Criteria”), Attached as Exhibit C. Additionally, for the Influenza vaccine, in over 20

years, there have been zero deaths in those aged 18-29. See VAERS table of comparison

(https://wonder.cdc.gov/vaers.html) Attached as Exhibit D.

51.    The main side effects people reported from the meningitis vaccine are headache, injection

site pain, nausea, chills, and a fever, and even these were limited as no more than fifteen of each

were reported. Id. The student population and their parents, in general, accept the requirements




                                                 23
         Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 24 of 209




for meningococcal vaccination because the vaccines are safe, effective, and do not pose a risk of

death, unlike the COVID-19 vaccines.

52.       In the brief time the COVID-19 vaccines have been available, there have been many

more serious symptoms and even a death of a healthy 13-year-old boy 16. (See Nationwide

VAERS COVID-19 Vaccine Data through June 18, 2021, attached as Exhibit B) 17

53.       Further, milder side effects from the vaccine include changes in hormone and menstrual

cycles in women, fever, swelling at the injection site, etc. Jill Seladi-Schulman, Ph.D., Can

COVID-19 or the COVID-19 Vaccine Affect Your Period? (May 25, 2021),

https://www.healthline.com/health/menstruation/can-COVID-19-affect-your-period#COVID-19-

and-men%20strual-cycles (last visited June 26, 2021); Rachael K. Raw, Clive Kelly, Jon Rees,

Caroline Wroe, David R. Chadwick, Previous COVID-19 infection but not Long-COVID-19 is

associated with increased adverse events following BNT162b2/Pfizer vaccination, (pre-print)

https://www.medrxiv.org/content/10.1101/2021.04.15.21252192v1 (last visited June 26, 2021).

54.       Recent studies from Tess Lawrie, a highly respected evidence-based professional, on the

UK’s equivalent of the VAERS systems concluded that the vaccines were unsafe for use in

humans due to the extensive side effects they are causing. Tess Lawrie, Re. Urgent preliminary

report of Yellow Card data up to 26th May 2021, (June 9, 2021),

http://www.skirsch.com/COVID-19/TessLawrieYellowCardAnalysis.pdf




Risks of COVID-19 Vaccines for Those Recovered from COVID-19



16
  https://www.newsweek.com/13-year-old-dies-sleep-after-receiving-pfizer-COVID-19-vaccine-
cdc-investigating-1606529
17
     VAERS may be publicly accessed at https://www.openvaers.com/COVID-19-data

                                                     24
         Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 25 of 209




55.       There is recent research on the fact that the COVID-19 vaccine is dangerous for those

who have already had COVID-19 and have recovered with inferred robust, complete, and

durable immunity. These patients were excluded from the FDA-approved clinical trials

performed by Pfizer, Moderna, and J&J. From these trials the safety profile was unknown when

the products for approved for Emergency Use Authorization in 2020. There has been no study

demonstrating clinical benefit with COVID-19 vaccination in those who have well documented

or even suspected prior COVID-19 illness.

56.       A medical study of United Kingdom healthcare workers who had already had COVID-19

and then received the vaccine found that they suffered higher rates of side effects than the

average population. Rachel K. Raw, et al., Previous COVID-19 infection but not Long-COVID-

19 is associated with increased adverse events following BNT162b2/Pfizer vaccination,

medRxiv (preprint), https://www.medrxiv.org/content/10.1101/2021.04.15.21252192v1 (last

visited June 21, 2021).

57.       The test group experienced more moderate to severe symptoms than the study group that

did not previously have COVID-19. Id.

58.       The symptoms included fever, fatigue, myalgia-arthralgia, and lymphadenopathy. Id.

Raw found that in 974 individuals who received the BNT162b2/Pfizer vaccine, those with a prior

history of SARS-CoV-2 or those who had positive antibodies at baseline had a higher rate of

vaccine reactions than those who were COVID-19 naive. Id.

59.       Mathioudakis et al. reported that in 2020 patients who underwent vaccination with either

mRNA-based or vector-based COVID-19 vaccines, COVID-19-recovered patients who were

needlessly vaccinated had higher rates of vaccine reactions. 18



18
     See https://www medrxiv.org/content/10.1101/2021.02.26.21252096v1

                                                      25
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 26 of 209




60.    Krammer et al. reported on 231 volunteers for COVID-19 vaccination, 83 of whom had

positive SARS-CoV-2 antibodies at the time of immunization. The authors found: “Vaccine

recipients with preexisting immunity experience systemic side effects with a significantly higher

frequency than antibody naïve vaccines (e.g., fatigue, headache, chills, fever, muscle or joint

pains, in order of decreasing frequency, P < 0.001 for all listed symptoms, Fisher’s exact test,

two-sided).” (https://www.medrxiv.org/content/10.1101/2021.01.29.21250653v1).

Natural Immunity to COVID-19

61.    To my knowledge, there are no studies that demonstrate the clinical benefit of COVID-19

vaccination in COVID-19 survivors or those with suspected COVID-19 illness or subclinical

disease who have laboratory evidence of prior infection.

62.    It is my opinion that SARS-CoV-2 causes an infection in humans that results in robust,

complete, and durable immunity, and is superior to vaccine immunity which by comparison has

demonstrated massive failure including over 10,000 well-documented vaccine failure cases as

reported by the CDC before tracking was stopped on May 31, 2021. There are no studies

demonstrating the clinical benefit of COVID-19 vaccination in COVID-19 survivors and there

are three studies demonstrating harm in such individuals. Thus, it is my opinion that the COVID-

19 vaccination is contraindicated in COVID-19 survivors many of whom may be in the student

population.

63.    Multiple laboratory studies conducted by highly respected U.S. and European academic

research groups have reported that convalescent mildly or severely infected COVID-19 patients

who are unvaccinated can have greater virus-neutralizing immunity—especially more versatile,

long-enduring T- cell immunity—relative to vaccinated individuals who were never infected. See

Athina Kilpeläinen, et al., Highly functional Cellular Immunity in SARS-CoV-2 Non-


                                                26
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 27 of 209




Seroconvertors is associated with immune protection, bioRxiv (pre-print),

https://www.biorxiv.org/content/10.1101/2021.05.04.438781v1 (last visited June 26, 2021);

Tongcui Ma, et al., Protracted yet coordinated differentiation of long-lived SARS-CoV-2-

specific CD8+ T cells during COVID-19 convalescence, bioRxiv (pre-print),

https://www.biorxiv.org/content/10.1101/2021.04.28.441880v1 (last visited June 26, 2021);

Claudia Gonzalez, et al., Live virus neutralisation testing in convalescent patients and subjects

vaccinated against 19A, 20B, 20I/501Y.V1 and 20H/501Y.V2 isolates of SARS-CoV-2, medRxiv

(pre-print), https://www.medrxiv.org/ content/10.1101/2021.05.11.21256578vl (last visited June

21, 2021); Carmen Camara, et al. Differential effects of the second SARS-CoV-2 mRNA vaccine

dose on T cell immunity in naïve and COVID-19 recovered individuals, bioRxiv (pre-print),

https://www.biorxiv.org/content/10.1101/2021.03.22.436441v1 (last visited June 26, 2021);

Ellie N. Ivanova, et al., Discrete immune response signature to SARS-CoV-2 mRNA vaccination

versus infection, medRxiv (pre-print),

https://www.medrxiv.org/content/10.1101/2021.04.20.21255677v1 (last visited June 26, 2021);

Catherine J. Reynolds, et al, Prior SARS-CoV-2 infection rescues B and T cell responses to

variants after first vaccine dose, (pre-print), https://pubmed.ncbi.nlm.nih.gov/33931567/ (last

visited June 21, 2021); Yair Goldberg, et al., Protection of previous SARS-CoV-2 infection is

similar to that of BNT162b2 vaccine protection: A three-month nationwide experience from

Israel, medRxiv (pre-print), https://www.medrxiv.org/content/10.1101/2021.04.20.21255670vl

(last visited June 26, 2021).

64.    Cleveland Clinic studied their employees for the effects of natural immunity in

unvaccinated people. Nabin K. Shrestha, Patrick C. Burke, Amy S. Nowacki, Paul Terpeluk,

Steven M. Gordon, Necessity of COVID-19 vaccination in previously infected individuals,


                                                27
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 28 of 209




medRxiv (pre-print), https://www.medrxiv.org/content/10.1101/2021.06.01.21258176v2 (last

visited June 21, 2021). They found zero SARS-CoV-2 reinfections during a 5-month follow-up

among n=1359 infected employees who were naturally immune remained unvaccinated and

concluded such persons are “unlikely to benefit from COVID-19 vaccination.”Among those who

were vaccinated, unlike the naturally immune, there were vaccine failure or breakthrough cases

of COVID-19. Id.

65.    An analysis by Murchu et al demonstrated in 615,777 individuals which included well-

documented COVID-19 as well as subclinical infections with positive serologies, there was a

negligible incidence (<1%) of COVID-19 over the long term. Murchu found no evidence of

waning immunity over time suggesting no possibility that future vaccination would be indicated

for any reason. https://onlinelibrary.wiley.com/doi/10.1002/rmv.2260

66.    A recently published article in Nature reported that prior infection induces long-lived

bone marrow plasma cells which means the antibodies to prevent reinfection of COVID-19 are

long-lasting. Jackson S. Turner et. al. SARS-CoV-2 infection induces long-lived bone marrow

plasma cells in humans, (May 24, 2021) https://www.nature.com/articles/s41586-021-03647-4




                                        CONCLUSION

       In my expert medical opinion, despite the current Delta variant outbreak, increasing

likelihood of herd immunity to COVID-19, the low risk to college age students of serious

complications or death due to COVID-19, the negligible risk of asymptomatic spread of COVID-




                                               28
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 29 of 209




19, the vastly improved COVID-19 treatments currently available all make the risks inherent in

COVID-19 significantly lower than they were in 2020.

       It is my expert medical opinion that the Pfizer vaccine as tested in college age

studentsdoes not offer a significant clinical benefit and has a poor benefit to risk ratio.

Vaccination to prevent mild viral upper respiratory symptoms in a small fraction (1.6%) of

subjects is not justified given the short and longer-term risks of the vaccines.

       It is my expert medical opinion that the COVID-19 vaccines are progressively losing

efficacy over the prevention of COVID-19 and in widely vaccinated countries up to 80% of

COVID-19 cases have been previously vaccinated implying the vaccines have become obsolete

with antigenic escape or resistance to variants (e.g. Delta) that have evolved to infect persons

who were vaccinated against the now extinct wild-type SARS-CoV-2 strain.

       It is my expert medical opinion that it is not good research or clinical practice to widely

utilize novel biologic therapy (mRNA, adenoviral DNA COVID-19 vaccines) in populations

where there is no information generated from the registrational trials with the FDA, specifically,

college age students, COVID-19 survivors, suspected COVID-19-recovered, pregnant or women

who could become pregnant at any time after investigational vaccines. In my expert medical

opinion, the risks associated with the investigational COVID-19 vaccines, are not minor or

unserious, and many of those risks are unknown or have not been adequately quantified nor has

the duration of their consequences been evaluated or is calculable. Therefore, in my expert

medical opinion, the Emergency Use Authorization and administration of COVID-19 vaccines

for college age students creates an unethical, unreasonable, clinically unjustified, unsafe, and

poses an unnecessary risk to the college age students of Connecticut and the United States of

America.


                                                  29
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 30 of 209




                                                           4-AUG-2021
                              ________________________________
                              Dr. Peter A. McCullough, MD, MPH




                                30
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 31 of 209




                APPENDIX A
   Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 32 of 209




                                    Tuesday, July 27, 2021
                                     CURRICULUM VITAE


        PETER A. McCULLOUGH, MD, MPH, FACP, FACC, FCCP, FAHA, FNKF, FNLA, FCRSA

    Business
                          Baylor University Medical Center
                          Worth Street Tower
                          3409 Worth Street, #500
                          Dallas TX 75246
                          Desk: 214-841-2000
                          Cell: 248-444-6905
                          e-mail: PeterAMcCullough@gmail.com

    Home                  5231 Richard Avenue
                          Dallas, TX 75206

    Birth date            December 29, 1962
    Birthplace            Buffalo, NY, USA


EDUCATION

  1) Certificate of Graduate Liberal Arts Studies: Southern Methodist University, December 17,
     2016, principal faculty Dr. Anthony Picchioni, PhD, Adjunct Professor in Human
     Development, P.O. Box 750181, Dallas, TX 75275, 214-768-3417, www.smu.edu
     • Graduated with Honor

  2) Master of Public Health: University of Michigan School of Public Health, August 19, 1994,
     Dean Noreen M. Clark, PhD, 109 Observatory Street, Ann Arbor, MI 48109-2029, phone
     734-764-5454, www.sph.umich.edu
      • Major: General Epidemiology

  3) Doctor of Medicine: University of Texas Southwestern Medical School, June 4, 1988, Dean
     Bryan M. Williams, MD, 5323 Harry Hines Boulevard, Dallas, TX 75235-9070, 214-648-3111,
     http://www.utsouthwestern.edu/education/medical-school/
     • Clinical year rank of 1 in 199, overall rank in class of 12 in 199
     • Alpha Omega Alpha Texas Gamma Chapter, installed March 17, 1988

  4) Bachelor of Science: Baylor University, May 18, 1984, Chancellor Abner McCall, PhD, Office
     of the Registrar, Waco, TX 76798-7056, 254-710-1181, http://www.baylor.edu/
     • Double-major: Biology and Psychology
     • Graduated with Honor, degree rank of 29 in 131, university rank of 127 in 1,152
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 33 of 209


                                 Peter A. McCullough, M.D., M.P.H.

     •   Alpha Lambda Delta Freshman Honorary, installed March 19, 1981

POSTGRADUATE TRAINING

  1) Cardiovascular Diseases Fellowship: William Beaumont Hospital (WBH) (presently Oakland
     University William Beaumont School of Medicine), Division of Cardiology, 3601 W. Thirteen
     Mile Rd, Royal Oak, MI 48073, 248-551-4198, 7-1-94 to 6-30-97, Chief Cardiovascular
     Fellow for 1996-97, William W. O’Neill, MD, Program Director and Division Chief

  2) Internal Medicine Residency: University of Washington School of Medicine, Department of
     Internal Medicine, 1959 NE Pacific, Seattle, WA 98195, (206) 543-3239, 3-year traditional
     track, 7-1-88 to 6-30-91, James F. Wallace, MD, Program Director, Paul G. Ramsey, MD,
     Chairman of Medicine

PROFESSIONAL EXPERIENCE

  HeartPlace Baylor Dallas Campus, Texas A & M University College of Medicine, Baylor Dallas
  Campus, 3409 Worth Street, Suite 500, Dallas TX 75246, March 1, 2021 to present.

  Positions Held:   1) Professor of Medicine, Texas Christian University and the University of
                    North Texas Health Sciences Center School of Medicine
                    3)Attending Physician

  Baylor Scott and White Health, Baylor Health Care System, Baylor University Medical Center
  (BUMC), Baylor Heart and Vascular Institute, Baylor Jack and Jane Hamilton Heart and Vascular
  Hospital, Dallas TX, Texas A & M University College of Medicine, Department of Medicine,
  Division of Cardiology, Baylor Heart and Vascular Institute, 621 N. Hall St., #H030, Dallas, TX
  75226, February 3, 2014 to February 25, 2021. Cardiovascular Governance Council, Kevin
  Wheelan, MD, Cardiology Division Chief and Chief Medical Officer, Heart Institute Office (214)
  820-7500

  Positions Held:   1) Professor in the Principal Faculty, Non-Tenure Track in the Department of
                    Internal Medicine, Texas A & M University Health Sciences Center
                    2) Chief of Cardiovascular Research
                    3) Program Director, BUMC Cardiovascular Diseases Fellowship Program
                    4) Vice Chief, BUMC Internal Medicine

  St. John Providence Health System, Providence Park Heart Institute, Department of Medicine,
  Cardiology Section, 47601 Grand River Avenue, Suite B-125, Novi, MI 48374, September 1,
  2010 to July 19, 2013. Department of Medicine Chair, Anibal Drelichman, MD: 248-849-3152,
  Cardiology Section Chief: Shukri David, MD, 248-465-5955

  Positions Held:   1) Chief Academic and Scientific Officer (Academic Dean Equivalent), St. John
                    Providence Health System, (2010 to 2013)
                                                                                                    2
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 34 of 209


                               Peter A. McCullough, M.D., M.P.H.

                  2) Medical Director, Clinical Lipidology, Department of Medicine, Cardiology
                  Section (2010 to 2013)

William Beaumont Hospital, Department of Internal Medicine, Divisions of Nutrition and
Preventive Medicine, Department of Cardiology, 3601 West Thirteen Mile Road, Royal Oak, MI
48073, October 1, 2002 to 2010. Department of Medicine Chair: Michael A. Maddens, M.D.,
248-551-0622, Department of Cardiology Chair: David E. Haines, M.D., 248-858-0404

Oakland University William Beaumont School of Medicine, 472 O'Dowd Hall
2200 N. Squirrel, Rochester, MI 48309, Robert Folberg, MD, Medical School Dean, Kenneth
Hightower, PhD, Dean of Allied Health Sciences, 248-370-3562. Clinical Professor of Health
Sciences and Medicine (2007 to 2010)

Positions Held:   1) Consultant Cardiologist and Chief, Division of Nutrition and Preventive
                     Medicine (2002 to 2010), Department of Internal Medicine
                  2) Medical Director, Preventive Cardiology (2002 to 2010)
                  3) Medical Director, Lipid Apheresis Program (2007 to 2010)
                  4) Medical Director, Weight Control Center (2002-2005)

University of Missouri-Kansas City (UMKC) School of Medicine, Truman Medical Center,
Department of Medicine, Cardiology Section, 2301 Holmes St., Kansas City, MO 64108. August
18, 2000-September 30, 2002. Department of Medicine Chair: George R. Reisz, M.D, 816-556-
3450

Positions Held: 1) Associate Professor of Medicine (Tenure Track) and Cardiology Section
             Chief

Henry Ford Health System (HFHS), Henry Ford Heart and Vascular Institute, 2799 W. Grand
Blvd., K-14, Detroit, MI 48202, July 1, 1997 to August 16, 2000. Cardiovascular Division Head:
W. Douglas Weaver, M.D, 800-653-6568

Positions Held:   1) Assistant Professor of Medicine (Tenure Track), Case Western Reserve
                  University School of Medicine, and HFHVI Senior Staff Cardiologist
                  Medical Director, Preventive Cardiology, 1999-2000
                  2) Program Director, Cardiovascular Diseases Fellowship Training Program,
                  1999-2000
                  3) Director of Cardiovascular Informatics Section, 1997-2000
                  4) Associate Director of the Center for Clinical Effectiveness, 1997-99
                  5) Associate Director of the Cardiovascular Diseases Fellowship Program,
                  1998-99

Emergency Physicians Medical Group, PC, 2000 Green Road, Suite 300, Ann Arbor, MI 48105,
800-466-3764. Emergency medicine attending at Mission Health McPherson Hospital, Howell,


                                                                                                 3
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 35 of 209


                                 Peter A. McCullough, M.D., M.P.H.

  1991-1997; Oakwood Beyer Hospital Center, Ypsilanti 1991-1997, and Mercy Hospital, Grayling
  1991-1992

  Positions Held:   1) Associate Member
                    2) Washtenaw County Human Services Deputy Medical Examiner, 1995-1996

  Mercy Internal Medicine Associates, 308 Michigan Avenue, Grayling, MI 49738, Mercy
  Hospital-Grayling, 1100 Michigan Avenue, Grayling, MI 49738, 517-348-5461. Internal
  medicine attending at Mercy Hospital, Grayling, MI, 1991-1992

  Positions Held:   1) Coronary Care Unit Director
                    2) Physician Director of Cardiopulmonary Services

SPECIAL TRAINING

  1) The Healthcare Forum Cardiovascular Health Fellowship, 1998-99
  2) American Heart Association (AHA), 23rd 10-Day U.S. Seminar on the Epidemiology and
      Prevention of Cardiovascular Disease, July-August, 1997
  3) University of Michigan Summer Session in Epidemiology, 1997-99
  4) Stanford University Course on Medical Informatics, Palo Alto, CA, June, 1997
  5) Current Practice of Vascular Ultrasound 3-Day Course, Chicago, IL, April, 1997
  6) Advanced Pacemaker Concepts Course, CPI, Inc., Lansing, MI, 1995
  7) Pacesetter Comprehensive Pacemaker 4-Day Course, Santa Fe, NM, 1997
  8) Medtronic Bakken Education Tutorial and Medtronic Applied Physiological Research
      Laboratory Lead Implantation Training and Biventricular Implantation Training (2 sessions),
      Minneapolis, MN, 2001-2002
  9) 2004 ASCeXAM Review Course, American Society of Echocardiography, San Francisco, CA,
      April 22-24, 2004
  10) National Lipid Association Masters Course in Clinical Lipidology, Hilton Head, SC, August 21-
      23, 2008

CERTIFICATION AND LICENSURE

  1) Licensed in the State of Washington 1988-1997 (#MD00027562), Michigan expires January
     31, 2022 (#4301058147), and New York 1992 to present (#189283 inactive status), Missouri
     2000-2002 (#2000165365 inactive status) and Texas expires May 31, 2022 (#P9222)
  2) FLEX passed April 4, 1990, State of Washington, Department of Health, Board of Medical
     Examiners
  3) Diplomate, American Board of Internal Medicine, Candidate #136084, September, 25, 1991,
     recertified May 1, 2001, valid through 2011, recertified June 10, 2011, valid through 2031,
     510 Walnut Street, Suite 1700, Philadelphia, PA 19106-3699
  4) Diplomate, American Board of Internal Medicine, Cardiovascular Diseases Subspecialty,
     Candidate #136084, November, 1997, valid through 2007, recertified October 1, 2007, valid


                                                                                                  4
       Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 36 of 209


                                 Peter A. McCullough, M.D., M.P.H.

     through 2017, recertified September 28, 2017, valid through 2027, 510 Walnut Street, Suite
     1700, Philadelphia, PA 19106-3699
  5) Diplomate, American Board of Clinical Lipidology, September 27, 2008, 6816 Southpoint
     Parkway, Suite 1000, Jacksonville, FL 32216. Fellow, National Lipid Association
  6) National Board of Echocardiography (NBE), Examination of Special Competence in Adult
     Echocardiography, 2004-2014 expired
  7) Diplomate, American Board of Forensic Examiners, July 16, 1996, no expiration date

RECOGNITION

  Teaching:
 1. Henry Ford Hospital, 1999 Chief Medical Resident's Best Teacher Award

  Research:
 1. Chest Foundation Young Investigator Award 2001, Philadelphia, PA, November 7, 2001,
    President’s International Awards Ceremony

 2. National Kidney Foundation (NKF) of Michigan, Innovations in Health Care Award Finalist
    2008, East Lansing, MI, April 17, 2008

 3. American College of Cardiology (ACC) Simon Dack Award for Scholarly Excellence by the
    Journal of the American College of Cardiology, March 5, 2009

 4. 11th International Vicenza Award in Critical Care Nephrology, International Renal Research
    Institute, Vicenza, Italy, June 11, 2013

  Postgraduate:
 1. Founding Fellow, Cardiorenal Society of America, March 2016
 2. Fellow, National Lipid Association, January, 2013
 3. Fellow, National Kidney Foundation, January, 2012
 4. Fellow, American College of Chest Physicians, February, 2001
 5. Fellow, American College of Physicians, January, 2001
 6. Fellow, American College of Cardiology, February, 1999

AFFILIATIONS

  1)    Alpha Omega Alpha, National Honor Medical Society, 1988 to present
  2)    American College of Emergency Physicians, Member, 1992-1994
  3)    American College of Forensic Examiners, Member 1996 to present
  4)    AHA, Council on Epidemiology and Prevention, 1995 to present
  5)    AHA, Grassroots Network, 1998-2000.
  6)    Central Society for Clinical Research, Member, 1999-2000
  7)    Council on Geriatric Cardiology, Member 1996-1997
  8)    Michigan Chapter of the ACC, Chair, Annual Cardiology Board Review, 1999-2000
                                                                                                 5
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 37 of 209


                                Peter A. McCullough, M.D., M.P.H.

  9) Michigan State Medical Society, Member, 1997-2000, 2004 to 2009
  10) The American Medical Informatics Association, 1997-2000
  11) The Health Forum, Charter Cardiovascular Health Charter Alumni Representative, 1998 to
      2002
  12) Cardiorenal Society of America, Founding Executive Board Member, 2013 to present, Vice
      President 2014-2016, President 2016 to present
  13) Dallas County Medical Society, 2014 to present
  14) Texas Medical Association, 2014 to present
  15) Baylor Alumni Association, 2015 to present
  16) New York Academy of Sciences, 2016 to present
  17) Truth for Health Foundation, Founding Executive Board Member, 2021 to present

EDITORIAL RESPONSIBILITIES

  1) Advances in Chronic Kidney Disease, Editorial Board Member, 2003-present. [referenced
      through Elsevier Bibliographic Database, EMBASE/Excerpta Medica, MEDLINE]
  2) American Journal of Cardiology, Associate Editor, 2014 to present
  3) American Journal of Kidney Disease, [referenced through Elsevier Bibliographic Database,
      EMBASE/Excerpta Medica, MEDLINE] Associate Editor, 2006 to 2019, Guest Editor, 2011,
      2012
  4) Arquivos Brasileiros de Cardiologia, International Editorial Board, 2006 to present
  5) Biocritique, Editorial Board, 2001 to 2013, www.biocritique.com
  6) Blood Purification, Editorial Board 2018 to present
  7) Cardiovascular Clinician, Editorial Board, 2011 to 2013, internet site,
      CARDIOVASCULARClinician.com™
  8) Cardiovascular Diagnosis and Therapy (CDT), Editorial Board (Print ISSN: 2223-3652; Online
      ISSN: 2223-3660, 2012 to present
  9) Cardiovascular Innovations and Applications (CVIA), Editorial Board 2015 to present
  10) Cardiorenal Medicine, Associate Editor, 2016-2017, Editor-in-Chief 2018 to present
  11) Circulation, Editorial Board, 2016 to present
  12) Circulation Heart Failure, Editorial Board, 2008 to present, Associate Editor, 2008 to 2016,
      Guest Editor 2010, 2011, 2012
  13) Clinical Exercise Physiology, Clinical Consultant to the Editorial Board, 1998-2002.
  14) Cochrane Renal Group Module, 2008, Editorial Contributor, Centre for Kidney Research, The
      Children’s Hospital at Westmead, Westmead NSW, Australia
  15) Expert Review of Cardiovascular Therapy, Editorial Advisory Panel, 2002 to present,
  www.future-drugs.com
  16) Journal of the American College of Cardiology, Editorial Consultant, 2003-present. “Elite
  Reviewer” Recognition, 2004, 2005, 2006, 2007, 2008, 2011, 2014, 2016 (DeMaria AN. The elite
  reviewer. J Am Coll Cardiol 2003;41(1):157-8.)
  17) Journal of Geriatric Cardiology, Editorial Board Member, 2003-present. The Institute of
      Geriatric Cardiology, Chinese PLA Hospital, Beijing. [Joint China-U.S.A. publication]
  18) Journal of Biorepository Science for Applied Medicine, Honorary Editorial Board, 2012 to
      2018
                                                                                                6
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 38 of 209


                               Peter A. McCullough, M.D., M.P.H.

19) Journal of Clinical & Experimental Cardiology, OMICS Publishing Group, Open Access,
    CrossRef, PubMed, DOAJ, Index Copernicus, Scientific Commons, EBSCO, 2010 to 2017
20) Journal of Diabetes & Metabolism, OMICS Publishing Group, Open Access, 2010 to 2017
21) Journal of Interventional Cardiology, “News and Views”, Section Editor, 2000-2003.
    Editorial Board Member, 2003 to present
22) Journal of Nephrology and Therapeutics, Editorial Board, OMICS Publishing Group, Editorial
    Board, 2010 to 2017
23) Reviews in Cardiovascular Medicine, MedReviews, LLC, www.medreviews.com “Cardiorenal
    Function,” Section Editor, 2001-2002, Associate Editor, 2003-2009, Co-Editor, 2009 to
    present
24) The American College of Cardiology Foundation ACCEL Audio Journal, Editorial Board 2008
    to present
25) The Open Atherosclerosis & Thrombosis Journal, [referenced through Bentham Open,
    PubMed, Google and Google Scholar] Editorial Board, 2008 to 2012
26) The Open Heart Failure Journal, [referenced through Bentham Open, PubMed, Google and
    Google Scholar] Editorial Board, 2008 to 2010
27) Therapy, [referenced through Elsevier Bibliographic Database, EMBASE/Excerpta Medica,
    MEDLINE], Editorial Board, 2008 to 2010

Manuscript Reviewer

1) Advances in Chronic Kidney Disease, 2004 to present (18)
2) Advances in Medical Sciences, 2012 to present (2)
3) Advances in Therapy, 2008 to present (1).
4) American Family Physician, 2004 to present (2)
5) American Journal of Cardiovascular Drugs, 2002 to present. (2)
6) American Heart Journal (AHJ), 1998 to present (22)
7) American Journal of Cardiology (AJC), 1999 to present (60)
8) American Journal of Human Biology, 2014 to present (1)
9) American Journal of Hypertension, 2011 to present (1)
10) American Journal of Kidney Diseases (AJKD), 2002 to present (30)
11) American Journal of Medicine (AJM), 1997 to present (7)
12) American Journal of the Medical Sciences (AJMS), 2006 to present (3)
13) American Journal of Nephrology, 2004 to present (24)
14) American Journal of Physiology: Renal Physiology, 2006 to present (2)
15) American Journal of Transplantation, 2004 to present (1)
16) Annals of Epidemiology, 2004 to present (1)
17) Annals of Internal Medicine, 2008 to present (3)
18) Annals of Noninvasive Electrocardiology, 2009 to present (1)
19) Antimicrobial Agents and Chemotherapy, 2020 to present (1)
20) Archives of Internal Medicine, 2004 to present (2)
21) Archives of Pathology and Laboratory Medicine, 2007 to present (1)
22) Arteriosclerosis, Thrombosis, and Vascular Biology, 2010 to present (2)
23) Autonomic Neuroscience: Basic and Clinical, 2007 to present (1)
                                                                                            7
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 39 of 209


                               Peter A. McCullough, M.D., M.P.H.

24) BUMC Proceedings, 2012 to present (3)
25) Biochemia Medica, 2012 to present (1)
26) Biomed Central (BMC) Medical Imaging, 2010 to present (1)
27) Blood Purification, 2010 to present (2)
28) BMC Medicine, 2007 to present (1)
29) BMC Nephrology, 2011 to present (1)
30) BMJ Clinical Evidence, 2008 to present (1)
31) British Medical Journal (BMJ), 2009 to present (1)
32) Canadian Medical Association Journal (CMAJ), 2006 to present (3)
33) Cardiac Failure Review, 2015 to present (1)
34) Cardiology, 2007 to present (1)
35) Cardiorenal Medicine; 2013 to present (10)
36) Cardiovascular Innovations and Applications, 2016 to present (1)
37) Cardiovascular Therapeutics, 2010 to present (1)
38) Catheterization and Cardiovascular Interventions, 2000 to present (6)
39) Chest, 2000 to present (6)
40) Circulation, 1998 to present (100)
41) Circulation Cardiovascular Interventions, 2012 to present (1)
42) Circulation Cardiovascular Quality and Outcomes, 2010 to present (1)
43) Circulation Heart Failure, 2009 to present (4)
44) Circulation Imaging, 2012 to present (1)
45) Cleveland Clinic Journal of Medicine, 2008 to present (1)
46) Clinica Chimica Acta, 2013 (1)
47) Clinical Cardiology, 2001 (3)
48) Clinical Chemistry and Laboratory Medicine, 2010 to present (2)
49) Clinical Exercise Physiology, 2000-2002 (4)
50) Clinical Journal of the American Society of Nephrology 2008 to present (3)
51) Clinical Kidney Journal, 2012 to present (1)
52) Clinical Medicine and Research, 2008 to present (1)
53) Clinical Nephrology, 2008 to present (2)
54) Clinical Physiology and Functional Imaging, 2010 to present (1)
55) Clinical Researcher, 2002 to present (1)
56) Clinics, 2010 to present (1)
57) Cochrane Collaboration,2009 to present (2)
58) Congestive Heart Failure, 2005 to present (4)
59) Coronary Artery Disease, 2005 to present (1)
60) Critical Care Medicine, 2008 to present (2)
61) Current Medical Research and Opinion, 2005 to present (1)
62) Diabetes Care, 2011 to present (2)
63) Diabetes and Vascular Disease Research, 2011 to present (1)
64) Diabetes, Obesity, and Metabolism, 2019 to present (1)
65) Diabetic Medicine, 2008 to present (1)
66) Drug Benefit Trends, 1999 (1)
67) Drugs, 2000 (2)
                                                                                 8
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 40 of 209


                              Peter A. McCullough, M.D., M.P.H.

68) European Heart Journal, 1995 (12)
69) European Journal of Cardiovascular Prevention and Rehabilitation, 2006 (1)
70) European Journal of Heart Failure, 2012 (4)
71) Expert Opinion on Pharmacotherapy, 2003 to present (3)
72) Expert Opinion Therapeutic Patents, 2004 to present (1)
73) Expert Review of Cardiovascular Therapy, 2008 to present (2)
74) Global Heart, 2012 (1)
75) Heart, 2004 (2)
76) Heart and Vessels, 2007 (2)
77) Hemodialysis International 2013 (2)
78) Internal Medicine Journal (Australasia), 2009 to present (1)

79) International Journal of Infectious Diseases 2020 to present (2)
80) International Journal of Nephrology, 2010 to present (2)
81) Journal of Biomarkers, 2013 (1)
82) Journal of Geriatric Cardiology, 2017 (1)
83) International Journal of Infectious Diseases, 2021 to present (3)
84) Journal of Internal Medicine, 2009 to present (1)
85) Journal of Interventional Cardiology (JIC), 1996 to present (9)
86) Journal of the American College of Cardiology (JACC), 1998 to present (228)
87) Journal of the American College of Cardiology: Heart Failure (JACC Heart Fail), 2014 to
    present (12)
88) Journal of the American College of Cardiology: Imaging (JACC Imag), 2014 to present (6)
89) Journal of the American College of Cardiology: Interventions (JACC Interv), 2010 to present
    (10)
90) Journal of the American Medical Association (JAMA), 2002 to present (60)
91) Journal of the American Medical Association Cardiology (JAMA Cardiology), 2016 to present
    (20)
92) Journal of the American Society of Echocardiography (JASE), 2009 to present (1)
93) Journal of the American Society of Nephrology (JASN) 2005 to present (14)
94) Journal of Cardiac Failure, 2003 to present (10)
95) Journal of Clinical Outcomes Management, 2011 to present (1)
96) Journal of Critical Care, 2011, to present (1)
97) Journal of General Internal Medicine, 2008 to present (1)
98) Journal of Human Hypertension, 2010 to present (1)
99) Journal of Inherited Metabolic Disease, 2014 to present (2)
100)       Journal of Lipid Research, 2010 to present (1)
101)       Journal of Managed Care, 2004 to present (1)
102)       Journal of Physiology and Pathophysiology, 2009 to present (1)
103)       Kidney and High Blood Pressure Research, 2008 to present (1)
104)       Kidney International, 2004 to present (8)
105)       Medical Science Monitor, 2008 to present (1)
106)       Medicine & Science in Sports and Exercise, 2005 to present (3)
107)       Nature Clinical Practice Cardiovascular Medicine, 2004 to present (4)
                                                                                              9
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 41 of 209


                               Peter A. McCullough, M.D., M.P.H.

108)       Nature Clinical Practice Nephrology, 2008 to present (1)
109)       Nature Reviews Nephrology, 2009 to present (3)
110)       Nephron, 2005 to present (1)
111)       Nephrology, 2009 to present (1)
112)       Nephrology, Dialysis, and Transplantation, 2005 to present (7)
113)       New England Journal of Medicine, 2006 to present (8)
114)       Pharmacological Research (Italy), 1999 (1)
115)       Pharmaceutical Sciences, 2011 (1)
116)       PLoS Medicine, 2005 (1)
117)       PLOS ONE, 2013 (1)
118)       Prehospital Emergency Care, 2015 (1)
119)       Preventive Medicine, 2008 (1)
120)       Rejuvenation Research, 2007 (1)
121)       Renal Failure, 2011 (2)
122)       The Lancet, 1999 to present (11)
123)       The Lancet Diabetes, 2013 to present (5)
124)       The Lancet Global Health, 2015 to present (2)

Major Meeting Abstract Grader

1) ACC Scientific Sessions 2001 to present (10)
2) ACC I2 Summit, 2006 to present (2)
3) American Diabetes Association, 2008 to present (13)
4) AHA Scientific Sessions, 1997 to present (8)
5) American Medical Informatics Association, Annual Symposium, 1998-2001 (3)
6) International Academy of Cardiology World Congress on Heart Disease, Academy of
   Cardiology Annual Scientific Sessions—Mechanisms and Management, 2002-present (3)
7) Transcatheter Therapeutics (TCT), 2004 (1)

Grant Reviewer

1. National Medical Research Council, Singapore, 2003-2004
2. National Institutes of Health, National Institute of Diabetes and Digestive and Kidney
   Diseases, Special Emphasis Panel/Initial Review Group 2006/01 ZDK1 GRB-9, 2005
3. National Institutes of Health, National Institute of Diabetes and Digestive and Kidney
   Diseases, Special Emphasis Review Group, 1 R01 DK070033-01A2, 2006
4. National Institutes of Health, National Heart Lung and Blood Institute, Study Section, ZHL1
   CSR-H (M1), March 6-7, 2006, Heart Failure Network
5. Diabetes UK, The British Diabetic Association, Macleod House, 10 Parkway, London NW1
   7AA. December 24, 2008
6. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
   Diseases, Special Review Panel, Chronic Renal Insufficiency Cohort Study (CRIC) and A
   Prospective Cohort Study of Kidney Disease in Children (CKiD) Study, February 23-25, 2012,
   March 6, 2013
                                                                                           10
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 42 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   7. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
       Diseases, Special Review Panel, ZDK1 GRB-7 (O3)S in response to PAR-DK-09-247: Ancillary
       Studies to Major Ongoing Clinical Research Studies to Advance Areas of Scientific Interest
       within the Mission of the NIDDK (R01), July 11, 2012
   8. Alberta Innovates Health Solutions Collaborative Research & Innovation Opportunities
       (CRIO) Grant Review, September, 2012
   9. Health Research Board of Ireland, Health Research Awards, 2013
   10. National Institutes of Health National Institute of Diabetes and Digestive and Kidney
       Diseases 2017/01 ZRG1 DKUS-R (55) Study Section 2016


Guidelines Reviewer

   1. Kidney Disease Improving Global Outcome (KDIGO) Guidelines Review
         a. Prevention, Diagnosis, Evaluation and Treatment of Hepatitis C in Chronic Kidney
             Disease, Published April, 2008
         b. Diagnosis, Evaluation, Prevention and Treatment of Chronic Kidney Disease related
             Mineral and Bone Disorders (CKD-MBD), Published August, 2009
         c. Acute Kidney Injury (AKI), published March, 2012


 CLINICAL TRIAL AND STUDY RESPONSIBILITIES

   Overall Study Responsibilities: Steering and Executive Committees

    1) Study Principal Investigator, Medicine vs Angiography for Thrombolytic Exclusion Patients
       (M.A.T.E.), 1994-1997, (multicenter, U.S., randomized controlled trial [RCT]). Status:
       closed.

    2) Study Principal Investigator, The Resource Utilization Among Congestive Heart Failure Study
       (R.E.A.C.H.), 1998-2000, (single-center, prospective cohort study). Status: closed.

    3) Study Principal Investigator, The Asthma, Beta-Agonists, and Congestive Heart Failure Study,
       (A.B.C.H.F.), 1998-1999, (single-center, case-control study). Status: closed.

    4) Study Co-Principal Investigator, The Prevention of Radiocontrast Induced Nephropathy
       Clinical Evaluation (P.R.I.N.C.E.) Study, 1995-1998, (single-center, RCT). Status: closed.

    5) Study Co-Principal Investigator, BNP Multinational Study, Principal Investigator, Alan Maisel,
       MD, Biosite Diagnostics, Inc., 2000-2006, (multicenter, international, prospective cohort
       study). Status: closed.




                                                                                                   11
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 43 of 209


                              Peter A. McCullough, M.D., M.P.H.

6) Study Co-Investigator, Prophylactic Oral Amiodarone Compared to Placebo for Prevention
   of Atrial Fibrillation Following Coronary Artery Bypass Graft Surgery (P.A.P.A.C.A.B.G.),
   1996-1998, (single-center, RCT). Status: closed.

7) Study Co-Investigator, Rapid Early Bedside Markers of Myocardial Injury, 1998-1999, HFHS
   and Biosite Diagnostics, Inc. (prospective cohort study). Status: closed.

8) Member, Steering Committee, Clinical Study Protocol No. 2000-025: A Phase IIIb,
   Multicenter, Randomized, Double-Blind, Placebo-Controlled Study to Determine the Safety,
   Efficacy, and Tolerability of Fenoldopam Mesylate in Subjects Undergoing Interventional
   Cardiology Procedures (CONTRAST), William W. O’Neill, MD and Gregg Stone, MD, Co-
   Principal Investigators, Abbott Laboratories, Inc., 2000-2003 (multicenter, US, RCT). Status:
   closed.

9) Chair, National Steering Committee, Kidney Early Evaluation Program (KEEP) NKF, Member
   2000-2005, Co-Chair 2005-2010, Chair 2010-present (multicenter, U.S., prospective cohort
   study). Annual budget ~$1,325,198 (2009), ~$1,233,832 (2010), ~$1,614,953.00 (2011),
   ~$989,500 (2012), ~$1,217,000 (2013). Status: inactive.

10) Member, Steering Committee, Protocol No. 704.351 Evaluation of Synergy between
    Natrecor and Furosemide on Renal and Neurohormone Responses in Chronic Heart Failure:
    A Phase IV Study, Scios Inc., 2003-2005 (multicenter, U.S., randomized cross-over trial).
    Status: closed.

11) Member, Steering Committee, Protocol No. CCIB002FUS12. A Multicenter, Double-blind,
    Randomized, Parallel Group Study to Evaluate the Effects of Lotrel and Lotensin HCT on
    Microalbuminuria in Mild to Moderate Hypertensive Subjects with Type 2 Diabetes Mellitus,
    Novartis Pharmaceuticals, Inc., 2003-2006. Status: closed.

12) Rotating Executive Committee Principal Investigator Member, NIH HF-ACTION Trial (Exercise
    Training Program to Improve Clinical Outcomes in Individuals With Congestive Heart
    Failure), HL63747 01A2, 2006-2009. Principal Investigator, David Whellan, MD, status:
    closed.

13) Overall Study Principal Investigator, Neutrophil Gelatinase-Associated Lipocalin: A Novel
    Blood Marker for Risk of Developing Contrast Induced Nephropathy (ENCINO), multicenter,
    prospective, blinded cohort study, 2006-2009, status: closed.

14) Member, Steering Committee, VA NEPHRON-D: Diabetes iN Nephropathy Study, 2008 to
    2013, trial stopped early for safety cardiovascular and acute kidney safety concerns in
    angiotensin converting enzyme inhibitor plus losartan arm, status: closed.




                                                                                              12
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 44 of 209


                                   Peter A. McCullough, M.D., M.P.H.

    15) Member, External Expert Panel, National Institutes of Health, National Institute of Digestive
        and Diabetes and Kidney Diseases, Chronic Renal Insufficiency Cohort Study, status open,
        2010 to present.

    16) Member, Optimal Medical Management Subcommittee, National Institutes of Health,
        National Heart Lung and Blood Institute, International Study of Comparative Health
        Effectiveness with Medical and Invasive Approaches (ISCHEMIA), status: open, 2011 to
        present.

    17) Member, Steering Committee, National Institutes of Health, National Heart Lung and Blood
        Institute, International Study of Comparative Health Effectiveness with Medical and Invasive
        Approaches (ISCHEMIA) in patients with Chronic Kidney Disease (ISCHEMIA-CKD), status:
        open, 2012 to present.

    18) Member, Steering Committee, Thrasos Innovation, Inc, A Phase II Multi-Center, Parallel-
        Group, Randomized, Double Blind, Proof-of-Concept, Adaptive Study Investigating the
        Safety and Efficacy of THR-184 Administered via Intravenous Infusion in Patients at
        Increased Risk of Developing Cardiac Surgery Associated-Acute Kidney Injury (CSA-AKI),
        status: closed, 2012 to 2015.

    19) Overall Principal Investigator, AbbVie, Inc, Clinical Study Protocol M13-796, A Phase 2b,
        Randomized, Double-Blind, Placebo-Controlled, Safety and Efficacy Trial of Multiple Dosing
        Regimens of ABT-719 for the Prevention of Acute Kidney Injury in Subjects Undergoing High
        Risk Cardiac Surgery, status: closed, 2013 to 2014.

    20) Overall Principal Investigator, Bioporto, Inc, The NGAL Test™ As An Aid in the risk
        assessment for AKI stage II and III in an Intensive Care Population, status: open 2017 to
        present.

    21) Member, Global Expert Panel, Novo Nordisk, Inc, A Research Study to See How Semaglutide
        Works Compared to Placebo in People With Type 2 Diabetes and Chronic Kidney Disease
        (FLOW), status: open.

Overall Study Responsibilities: Endpoint Committees

    1) Member, Critical Endpoints Committee, Treat Angina with Aggrastat and Determine Cost of
       Therapy with an Invasive or Conservative Strategy, TACTICS-TIMI 18 (Protocol 019-00),
       1998-2000, (multicenter, international, RCT). Status: closed

    2) Member, Study Endpoints Committee, A Phase II, Escalation Trial of Vasoflux in Patients
       Undergoing Thrombolysis with Streptokinase for Acute Myocardial Infarction, Protocol CLN-
       P-V18-07001, Parexel International Corporation,1998, (multicenter, international, RCT).
       Status: closed


                                                                                                    13
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 45 of 209


                                  Peter A. McCullough, M.D., M.P.H.

    3) Member, Safety Endpoint Evaluation Committee, A Phase III, Single-Blind Controlled Study
       to Evaluate the Clinical Effects of a Hemoglobin-based Oxygen Carrier (HBOC-210) Given as
       a Transfusion Alternative in Patients Undergoing Orthopedic Surgery. (Protocol HEM-0115),
       Biopure Corporation with Quintiles, Inc., Clinical Event and Adjudication Services, 2000-
       2001. (multicenter, international, RCT). Status: closed

    4) Member, Critical Endpoints Committee, Cerivastatin Heart Outcomes in Renal Disease:
       Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and William F. Keane, MD, Co-
       Principal Investigators, Bayer Inc., 2000-2003 (multicenter, international, RCT). Status:
       study terminated early due to drug withdrawal from market

    5) Member, Clinical Events Classification Committee, Correction of Hemoglobin and Outcomes
       in Renal Insufficiency (CHOIR), Ajay Singh, MD, Donal Reddan, MBBS, Principal Investigators,
       Ortho Biotech Inc., 2001-2004 (multicenter, international, RCT). Status: closed

    6) Member, Critical Endpoint Committee, A Randomised, Double-blind, Parallel Group, Phase
       3, Efficacy and Safety Study of AZD6140 (Ticagrelor) Compared with Clopidogrel for
       Prevention of Vascular Events in Patients with Non-ST or ST Elevation Acute Coronary
       Syndromes (ACS) [PLATO – A Study of PLATelet inhibition and Patient Outcomes.],
       AstraZeneca, Inc., Duke Clinical Research Institute, 2008, status: closed

    7) Chair, Clinical Endpoints Committee, Alere San Diego, Inc, Alere Prospective Blinded Study
       of a Novel Troponin Assay (PEARL), status: closed 2015

    8) Chair, Adjudication Committee, Myeloperoxidase In the Diagnosis of Acute coronary
       Syndromes (MIDAS) study, Alere, Inc., status: closed 2012

    9) Independent Endpoint Adjudicator, BioPorto Diagnostics, The NGAL test as an aid for the
       Diagnosis of AKI in an Intensive Care Population, Code of the Study: KLIN 12-005, status
       closed, 2015

    10) Independent Endpoint Adjudicator, Ischemix, Inc., Safety and Efficacy of CMX-2043 for
        Protection of the Heart and Kidneys in Subjects Undergoing Coronary Angiography (CARIN),
        status: closed 2016

    11) Chair, Data Adjudication Committee, Estimating versus Measuring Plasma Volume and
        Kidney Function in Acute Decompensated Congestive Heart Failure, Eudra-CT Number 2018-
        002638-18, Sponsor: Charite-Unversitatsmedizin Berlin, FAST Biomedical, Inc, 2018-present

Overall Study Responsibilities: Data Safety Monitoring Committees

    1) Member, External Advisory Committee/Data Safety Monitoring Board, National Institutes of
       Health, National Institute of Diabetes and Digestive and Kidney Diseases, Polycystic Kidney
       Disease (PKD) Clinical Trials Network HALT-PKD Trial, Robert Schrier, MD, Principal
                                                                                                    14
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 46 of 209


                               Peter A. McCullough, M.D., M.P.H.

   Investigator, Committee Chair: William Henrich, MD, 2004-2008, Data Safety Monitoring
   Board, status: closed 2014

2) Chairman, Data Safety Monitoring Committee, Clinical Trials Program CS0011-A-U301,
   Daiichi Sankyo Pharma Development (DSPD) CS-011, Seven Core Trials of Rivoglitazone in
   Type 2 Diabetes: 1) A 26-week placebo-controlled trial of 1.0 and 1.5 mg rivoglitazone vs.
   45 mg pioglitazone, as monotherapy in type 2 diabetics (CS0011-A-U301); 2) A 26-week
   placebo-controlled trial of 0.5, 1.0 and 1.5 mg rivoglitazone vs. 15, 30 and 45 mg
   pioglitazone, as monotherapy in type 2 diabetics (CS0011-A-U302); 3) A 26-week placebo-
   controlled trial of 1.0 and 1.5 mg rivoglitazone vs. 45 mg pioglitazone, in type 2 diabetics on
   metformin therapy, followed by a 26-week pioglitazone-controlled continuation period
   (CS0011-A-U303); 4) A 26-week placebo-controlled trial of 0.5 and 1.0 rivoglitazone vs. 30
   mg pioglitazone, in type 2 diabetics on sulfonylureas therapy, followed by a 26-week
   pioglitazone-controlled continuation period (CS0011-A-U304); 5) A 26-week placebo-
   controlled trial of 0.5 and 1.0 mg rivoglitazone vs. 15 mg pioglitazone in type 2 diabetics on
   insulin therapy (CS0011-A-U305); 6) A long-term (12-24 months) randomized, general
   efficacy and safety study of rivoglitazone vs. pioglitazone, as monotherapy or add-on
   therapy, in type 2 diabetics (CS0011-A-U306); 7) A 26-week placebo-controlled trial of
   rivoglitazone and metformin, in type 2 diabetics (CS0011-A-U307), USFDA Special Protocol
   Assessment Agreement granted, status: closed, 2009 trials program terminated

3) Member, Data Safety Monitoring Committee, A Multicenter, Randomized, Double-Blind,
   Placebo-Controlled Study to Evaluate Cardiovascular Outcomes Following Treatment with
   Alogliptin in Addition to Standard of Care in Subjects with Type 2 Diabetes and Acute
   Coronary Syndrome SYR322_402, EXAMINE Trial Takeda Global Research and Development
   Center, Inc. (US) Takeda Global Research and Development Centre, Ltd. (Europe), status:
   2009 trial stopped early for non-inferiority but futility on superiority outcome

4) Chair, Data Safety Monitoring Committee, Protocol D9120C00019, A randomised, double-
   blind, placebo controlled, multi-centre phase IIb dose finding study to assess the effect on
   GERD symptoms, safety and tolerability during four weeks treatment with AZD3355 in doses
   60 mg, 120 mg, 180 mg and 240 mg bid as add-on treatment to a PPI in patients with GERD
   that are partial responders to PPI treatment, AstraZeneca, status: closed 2009, trials
   program terminated for safety

5) Member, Data Safety Monitoring Committee, Protocols: AMAG-FER-IDA-301, A Phase III,
   Randomized, Double-Blind, Placebo-Controlled Trial of Ferumoxytol for the Treatment of
   Iron Deficiency Anemia, Protocol: AMAG-FER-IDA-302, A Phase III, Randomized, Open-Label,
   Active Controlled Trial Comparing Ferumoxytol with Iron Sucrose for the Treatment of Iron
   Deficiency Anemia, Protocol: AMAG-FER-IDA-303, A Phase III, Open-Label Extension, Trial of
   the Safety and Efficacy of Ferumoxytol for the Episodic Treatment of Iron Deficiency
   Anemia, AMAG Pharmaceuticals, Inc., status: closed 2010, trial completed in 2013 without
   safety concerns

                                                                                                15
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 47 of 209


                               Peter A. McCullough, M.D., M.P.H.


6) Chair, Independent Data Monitoring Committee, Protocol 402-C-0903 Bardoxolone Methyl
   Evaluation in Patients with Chronic Kidney Disease and Type 2 Diabetes: the Occurrence of
   Renal Events (BEACON), Reata Pharmaceuticals, Inc., status: trial stopped in 2012 early for
   cardiovascular and mortality safety concerns

7) Member, Independent Safety Council, Affymax Inc and Takeda Pharmaceutical Co.,
   Omontys (peginesatide), status: closed, post-marketing surveillance led to voluntary drug
   withdrawal from market in 2013 for serious and fatal allergic reactions

8) Chair, Independent Data Monitoring Committee, AbbVie, Inc, Clinical Study Protocol M11-
   352 A Randomized, Multicountry, Multicenter, Double Blind, Parallel, Placebo-Controlled
   Study of the Effects of Atrasentan on Renal Outcomes in Subjects with Type 2 Diabetes and
   Nephropathy SONAR: Study Of Diabetic Nephropathy with Atrasentan, status closed 2018

9) Chair, Independent Data Monitoring Committee, AbbVie, Inc., Clinical Study Protocol M13-
   958 A Phase 2b, Randomized, Double-Blind, Placebo-Controlled, Safety and Efficacy Trial of
   Multiple Dosing Regimens of ABT-719 for the Prevention of Acute Kidney Injury in Subjects
   Undergoing High Risk Major Surgery, status: closed 2015

10) Member, Data Monitoring Committee, Akebia Therapeutics, Inc., AKB-6548-CI-0007, Phase
    2b Randomized, Double-Blind, Placebo-Controlled Study to Assess the Pharmacodynamic
    Response, Safety, and Tolerability to 20 Weeks of Oral Dosing of AKB-6548 in Subjects with
    Anemia Secondary to Chronic Kidney Disease (CKD), GFR Categories G3a-G5 (Stages 3, 4,
    and 5) (Pre-Dialysis), status: closed 2015

11) Member, Study Monitoring Team, Akebia Therapeutics, Inc., AKB-6548-CI-0011, Phase 2a
    Open-Label Study to Assess the Efficacy, Safety, and Tolerability of AKB-6548 in Subjects
    with Anemia Secondary to End Stage Renal Disease (ESRD), Undergoing Chronic
    Hemodialysis, status: closed 2016

12) Member, Data Monitoring Committee, Merck, Inc., Pfizer, Inc, Clinical Trials Program,
    Ertugliflozin (MK-8835/PF-04971729) Phase 2 and Phase 3 Development Program, status
    closed, 2012 to 2020

13) Member, Steering Committee, Medtronic, Inc., Monitoring in Dialysis, status: closed 2016

14) Member, Data Safety and Monitoring Board, St. Jude Medical, EnligHTN IV Multi-center,
    randomized, single-blind, sham controlled clinical investigation of renal denervation for
    uncontrolled hypertension, status: 2013 trial terminated before recruitment started

15) Chair, Data Safety Monitoring Board, Neumedicines, Inc., A Phase 2, Single-Dose,
    Randomized, Double-Blind, Placebo-Controlled Study to Evaluate the Safety, Tolerability,


                                                                                                16
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 48 of 209


                               Peter A. McCullough, M.D., M.P.H.

   Pharmacokinetics, and Pharmacodynamics of HemaMax™ (rHuIL-12) in Healthy Subjects,
   status: closed 2016

16) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2 Study of the
    Safety, Efficacy, and Pharmacodynamics of RTA 408 in the Treatment of Friedreich’s Ataxia,
    2014 to 2019, status: closed

17) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2 Study of the
    Safety, Efficacy, and Pharmacodynamics of RTA 408 in the Treatment of Mitochondrial
    Myopathy, 2015 to 2019, status: closed

18) Member, Patient Safety Review Committee, Reata Pharmaceuticals, Inc, A dose-ranging
    study of the efficacy and safety of Bardoxolone Methyl in patients with pulmonary arterial
    hypertension (402-C-1302), 2014 to 2018, status: closed

19) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Study of the Efficacy
    and Safety of Bardoxolone Methyl in Patients with Connective Tissue Disease-Associated
    Pulmonary Arterial Hypertension (CATALYST), 2016 to present, status: closed

20) Chair, Data Safety Monitoring Board, Reata Pharmaceuticals, Inc., A Phase 2/3 of Efficacy
    and Safety of Bardoxolone Methyl in Patients with Alport Syndrome (CARDINAL), 2017 to
    present, status: closed

21) Chair, Data Safety Monitoring Board, Sanfit, Inc., A double-blind, randomised, placebo-
    controlled study to assess the effect of SNF472 on progression of cardiovascular
    calcification on top of standard of care in end-stage-renal-disease (ESRD) patients on
    haemodialysis (HD) SNFCT2015-05, 2017 to 2019, status: closed

22) Chair, Data Monitoring Committee, Renew Research, KAI Research, A Randomized Pivotal
    Study of RenewTM NCP-5 for the Treatment of Mild Cognitive Impairment due to
    Alzheimer’s Disease or Mild Dementia of the Alzheimer’s Type, 2018 to present, status:
    closed

23) Chair, Data Safety Monitoring Committee, Sanofi, Inc, Multicenter, randomized, double-
    blind, placebo-controlled two stage study to characterize the efficacy, safety, tolerability
    and pharmacokinetics of GZ/SAR402671 in patients at risk of rapidly progressive Autosomal
    Dominant Polycystic Kidney Disease (ADPKD) STUDY NUMBER: EFC15392 STUDY NAME:
    SAVE-PKD COMPOUND: GZ/SAR402671, 2018 to present, status: open

24) Chair, Data Safety Monitoring Board, National Institutes of Health, National Heart, Lung and
    Blood Institute R34 NHLBI Clinical Trial Pilot Studies (R34) Reducing Arrhythmia in Dialysis by
    Adjusting the Rx Electrolytes/Ultrafiltration (RADAR), David Charytan, MD, PI, 2019 to
    present, status: open


                                                                                                 17
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 49 of 209


                                   Peter A. McCullough, M.D., M.P.H.

    25) Chair, Data Safety Monitoring Board, GZ402671 EFC15392 Multicenter, randomized,
        double-blind, placebo-controlled two stage study to characterize the efficacy, safety,
        tolerability and pharmacokinetics of GZ/SAR402671 in patients at risk of rapidly progressive
        Autosomal Dominant Polycystic Kidney Disease (ADPKD), Sanofi, status: open

    26) Chair, Data Safety Monitoring Board, MEDI3506, Trials Portfolio, D9182C00001 A Phase 2
        Randomized, Double-blinded, Placebo-controlled Study to Evaluate the Efficacy and Safety
        of MEDI3506 in Adult Subjects with Moderate-to-severe Atopic Dermatitis; D9181C00001 A
        Phase II, Randomised, Double-blind, Placebo-controlled Study to Assess the Efficacy and
        Safety of MEDI3506 in Adult Participants with Uncontrolled Moderate-to-severe Asthma;
        D9180C00002 A Phase II, Randomized, Double-blind, Placebo-controlled Study to Assess the
        Efficacy, Safety and Tolerability of MEDI3506 in Participants with Moderate to Severe
        Chronic Obstructive Pulmonary Disease and Chronic Bronchitis (FRONTIER 4); D9183C00001
        A Phase 2b Randomized, Double-blind, Placebo-controlled, Study to Evaluate the Efficacy
        and Safety of MEDI3506 in Subjects with Diabetic Kidney Disease, Axio Inc, A Cytel
        Company, status: open


GRANT AWARDS

Original Research Grants

    G1) London JF (PI), Bis KG, Juni JE, Wilke N, DiCarli MF, Shetty AN, McCullough PA, Timmis GC.
        Magnetic Resonance vs. Positron Emission Tomography for the Detection of Myocardial
        Viability. Bracco Diagnostics Inc./SCA&I Grant, $25,000 (WBH RC-453), 1997-98. Additional
        WBH Research Institute Mini-grant, $5,000 (WBH Grant #RC-748). Level of involvement:
        author of the variable definitions, endpoints, and data analysis sections, 0% FTE. Status:
        closed 1998

    G2) McCullough PA (PI), Shah S, Noor H, Marks KR, McCabe KB, Zong L, McCord J, Khoury N,
        Ulcickas-Yood M, Ward RE. Diagnostic Accuracy of an Emergency Department Clinical
        Decision Unit in the Evaluation of Chest Pain. HFHS Small Projects Fund $10,000 (HFHS
        Grant #A30785), 0% FTE. Status: closed 1997

    G3) Keteyian SJ (Co-PI), McCullough PA (Co-PI), Brawner CA, Rosman HS, Stein P, Weaver WD. A
        Prospective Study of Case Identification and Triage of Patients Eligible for Cardiac
        Rehabilitation. Merck & Co., U.S. Human Health, $30,000 (HFHS Grant #E18037), 3% FTE.
        Status: closed 1998

    G4) McCullough PA. Novel Methods for Identifying High-Risk Patients for Subsequent
        Cardiovascular Events. Merck & Co., U.S. Human Health, $20,000 (HFHS Grant #M1060), 0%
        FTE. Status: closed 1998



                                                                                                  18
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 50 of 209


                               Peter A. McCullough, M.D., M.P.H.

G5) McCullough PA. Cardiovascular Informatics Development Award. Pfizer, Inc., $10,000
    (HFHS Grant #E60022), 0% FTE. Status: closed 1998

G6) McCullough PA, Yee J, Soman S, Sallach J, Borzak S, Foreback C, Monaghan K, Tisdale JE,
    Bailey E, Bola P, Chase G, Marks KR, Weaver WD. A Prospective Dose-Ranging Trial of Folic
    Acid to Reduce Total Homocyst(e)ine Levels in Patients with End-Stage Renal Disease
    Undergoing Hemodialysis. HFHS Project Development Fund $10,000 (HFHS Grant #A20003),
    0% FTE. Status: closed 1999

G7) McCullough PA. NuStep Recumbent Cross Trainer Product Development Pilot Study,
    NuStep, Inc., (single center, prospective pilot study), $12,500.00, (WBH Grant #RC- 08-
    94847). Status: closed 2005

G8) McCullough PA, Secondary Analyses from the PRINCE Trial, (single center data analysis),
    $20,000, PLC Medical, Inc., (WBH #RC 08-94851) Status: closed 2005

G9) McCullough PA, Sullivan RA. A Systematic Review of Vascular Calcification in Patients with
    Chronic Kidney Disease and End-Stage Renal Disease, 2002-2003, Braintree Labs, Inc.,
    $40,000, 25% FTE (WBH Grant #RC 08-94833) Status: closed 2003

G10)     Pasas SA, Davies MI, McCullough PA. Determination of Protein-bound Homocysteine
   in Human Plasma using Capillary Electrophoresis with Electrochemical Detection in Patients
   with Chronic Kidney Disease, 2003-2004, AHA Predoctoral Fellowship Program (Pasas),
   $38,000, 15% FTE (UMKC Grant #). Status: closed 2003

G11)       Collins AC, Gladstone E, Robitscher JW, McCullough PA, Klag M, Narva A, Gilberston
   D for the NKF. Demonstration project: state-based screening for chronic kidney disease.
   Response to CDC-RFA-DP06-004, demonstration project for identifying individuals at high-
   risk for CKD in the US. Centers for Disease Control, $1,199,609, 12% FTE Status: closed
   2007

G12)     McCullough PA, Principal Investigator. Neutrophil Gelatinase-Associated Lipocalin
   (NGAL): A Novel Blood Marker for Risk of Developing Contrast-Induced Nephropathy
   (ENCINO). Biosite/Inovise, Inc., $229,000.00 (WBH #RC-94862), 0% FTE Status: closed 2009

G13)     Agrawal V, Barnes M, McCullough PA. Evaluation of CKD awareness in medical
   residents. WBH intramural mini-grant R/C# 98662, $10,000.00, 0% FTE Status: closed 2008

G14)      McCullough PA, overall Principal Investigator transferred to Zalesin K. FDA
   Investigational New Drug Exemption (INDE) #060672. A Prospective, Randomized, Placebo-
   Controlled, Parallel-Group, Pilot Trial of Paricalcitol in the Treatment of
   Hyperparathyroidism in Patients after Roux-en-Y Gastric Bypass Surgery with Chronic Kidney
   Disease, Abbott Laboratories, Inc., $496,600.00 (WBH #RC-90290), 0% FTE Status: closed
   2009
                                                                                              19
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 51 of 209


                               Peter A. McCullough, M.D., M.P.H.


G15)      McCullough PA, overall Principal Investigator transferred to Miller WM, FDA INDE
   #107750. Investigator Initiated Study. A Prospective, Double-Blind, Randomized, Parallel
   Group, Placebo-Controlled Trial of Aliskiren versus Placebo in Non-Diabetic, Normotensive
   Obese Patients with Microalbuminuria, Novartis, Inc., $339,400.00 (WBH #RC-90345),
   Status: closed 2010

G16)      McCullough PA, overall Principal Investigator. Investigator Initiated Study, FDA
   Investigational New Drug (IND) #74707. A Phase 2, randomized, double-blind, placebo-
   controlled trial, to assess the efficacy and safety of deferiprone in the reduction of markers
   of contrast-induced acute oxidative kidney injury. Cormedix, Inc, $857,745 (includes
   $101,442 for Beaumont Research Coordinating Center). Study centers included Providence
   Hospital and Medical Center Southfield, St. John Hospital and Medical Center, Detroit,
   Northern Michigan Hospitals, Petoskey, MI, St. Vincent’s Hospital, Indianapolis, IN, Fairfield
   Cardiac Cath Labs, LLC, Fairfield, OH, Oklahoma Heart Hospital, Oklahoma City, OK, Ohio
   Health Research Institute, Columbus, OH, Mercy St. Vincent Hospital, Toledo, OH, Status:
   closed 2011

G17)      McCullough PA, overall study Principal Investigator, A Prospective Randomized
   Parallel-Group Controlled Trial of Multiple Blood Biomarkers in the Personalized
   Management of Chronic Heart Failure, Baylor IRB 014-252, Baylor Foundation, 2014,
   $78,639.20, status: closed 2016.

G18)     McCullough PA, overall study Principal Investigator, Baylor Hypertrophic
   Cardiomyopathy Program Development Project: Time-resolved, 3D phase contrast
   magnetic resonance imaging (MRI) (4D Flow) and Advanced Strain Rate Echocardiography in
   Patients with Hypertrophic Cardiomyopathy, Baylor IRB 014-175, Baylor Foundation, 2014,
   $100,000.00, status: open

G19)     McCullough PA, overall study Principal Investigator, Preventive Cardiology Registry:
   Role of Proprotein Convertase Subtilisin/kexin type 9 (PCSK9) and Other Catabolic
   Determinants in Hypercholesterolemia in Patients with Suspected Heterozygous Familial
   Hypercholesterolemia Baylor IRB 014-122, Baylor Foundation, $3,100.00, status: closed
   2014

G20)       McCullough PA, overall study Principal Investigator and Study Chairman, Investigator
   Initiated Trial, “A Prospective, Double-blind, Placebo Controlled, Parallel Group,
   Randomized Trial of Extended Release Exenatide versus Placebo in Diabetic Patients with
   Type 4 Cardiorenal Syndrome: EXTEND-CRS”, D5551L00004/ISSEXEN0013, FDA IND 123200,
   Baylor IRB 014-149, AstraZeneca, 2014, $1,597,901.93, status: open

G21)     McCullough PA, overall study Principal Investigator, Iso-osmolar Contrast and the
   Timing of Coronary Angiography in the Multivariate Risk for Cardiac Surgery Associated with


                                                                                                20
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 52 of 209


                                   Peter A. McCullough, M.D., M.P.H.

        Acute Kidney Injury and Major Adverse Renal and Cardiac Events (MARCE), Baylor IRB 014-
        096, GE Healthcare, Inc, 2015, $145,885.00, status open

    G22)      McCullough PA, overall study Principal Investigator, Timing of coronary angiography
       and multivariate risk for cardiac surgery associated acute kidney injury and major adverse
       renal and cardiac events (MARCE), Baylor IRB 014-096, Baylor Foundation, $8,100.00,
       status: closed 2016

    G23)     Mendez J, McCullough PA, et al, co-investigator, Assessment of Multiple Blood
       Biomarkers in Patients with Advanced Heart Failure Undergoing Evaluation for Cardiac
       Transplantation and Mechanical Circulatory Support, Baylor IRB 014-300, Critical
       Diagnostics, Inc, $10,400.00, status: closed 2016

    G24)      Bottiglieri, T, McCullough PA, et al, co-investigator, Urinary 11dhTxB2 response to
       acetylsalicylic acid (aspirin) in cardiovascular disease progression and adverse outcomes,
       Baylor IRB 008-230, Corgenix, Inc., $99,087.00, status: closed 2016

    G25)     Schussler JM, Vasudevan A, McCullough PA, co-investigator, Clinical outcomes and
       metabolomic and damage associated molecular patterns of acute kidney injury in patients
       undergoing percutaneous coronary intervention via the radial versus femoral artery
       approach, Baylor IRB 014-299, Baylor Health Care System Foundation, $61,416.00, status:
       closed 2018

    G26)     Tecson K, McCullough PA, coinvestigator, Contribution of Chronic Kidney Disease and
       Acute Kidney Injury to Heart Failure Outcomes, Baylor IRB 015-296, Baylor Health Care
       System Foundation, $43,424.60, status: open

    G27)     Vasudevan A, McCullough PA, coinvestigator, Burden of Cardiovascular Events Follow
       Percutaneous Coronary Intervention, Baylor IRB 015-297, Baylor Health Care System
       Foundation, $40,000.00, status: closed 2018

    G28)      Tecson, K, McCullough PA, Therapeutic Intensity of Lipid Lowering Therapy in
       Response to Recurrent Cardiovascular Events, Baylor IRB 017-106, Amgen, Inc., $249,990.00
       status: open

    G29)     McCullough PA, Principal Investigator, A Case Finding Study of Familial
       Chylomicronemia, Akcea Pharmaceuticals, $10,000.00, status: closed 2017

    G30)      McCullough PA, Bottiglieri T, Tecson K. Baylor Foundation $49,923.80. Identifying
       metabolomic profiles among genetically confirmed familial hypercholesterolemia,
       dyslipidemia without familial hypercholesterolemia, and healthy controls, status start-up
       2019

Site Principal Investigator Contracts
                                                                                                    21
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 53 of 209


                                Peter A. McCullough, M.D., M.P.H.


G1) Jafri S, McCullough PA, and the WATCH Investigators. Warfarin and Antiplatelet Therapy in
    Chronic Heart Failure, (W.A.T.C.H.) Field Center, Veterans Administration Cooperative
    Studies Program and Sanofi Pharmaceuticals, $36,000.00 (HFHS Grant #B51008) status:
    closed 2000

G2) Jafri S, McCullough PA, and the CHARM Investigators. Candesartan Cilexetil (Candesartan)
    in Heart Failure Assessment of Reduction in Mortality and Morbidity (C.H.A.R.M.) Field
    Center, 1999-2000, Astra Pharmaceuticals, $56,000.00 (HFHS Grant #E09045) status: closed
    2000

G3) Schuger C, McCullough PA, and the MADIT Investigators. Multicenter Automatic
    Defibrillator Implantation Trial II (M.A.D.I.T.-II), Guidant Corporation/Cardiac Pacemakers
    (CPI), $96,000 (HFHS Grant #G10087) status: closed 2000

G4) Schuger C, McCullough PA, and the MIRACLE Investigators. Multicenter InSync Randomized
    Clinical Evaluation (M.I.R.A.C.L.E.), Medtronic Inc., $195,000, (HFHS Grant #G12006) status:
    closed 2000

G5) McCullough PA, Shetty A, Soman S and the CHORUS Investigators. Cerivastatin Heart
    Outcomes in Renal Disease: Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and
    William F. Keane, MD, Co-Principal Investigators, Bayer Inc., 2000-2003 (RCT), Clinical Site
    Contract, Bayer Pharmaceuticals, $266,875.00 10% FTE (HFHS Grant #E05046) status:
    closed 2000

G6) McCullough PA, Manley HJ and the CHORUS Investigators. Cerivastatin Heart Outcomes in
    Renal Disease: Understanding Survival (C.H.O.R.U.S.), Barry Brenner, MD and William F.
    Keane, MD, Co-Principal Investigators, Bayer Inc., 2000-2003 (RCT), Clinical Site Contract,
    Bayer Pharmaceuticals, $279,000 10% FTE (UMKC Grant #E05046) status: closed 2001

G7) Nowak R, McCord J, McCullough PA and the BNP Investigators. Breathing Not Properly
    Study (B.N.P. Multinational Study), Alan Maisel, MD, and Peter A. McCullough, MD, MPH,
    Co-Principal Investigators, Biosite Diagnostics, Inc., (prospective cohort study) Field Center
    Contract, Biosite Diagnostics, Inc., $180,000.00 (HFHS Site), $500,000.00, 0% FTE (HFHS
    Grant #E03005) status: closed 2001

G8) Ehrman JK, McCullough PA. A Prospective Randomized Trial of a Personal Health Assistant
    in the Secondary Prevention of Heart Disease. Merck, Inc., $220,961.00, 7% FTE (HFHS
    Grant #E41010) status: closed 2002

G9) McCullough PA and the CORC Investigators. Kansas City Cardiomyopathy Questionnaire
    Interpretability Study, John A. Spertus, MD, MPH, Principal Investigator, Cardiovascular
    Outcomes Research Consortium (C.O.R.C.), 2001 (multicenter, U.S., prospective cohort
    study), $21,400.00, status: closed 2002
                                                                                                  22
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 54 of 209


                               Peter A. McCullough, M.D., M.P.H.


G10)      McCullough PA, Rutherford BD, and the OAT Investigators. Occluded Artery Trial,
   Judith Hochman, MD, and Gervasio Lamas, MD, Co-Principal Investigators, National
   Institutes of Health, National Heart Lung and Blood Institute, $54,000.00. 0% FTE (UMKC
   Grant #K531122) status: closed 2002

G11)     McCullough PA site Principal Investigator and National Executive Committee
   Member. Rapid Emergency Department Heart Failure Outpatient Trial, Biosite Diagnostics,
   $21,000. 0% FTE (UMKC Grant #K531130) status: closed 2002

G12)     McCullough PA site Principal Investigator. African-American Heart Failure Trial
   (AHEFT). A Placebo-Controlled Trial of BiDil added to Standard Therapy in African American
   Patients with Heart Failure, NitroMed, Inc., $20,000.00 (UMKC Proposal #9722, TMC Grant
   #261231) status: closed 2002

G13)      McCullough PA and the IMAGING Investigators for Cardiology Clinical Studies, LLC.
   Investigation of Myocardial Gated SPECT Imaging as Initial Strategy in Heart Failure: The
   IMAGING in Heart Failure Trial, Dupont Pharmaceuticals Inc., $20,000.00 (UMKC Proposal
   #9825, UMKC Grant #KG001278) status: closed 2002

G14)     McCullough PA, site Principal Investigator, and Ad Hoc Executive Committee
   Member. Heart Failure and a Controlled Trial Investigating Outcomes of Exercise Training.
   National Institutes of Health, National Heart, Lung, and Blood Institute, subcontracted
   through the Duke Clinical Research Institute, $665,000, (NIH Grant #1 U01 HL63747 01A2,
   WBH Grant # RC 08-94837, Site #301) status: closed 2005

G15)      McCullough PA, site Principal Investigator, and Executive Committee Member.
   Protocol No. 704.351 Evaluation of Synergy between Natrecor and Furosemide on Renal
   and Neurohormone Responses in Chronic Heart Failure: A Phase IV Study, Scios Inc., 2003
   (multicenter, U.S., randomized cross-over trial), $105,447.50, (WBH Grant # RC 08-94836)
   status: closed 2005

G16)       McCullough PA, site Principal Investigator and National Co-Principal Investigator.
   Protocol No. CCIB002FUS12. A Multicenter, Double-blind, Randomized, Parallel Group
   Study to Evaluate the Effects of Lotrel and Lotensin HCT on Microalbuminuria in Mild to
   Moderate Hypertensive Subjects with Type 2 Diabetes Mellitus, Novartis Inc., (multicenter,
   U.S., randomized trial), $63,649.90, (WBH Grant #RC 08-94838) status: closed 2006

G17)      McCullough PA, and the ACCOMPLISH Investigators. Protocol No. CCIB002.12301.
   Avoiding Cardiovascular Events through Combination Therapy in Patients Living with
   Systolic Hypertension, Novartis, Inc., 2003 (multicenter, multinational, randomized trial)
   $159,241.00, (WBH Grant #RC 08-94844) status: closed 2006



                                                                                                23
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 55 of 209


                              Peter A. McCullough, M.D., M.P.H.

G18)     McCullough PA, site Principal Investigator. Efficacy of Vasopressin Antagonism in
   Heart Failure: Outcome Study with Tolvaptan, Protocol #156-03-236, IND #50,533, Otsuka
   Maryland Research Institute, (multicenter, international, randomized trial), $210,750.00,
   (WBH Grant #RC 08-94842 changed to #RC 08-94849) status: closed 2005

G19)        McCullough PA, site Principal Investigator. A Multicenter, Double-Blind,
   Randomized, Parallel Group, 6-week Study to Evaluate the Efficacy and Safety of
   Ezetimibe/Simvastatin Combination versus Atorvastatin in Patients with
   Hypercholesterolemia, Protocol #051/EZT544, Merck, Inc., (multicenter, U.S., randomized
   trial), $18,840.00, (WBH Grant #RC 08-94843) status: closed 2006

G20)      McCullough PA, site Principal Investigator, A multicenter, double-bind randomized,
   parallel-group study to compare the effect of 24 weeks treatment with LAF237 (50 mg qd or
   bid) to placebo as add-on therapy in patients with type 2 diabetes inadequately controlled
   with metformin monotherapy. Novartis Pharmaceuticals, Inc., (multicenter, U.S.,
   randomized trial), $30,700.00, (WBH Grant #RC 08-94845) status: closed 2007

G21)       McCullough PA, site Principal Investigator. A multicenter, double-bind randomized,
   parallel-group study to compare the effect of 24 weeks treatment with LAF237 (50 mg qd or
   bid) to placebo as add-on therapy to pioglitazone 45 mg qd in patients with type 2 diabetes
   inadequately controlled with thiazolidinediones monotherapy. Novartis Pharmaceuticals,
   Inc., (multicenter, U.S., phase III randomized trial) $30,700.00, (WBH Grant #RC 08-94846)
   status: closed 2006

G22)      McCullough PA, site Principal Investigator. An 8-week, randomized, double-blind,
   parallel group, multicenter placebo and active controlled disease escalation study to
   evaluate the safety and efficacy of aliskiren in patients with hypertension, $47,100.00 (WBH
   #RC 08- 94852) status: closed 2007

G23)      McCullough PA, site Principal Investigator. A randomized, double-blind study to
   compare the durability of glucose lowering and preservation of pancreatic beta-cell function
   of rosiglitazone monotherapy compared to metformin or glyburide/glibenclamide in
   patients with drug naïve, recently diagnosed type 2 diabetes, $140,100.00, Novartis
   Pharmaceuticals (WBH #RC 08-94849) status: closed 2008

G24)      McCullough PA, site Principal Investigator. A multicenter, randomized, double-blind
   factorial study of the co-administration of MK-0431 and metformin in patients with type 2
   diabetes who have inadequate glycemic control, $36,735.00, Merck Research Laboratories
   (WBH #RC 08-94853) status: closed 2008

G25)     McCullough PA, site Principal Investigator. Multicenter, Randomized, Double-Blind
   Study to Evaluate the Efficacy & Safety of Ezetimibe/Simvastatin and Niacin Co-
   Administered in Patients with type IIa or Type IIb Hyperlipidemia, $46,960.00, Merck
   Research Laboratories, MRK-091, (WBH #RC 08-94854) status: closed 2008
                                                                                             24
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 56 of 209


                              Peter A. McCullough, M.D., M.P.H.


G26)       McCullough PA, site Principal Investigator. A Multi-Center, Randomized, Double-
   Blind, factorial Design study to evaluate the lipid-altering efficacy & safety of MK-0524B
   Combination Tablet in Patients with Primary Hypercholesterolemia or Mixed Hyperlipidemia
   $40,849.00, Merck Research Laboratories, MRK-022. (WBH #RC 08-94855) status: closed
   2007

G27)      McCullough PA, site investigator. An 8-week, multicenter, randomized, double-blind,
   parallel-group study to evaluate the efficacy and safety of the combination of
   valsartan/HCTZ/amlodipine compared to valsartan/HCTZ, valsartan/amlodipine, and
   HCTZ/amlodipine in patients with moderate to severe hypertension, $43,500.00, Novartis
   Pharmaceuticals (WBH #RC 08-94857) status: closed 2007

G28)       McCullough PA, site Principal Investigator. A multicenter randomized, double-blind
   parallel arm, 6-week study to evaluate the efficacy and safety of ezetimibe/simvastatin
   versus atorvastatin in patients with metabolic syndrome and hypercholesterolemia at high
   risk for coronary heart disease, $32,010.00. Merck Research Laboratories (WBH #RC 08-
   94861) status: closed 2008

G29)       McCullough PA, site Principal Investigator. A multicenter, randomized, double-blind
   study to evaluate the safety and efficacy of the initial therapy with coadministration of
   sitagliptin and pioglitazone in patients with type 2 diabetes mellitus, $24,036.00, Merck
   Research Laboratories, MRK-064 (WBH #RC 08-94860) status: closed 2008

G30)    Dixon, SD, site PI, McCullough PA, Multinational Executive Committee. RENAL
   GUARD Pilot Trial. PLC Medical Systems, $37,610.00 (WBH #RC- 90771) status: closed 2008

G31)      McCullough, PA, site Principal Investigator, A multi-center, randomized, double-
   blind, placebo and active controlled, parallel group, dose range study to evaluate the
   efficacy and safety of LCZ696 comparatively to valsartan, and to evaluate AHU377 to
   placebo after 8-week treatment in patients with essential hypertension. Novartis, Inc.,
   $31,965.28. (WBH #RC-94863) status: closed 2008

G32)      McCullough PA, site Principal Investigator. Paricalcitol capsules benefits in renal
   failure induced cardiac morbidity in subjects with chronic kidney disease stage 3b/4,
   (PRIMO Abbott Laboratories, ABT-M-10-030, $157,992.00, (WBH #RC-94864) status: closed
   2008

G33)     McCullough PA, site Principal Investigator. A randomized, double-blind, parallel
   group study to evaluate the effects of high-dose statin therapy on fluorodeoxyglucose (FDG)
   uptake in arteries of patients with atherosclerotic vascular disease. Merck Research
   Laboratories, MRK-081, $86,994.00 (WBH #RC 08-90223) status: closed 2008



                                                                                             25
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 57 of 209


                               Peter A. McCullough, M.D., M.P.H.

G34)     McCullough PA, site Principal Investigator. Patient registry for the Liposorber LA-15
   system. Kaneka, Inc., $7,515.00, (WBH #RC-90877) status: closed 2009

G35)     McCullough PA, site Principal Investigator. A 30-week multicenter, randomized,
   double-blind. Parallel-group study of the combination of ABT-335 and Rosuvastatin
   compared to rosuvastatin monotherapy in dyslipidemic subjects with stage 3 chronic kidney
   disease, Abbott M10-313, $128,544.00, (WBH #RC-90212) status: closed 2009

G36)      McCullough PA, site Principal Investigator. A multicenter, randomized open label,
   active-comparator controlled study to assess the efficacy, safety, and tolerability of
   taspoglutide compared to exenatide in patients with type 2 diabetes mellitus inadequately
   controlled with metformin, thiazolidinedione, or a combination of both, Roche BC 21625,
   $72,012.50, (WBC #RC-90245) status: closed 2010

G37)      McCullough PA, site Principal Investigator. A multicenter, randomized double-blind,
   placebo-controlled study to assess the efficacy, safety, and tolerability of taspoglutide
   compared to placebo in obese patients with type 2 diabetes mellitus inadequately
   controlled with metformin monotherapy, Roche BC 22092, $38,387.50, (WBH #RC-90258)
   status: closed 2009

G38)      McCullough PA, site Principal Investigator. A safety and efficacy trial evaluating the
   use of apixaban for the extended treatment of deep vein thrombosis and pulmonary
   embolism, Bristol Myers Squibb-Pfizer CV185057, $173,750.00, (WBH #RC-90288) status:
   closed 2009

G39)      McCullough PA, site Principal Investigator. A phase 3, active (warfarin) controlled,
   randomized, double-blind, parallel arm study to evaluate efficacy and safety of apixaban in
   preventing stroke and systemic embolism in subjects with nonvalvular atrial fibrillation,
   Bristol Myers Squibb-Pfizer CV1805030, $173,750.00, (WBH #RC-90275) status: 2009

G40)     McCullough PA, site Principal Investigator. Treatment of Preserved Cardiac Function
   Heart Failure with an Aldosterone Antagonist Trial (TOPCAT), National Institutes of Health,
   National Heart, Lung, and Blood Institute, subcontracted through the New England
   Research Institutes, Inc., $86,250.00, (WBH #RC-90267) status: closed 2010

G41)       McCullough PA, site Principal Investigator. An 8-week, randomized, double-blind,
   parallel group, multicenter, forced titration study to evaluate the efficacy and safety of
   aliskiren plus HCTZ verus aliskiren monotherapy in metabolic syndrome patients with stage
   2 hypertension, Novartis, Inc., $107,362.44 (WBH #RC-90277) status: closed 2009

G42)      McCullough PA, site Principal Investigator, Astute SAPPHIRE AST-111, Evaluation of
   Novel Biomarkers from Acutely Ill Patients at Risk for Acute Kidney Injury, Astute Medical,
   Inc, San Diego, CA, $23,195.50 status: closed 2012


                                                                                                 26
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 58 of 209


                              Peter A. McCullough, M.D., M.P.H.

G43)      McCullough PA, site Principal Investigator, protocol number 156-10-292 titled “An
   Observational Prospective Registry to Identify Demographic and Clinical Characteristics of
   Patients Hospitalized with Euvolemic and Hypervolemic Hyponatremia and Assess the
   Comparative Effectiveness of Available Treatments and the Impact on Resource Utilization.
   Otsuka Inc., $21,262.60 status: initial contract fulfilled, reopened under extension and
   registry completed in 2013

G44)      McCullough PA, site Principal Investigator, PROspective Multicenter Imaging Study
   for Evaluation of Chest Pain (PROMISE) Study, National Heart, Lung, and Blood Institute
   (NHLBI), Pamela Douglas, MD, Principal Investigator Clinical Coordinating Center, Duke
   Clinical Research Institute, $17,000.00 status: closed 2012

G45)       McCullough PA, site Principal Investigator, ACZ885M/Canakinumab Clinical Trial
   Protocol CACZ885M2301 A randomized, double-blind, placebo-controlled, event-driven trial
   of quarterly subcutaneous canakinumab in the prevention of recurrent cardiovascular
   events among stable post-myocardial infarction patients with elevated hsCRP. Novartis,
   Inc., 2011 $279,223.00 status: closed 2015

G46)      McCullough PA, site Principal Investigator, AN-CVD2233 Evaluation of the Safety and
   Efficacy of Short-term A-002 (Varespladib) Treatment in Subjects with Acute Coronary
   Syndromes (VISTA-16) Anthera Pharmaceuticals, Inc., 2011 $72,600.00 status: closed 2011

G47)      McCullough PA, site Principal Investigator, BC22140A Cardiovascular outcomes study
   to evaluate the potential of aleglitazar to reduce cardiovascular risk in patients with a
   recent acute coronary syndrome (ACS) event and type 2 diabetes mellitus (T2D), F.
   Hoffmann-La Roche Ltd, $307,500.00 status: closed 2012

G48)     McCullough PA, site Principal Investigator, A Double-blind, Randomized, Placebo-
   controlled, Multicenter Study (Phase 2) to Evaluate the Safety and Efficacy of IV Infusion
   Treatment with Omecamtiv Mecarbil in Subjects with Left Ventricular Systolic Dysfunction
   Hospitalized for Acute Heart Failure (Protocol 20100754), Amgen, Inc, 253,464.00 status:
   closed 2012

G49)      McCullough PA, site Principal Investigator, MB102-073 A Multicenter, Randomized,
   Double-Blind, Placebo-Controlled, Parallel Group, Phase 3 Trial to Evaluate the Safety and
   Efficacy of Dapagliflozin in Subjects with Type 2 Diabetes with Inadequately Controlled
   Hypertension on an Angiotensin-Converting Enzyme Inhibitor (ACEI) or Angiotensin
   Receptor Blocker (ARB), Bristol-Myers Squibb Research and Development, 2011 $34,115.00
   status: closed 2012

G50)      McCullough PA, site Principal Investigator, MB102-077 A Multicenter, Randomized,
   Double-Blind, Placebo-Controlled, Parallel Group, Phase 3 Trial to Evaluate the Safety and
   Efficacy of Dapagliflozin in Subjects with Type 2 Diabetes with inadequately controlled
   hypertension treated with an Angiotensin-Converting Enzyme Inhibitor (ACEI) or
                                                                                                27
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 59 of 209


                               Peter A. McCullough, M.D., M.P.H.

   Angiotensin Receptor Blocker (ARB) and an additional Antihypertensive medication, Bristol-
   Myers Squibb Research and Development, $34,115.00 status: closed 2011

G51)      McCullough PA, site Principal Investigator, ABT M11350 RADAR: Reducing Residual
   Albuminuria in Subjects with Diabetes and Nephropathy with AtRasentan – A Phase 2b,
   Prospective, Randomized, Double-Blind, Placebo-Controlled Trial to Evaluate Safety and
   Efficacy, Abbott Laboratories, $188,377.00 status: closed 2012

G52)      McCullough PA, site Principal Investigator, PEGASUS TIMI 54 trial, A Randomized,
   Double-Blind, Placebo Controlled, Parallel Group, Multinational Trial, to Assess the
   Prevention of Thrombotic Events with Ticagrelor Compared to Placebo on a Background of
   Acetyl Salicylic Acid (ASA) Therapy in Patients with History of Myocardial Infarction,
   AstraZeneca, 2011 $98,530.00 status: transferred to PI Marcel Zughaib, MD

G53)      McCullough PA, site Principal Investigator, A Double-blind, Randomized, Placebo-
   controlled, Multicenter Study Assessing the Impact of Additional LDL-Cholesterol Reduction
   on Major Cardiovascular Events When AMG 145 is Used in Combination with Statin Therapy
   in Patients with Clinically Evident Cardiovascular Disease AMG 145 Amgen Protocol Number
   20110118 EudraCT number 2012-001398-97, Amgen, Inc., $1,732,062.80 status: closed
   2016

G54)      McCullough PA, site Principal Investigator, A single-blind, multi-site trial of the
   dietary supplement anatabine (RCP006) to determine the effects on peripheral markers of
   inflammation in patients with elevated levels of C-reactive protein (CRP). Roskamp Institute
   Protocol Number RI-11-01, $6700.00 status: closed 2012

G55)     McCullough PA, site Principal Investigator, Long-term safety and tolerability of
   REGN727/SAR236553 in high cardiovascular risk patients with hypercholesterolemia not
   adequately controlled with their lipid modifying therapy: a randomized, double-blind,
   placebo-controlled study LTS11717 Sanofi Aventis, $252,000.00 status: closed 2013

G56)      McCullough PA, site Principal Investigator, Assessment of Clinical Effects of
   Cholesteryl Ester Transfer Protein Inhibition with Evacetrapib in Patients at a High Risk for
   Vascular Outcomes – the ACCELERATE Study, protocol I1V-MC-EIAN, Eli Lilly, $421,202.00
   status: closed 2014

G57)     McCullough PA, site Principal Investigator, AEGR-733-025, LOWER: Lomitapide
   Observational Worldwide Evaluation Registry, Aegerion, Inc., 2014, $23,478.00 status: open

G58)       McCullough PA, site Principal Investigator, The Evaluation Of PF-04950615 (RN316),
   In Reducing the Occurrence of Major Cardiovascular Events in High Risk Subjects (SPIRE-1),
   Pfizer, Inc., $145,343.90 status: closed 2016



                                                                                                   28
  Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 60 of 209


                               Peter A. McCullough, M.D., M.P.H.

G59)       McCullough PA, site Principal Investigator, The Evaluation Of PF-04950615 (RN316)
   In Reducing the Occurrence of Major Cardiovascular Events in High Risk Subjects (SPIRE-2),
   Pfizer, Inc., $145,343.90 status: closed 2016

G60)      McCullough PA, site Principal Investigator, Long Term Observational Study in Patients
   with Homozygous Familial Hypercholesterolemia Treated with Kynamaro™, Genzyme-
   Sanofi, Inc., $61,260.00 status: closed 2018

G61)     McCullough PA, site Principal Investigator, CUP14366, Alirocumab (SAR236553)
   Expanded Access Program for the Treatment of Severe Hypercholesteremia Not Controlled
   with Maximal Tolerated Dose of Lipid Lowering Therapy Administered According to
   Standard of Care, Sanofi-Regeneron, Inc., 2015 $8,500.00 status: closed 2015

G62)     McCullough PA, site Principal Investigator, Aspirin Dosing: A Patient-Centric Trial
   Assessing Benefits and Long-term Effectiveness (ADAPTABLE), Patient-Centered Outcomes
   Research Institute, 2015 $29,400.00 status: open

G63)      McCullough PA, site Principal Investigator, Assessment of Heart Failure using
   Condition-Specific Impact Assessments (PROMIS), Patient-Centered Outcomes Research
   Institute, 2015 $81,840.00 status: 2017 status: closed

G64)       McCullough PA, site Principal Investigator, A Randomized Parallel-Group, Placebo-
   Controlled, Double-Blind, Event-Driven, Multi-Center Pivotal Phase III Clinical Outcome Trial
   of Efficacy and Safety of the Oral sGC Stimulator Vericiguat in Subjects With Heart Failure
   With Reduced Ejection Fraction (HFrEF) - VerICiguaT Global Study in Subjects With Heart
   Failure With Reduced Ejection Fraction (VICTORIA), Merck, Inc, 2017 $878,163.90 status:
   closed

G65)      McCullough PA, site Principal Investigator, A phase III randomised, double-blind trial
   to evaluate efficacy and safety of once daily empagliflozin 10 mg compared to placebo, in
   patients with chronic Heart Failure with preserved Ejection Fraction (HFpEF), EMPEROR-
   PRESERVED, Boehringer-Ingleheim, 2017 $170,099.00, status: open

G66)      McCullough PA, site Principal Investigator, A phase III randomised, double-blind trial
   to evaluate efficacy and safety of once daily empagliflozin 10 mg compared to placebo, in
   patients with chronic Heart Failure with preserved Ejection Fraction (HFpEF), EMPEROR-
   REDUCED, Boehringer-Ingleheim, 2017 $170,099.00, status: open

G67)      Schiffmann R, McCullough PA Sub-Investigator, 014-097 PB-102-F03 (Sponsor -
   Protalix - PRX-102 1mg/kg q 2 weeks) A Multi Center Extension Study of PRX-102
   Administered by Intravenous Infusions Every 2 Weeks for 60 Months to Adult Fabry
   Patients, status: open



                                                                                               29
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 61 of 209


                              Peter A. McCullough, M.D., M.P.H.

G68)      Schiffmann R, McCullough PA Sub-Investigator, 014-288 AT1001-042 (Sponsor -
   Amicus - oral drug - chaperone) An Open-Label Extension Study to Evaluate the Long-Term
   Safety and Efficacy of Migalastat Hydrochloride Monotherapy in Subjects with Fabry
   Disease, status: closed.

G69)      Schiffmann R, McCullough PA Sub-Investigator, 016-153 PB-102-F20 (Sponsor -
   Protalix - BLINDED - ERT PRX-102 or Fabrazyme 1mg/kg q 2 weeks) A Randomized, Double
   blind, Active Control Study of the Safety and Efficacy of PRX-102 compared to Agalsidase
   Beta on Renal Function in Patients with Fabry Disease Previously Treated with Agalsidase
   Beta – Study Number PB-102-F20, status: open

G70)      Schiffmann R, McCullough PA Sub-Investigator, 017-189 PB-102-F50 (Sponsor -
   Protalix - PRX-102 infusion - 2mg/kg monthly) A Phase 3, Open Label, Switch Over Study to
   Assess the Safety, Efficacy and Pharmacokinetics of pengunigalsidase alfa (PRX-102) 2 mg/kg
   Administered by Intravenous Infusion Every 4 Weeks for 52 weeks in Patients with Fabry
   Disease Currently Treated with Enzyme Replacement Therapy: Fabrazyme® (agalsidase
   beta) or Replagal (agalsidase alfa), status: open

G71)     Schiffmann R, McCullough PA 018-150 MODIFY (Sponsor - Idorsia - oral drug -
   substrate reduction) A multicenter, double-blind, randomized, placebo controlled, parallel-
   group study to determine the efficacy and safety of lucerastat oral monotherapy in adult
   subjects with Fabry disease, status: open

G72)      McCullough PA, site Principal Investigator, A Randomized, Double-blind, Placebo-
   controlled, Parallel-group Multicenter Study to Evaluate the Effects of Sotagliflozin on
   Clinical Outcomes in Hemodynamically Stable Patients with Type 2 Diabetes Post Worsening
   Heart Failure (SAR 439954), Sanofi US Services, Inc, $214,600.00, 2019, status: open

G73)     McCullough PA, site Sub-Investigator, A Randomized, Double-blind, Placebo-
   controlled, Parallel-group Study to Evaluate the Safety and Efficacy of Alirocumab in
   Patients with Homozygous Familial Hypercholesterolemia (R727-CL-1628), Regeneron
   Pharmaceuticals, Inc, $143,503.00, 2019, status: closed

G74)     McCullough PA, site Sub-Investigator, A Randomized, Double-Blind, Placebo-
   Controlled, Parallel-Group Study to Evaluate the Efficacy and Safety of Evinacumab in
   Patients with Homozygous Familial Hypercholesterolemia (R1500-CL-1629) Regeneron
   Pharmaceuticals, Inc, $143,503.00, 2019, status: closed

G75)      McCullough PA, site Sub-Investigator, An Open-Label Study to Evaluate the Long-
   Term Efficacy and Safety of Evinacumab in Patients with Homozygous Familial
   Hypercholesterolemia (R1500-CL-1719) Regeneron Pharmaceuticals, Inc, $65,317.44, 2019,
   status: open



                                                                                            30
        Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 62 of 209


                                     Peter A. McCullough, M.D., M.P.H.

      G76)     Bottiglieri T, Tecson K, McCullough PA, Identifying metabolomic profiles among
         genetically confirmed familial hypercholesterolemia, dyslipidemia without familial
         hypercholesterolemia, and healthy controls, Baylor Health Care System Foundation,
         $49,293.80, 2020 status: open

      G77)      McCullough PA, Wheelan KE. BSWRI—Overall Principal Investigator, 001 A
         prospective clinical study of hydroxychloroquine in the prevention of SARS-COV-2 (COVID-
         19) infection in health care workers after high-risk exposures, FDA IND 149293, Baylor
         Health Care System Foundation, $506,506.00, 2020 status: open

      G78)       McCullough PA, Site Investigator, 4D-310-C001 entitled “An Open-label, Phase 1/2
         Trial of Gene Therapy 4D-310 in Adult Males with Fabry Disease” 4D Molecular
         Therapeutics, Inc, $101,210.85, 2020 status: open

      G79)      McCullough PA, Site Investigator, TQJ230, Assessing the Impact of Lipoprotein (a)
         Lowering With TQJ230 on Major Cardiovascular Events in Patients With CVD
         (Lp(a)HORIZON) Novartis Pharmaceuticals Corporation, $3,475,000.00, 2020 status open


 Published Abstracts

A1)      McCullough PA, O'Neill WW, May M, Lichtenberg A, Strzelecki M, Grines CG, Safian RD.
      Predictors of Acute Complications after Percutaneous Coronary Revascularization with New
      Devices. J Am Coll Cardiol 1994; 122-123A [oral].

A2)      McCullough PA, O'Neill WW, Hoffman M, Glazier S, Safian RD. The "Protective Effect" of
      Restenosis Lesions on Angiographic Complications with New Devices. Circulation 1995;92:I-346
      [poster].

A3)       McCullough PA, Wolyn R, Rocher LL, Levin RN, O'Neill, WW. Acute Contrast Nephropathy
      After Coronary Intervention: Prediction of Dialysis and Related Mortality in the Elderly.
      American Journal of Geriatric Cardiology 1996;5:52 [poster].

A4)       McCullough PA, Wolyn R, Rocher LL, Levin RN, O'Neill WW. Acute Contrast Nephropathy
      After Coronary Intervention: Incidence, Risk Factors, and Relationship to Mortality. J Am Coll
      Cardiol 1996;304-305A [oral].

A5)      McCullough PA, Ayad O, Goldstein JA. Cost-Effectiveness Analysis of Patients Admitted with
      Chest Pain and Normal or Near-Normal Electrocardiograms.            Cathet Cardiovasc Diag
      1996;38:118 [poster].

A6)      Aliabadi D, McCullough PA, Kaplan B, Grines CL, Safian RD, Pica M, O’Neill WW, Goldstein JA.
      A Novel Mobile Fluoroscopic Imaging System for Rapid Bedside Coronary Angiography. Cathet
      Cardiovasc Diag 1996;38:111 [oral].
                                                                                                    31
        Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 63 of 209


                                   Peter A. McCullough, M.D., M.P.H.


A7)       Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. Early Prediction of Death and
      Neurologic Outcome in Out-of-Hospital Sudden Death Survivors in the Emergency Department.
      Circulation 1996;94:I-356 [poster].

A8)       McCullough PA, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Grines CL. A
      Prospective Randomized Trial of Triage Angiography in Suspected Acute Myocardial Infarction
      Patients Who are Considered Ineligible for Reperfusion Therapy. Circulation 1996;94:I-570
      [oral].

A9)      Aliabadi D, McCullough PA, Grines CL, Safian RD, Pica MC, O’Neill WW, Goldstein JA. A
      Novel Mobile Fluoroscopic Imaging System for Rapid Bedside Coronary Angiography. J Am Coll
      Cardiol 1997;450A [poster].

A10) McCullough PA, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Farhat A, Kazlauskaite
   R, Grines CL. Late Outcomes in the Medicine vs. Angiography for Thrombolytic Exclusion (MATE)
   Study. Circulation, 1997;96:I-595-596 [oral].

A11) Redle JD, West AJ, Khurana S, Marzan R, McCullough PA, Frumin HI. Prophylactic Oral
   Amiodarone with Beta Blockade has Favorable Effects on Atrial Fibrillation Post Coronary Bypass
   Surgery. Circulation, 1997;96:I-125 [poster].

A12) Sharma ND, Gandhi RS, Philbin EF, Weaver WD, McCullough PA. Which Patients with Left
   Ventricular Dysfunction Require Chronic Anticoagulation? A Prospective Analysis. J Am Coll
   Cardiol 1998;31:33A. [poster].

A13) McCullough PA, Tobin KJ, Kahn JK, O’Neill WW, Thompson RJ. Prediction of In-hospital
   Survival after Sudden Cardiac Death: Derivation and Validation of a Clinical Model. J Am Coll
   Cardiol 1998;31:485A [poster].

A14) Stevens M, McCullough PA, Tobin KJ, Speck JP, Westveer DC, Guido-Allen DA, Hartenburg
   DS, Puchrowicz-Ochocki SB, O’Neill WW. A Randomized Trial of Prevention Measures in Patients
   at High Risk for Contrast Nephropathy: Initial Results of the PRINCE Study. J Am Coll Cardiol
   1998;31:469A [poster].

A15) Tobin KJ, McCullough PA, Speck JP, Westveer DC, Guido-Allen DA, Hartenburg DS,
   Puchrowicz-Ochocki SB, O’Neill WW, Stevens M. What Role Does Mannitol Play in Preventing
   Contrast Nephropathy? A Prospective Analysis. J Am Coll Cardiol 1998;31:469A [poster].

A16) McCullough PA, Al-Zagoum M, Graham M, David S, Stomel R, Rogers F, Farhat A,
   Kazlauskaite R, Grines CL, O’Neill WW. A Time to Treatment Analysis in the Medicine vs.
   Angiography for Thrombolytic Exclusion Trial. Cathet Cardiovasc Diag 1998;44:105 [oral].



                                                                                               32
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 64 of 209


                                  Peter A. McCullough, M.D., M.P.H.

A17) McCullough PA, Al-Zagoum M, O’Neill WW, Graham M, David S, Stomel R, Rogers F, Farhat
   A, Kazlauskaite R, Grines CL. A Program of Triage Angiography in Acute Coronary Syndromes
   Ineligible for Thrombolysis: An Efficacy Analysis. Cathet Cardiovasc Diag 1998;44:105[poster].

A18) Philbin EF, McCullough PA, Polanczyk CA, Jenkins PL, DiSalvo TG. Are Subjects in Heart
   Failure Trials Similar in Clinical Practice? Circulation, 1998;98:I-866 [moderated poster].

A19) McCullough PA, Smith S, Borzak S. Understanding the Risks Associated with Baseline Renal
   Function in the Coronary Care Unit. Circulation, 1998;98:I-413 [poster].

A20) Afzal A, Gunda M, Brawner CA, Havstad S, McCullough PA, Keteyian SJ. Race and the Rate of
   Referral to Cardiac Rehabilitation. Circulation, 1998;98:I-810-811 [poster].

A21) Borzak S, Every NR, Jankowski M, Havstad S, Chase GA, McCullough PA, Elston-Lafata J,
   Weaver WD. Elderly Patients with Unstable Angina Have Ongoing Risk for Future Events.
   Circulation, 1998;98:I-629 [oral].

A22) Borzak S, Every NR, Chase GA, Jankowski M, Havstad S, McCullough PA, Elston-Lafata J,
   Weaver WD. U.S. Regional Differences in Use of Revascularization for Unstable Angina Patients.
   Circulation, 1998;98:I-275 [oral].

A23) McCullough PA, Newman M, Kaiser Carlson L, Flower J, Tuchfield B. Accelerating the
   Improvement in Community Cardiovascular Health Using Web-Enhanced Project Development.
   J Am Coll Cardiol 1999;33:7A [info@ACC].

A24) Mehra P, Pasnoori V, Sengstock D, Obaidat O, Brawner CA, Keteyian SJ, Philbin EF,
   McCullough PA. The Effect of Reactive Airways Disease on Peak Oxygen Consumption in
   Congestive Heart Failure. J Am Coll Cardiol 1999;33:172A [poster].

A25) McCullough PA, Cingireddy U, Philbin EF, Weaver WD. Evidence for a Heart Failure
   Epidemic: Findings from the REACH Study. J Am Coll Cardiol 1999;33:179A [poster].

A26) McCullough PA, Cingireddy U, Philbin EF, Weaver WD. Secular Trends in the Management of
   Congestive Heart Failure by Primary Care Physicians and Cardiovascular Specialists. J Am Coll
   Cardiol 1999;33:247A [poster]

A27) Hassan SA, Borzak S, Philbin EF, Soman S, Shah S, Weaver WD, Yee J, Marks KR, McCullough
   PA. The Impact Chronic Renal Insufficiency on Heart Failure Mortality after Hospitalization.
   Journal of Cardiac Failure 1999;5 Suppl 1:70. [poster].

A28) Sengstock D, Obaidat O, Pasnoori V, Mehra P, McCullough PA. Asthma, Chronic Beta-Agonist
   Use, and the Development of Dilated Cardiomyopathy: Primary Results from the ABCHF Study.
   Journal of Cardiac Failure 1999;5 Suppl 1:64. [moderated poster].


                                                                                              33
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 65 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A29) McCullough PA, Kuntz RE, Marks KR, Popma JJ. Should We Change from Aspirin and
   Ticlopidine to Aspirin and Clopidogrel after Routine Coronary Stenting? A Population-Based
   Decision Analysis. Circulation 1999;100:I-379.[oral].

A30) McCullough PA, Prakash R, Tobin KJ, O'Neill WW, Thompson RJ. Application of a Cardiac
   Arrest Score in Patients with Sudden Death and ST Segment Elevation for Triage Angiography
   and Intervention. Fighting Sudden Cardiac Death: A Worldwide Challenge, 1999;18:T-2.

A31) McCullough PA, Philbin EF, Czerska B, Spertus JA, Weaver WD. Population-based
   Medication Profiling in Heart Failure: Treatment Related Outcomes from the R.E.A.C.H. Study. J
   Am Coll Cardiol 2000; 35:542A [moderated poster].

A32) McCullough PA, Philbin EF, Czerska B, Spertus JA, Weaver WD. The Diagnostic Evaluation of
   Newly Discovered Heart Failure: Opportunities for Improvement from the R.E.A.C.H. Study. J
   Am Coll Cardiol 2000;35:327A [poster].

A33) Shah SS, Tokarski GF, McCord JK, Khoury NE, McCabe KB, Morlock RJ, Noor H, McCullough
   PA. Impact of an Emergency Department Cardiac Clinical Decision Unit on a Population of
   Patients with Episodic Chest Discomfort. J Am Coll Cardiol 2000;35:380A [poster].

A34) Kadakia RA, McCullough PA, Soman S, Jankowski M, Borzak S, Keeley EC. Does Percutaneous
   Revascularization Confer a Long-Term Survival Benefit in Patients with Acute Renal Failure? J Inv
   Cardiol 2000;12(11):P1.

A35) McCullough PA, Philbin EF, Spertus JA, Weaver WD. Gender Differences in the Diagnostic
   Evaluation of Heart Failure: Findings from the R.E.A.C.H. Study. J Inv Cardiol 2000;12(11):P23.

A36) Pampati V, Shenkman HJ, McKinnon JE, Khandelwal AK, Nori DM, McCullough PA. The
   Significance of QRS Prolongation in Heart Failure: Findings from the CONQUEST Study.
   Chest2000;118(4):133S.

A37) Hassan SA, Bhatt S, Borzak S, Pallekonda V, Soman SS, Yee J, Marks K, McCullough PA.
   Clinical and Echocardiographic Determinants of Congestive Heart Failure with Renal
   Dysfunction.Chest2000;118(4):134S.

A38) Soman SS, Vera E, Jaffery H, Singh S, Marks KR, Borzak S, McCullough PA. Impact of Age and
   Admission Hemoglobin on Coronary Care Unit Mortality. Chest 2000; 118(4):166S.

A39) Soman SS, Shah S, Marks KR, Yee J, Borzak S, McCullough PA. The Independent Association
   of Renal Dysfunction and Arrhythmias in the Intensive Care Unit Setting.           Chest
   2000;118(4):171172S.




                                                                                                 34
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 66 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A40) Sallach JA, Soman SS, Sallach SM, Yee J, Karriem V, Hoffman RM, McCullough PA.
   “Homocysteine Flux”: An Opportunity to Modify Cardiovascular Risk in Hemodialysis
   Patients.Chest2000;118(4):218S.

A41) McKinnon JE, Khandelwal AK, Shenkman HJ, Pampati V, Nori DM, McCullough PA.
   Congestive Heart Failure and QRS Duration: Utilization in Establishing Prognosis in Systolic and
   Diastolic Dysfunction—Results of the CONQUEST Study. Chest 2000; 118(4):221S.

A42) Kadakia RA, Bonifacio DL, Mikhail B, Clark VL, McCullough PA. Survival Following Coronary
   Intervention in Patients with End Stage Renal Disease. Chest 2000; 118(4):226-227S.

A43) Hassan S, Nori D, Bhatt S, Borzak S, Philbin E, Weaver WD, Soman S, Shah S, McCullough PA.
   Impact of Bundle Branch Block (BBB) Pattern on EKG on Survival in Patients with Congestive
   Heart Failure (CHF), an Eight Year Follow-up Study. Journal of Heart Failure 2000;6(1):65 [A258].

A44) Soman SS, Sallach J, Sallach S, McCullough PA, Karriem V, Hoffman R, Yee J. Homocysteine
   (tHcy) Removal by Hemodialysis (HD) Modifies Cardiovascular Disease (CVD) Risk in ESRD.
   American Society of Nephrology 2000 [A0887].

A45) McCord JK, Nowak R, McCullough PA, Borzak S, Tokarski G, Tomlanovich M, Foreback C,
   Malki Q, Asfour A, Weaver WD. Very Rapid Rule-out: 90 Minute Exclusion of Acute Myocardial
   Infarction (AMI) with Troponin-I (cTnI) and Myoglobin (Myo). Circulation 2000;102(18): II497.

A46) Shenkman HJ, McKinnon JE, Khandelwal AK, Pampati V, Nori DM, McCullough PA.
   Determinants of QRS Prolongation in a Generalized Heart Failure Population: Findings from the
   Conquest Study. Circulation 2000;102(18): II617.

A47) Philbin EF, McCullough PA, Di Salvo TG, Dec W, Jenkins PL, Weaver WD. Socioeconomic
   Status is an Important Determinant of Use of Invasive Strategies after Myocardial Infarction in
   Hospitals with Cardiac Surgery. Circulation 2000;102(18): II840.

A48) McCullough PA, Sandberg KR, Borzak S, Hudson MP, Garg M, Manley HJ. Use of Aspirin and
   thrombolysis for myocardial infarction in patients with chronic renal disease: An opportunity for
   quality improvement, AHA Conference on Quality of Care and Outcomes P93, Circulation 2001.

A49) Ketterer MW, Goldberg AD, McCullough PA, Patel S, Farha AJ, Clark V, Keteyian S, Dennollet
   J, Chapp J, Thayer B, Deveshwar S. Psychosocial Correlates of Early Ischemic Heart Disease
   (IHD): Preliminary Results. Psychosomatic Medicine 2001;63:172-173.

A50) Fitzgerald FE, Thayer BL, Ehrman JK, Keteyian S, Jarvis R, McCullough PA. A Hospital
   Employee Cholesterol Challenge Using Spreads Containing Plant Sterol Esters to Help Reduce
   Total and LDL-Cholesterol. American Diabetes Association 2001 [p000].



                                                                                                  35
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 67 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A51) McCullough PA, Garg M, Bonifacio DL, Malineni K, Kadakia RR, Soman SS, Sandberg KR.
   Relationship between Lipid Levels and Advanced Coronary Calcification in End Stage Renal
   Disease. Central Society for Clinical Research Combined Annual Meeting, 2001 [P78] Journal of
   Investigative Medicine 2001;49:284A.

A52) McCullough PA, Hudson MP, Garg M, Borzak S. Benefits of Aspirin and Beta-Blockade after
   Myocardial Infarction in Patients with Advanced Renal Dysfunction. Central Society for Clinical
   Research Combined Annual Meeting, 2001 [P79] Journal of Investigative Medicine
   2001;49:285A.

A53) Hannen MN, McCullough PA, Garg M, Quick AM. Tricuspid Valve Endocarditis in a Patient
   with Negative Blood Cultures and Right Atrial Mass. Central Society for Clinical Research
   Combined Annual Meeting, 2001 [P96] Journal of Investigative Medicine 2001;49:287A.

A54) McCullough PA, Garg M, Borzak S, Hudson MP. Outcomes after Myocardial Infarction in
   Patients with Advanced Renal Disease Treated with Aspirin and β-Blockade. CHEST
   2001;120(4):145S.

A55) McCullough PA, Garg M, Borzak S, Hudson MP. Benefits of Aspirin and Beta-Blockade after
   Myocardial Infarction in Patients with Chronic Renal Disease. Circulation 2001;104 (17):II-234.

A56) Manhapra A, Jacobsen G, Havstad S, McCullough P, Hudson MP, Weaver WD, Borzak S.
   Improved Long Term Survival with Beta Blocker Therapy Among African Americans and
   Caucasians with Myocardial Infarction. Circulation 2001;104 (17):II-627.

A57) Manhapra A, Jacobsen G, Havstad S, McCullough P, Hudson MP, Weaver WD, Borzak S.
   Racial Differences in Long Term Survival following an Acute Myocardial Infarction. Circulation
   2001;104 (17):II-778.

A58) Brown WW, Bakris GL, Collins A, Flack JM, Gannon M, Greene E, Grimm R, Keane WF, Klag
   M, McCullough P, Politoski G. Identification of Individuals at High Risk (HR) for Kidney Disease
   (KD) via Targeted Screening. International Society of Hypertension in Blacks 2001 Meeting, Las
   Vegas, July 8-12, 200, Plenary Presentation and Poster. Ethnicity & Disease 2001; 11 (2): 358.

A59) Brown WW, Bakris GL, Chen S, Collins A, Davis J, Flack JM, Gannon M, Greene E, Grimm R,
   Keane WF, Klag MJ, McCullough PA, Politoski G, Tran A. St. Louis VAMC/St. Louis University,
   Rush Presbyterian, Minneapolis Medical Research Foundation, NKF, Wayne State University,
   Mayo Clinic, Hennepin County Medical Center, Johns Hopkins Medical Institutions, UMKC.
   Targeted Screenings Identify Persons at Risk for Kidney Disease (KD). Poster, ASN/ISN
   International Congress of Nephrology, San Francisco, October 13-17, 2001. J of the Am Soc of
   Nephrol 2201; 12: A1003.

A60) Maisel AS, Hlavin P, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T, Westheim
   A, Abraham WT, Storrow AB, McKay CA, Wu AH, McCullough PA, for the BNP Multinational
                                                                                                      36
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 68 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Study Investigators. B-Type Natriuretic Peptide in the Emergency Diagnosis of Diastolic
   Dysfunction Heart Failure. J Am Coll Cardiol 2002;39:140A.

A61) McCullough PA, Nowak RM, McCord J, Hollander JE, Steg G, Duc P, Westheim A, Omland T,
   Storrow AB, Abraham WT, Wu AH, Clopton P, Lenert L, Maisel AS, for the BNP Multinational
   Study Investigators. B-Type Natriuretic Peptide Adds to Clinical Judgment in the Diagnosis of
   Heart Failure: A Bayesian Analysis From the BNP Multinational Study. J Am Coll Cardiol
   2002;39:140A.

A62) McCullough PA, Nowak RM, McCord J, Hollander JE, Loh E, Steg G, Duc P, Omland T,
   Westheim A, Abraham WT, Storrow AB, Wu AH, Hlavin P, Maisel AS, for the BNP Multinational
   Study Investigators. The Independent Contribution to Elevations in B-Type Natriuretic Peptide
   from Atrial Fibrillation. J Am Coll Cardiol 2002;39:90A.

A63) Maisel AS, Kazanegra R, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T, Wold-
   Knudsen C, Westheim A, Abraham WT, Storrow AB, Wu AH, McCullough PA, for the BNP
   Multinational Study Investigators. The Effect of Diabetes on B-Type Natriuretic Peptide Levels in
   Patients with Acute Dyspnea. J Am Coll Cardiol 2002;39:182A.

A64) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Jacobsen G,
   Weaver WD, Sandberg KR, McCord J. Performance of Cardiac Troponin I in the Exclusion of
   Myocardial Infarction in Patients with Advanced Renal Disease. J Am Coll Cardiol 2002;39:326A.

A65) Khandelwal A, McKinnon JE, Shenkman HJ, Pampati V, Nori D, Kaatz S, Sandberg KR,
   McCullough PA. Epidemiology of Systolic and Diastolic Dysfunction Heart Failure in 3,471 Urban
   Patients. J Am Coll Cardiol 2002;39:192A.

A66) Maisel AS, Kazanegra R, McCord J, Nowak RM, Hollander JE, Duc P, Steg G, Omland T,
   Westheim A, Abraham WT, Storrow AB, Lamba S, Wu AH, McCullough PA, for the BNP
   Multinational Study Investigators. Primary Results of the BNP Multinational Study: B-Type
   Natriuretic Peptide in the Emergency Diagnosis of Heart Failure. J Am Coll Cardiol
   2002;39:201A.

A67) McCullough PA, McCord J, Nowak RM, Hollander JE, Duc P, Omland T, Abraham WT, Wu
   AHB, Krishnaswamy P, Maisel AS. B-type Natriuretic Peptide Should be Part of the Diagnostic
   Evaluation of Heart Failure: Implications from the Breathing Not Properly (BNP) Multinational
   Study. J Heart Failure 2002;7(1):44.

A68) Nowak RM, Maisel AS, McCord J, Kazanegra R, Hlavin P, Lenert LA, Clopton P, Hollander JE,
   Loh E, Duc P, Steg PG, Westheim A, Omland T, Abraham WT, Lamba S, Storrow AB, Wu AHB,
   McKay C, McCullough PA. B-type Natriuretic Peptide Complements Clinical Judgment in the
   Emergency Diagnosis of Heart Failure. Acad Emerg Med 2002 9: 359.



                                                                                                   37
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 69 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A69) Hollander JE, Maisel AS, Nowak RM, McCord J, Kazanegra R, Hlavin P, Lenert LA, Clopton P,
   Loh E, Duc P, Steg PG, Wertheimer A, Omland T, Abraham WT, Lamba S, Storrow AB, Wu AHB,
   McKay C, McCullough PA. Impact of Acute Myocardial Ischemia on Blood B-Type Natriuretic
   Peptide in the Emergency Diagnosis of Heart Failure. Acad Emerg Med 2002 9: 440.

A70) Knudsen CW, Omland T, Clopton P, Westheim A, Abraham WT, Storrow AB, McCord J,
   Nowak RM, Steg PG, Duc P, McCullough PA, Maisel AS. Diagnostic Value of Chest Radiographs
   in Patients Presenting with Acute Dyspnea: Comparison with B-type Natriuretic Peptide.
   Circulation 2002;106(19):II-683.

A71) Omland T, Knudsen CW, Westheim A, McCord J, Aumont MC, McCullough PA. The Effect of
   Hypertension on B-type Natriuretic Peptide Levels in Patients with Acute Dyspnea: An Analysis
   from the Breathing Not Properly Study. Circulation 2002;106(19):II-477.

A72) Sallach JA, McCord J, Sallach SM, Duc P, Omland T, Nowak RM, Hollander JE, Storrow AB,
   Abraham WT, Wu AHB, Clopton P, Krishnaswamy P, Maisel AS, McCullough PA. The Effect of
   Pre-Existing Ischemic Heart Disease on B-type Natriuretic Peptide Levels in Patients Presenting
   with Acute Dyspnea. Circulation 2002;106(19):II-565.

A73) Ehrman JK, Manhapra A, Jacobsen G, McCullough PA. Lower Socioeconomic Status is
   Associated with Poor Survival in Heart Failure Patients. Circulation 2002;106(19):II-762.

A74) McCullough PA, Omland T, Knudsen CW, Duc P, Nowak RM, McCord J, Hollander JE, Aumont
   MC, Steg PG, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Alan S. Maisel AS, BNP
   Multinational Study Investigators. Uncovering Heart Failure in Patients with Bronchospasm:
   Rationale for the Early Use of B-Type Natriuretic Peptide in the Emergency Department. J Am
   Coll Cardiol 2003;41:142A.

A75) Maisel AS, Kazanegra R, McCullough PA, McCord J, Nowak RM, Hollander JE, Wu AHB, Duc P,
   Omland T, Storrow AB, Krishnaswamy P, Abraham WT, Clopton P, Steg PG, Westheim A,
   Knudsen CW, Herrmann HC. Bedside B-Type Natriuretic Peptide in the Emergency Diagnosis of
   Systolic and Nonsystolic Heart Failure: Results From the Breathing Not Properly (BNP)
   Multinational Study. J Am Coll Cardiol 2003;41:143A.

A76) Steg PG, Duc P, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Baron G, Aumont
   MC, Mentré F, McCullough PA, Maisel AS, BNP Multinational Study Investigators. A Comparison
   of Bedside B-Type Natriuretic Peptide Versus Echocardiographic Determination of Ejection
   Fraction in the Diagnosis of Heart Failure. J Am Coll Cardiol 2003;41:337A.

A77) Mundy BJ, McCord J, Nowak RM, Hudson MP, Czerska B, Jacobsen G, Omland T, Wu AHB,
   Duc P, Hollander JE, McCullough PA, Maisel AS, BNP Multinational Study Investigators. B-Type
   Natriuretic Peptide Levels Are Inversely Related to Body Mass Index in Patients With Heart
   Failure. J Am Coll Cardiol 2003;41:158A.


                                                                                                     38
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 70 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A78) McCullough PA, Nowak RM, McCord J, Omland T, Knudsen CW, Duc P, Hollander JE, Steg PG,
   Aumont MC, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Maisel AS, BNP
   Multinational Study Investigators. What is in the Differential Diagnosis of a B-Type Natriuretic
   Peptide Level of 1,000 pg/ml? J Am Coll Cardiol 2003;41:159A.

A79) McCullough PA, Steg PG, Aumont MC, Duc P, Omland T, Knudsen CW, Nowak RM, McCord J,
   Hollander JE, Westheim A, Storrow AB, Abraham WT, Lamba S, Wu AHB, Maisel AS, BNP
   Multinational Study Investigators. What Causes Elevated B-Type Natriuretic Peptide in Patients
   Without Heart Failure? J Am Coll Cardiol 2003;41:278A.

A80) Gurudutt B. Kulkarni, John House, John A. Spertus, Peter A. McCullough. Chronic Kidney
   Disease: The Silent Killer After Coronary Angioplasty. J Am Coll Cardiol 2003;41:54A.

A81) Chew DP, Bhatt DL, Berger PB, Henry T, McCullough PA, Feit F, Bittl JA, Lincoff AM.
   Bivalirudin Provides Increasing Benefit With Declining Renal Function in Percutaneous Coronary
   Intervention: A Meta-Analysis of 5,035 Patients Enrolled in Three Randomized Trials. J Am Coll
   Cardiol 2003;41:83A.

A82) Stone GW, McCullough PA, Tumlin J, Madyoon H, Murray P, Wang A, Chu AA, Schaer G,
   Stevens M, Wilensky RL, O'Neill WW, Lepor N. A Prospective, Randomized Placebo-Controlled
   Multicenter Trial Evaluating Fenoldopam Mesylate for the Prevention of Contrast Induced
   Nephropathy: The CONTRAST Trial. J Am Coll Cardiol 2003;41:83A.

A83) McCullough PA, Duc P, Omland T, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg
   PG, Westheim A, Aumont MC, Knudsen CW, Storrow AB, Abraham WT, Lamba S, Wu AHB, Perez
   A, Clopton P, Krishnaswamy P, Kazanegra R, Maisel AS, BNP Multinational Study Investigators.
   B-Type Natriuretic Peptide and Renal Function in the Diagnosis of Heart Failure: An Analysis
   from the BNP Multinational Study. J Am Coll Cardiol 2003;41:222A.

A84) McCullough PA, Sandberg KR, Yanez J. Determinants of vascular calcification in patients
   with chronic kidney disease and end-stage renal disease: a systematic review. Am J Kidney Dis
   2003;(42)227A.

A85) Kazanegra R, Clopton P, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland
   T, Storrow AB, Abraham WT, Wu AH, Steg PG, Westheim A, Perez A, Herrmann HC, Knudsen CW,
   Aumont M-C, McCullough PA, Maisel AS. The impact of age, race and gender on the ability of B-
   type natriuretic peptide to aid in the emergency diagnosis of heart failure: results from the
   breathing not properly (BNP) multinational study. J Cardiac Failure 2003; 9(5):S36.

A86) Aumont MC, Duc P, Baron G, McCord JA, Omland T, Storrow AB, McCullough PA, Maisel AS.
   High levels of brain natriuretic peptide without chronic heart failure: analysis of a multicentre
   study. Eur Heart J 2003;24(530): P2810.



                                                                                                   39
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 71 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A87) Havranek EP, Masoudi FA, Rumsfeld JS, Luther SA, McCullough PA, Jones PG, Rathore SS.
   Changes in BNP are not associated with outcomes in outpatients with heart failure. Circulation
   2003;108(17):IV-692.

A88) Sandberg KR, Gallagher MJ, Krause KR, Franklin BA, McCullough PA. Caloric expenditure in
   the morbidly obese. Circulation 2003;108(17):IV-735.

A89) Gallagher MJ, Sandberg KR, de Jong A, Krause KR, McCullough PA, Franklin BA. Heart rate
   recovery after symptom limited exercise testing in obese patients. Circulation 2003;108(17):IV-
   735.

A90) Fishbane S, McCullough PA, Rudnick M. Systematic Review of the Role of N-acetylcysteine
   in the Prevention of Contrast Media-Induced Nephropathy. J Am Soc Nephrol Vol 14, 2003,
   1553A.

A91) Stacul F, Bertrand ME, McCullough PA, Brinker J. Contrast-induced nephropathy (CIN)
   following iso-osmolar (IOCM) versus low-osmolar contrast media (LOCM) in patients undergoing
   angiography and predicting factors for CIN: a meta-analysis. European Congress of Radiology
   2004, B-934.

A92) Maisel AS, Hollander J, Guss D, McCullough PA, Nowak R, Green G, Saltzberg M, Kazanegra
   R, Clopton P, Jesse R, for the REDHOT Investigators. Primary results of the Rapid Emergency
   Department Heart Failure Outpatient Trial (REDHOT): a multicenter trial examining B-type
   natriuretic peptide levels, emergency physician decision making and outcomes in patients with
   shortness of breath. J Am Coll Cardiol 2004; 43(5):6A.

A93) Knudsen CW, Omland T, Westheim A, Clopton P, Abraham WT, Storrow A, McCord JK,
   Nowak R, Duc P, McCullough PA, Maisel A. B-type natriuretic peptide and chest radiograph
   findings as indicators of systolic dysfunction in patients presenting with acute dyspnea. J Am
   Coll Cardiol 2004; 43(5):171A.

A94) Soman P, Lahiri A, Mieres J, Calnon D, Wolinsky D, Beller GA, Sias T, Burnham K, Conway L,
   McCullough PA, Daher E, Walsh MN, Wight J, Heller GV, Udelson JE. Investigation of
   Myocardial-Gated SPECT Imaging as an Initial Strategy in Heart Failure: The IMAGING in Heart
   Failure Study. J Am Coll Cardiol 2004;43(5):323A.

A95) Maisel AS, Bhalla MA, Gardetto N, McCord J, Nowak RM, Hollander JE, Wu AHB, Duc P,
   Omland T, Storrow AB, Krishnaswamy P, Abraham WT, Clopton P, Steg G, Aumont MC,
   Westheim A, Knudsen CW, Perez A, Kamin R, Kazanegra R, Herrmann HC, McCullough PA, for
   the BNP Multinational Study Investigators. Utility of B-type natriuretic peptide levels in
   predicting outcome of hospitalized patients with congestive heart failure: results of the
   Breathing Not Properly (BNP) Multinational Study. J Am Coll Cardiol 2004; 43(5):234A.



                                                                                                    40
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 72 of 209


                                    Peter A. McCullough, M.D., M.P.H.

A96) Sandberg KR, Irving SD, Veri S, McCullough PA. Dietary and exercise habits in morbidly
   obese patients pre and post gastric bypass surgery. Presented at the 44th Annual Conference on
   Cardiovascular Disease Epidemiology and Prevention. Circulation 2004;109(6):P233.

A97) Sandberg KR, Gallagher MJ, Franklin BA, deJong AT, Krause KR, McCullough PA. The effects
   of bariatric surgery on exercise tolerance and cardiopulmonary fitness in the morbidly obese.
   American Society for Bariatric Surgery Annual Meeting 2004 [P7].

A98) Odom JS, Sandberg KR, McCullough PA. Psychological screening in bariatric surgery
   candidates. American Society for Bariatric Surgery Annual Meeting 2004 [P51].

A99) de Jong AT, Gallagher MJ, Sandberg KR, Krause KR, Ehrman JK, Keteyian SJ, Brawner CA,
   McCullough PA, Franklin BA. Ability to achieve maximal oxygen consumption during exercise
   testing in morbidly obese patients. Medicine & Science in Sports and Exercise 2004;36(4):S140
   [999].

A100) Conklin A, de Jong AT, Franklin BA, McCullough PA. Evaluation of cardiorespiratory fitness in
   morbidly obese adults: a feasibility study. Medicine & Science in Sports and Exercise
   2004;36(4):S140 [1000].

A101) Grayson D, De Jong AT, Ochoa A, Gallagher M, Franklin BA, McCullough PA. Oxygen
   consumption changes during EECP treatment in patients with and without coronary artery
   disease. Medicine & Science in Sports and Exercise 2004;36(4):S140 [1475].

A102) Jurkovitz C, Norris K, Li S, Shen SC, McGill JA, McCullough PA, Narva A, Bakris G, Collins A,
   Klag M, Brown W. Does Obesity Modify the Association between Hypertension and Race? An
   Analysis of the KEEP Population. Preventive Medicine 39(2004), S21.

A103) Strunk A, Bhalla V, Clopton P, Nowak RM, McCord J, Hollander JE, Duc, P, Storrow, AB,
   Abraham WT, Wu AHB, Steg G, Perez A, Kazanegra R, Herrmann HC, Aumont MC, McCullough
   PA, Maisel AS for the BNP Multinational Study Investigators*. Impact of the history of
   congestive heart failure on accuracy of BNP in the emergency diagnosis of heart failure: results
   from the breathing not properly (BNP) multinational study. J Card Failure 10(4):S50 #120, 8th
   Annual Scientific meeting of the Heart Failure Society of America, 2004.

A104) Jurkovitz C, Li S, Norris K, McGill J, Chen SC, Pergola P, Narva A, McCullough PA, Brown W,
   Klag M. Obesity is associated with risk factors for chronic kidney disease: Kidney Early
   Evaluation Program Results. J Am Soc Nephrol 2004;15:134A.

A105) Singh AK, McGill J, McCullough PA, Brown W, Collins A, Chen SC, Li S, Narva A, Herman WH,
   Bakris GL, Jurkovitz C, Norris K, Pergola P, Klag M. Advanced stages of chronic kidney disease
   (CKD) detected among screened individuals with diabetes mellitus, undiagnosed diabetes, and
   mildly elevated glucose values: Results from the NKF Kidney Early Evaluation Program (KEEP)
   Study. J Am Soc Nephrol 2004;15:322A.
                                                                                                      41
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 73 of 209


                                    Peter A. McCullough, M.D., M.P.H.


A106) McGill J, McCullough PA, Brown W, Collins A, Chen SC, Li S, Narva A, Herman WH, Bakris GL,
   Norris K, Pergola P, Klag M, Jurkovitz C. Pre-menopausal and elderly women with chronic
   kidney disease (CKD) at highest risk of anemia: Results from the NKF Kidney Early Evaluation
   Program (KEEP) Study. J Am Soc Nephrol 2004;15:547A.

A107) Gallagher MJ, Franklin BA, deJong A, Sandberg KR, Krause KR, Ehrman JK, Keteyian SJ,
   Brawner CA, Mattichak SJ, Kahn JK, McCullough PA. Cardiorespiratory fitness levels in obesity
   approximate those of heart failure patients: implications for exercise prescription. Circulation
   2004;110(17)822A.

A108) Knudsen CW, Clopton P, Klemsdal TO, Westheim A, Wu A, Abraham WT, Storrow AB,
   McCord JK, Nowak RM, McCullough PA, Omland T. Predictors of absence of heart failure in
   patients with elevated B-type natriuretic peptide levels. 2004;110(17)368A.

A109) Daniels LB, Clopton P, Hollander JE, Guss D, McCullough P, Nowak R, Green G, Saltzberg M,
   Ellison SR, Bhalia MA, Bhalia V, Jesse R, Maisel A. Effect of ethnicity on likelihood of admission
   for heart failure. J Am Coll Cardiol 2005;45(3)168A.

A110) McCullough PA, Brown WW, McGill JB, Collins AJ, Chen SC, Li S, Singh AK, Narva AS, Herman
   WH, Bakris GL, Jurkovitz CT, Norris KC, Pergola P, Klag MJ, for the KEEP Investigators.
   Independent components of chronic kidney disease as a cardiovascular risk factor; results from
   the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol 2005;45(3)424A.

A111) McCullough PA, Klag MJ, McGill JB, Collins AJ, Chen SC, Li S, Singh AK, Narva AS, Herman WH,
   Bakris GL, Jurkovitz CT, Norris KC, Pergola P, Brown WW, for the KEEP Investigators. Age over 30
   becomes a cardiovascular risk factor in patients screened for chronic kidney disease, results
   from the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol 2005;45(3)434A.

A112) Daniels LB, Clopton P, Chiu A, McCord J, Hollander JE, Duc P, Omland T, Storrow AB, Wu AHB,
   Steg G, Westheim A, Knudsen CW, Hermann HC, McCullough PA, Maisel AS. Using B-type
   natriuretic peptide to diagnose heart failure in obese patients. J Am Coll Cardiol
   2005;45(3)141A.

A113) Trivax JE, Gallagher MJ, Alexander DV, deJong AT, Kasturi G, Sandberg KR, Jafri SM, Krause
   KR, Chengelis DL Moy J, Franklin BA, McCullough PA. Poor aerobic fitness predicts
   complications associated with bariatric surgery. CHEST 2005;128(4)282S.

A114) Miller WM, Nori KE, Sandberg KR, Vial C, VanderLinden M, McCullough PA. Change in C-
   reactive protein levels with weight loss following gastric bypass surgery. Circulation
   2005;111(14) P213.

A115) Moy J, Gallagher M de Jong A, Sandberg K, Trivax J, Alexander D, Kasturi G, Jafri S, Krause K,
   Chengelis D, Franklin B, McCullough P. Preoperative cardiopulmonary fitness predicts surgical
                                                                                                        42
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 74 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   complications after laparoscopic roux-en-Y gastric bypass surgery for morbid obesity. Obesity
   Research 2005;13, A14 (54-OR).

A116) Nori Janosz K, Koenig K, Leff C, Miller W, McCullough P. How much weight needs to be lost
   to resolve type 2 diabetes? Obesity Research 2005;13, A59 (229-P).

A117) Odom J, Ferrara M, McCullough P, Miller W. The effect of behavioral group attendance on
   weight loss while participating in an out-patient, hospital-based, meal replacement program.
   Obesity Research 2005;13, A144 (557-P).

A118) Miller W, Veri S, Odom J, Lillystone M, Gibbs D, McCullough P. Effects of a short-term
   multidisciplinary program for childhood obesity. Obesity Research 2005;13, A84 (328-P).

A119) Odom J, Ferrara M, McCullough P, Miller W. The effect of psychosocial factors on weight
   loss during an out-patient, hospital-based, meal replacement program. Obesity Research
   2005;13, A69 (267-P).

A120) Vanhecke TE, Miller WM, Franklin BA, Weber JE, McCullough PA. Differences in health
   awareness knowledge, environmental tobacco smoke exposure (ETS), and body-shape
   perception among adolescents based upon body mass index. J Am Coll Cardiol 2006;47(4) 247A.

A121) Duru K, Jurkovitz C, Narva A, McGill J, Bakris G, Chen SC, Lu S, Pergola P, McCullough P, Singh
   A, Klag M, Collins A, Brown W, Norris K. Racial and gender differences in hypertension control
   and chronic kidney disease: results from the Kidney Early Evaluation Program (KEEP). NKF 2006
   Spring Clinical Meetings; 245: P101.

A122) Conklin A, de Jong A, McCullough PA, Franklin B. Cardiorespiratory Fitness: Relation to Body
   Mass Index among the Morbidly Obese and Superobese. Med Sci Sports Exerc. 2006 May;38(5
   Suppl):S84-5.

A123) Miller WM, Khazaal N, Nori-Janosz K, Franklin B, Vial C, Kaitner R, McCullough P. Advantages
   of group treatment and exercise promoting short-term weight loss in obese adults. Obesity
   2006;14(Suppl):A157.

A124) McCullough PA. Which Types and Which Amount of Physical Activities to Achieve and
   Maintain a Healthy Body Weight? 4th Metabolic Syndrome, Type II Diabetes, and
   Atherosclerosis Congress (MSDA), 2007, AL-18, p 23.

A125) Vanhecke TE, McCullough PA, Trivax J, DeJong A, Franklin BA. Energy Expenditure, Epicardial
   Adipose Tissue and Cardiorespiratory Fitness in Morbidly Obese Adults: 2154: Board #67 June 1
   8:00 AM - 9:30 AM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S385.




                                                                                                   43
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 75 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A126) Miller WM, Veri S, Odom J, Lillystone M, Washington T, McCullough PA, Franklin BA. Dietary
   behaviors and knowledge among urban pre-adolescents: 1581: board #71 may 30 3:30 PM - 5:00
   PM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S247.

A127) DeJong AT, McCullough P, Franklin B. Use of VE/VCO2 slope Corrected for Peak VO2 as a
   Predictor of Post-Surgical Complications in Morbidly Obese Patients: 686: May 31 8:30 AM 8:45
   AM. Med Sci Sports Exerc. 2007 May;39(5 Suppl):S40.

A128) Zalesin KC, Krause KR, Chengelis DL, McCullough PA. Determinants of the Resolution of Type
   2 Diabetes after Bariatric Surgery. American Society of Bariatric Surgery. Surgery for Obesity and
   Related Disorders 3(3):314; 2007.

A129) Kadaj P, Vanhecke T, Barnes MA, Lazar MH, Gandhi M, McCullough, PA. Natriuretic peptide
   testing and APACHE II scores for the evaluation and prediction of outcome in acutely ill patients:
   a prospective cohort study. Chest 2007;132(4) 551S.

A130) Agrawal V, Khan I, Rai B, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA.
   Weight loss after bariatric surgery reduces albuminuria in obese adults with diabetes. J Am Soc
   Nephrol, Oct 2007; 18: 574A.

A131) Agrawal V, Rai B, Khan I, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA.
   Weight loss after bariatric surgery reduces albuminuria in obese adults. J Am Soc Nephrol, Oct
   2007; 18: 767A.

A132) O’Donoghue M, Sabatine M, Boden WE, Braunwald E, Cannon CP, Clayton TC, de Winter RJ,
   Fox KA, Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen
   F. The benefit of early invasive strategy in women versus men with non-ST-elevation acute
   coronary syndromes: a collaborative meta-analysis of randomized trials. Circulation
   2007:116(16);II-383.

A133) Boerrigter G, Costello-Boerrigter LC, Abraham WT, St. John Sutton, MG, Heublein D, Kruger
   KM, Hill MR, McCullough PA, Burnett JC. Cardiac resynchronization therapy with biventricular
   pacing improves renal function in heart failure patients with reduced glomerular filtration rate.
   Circulation 2007:116(16);II-405.

A134) Deliri H, Davis E, Hager CS, Welch CA, Malik FS, McCullough PA, Wagner GS, Carter WH. A
   prospective randomized trial of blood B-type natriuretic peptide levels informing management
   after elective coronary artery bypass surgery. Circulation 2007:116(16);II-683.

A135) McCullough PA, Li S, Collins AJ, Chen SC, Jurkovitz CT, Norris KC, McFarlane S, Johnson B,
   Shlipak M, Obialo C, Brown WW, Vassaloti J, Bakris GL, for the KEEP Investigators. Chronic
   kidney disease and risk for premature cardiovascular disease. Circulation 2007:116(16);II-852.



                                                                                                    44
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 76 of 209


                                    Peter A. McCullough, M.D., M.P.H.

A136) McCullough PA, Leifer E, Ellis S, Rendall DS, Horwich T, Hill JA, Fonarow GC. Relationship
   between renal function and cardiopulmonary fitness in patients with systolic heart failure. J Am
   Coll Cardiol 2008;51(10)A52-53.

A137) O’Donoghue, Boden WE, Cannon CP, Clayton TC, de Winter RJ, Fox KA, Lagerqvist B,
   McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen F, Sabatine MS. The
   benefit of an invasive strategy in diabetic versus non-diabetic subjects with non-ST segment
   elevation acute coronary syndromes; a collaborative meta-analysis of randomized trials. J Am
   Coll Cardiol 2008;51(10)A216.

A138) McCullough PA, Li S, Jurkovitz CT, Stevens LA, Wang C, Collins AJ, Chen SC, Norris KC,
   McFarlane S, Johnson B, Shlipak MG, Obialo CI, Brown WB, Vassalotti JA, Whaley-Connel AT, for
   the KEEP Investigators. Chronic kidney disease and cardiovascular disease in volunteer and
   randomly selected populations: KEEP and NHANES. Am J Kidney Dis 2008;51(4)B68.(Abstract
   #162)

A139) McFarlane SI, Chen SC, Whaley-Connell A, Sowers J, Vassalotti JA, Salifu MO, Li S, Wang C,
   Bakris G, McCullough PA, Collins AJ, Norris K for the KEEP Investigators. Racial and gender
   differences in prevalence and predictors of anemia of chronic kidney disease: KEEP and NHANES
   1999-2004. Am J Kidney Dis 2008;51(4)B68. (Abstract #163)

A140) Pavey BS, Saab G, McFarlane SI, Sowers JR, Chen S, Li S, Vassalotti J, Collins AJ, Norris K,
   McCullough PA, Bakris G, Whaley-Connell A, for the KEEP Investigators. Prevalent components
   of cardiometabolic syndrome and cardiovascular disease from the Kidney Early Evaluation
   Program (KEEP). Am J Kidney Dis 2008;51(4)B79. (Abstract #207)

A141) Agrawal V, Vanhecke TE, Franklin BA, Zalesin KC, Sangal RB, Hakmeh B, deJong AT,
   McCullough PA. Albuminuria in obese adults is associated with hypertension and sleep
   disturbance. Am J Kidney Dis 2008;51(4)B29. (Abstract #5)

A142) Vassalotti JA, Uribarri J, Chen SC, Li S, Wang C, Collins AJ, Calvo MS, Whaley-Connell A, Norris
   KC, McCullough PA, Andress DL, for the KEEP Investigators. Trends in mineral metabolism in the
   kidney early evaluation program (KEEP). Am J Kidney Dis 2008;51(4)B52. (Abstract #75)

A143) Agrawal V, Krause KR, Chengelis DL, Zalesin K, Rocher L, McCullough PA. Relation between
   degree of weight loss after bariatric surgery and reduction in high sensitivity C-reactive protein.
   Surgery for Obesity and Related Diseases 2008;3(4)324.(Abstract P33)

A144) Odom J, Washington TL, Zalesin K, McCullough PA, Hakmeh B. Psychosocial trends related
   to weight regain after bariatric surgery. Surgery for Obesity and Related Diseases
   2008;3(4)324.(Abstract BH-04)

A145) McCullough PA. New insights on accelerated vascular calcification in patients with kidney
   disease. J Heart Dis 2008;(6):121 (Abstract 482).
                                                                                                     45
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 77 of 209


                                   Peter A. McCullough, M.D., M.P.H.


A146) Agrawal V, Ghoshi AK, Barnes MA, McCullough PA. Perception of indications for nephrology
   referral among internal medicine residents. A national online survey. J Am Soc Neph
   2008;19:812-13A (SA-PO3091).

A147) Agrawal V, Swami A, Al-Sabbagh M, Kosuri R, Samarapungavan D, McCullough PA. Contrast
   induced acute kidney injury in renal transplantation recipients undergoing cardiac
   catheterization. J Am Soc Neph 2008;19:986-87A (PUB766).

A148) Agrawal V, Agarwal M, Barnes MA, Ghosh AK, McCullough PA. Internal medicine resident’s
   knowledge of chronic kidney disease complications and management: a national survey. NKF
   2009 Spring Clinical Meetings; 43: I22.

A149) Li S, Chen SC, Vassaloti J, Norris K, McCullough PA, Bakris G, Collins A. Predictors of self-
   referred repeat CKD screening in the Kidney Early Evaluation Program (KEEP). NKF 2009 Spring
   Clinical Meetings; 48: I42.

A150) Whaley-Connell, Sowers JR, McCullough PA, Roberts T, McFarlane SI, Chen SC, Li S, Wang C,
   Collins AJ, Bakris GL, and the Kidney Early Evaluation Program Investigators. Diabetes mellitus
   and CKD awareness: the Kidney Early Evaluation Program and the National Health and Nutrition
   and Examination Survey. NKF 2009 Spring Clinical Meetings; 52: I60.

A151) Kalatizidis R, Li S, Wang C, Chen SC, McCullough PA, Bakris G. Hypertension in early-stage
   kidney disease: an update from the kidney early evaluation program. NKF 2009 Spring Clinical
   Meetings; 80: I170.

A152) Agrawal V, Agarwal M, Samarapungavan D, McCullough PA. Long term outcomes of
   contrast induced acute kidney injury in renal transplant recipients. NKF 2009 Spring Clinical
   Meetings; 83: I184.

A153) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Johnson
   BC, Calhoun D, Jurkovitz C, McFarlane S, Obialo C, Shlipak M, Sowers J, Stevens L, Vassalotti JA,
   Bakris GL. Cardiovascular risk modification in chronic kidney disease patients with coronary
   disease: results from the Kidney Early Evaluation Program (KEEP). J Am Coll Cardiol
   2009;53(10):A224.

A154) Kosiborod M, McCullough PA, Rao S, Inzucchi SE, Maddox TM, Masoudi FA, Xiao L, Fiske S,
   Spertus JA. Hyperglycemia and risk of acute kidney injury after coronary angiography in patients
   hospitalized with acute myocardial infarction. J Am Coll Cardiol 2009;53(10):A382.

A155) Miller WM, Veri S, McCullough PA, Franklin BA. Children improve nutritional knowledge,
   increase physical activity and reduce body mass through a multidisciplinary school intervention.
   Poster: 2009 American College of Sports Medicine Annual Meeting; 2009 May 27; Seattle, WA.
   Medicine and Science in Sports and Exercise 2009;41(5):S1543.
                                                                                                   46
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 78 of 209


                                   Peter A. McCullough, M.D., M.P.H.


A156) Zalesin, KC, Franklin BA, Lillystone M, Shamoun T, Krause K, Chengelis D, Mucci S, Shaheen
   KW, McCullough PA. Differential loss of fat and lean mass in the morbidly obese after bariatric
   surgery. Surgery for Obesity and Related Diseases 2009;5: S29 (poster) awarded Outstanding
   Poster Recognition

A157) Miller WM, Franklin BA, Veri S, Maaz Y, Jameel J, McCullough PA. Is degree of obesity
   associated with childhood obesity treatment outcomes? Poster: The Obesity Society’s Annual
   Scientific Meeting; 2009 Oct 26; Washington, DC. Obesity 2009;17(2):S184

A158) Trivax JE, Franklin BA, Goldstein JA, Chinnaiyan KM, Gallagher MJ, deJong AT, Colar JM,
   Haines DE, McCullough PA. Acute cardiac effects of marathon running: evidence for right heart
   overload. Circulation 2009;120 (18): S513

A159) Amin AP, Riley K, Spertus JS, Venkitachalam L, Stolker JM, McCullough PA, Masoudi FA,
   Jones PG, Kosiborod M. Trends in the prevalence of acute kidney injury in patients with acute
   myocardial infarction. J Am Coll Cardiol 2010;55 (10): A102 (1046-282)

A160) Agrawal V, Garimella PS, Jaar BG, Plantinga L, Ye J, McCullough PA. Access to health care in
   adults evaluated for chronic kidney disease: findings from the Kidney Early Evaluation Program.
   NKF 2010 Spring Clinical Meetings, April 13-17, 2010, P35.

A161) Bomback AS, Kshirsagar AV, Whaley-Connell AT, Chen SC, Li S, Klemmer PJ, McCullough PA,
   Bakris GL. Racial differences in kidney function among individuals with obesity and metabolic
   syndrome: results from the Kidney Early Evaluation Program (KEEP). NKF 2010 Spring Clinical
   Meetings, April 13-17, 2010, P45.

A162) Saab G, Whaley-Connell A, Chen SC, Li S, Sowers JR, Norris K, Bakris G, McCullough PA. The
   association of serum phosphorus and pulse pressure in men and women with chronic kidney
   disease: data from the Kidney Early Evaluation Program. NKF 2010 Spring Clinical Meetings,
   April 13-17, 2010, P80.

A163) McCullough PA, Brown J, Weisbord S. The effects of iso-osmolar contrast media on
   contrast-induced acute kidney injury: a meta-analysis. Cath Cardiovasc Interv 2010;75(6):S78,
   B-034.

A164) McCullough PA, Capasso P. Patient discomfort associated with the use of intravascular
   iodinated contrast media: a meta-analysis of comparative randomized trials. Cath Cardiovasc
   Interv 2010;75(6):S80, B-037.

A165) Miller WM, Spring TJ, Zalesin KC, Kaeding K, deJong AT, McCullough PA, Franklin, BA.
   Resting metabolic rate is directly associated with cardiorespiratory fitness in the morbidly obese.
   Poster: AHA Annual Conference on Nutrition, Physical Activity and Metabolism; 2010 March 2;
   San Francisco, CA. Circulation 2010 March; Suppl. Page 114, Poster P75.
                                                                                                   47
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 79 of 209


                                   Peter A. McCullough, M.D., M.P.H.


A166) Miller WM, So NC, Zalesin KC, Spring TJ, Kaeding K, Krause K, Chengelis D, deJong AT,
   Franklin BA, McCullough PA. Low resting metabolic rate is associated with low cardiorespiratory
   fitness, low vitamin D and hyperuricemia in bariatric surgery patients. Poster P-41: 27th Annual
   Meeting of the American Society for Metabolic and Bariatric Surgery; 2010 June 24; Las Vegas,
   NV. Surgery for Obesity and Related Diseases 2010;6:S41.

A167) Spring TJ, Franklin BA, McCullough PA, Miller W, Zalesin K, Kaeding K, deJong AT. Reduced
   resting oxygen consumption in the morbidly obese: Implications for exercise prescription.
   Poster: AHA Annual Conference on Nutrition, Physical Activity and Metabolism; 2010 March 2;
   San Francisco, CA. Circulation 2010 March; Suppl. Page 102, Poster P29.

A168) Vanhecke TE, Franklin BA, Soman P, Lahiri A, Mieres JH, Sias T, Calnon D, Wolinsky D, Beller
   G, Burnham K, Conway L, Wight J, Walsh M, Daher E, Heller G, Udelson JE, McCullough PA.
   Influence of Myocardial Ischemia on Outcomes in Patients with Systolic Versus Non-Systolic
   Heart Failure. Journal of the American College of Cardiology Volume 57, Issue 14, Supplement, 5
   April 2011, Page E2015. Best Fellow-in-Training Poster.

A169) Babyev R, Whaley-Connell A, Kshirsaga AV, Navaneethan S, Chen SC, Li S, McCullough PA,
   Bakris GL, Bomback AS, for the KEEP Investigators. Race does not influence ESRD and mortality
   in obese patients with CKD stages 3-4: results from the Kidney Early Evaluation Program. NKF
   2010 Spring Clinical Meetings, Las Vegas, NV, April 24-30, 2011, P55.

A170) Bose S, Mehta NN, Chen SC, McCullough PA, for the KEEP Investigators. Poor glycemic
   control but not dyslipidemia is associated with albuminuria in patients with CKD and type 2
   diabetes mellitus: a Kidney Early Evaluation Program report. NKF 2011 Spring Clinical Meetings,
   Las Vegas, NV, April 24-30, 2011, P56.

A171) Whaley-Connell A, Saab G, Szpunar S, Stevens L, Shlipak M, Bomback A, Tamura MK,
   McFarlane S, Li S, Chen SC, Collins A, Norris K, Bakris G, McCullough, PA, for the KEEP
   Investigators. Disease state awareness, kidney disease, and relationship to ESRD and death.
   NKF 2011 Spring Clinical Meetings, Las Vegas, NV, April 24-30, 2011, P121.

A172) Shah A, Fried L, Chen SC, Qiu Y, Li S, Cavanaugh K, Norris KC, Whaley-Connell AT, McCullough
   PA, Mehrotra R. Associations between access to care and awareness of chronic kidney disease.
   NKF 2012 Spring Clinical Meetings, Washington, DC, May 9-13, 2012, P170.

A173) Akrawinthawong K, Shaw M, Kachner J, Apostolov E, Basnakian A. Shah S, Tilak J,
   McCullough PA. Urine catalytic iron and neutrophil gelatinase associated lipocalin as
   companion early markers of acute kidney injury after cardiac surgery: a prospective pilot study.
   NKF 2013 Spring Clinical Meetings, Orlando, FL, April 3-5, 2013, P02. Am J Kidney Disease
   2013;61(4):A1.



                                                                                                 48
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 80 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A174) Mehrotra R, Chen SC, Kestenbaum B, Peralta C, Saab G, Sachs M, Shah A, Li S, Norris K,
   Whaley-Connell A. McCullough PA. Serum phosphorus and death or progression to end-stage
   renal disease in persons screened in the community for chronic kidney disease. NKF 2013 Spring
   Clinical Meetings, Orlando, FL, April 3-5, 2013, P149. Am J Kidney Disease 2013;61(4):A7.

A175) Amin A, Chen SC, Kosiborod M, Whaley-Connell A, Li S, McCullough PA. Synergistic
   relationship between eGFR and microalbuminuria in predicting long-term progression to ESRD
   or death in patients with piabetes: results from KEEP. NKF 2013 Spring Clinical Meetings,
   Orlando, FL, April 3-5, 2013, P176. Am J Kidney Disease 2013;61(4):A8.

A176) Jurkovitz C, Li S, Norris K, Saab G, Bomback A, Whaley-Connell A, McCullough PA.
   Association Between Lack of Health Insurance and Risk of Death and ESRD: Results from the
   Kidney Early Evaluation Program (KEEP). NKF 2013 Spring Clinical Meetings, Orlando, FL, April 3-
   5, 2013, P135. Am J Kidney Disease 2013;61(4):A6.

A177) Larsen TR, Singh G, Velocci V, McCullough PA. Bioimpedience and fluid overload in patients
   admitted to the intensive care unit for sepsis syndromes. Blood Purif 2013;35:241.

A178) Manatsathit W, Al-Hamid H, Gill B, Leelasinjaroen P, Hashmi U, Barawi M, McCullough P.
   Experience in the management of upper gastrointestinal bleeding and outcomes in patients
   taking dabigatran compared with warfarin: a retrospective, comparative study. Am J
   Gastroenterol 2013; 108:S464-S465.

A179) Fried LF, Emanuele N, Hongyuan Zhang J, Brophy M, Conner T, Duckworth W, Leehey DJ,
   McCullough PA, O’Connor TZ, Palevsky PM, Reilly RF, Seliger SL, Warren S, Watnick S, Peduzzi P,
   Guarino P. Combined Angiotensin Inhibition for Treatment of Diabetic Nephropathy: VA
   Nephron-D Trial. HI-OR03 J Am Soc Nephrol 24: 2013.

A180) Kumar N, McCullough PA. Epidemiology of Cardiovascular Mortality in Patients with Chronic
   Kidney Disease and End-Stage Renal Disease. SA-PO235 J Am Soc Nephrol 24: 2013.

A181) Khan S, McCullough PA, Chawla LS, Beaver TM, Bennett Guerrero E, Wang D, Houser MT.
   M13-796 Study Design – A Phase 2b, Randomized, Double-Blind, Placebo-Controlled, Safety and
   Effi cacy Trial of Multiple Dosing Regimens of ABT-719 for Prevention of Acute Kidney Injury in
   Patients Undergoing High Risk Cardiac Surgeries. PUB013, J Am Soc Nephrol 24: 2013.

A182) Larsen T, Kinni V, Zaks J, David S, McCullough P. A Lethal Case of Influenza and Type 5
   Cardiorenal Syndrome. Crit Care Med 2013;41(12 Suppl.):1296.

A183) Akrawinthawong K, Parker G, Stivers D, Cannon L, Dixon S, Ricci J, Kupfer K, Alexander P,
   David S, McCullough PA. Subclinical and clinical contrast-induced acute kidney injury: results
   from the ENCINO Study. Am J Kidney Dis 2014;63(5):A23



                                                                                                    49
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 81 of 209


                                   Peter A. McCullough, M.D., M.P.H.

A184) Palazzuoli A, Pellegrini M, Ruocco G, Martini G, Franci B, Campagna MS, Gilleman M, Nuti N,
   McCullough PA, Ronco C. Continuous versus bolus intermittent loop diuretic infusion in acutely
   decompensated heart failure: a prospective randomized trial. European Heart Journal 2014;
   35:386; Suppl 1; Meeting Abstract: 2226; European Society of Cardiology Congress, Barcelona,
   Spain, 2014

A185) Shin HJ, McCullough PA, Li S, Cho E, Rimm E, Rosner B, Manson JE, Hu FB. The Association
   Between Diet Quality After Diabetes Diagnosis and Major Cardiovascular Events in Women With
   Type 2 Diabetes Mellitus. Circulation. 2014;130:A17257

A186) Oudiz R, Meyer C, Chin M, Feldman J, Goldsberry A, McConnell J, McCullough P, O’Grady M,
   Tapson V, Torres F, Waxman A, White R. Initial Data Report from "LARIAT": A Phase 2 Study of
   Bardoxolone Methyl in PAH Patients on Stable Background Therapy. Chest
   2015;148(4_MeetingAbstracts):639A. doi:10.1378/chest.2345856

A187) McCullough PA, Spinowitz B. Novel Agents for the Prevention and Management of
   Hyperkalemia. Journal of Managed Care and Speciality Pharmacy, Supplement 21 (10-a),
   October 2015: E23.

A188) Haase VH, Hartman CS, Maroni BJ, Farzaneh-Far R, McCullough PA. Vadadustat, a Novel
   Oral Treatment for Anemia of Chronic Kidney Disease, Maintains Stable Hemoglobin Levels in
   Dialysis Patients Converting from Erythropoiesis-Stimulating Agents. SA-PO1110 J Am Soc
   Nephrol 26: 2015.

A189) Palazzuoli A, Ruocco G, Pellegrini M, Franci B, Campagna MS, Nuti R, Ronco C, McCullough
   PA. Impact of loop diuretic infusion modalities on congestion signs and outcomes in patients
   with acute heart failure. European Heart Journal 2015; 36:672, Suppl 1 Meeting Abstract:
   P3791; European Society of Cardiology Congress, London, UK 2015.

A190) Haase V, Hartman C, Maroni B, Farzaneh-Far R, McCullough P. Vadadustat Maintains Stable
   Hemoglobin Levels in Dialysis Patients Converting from Erythropoiesis-Stimulating Agent (ESA).
   Poster 171. NKF Spring Clinical Meetings, 2016.

A191) Munkres AG, Vasudevan A, Shin HJ, Sarmast SA, McCullough PA. Abstract 212: Integration
   of Multiple Cardiac Biomarkers into a Disease-Specific Score: Relationship to Clinical Status and
   Therapeutic Intensity. Circulation: Cardiovascular Quality and Outcomes, March, 2016.

A192) Tecson K, Silver M, Brune S, Cauthen C, Kwan M, Schussler J, Vasudevan A, Watts J,
   McCullough PA. Impact of Enhanced External Counterpulsation on Heart Failure
   Rehospitalization Among Patients with Ischemic Cardiomyopathy. J Am Coll Cardiol.
   2016;67(13_S):1545. doi:10.1016/S0735-1097(16)31546-7.

A193) Prasad A, Morales J, Williams K, Sohn A, Levin D, Khan A, McCullough P, Mehran R, Bailey S.
   Contemporary Practice Patterns Related to the Risk of Acute Kidney Injury in the Catherization
                                                                                                   50
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 82 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Laboratory: Results from an International Survey of Society of Cardiovascular Angiography and
   Intervention (SCAI) Cardiologists. Journal of the American College of Cardiology Volume 67, Issue
   13, Supplement, 5 April 2016, Page 322

A194) Mazimba S, McCullough P, Rosner M, Mejia-Lopez E, Bilchick K. Changes in Renal Perfusion
   Pressure During Hemodynamically Guided Therapy is Associated with Worsening Renal
   Function. Journal of the American College of Cardiology Volume 69, Issue 11, Supplement, 21
   March 2017, Page 768

A195) Mazimba S, Welch T, McCullough P, Breathett K, Tallaj J, Bergin J, Kennedy J, Smith L,
   Abuannadi M, Bilchick B. Systemic Arterial Pulsatility Index (SAPI) Predicts Adverse Outcomes in
   Advanced Heart Failure Patients. Journal of the American College of Cardiology Volume 69,
   Issue 11, Supplement, 21 March 2017, Page 856

A196) Vasudevan A , McCullough PA, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez LR, Swift
   C, Schiffmann R, Bottiglieri T. Abstract 104: Urinary 11-Dehydro-Thromboxane B2 and Mortality
   in Patients with Stable Coronary Artery Disease. Scientific Poster Abstracts Selected for the 2016
   Congress on Atherosclerotic Cardiovascular Disease Prevention, Sept. 16-18, 2016, Boca Raton,
   Florida., Clin Cardiol. 2016 Sep;39 Suppl 1:4-18. doi: 10.1002/clc.22597.

A197) Tecson KM, Hamman BL, Choi JW, Garg P, Olugbode OA, Schussler JM, Stoler RC, Vasudevan
   A, Velasco CE, McCullough PA. Abstract 15609: The Effect of Contrast-Induced Acute Kidney
   Injury in High Risk Patients Undergoing Cardiac Surgery. Circulation. 2016;134(Suppl 1).

A198) Ballantyne CM, McCullough PA, Sanganalmath SK , Koren A, Letierce A, Davidson MH. Safety
   and Efficacy of Alirocumab in Patients With Atherosclerotic Cardiovascular Disease, Based on
   Statin Intensity: Pooled Analyses of 5 Placebo-controlled Phase 3 Trials. Circulation.
   2016;134:A16873.

A199) Pergola PE, Spinowitz BS, McCullough PA, Singh B, Menoyo JA, Lavin PT, Rasmussen HS,
   Fishbane S. Effect of Sodium Zirconium Cyclosilicate Treatment for Hyperkalemia on Blood
   Pressure in a Long-Term Open-Label Phase 3 Study. J Am Soc Nephrol 27: 2016 (TH-PO478).

A200) Golestaneh L, Gaber AO, Kalim S, McCullough PA, Germain MJ. Neutrophil Gelatinase-
   Associated Lipocalin (NGAL) Correlates to AKI Stage in ICU Patients. J Am Soc Nephrol 27: 2016
   (TH-PO643).

A201) Kalim S, Gaber AO, Golestaneh L, Germain MJ, McCullough PA. Multi Center ICU Study Finds
   NGAL Increases Rate of AKI Detection. J Am Soc Nephrol 27: 2016 (TH-PO667).

A202) Haase VH, Khawaja Z, Chan J, Zuraw Q, Farzaneh‑Far R, Maroni BJ, McCullough PA.
   Vadadustat Maintains Hemoglobin (Hb) Levels in Dialysis-Dependent Chronic Kidney Disease
   (DD-CKD) Patients Independent of Systemic Inflammation or prior Dose of Erythropoiesis-
   Stimulating Agent (ESA). J Am Soc Nephrol 27: 2016 (TH-PO960).
                                                                                                   51
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 83 of 209


                                   Peter A. McCullough, M.D., M.P.H.


A203) Bottiglieri T, Vasudevan A, Lopez LR, Swift C, Schiffmann R, McCullough P. Increased F2-
   Isoprostane Oxidative Stress in Coronary Artery Disease (CAD) Patients with Poor Aspirin-
   Induced Thromboxane A2 Inhibition. 84th European Atherosclerosis Society (EAS) Congress,
   Innsbruck, Austria, May 29-June 1, 2016.

A204) Winkelmayer W, Block G, Chertow G, Fishbane S, Komatsu Y, McCullough P, Pergola P,
   Rosenberger C, Williamson D, Yee J, Collins A, Khawaya Z, Sharma A, Zuraw Q, Maroni B. The
   INNO2VATE Phase 3 Program of Vadadustat for Treatment of Anemia in Dialysis-Dependent
   CKD: Rationale and Study Design. Poster 173. NKF Spring Clinical Meetings, 2017.

A205) Lopez LR, Vasudevan A, Sathyamoorthy M, Schussler JM, Velasco C, Swift C, Schiffmann R,
   Bottiglieri T, McCullough, PA. Relationship of platelet thromboxane inhibition by aspirin and all-
   cause mortality in patients with stable coronary artery disease. 85th European Atherosclerosis
   Society (EAS) Congress, SAG007, pg 90, Prague, Czech Republic, April 24-26, 2017

A206) Oudiz RJ, Meyer C, Chin M, Feldman J, Goldsberry A, McConnel JWl, McCullough PA, O'Grady
   M, Tapson VF, Torres F, Waxman A, White J. Results of Interim Analysis of the Efficacy and
   Safety of Bardoxolone Methyl in Patients with Pulmonary Arterial Hypertension Associated with
   Connective Tissue Disease (CTD) (The LARIAT Study) American Journal of Respiratory and Critical
   Care Medicine 2017;195:A6896 http://www.atsjournals.org/doi/abs/10.1164/ajrccm-
   conference.2017.195.1 MeetingAbstracts.A6896

A207) McCullough PA, Weir MR, deGoma EM, Zuraw Q, Sharma A, Luo W, Middleton J.
   Vadadustat does not prolong corrected QT interval in a thorough QTC study in healthy subjects.
   MP418. 54th ERA-EDTA Congress, Madrid, Spain, June 3-6, 2017. www.era-edta2017.org

A208) Meyer C, Warnock D, Chin M, Goldsberry A, McCullough P, O'Grady M, Toto R, Ward K, Block
   G, Pergola P. MP142 A Phase 2/3 Study of the Efficacy and Safety of Bardoxolone Methyl in
   Patients with Alport Syndrome. Nephrology Dialysis Transplantation, Volume 32, Issue suppl_3,
   1 May 2017, Pages iii480.

A209) McCullough PA, Uhlig K, Neylan JF, Fishbane S. Safety and Efficacy of Ferric Citrate in
   Patients with Nondialysis-Dependent Chronic Kidney Disease and Iron Deficiency Anemia: Post
   Hoc Analysis in Patients with or Without Heart Failure. Journal of Cardiac Failure, August 2017,
   Volume 23, Issue 8, Supplement, Pages S64–S65.

A210) McCullough PA, David G, Todoran T, Brilakis ES, Ryan MP, Gunnarsson C. Iso-Osmolar
   Contrast Media and Adverse Renal and Cardiac Events after Percutaneous Cardiovascular
   Intervention. Poster accepted for presentation at ISPOR 20th Annual European Congress,
   November 4-8, 2017, Glasgow, Scotland, Value in Health, 2017.




                                                                                                      52
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 84 of 209


                                  Peter A. McCullough, M.D., M.P.H.

A211) Fried L, Emanuele N, Huang Y, Zhang JH, Palevsky PM, Johnson GR, Seliger SL, McCullough
   PA, Conner TA, Brophy M. ESRD and Mortality after VA NEPHRON-D. American Society of
   Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans, LA, ABSTRACT: TH-PO717

A212) Block GA, Pergola PE, Inker L, McCullough PA, Chin M, Meyer CH, Rheault MN, Kashtan C,
   Warnock DG. Initial Data Report from “CARDINAL”: A Phase 2/3 Study of Bardoxolone Methyl in
   Patients with Alport Syndrome. American Society of Nephrology Kidney Week 2017, November
   1-5, 2017, New Orleans, LA, ABSTRACT: FR-PO1053

A213) Fishbane S, Adler SH, Singh B, Lavin PT, McCullough PA, Kosiborod M, Pergola PE, Packham
   DK, Roger SD, Lerma EV, Butler J, Von haehling S, Spinowitz BS, Block GA. Maintained Efficacy
   and Safety of Sodium Zirconium Cyclosilicate for Hyperkalemia: 12-Month, Open-Label, Phase 3
   Study, American Society of Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans,
   LA, ABSTRACT: TH-PO1112

A214) Packham DK, McCullough PA, Kosiborod M, Spinowitz BS, Fishbane S, Pergola PE, Lerma EV,
   Butler J, Von haehling S, Adler SH, Singh B, Lavin PT. Efficacy and Safety of Short-Term
   Treatment with Sodium Zirconium Cyclosilicate (ZS-9) for Hyperkalemia: Open-Label, Phase 3
   Trial. American Society of Nephrology Kidney Week 2017, November 1-5, 2017, New Orleans,
   LA, ABSTRACT: FR-PO1074

A215) McCullough PA, Pergola P, Fishbane S, von Haehling S, Roger S, Adler S, Singh B, Lavin P,
   Butler J, Block G, Lerma E, Packham D, Kosiborod M. Efficacy and Safety of Sodium Zirconium
   Cyclosilicate to Treat Hyperkalemia Among Patients Taking Renin–Angiotensin–Aldosterone
   System Inhibitors in a 12-Month, Open-Label, Phase 3 Study: A Post Hoc Subgroup Analysis.
   Circulation. 2017;136:A16610

A216) Ambrosy AP, Mulder H, Coles A, Krauss WE, Lam CS, McCullough PA, Pina I, Tromp J,
   Whellan DJ, O’Connor C, Mentz RJ. Renal Function and Exercise Training in Ambulatory Heart
   Failure Patients With a Reduced Ejection Fraction - Findings From the HF-ACTION Randomized
   Controlled Trial. Circulation. 2017;136:A17039

A217) Tecson KM, Kluger AY, DiMario S, Harrison D, McCullough PA. Abstract 131: Recurrent acute
   cardiovascular events and statin use. Circ: Cardiovasc Qual Outcomes. 2018;11(Suppl 1):A131 LP
   – A131. http://circoutcomes.ahajournals.org/content/11/Suppl 1/A131.abstract.

A218) Roger S, Lavin P, Lerma E, McCullough PA, Butler J, Spinowitz B, von Haehling S, Kosiborod
   M, Adler S, Fishbane S, Packham D. Safety and Efficacy of Sodium Zirconium Cyclosilicate for
   Long-Term Treatment of Hyperkalaemia in Patients with Chronic Kidney Disease: Results From
   an Open-Label, Phase 3 Study. FP071, 55th ERA-EDTA Congress, Copenhagen, Denmark, May 24-
   27, 2018

A219) Rossing P, Block GA, Chertow GM, Chin M, Goldsberry A, McCullough PA, Meyer CJ,
   Packham D, Spinowitz B, Sprague SM, Warnock DG, Pergola PE. Effect of Bardoxolone Methyl
                                                                                                  53
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 85 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   Treatment on Urinary Albumin in Patients with Type 2 Diabetes and Chronic Kidney Disease –
   Post-Hoc Analysis from BEAM and BEACON. FP152, 55th ERA-EDTA Congress, Copenhagen,
   Denmark, May 24-27, 2018

A220) Meyer CJ, Chakinala MM, Chin MP, Coyne DW, Feldman J, Goldsberry A, McCullough PA,
   O’Grady M, Torres F, Oudiz RJ, Ward K, White RJ. Two-Year Durability of Improvements In eGFR
   with Bardoxolone Methyl in Patients with Pulmonary Arterial Hypertension: The LARIAT Study.
   FP804, 55th ERA-EDTA Congress, Copenhagen, Denmark, May 24-27, 2018

A221) Barker CM, Van Houten J, Mehta H, Cord D, Gunnarsson, Mollenkopf S, Verta P, McCullough
   PA. The Healthcare Burden of Disease Progession in Medicare Patients with Functional Mitral
   Regurgitation. J Am Coll Cardiol March 12, 2019, 73 (9 Supplement 1) 1051;
   DOI:10.1016/S0735-1097(19)31658-4

A222) Cork DP, Mehta H, Barker CM, Verta P, Gunnarsson C, Ryan MP, Baker ER, Mollenkopf S, Van
   Houten J, McCullough PA. The Economic Impact of Mitral Regurgitation, on Medically Managed
   Incident Heart Failure. J Am Coll Cardiol March 12, 2019, 73 (9 Supplement 1) 1130;
   DOI:10.1016/S0735-1097(19)31737-1

A223) Cork DP, Mehta H, Barker CM, Verta P, Ryan MP, Baker E, Gunnarrson C, Mollenkopf S, Van
   Houten J, McCullough PA. The Impact of Mitral Regurgitation on Mortality and Heart Failure
   Admissions in Newly Diagnosed Heart Failure. J Am Coll Cardiol March 12, 2019, 73 (9
   Supplement 1) 1131; DOI:10.1016/S0735-1097(19)31738-3

A224) McCullough PA, Cork DP, Mehta HS, Barker CM, Gunnarrson C, Ryan M, Mollenkopf S. Van
   Houten J, Verta P. Abstract 151: Therapeutic Intensity in Medically Managed Incident Heart
   Failure Patients with and without Mitral Regurgitation: A Claims Based Analysis. 4 Apr 2019
   https://doi.org/10.1161/hcq.12.suppl_1.151Circulation: Cardiovascular Quality and Outcomes.
   2019;12:A151

A225) Van Houten J, Cork D, Mehta H, Barker C, Verta P, Gunnarsson C, Ryan MP, Baker ER,
   Mollenkopf S, McCullough PA. Therapeutic Intensity Algorithm is Associations with Annual
   Expenditures in Medically Managed Incident Heart Failure Patients with and without Mitral
   Regurgitation. ISPOR (The Professional Society for Health Economics and Outcomes Research)
   New Orleans, LA May 21, 2019 (top 10% award winner).

A226) Barker C, Cork D, McCullough P, Mehta H, Van Houten J, Gunnarsson C, Mollenkopf S, Verta
   P. Survival in Clinically Significant Tricuspid Regurgitation Patients with and without Heart
   Failure: Evidence from Optum’s Integrated Databases. J Am Coll Cardiol March 29, 2020, 71 (11
   Supplement 1) 1319; DOI:10.1016/S0735-1097(20)31946-X,
   https://www.jacc.org/doi/10.1016/S0735-1097%2820%2931946-X

A227) Mehta H, McCullough P, Cork D, Barker C, Van Houten J, Gunnarsson C, Mollenkopf S, Verta
   P. Medical Therapy in Patients with Functional Mitral Regurgitation: Are Patients Optimized in
                                                                                                54
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 86 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   the Real World? J Am Coll Cardiol March 29, 2020, 71 (11 Supplement 1) 1322;
   DOI:10.1016/S0735-1097(20)31949-5. https://www.jacc.org/doi/10.1016/S0735-
   1097%2820%2931949-5

A228) McCullough PA, Mehta H, Barker C, Van Houten J, Mollenkopf S, Gunnarsson C, Ryan M,
   Cork D. Mortality and Guideline Directed Medical Therapy in Heart Failure Patients with
   Reduced Ejection Fraction: Evidence from Real World Data. J Am Coll Cardiol May 15, 2021, 77
   (18_Supplement_1) 670; DOI: 10.1016/S0735-1097(21)02029-
   https://www.jacc.org/doi/full/10.1016/S0735-1097%2821%2902029-5

A229) Tecson KM, Kluger AY, Cassidy-Bushrow AE, Liu B, Coleman CM, Jones LK, Jefferson CR,
   VanWormer JJ, Xiang P, Habib M, Mues KE, McCullough PA. Early Statin Use and Recurrent
   Major Adverse Cardiovascular Events: A Multicenter Study. Lipid Management Best Practices.
   2020;14(4): 561. Doi: 10.1016/j.jacl.2020.05.030

A230) Bottiglieri T, Arning E, Tecson KM, McCullough PA. The Plasma Metabolome is Significantly
   Altered in Hypercholesterolemia. Circ Res. 2020;127(12): e272-e284. Doi:
   10.1161/RES.0000000000000450

A231) Hamadeh A, Aldujeli A, Briedis K, Tecson KM, Sanchez JS, Al Dujeili M, Al-Obeidi A, Diez-Gil
   JL, Zaliunas R, Stoler R, McCullough PA. TCT CONNECT-213 Clinical Characteristics and Outcomes
   of Patients With COVID-19 and STEMI Treated With Fibrinolytic Therapy. J Am Coll Cardiol.
   2020;76(17):B89–90. doi: 10.1016/j.jacc.2020.09.228.

A232) McCullough PA. (2021) Multifaceted Highly Targeted Sequential Multidrug Treatment of
   Early Ambulatory High-Risk SARS-CoV-2 Infection (COVID-19). J Infect Dis Res, 4(S1): 10.

 Peer-Reviewed Published Manuscripts

M1) McCullough PA, O’Neill WW. Influence of Regional Cardiovascular Mortality on the Use of
  Angiography after Acute Myocardial Infarction. Am J Cardiol 1997;79:575-80. PMID: 97221465.

M2) Stewart RE, Miller DD, Bowers TR, McCullough PA, Ponto RA, Grines CL, O’Neill WW, Juni JE,
  Safian RD. PET Perfusion and Vasodilator Function after Angioplasty for Acute Myocardial
  Infarction. J Nuc Med 1997;38:770-777. PMID: 97314102.

M3) Aliabadi D, Pica MC, McCullough PA, Grines CL, Safian RD, O’Neill WW, Goldstein JA. Rapid
  Bedside Coronary Angiography with a Portable Fluoroscopic Imaging System. Cathet Cardiovasc
  Diagn 1997;41(4):449-455. PMID: 97403128.

M4) McCullough PA, Wolyn R, Rocher LL, Levin RN, O’Neill WW. Acute Renal Failure after
  Coronary Intervention: Incidence, Risk Factors, and Relationship to Mortality. Am J Med
  1997;103:368-375. PMID: 98041552.


                                                                                                  55
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 87 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M5) Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. Prediction of Death and Neurologic
  Outcome in the Emergency Department in Out-of-Hospital Cardiac Arrest Survivors. Am J
  Cardiol 1998;81:17-21. PMID: 98122431.

M6) McCullough PA, Ayad O, O’Neill WW, Goldstein JA. Costs and Outcomes of Patients
  Admitted with Chest Pain and Essentially Normal Electrocardiograms. Clin Cardiol 1998;21:22-
  26. PMID: 98134803.

M7) McCullough PA, Smith GS. Evaluation of Narrative Text for Case Finding: The Need for
  Accuracy Measurement. Am J Ind Med 1998;34:133-136. PMID: 98315422.

M8) McCullough PA, Thompson RJ, Tobin KJ, Kahn JK, O’Neill WW. Validation of a Decision
  Support Tool for the Evaluation of Cardiac Arrest Victims. Clin Cardiol 1998;21:195-200. PMID:
  98202866

M9) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
  R, Al-Zagoum M, Grines CL. A Prospective Randomized Trial of Triage Angiography in Acute
  Coronary Syndromes Ineligible for Thrombolytic Therapy: Results of the Medicine versus
  Angiography in Thrombolytic Exclusion (MATE) Trial. J Am Coll Cardiol 1998;32:596-605. PMID:
  98412530.

M10) Redle JD, Khurana S, Marzan R, McCullough PA, Stewart JR, Westveer DC, O’Neill WW,
  Bassett JS, Tepe NA, Frumin HI. Prophylactic Oral Amiodarone Compared to Placebo for
  Prevention of Atrial Fibrillation Following Coronary Artery Bypass Surgery. Am Heart J
  1999;138:144-150. PMID: 10385778.

M11) Stevens MA, McCullough PA, Tobin KJ, Speck JP, Westveer DC, Guido-Allen DA, Timmis GC,
  O’Neill WW. A Prospective Randomized Trial of Prevention Measures in Patients at High Risk for
  Contrast Nephropathy: Results of the P.R.I.N.C.E. Study. J Am Coll Cardiol 1999;33:403-411.
  PMID: 99137305.

M12) McCullough PA, O'Neill WW. Unstable Angina: Early Use of Coronary Angiography and
  Intervention. Cardiol Clin 1999;17(2):373-386. PMID: 10384833.

M13) McCullough PA, Marks KR. Aspirin and Ticlopidine after Routine Coronary Stenting: The
  Gold Standard as of 1999. J Thromb Thrombolysis 1999;7:233-239. PMID: 10373716.

M14) Sharma ND, McCullough PA, Philbin EF, Weaver WD. Left Ventricular Thrombus and
  Subsequent Thromboembolism in Patients with Severe Systolic Dysfunction.    Chest
  1999;117:314-320. PMID: 10669669.

M15) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
  R, Al-Zagoum M, Grines CL. Impaired Culprit Vessel Flow in Acute Coronary Syndromes Ineligible
  for Thrombolysis. J Thromb Thrombolysis 2001;10(3):247-253. PMID: 11122545.
                                                                                                 56
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 88 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M16) McCullough PA, O’Neill WW, Graham M, Stomel RJ, Rogers F, David S, Farhat A, Kazlauskaite
  R, Al-Zagoum M, Grines CL. A Time to Treatment Analysis in the Medicine versus Angiography in
  Thrombolytic Exclusion (MATE) Trial. J Interven Cardiol 2001;14(4):415-422. PMID: 12053495.

M17) McCullough PA, Soman SS, Shah SS, Smith ST, Marks KR, Yee J, Steven Borzak S. Risks
  Associated with Renal Dysfunction in Coronary Care Unit Patients. J Am Coll Cardiol
  2000;36(3):679-684. PMID: 10987584.

M18) Philbin EF, McCullough PA, Dec GW, DiSalvo TG. Length of Stay and Procedure Utilization are
  the Major Determinants of Hospital Charges for Heart Failure. Clin Cardiol 2001;24:56-62. PMID:
  11195608.

M19) Philbin EF, McCullough PA, DiSalvo TG, Dec GW, Jenkins PL, Weaver WD. Socioeconomic
  Status is an Important Determinant of Utilization of Invasive Procedures after Acute Myocardial
  Infarction in New York State. Circulation 2000;102[suppl III]:III107-115. PMID: 11082372

M20) Stone GW, Tumlin JA, Madyoon H, Lepor NE, McCullough PA, Mathur VS, Murray PT, O’Neill
  WW. Design and Rationale of CONTRAST--A Prospective, Randomized, Placebo-Controlled Trial
  of Fenoldopam Mesylate for the Prevention of Radiocontrast Nephropathy. Rev Cardiovasc
  Med. 2001;2 Suppl 1:S31-6. PMID: 12439366.

M21) Philbin EF, McCullough PA, DiSalvo TG, Dec GW, Jenkins PL, Weaver WD. Underuse of
  invasive procedures among Medicaid patients with acute myocardial infarction.
  Am J Public Health. 2001 Jul;91(7):1082-8. PMID: 11441735

M22) Bonifacio D, Malineni K, Kadakia R, Soman S, Sandberg K, McCullough PA. Coronary
  Calcification and Interventional Outcomes in Dialysis Patients. J Cardiovasc Risk 2001;8(3):133-
  7. PMID 11455844

M23) Beattie JN, Soman SS, Sandberg KR, Yee J, Borzak S, McCullough PA. Determinants of
  Mortality after Myocardial Infarction in Patients with Advanced Renal Dysfunction. Am J Kid
  Disease 2001;37:1191-2000. PMID 11382688.

M24) Cannon CP, Weintraub WS, Demopoulos LA, Vicari R, Frey MJ, Lakkis N, Neumann FJ,
  Robertson DH, DeLucca PT, DiBattiste PM, Gibson CM, Braunwald E; TACTICS (Treat Angina with
  Aggrastat and Determine Cost of Therapy with an Invasive or Conservative Strategy)--
  Thrombolysis in Myocardial Infarction 18 Investigators (McCullough PA, Endpoints Committee).
  Comparison of early invasive and conservative strategies in patients with unstable coronary
  syndromes treated with the glycoprotein IIb/IIIa inhibitor tirofiban. N Engl J Med. 2001 Jun
  21;344(25):1879-87. PMID: 11419424




                                                                                               57
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 89 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M25) Shah SS, Noor H, Tokarski G, McCord J, Khoury N, McCabe KB, Marks KR, Morlock RJ,
  McCullough PA. Clinical Effectiveness Evaluation of an Emergency Department Clinical Decision
  Unit. British Journal of Clinical Governance 2001;6(1):40-45.

M26) Cheitlin MD, Gerstenblith G, Hazzard WR, Pasternak R, Fried LP, Rich MW, Krumholz HM,
  Peterson E, Reves JG, McKay C, Saksena S, Shen WK, Akhtar M, Brass LM, Biller J. (McCullough
  PA, Heart Failure Subcommittee). AHA Conference Proceedings: Do existing databases hold the
  answers to clinical questions in geriatric cardiovascular disease and stroke? Executive Summary.
  Database Conference, January 27-30, 2000. Circulation. 2001 Aug 14;104(7):E39. PMID:
  11502721.

M27) McCord J, Nowak RM, McCullough PA, Foreback C, Borzak S, Tokarski G, Tomlanovich MC,
  Jacobsen G, Weaver WD. Ninety Minute Exclusion of Acute Myocardial Infarction Using
  Quantitative Point of Care Testing of Myoglobin and Troponin I. Circulation 2001; Sep
  25;104(13):1483-8. PMID: 11571240.

M28) McCullough PA, Manley HJ. Prediction and Prevention of Contrast Nephropathy. J Interven
  Cardiol 2001;14(5):547-558. PMID: 12053647.

M29) McCullough PA, Philbin EF, Spertus JA, Kaatz S, Sandberg KR, Weaver WD. Confirmation of a
  Heart Failure Epidemic: Findings from the Resource Utilization Among Congestive Heart Failure
  (R.E.A.C.H.) Study. J Am Coll Cardiol 2002;39:60-69. PMID: 11755288.

M30) Riaz K, Forker AD, Garg M, McCullough PA. Atypical presentation of cocaine-induced Type A
  aortic dissection: a diagnosis made by transesophageal echocardiography. J Investig Med. 2002
  Mar;50(2):140-2. PMID 11928942.

M31) Levin A, Stevens L, McCullough PA. Cardiovascular disease and the kidney. Tracking a killer
  in chronic kidney disease. Postgraduate Medicine 2002;11(4):53-60. PMID 11985133.

M32) Ketterer MW, Denollet J, Goldberg AD, McCullough PA, John S, Farha AJ, Clark V, Keteyian S,
  Chapp J, Thayer B, Deveshwar S. The Big Mush: Psychometric Measures are Confounded and
  Nonindependent in Their Association with Age at Initial Diagnosis of Ischemic Coronary Heart
  Disease. J Cardiovasc Risk 2002:9;41-48. PMID 11984216.

M33) Abraham WT, Fisher WG, Smith AL, Delurgio DB, Leon AR, Loh E, Kocovic DZ, Packer M,
  Clavell AL, Hayes DL, Ellestad M, Trupp RJ, Underwood J, Pickering F, Truex C, McAtee P,
  Messenger J; MIRACLE Study Group. Multicenter InSync Randomized Clinical Evaluation
  (McCullough PA, Site Principal Investigator). Cardiac resynchronization in chronic heart failure.
  N Engl J Med. 2002 Jun 13;346(24):1845-53. PMID 12063368.

M34) McCullough PA. Outcomes studies and the biomedical research enterprise.
  J Interv Cardiol. 2002 Apr;15(2):167-70. PMID 12063813.


                                                                                                  58
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 90 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M35) Shenkman HJ, Pampati V, Khandelwal AK, McKinnon J, Nori D, Kaatz S, Sandberg KR,
  McCullough PA. Congestive Heart Failure and QRS Duration: Establishing Prognosis Study.
  Chest 2002 Aug;122(2):528-34. PMID 12171827.

M36) Soman SS, Sandberg KR, Borzak S, Hudson MP, Yee J, McCullough PA. The Independent
  Association of Renal Dysfunction and Arrhythmias in Critically Ill Patients. Chest 2002
  Aug;122(2):669-77. PMID 12171849.

M37) Maisel AS, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland T, Storrow
  AB, Abraham WT, Wu AHB, Clopton P, McCullough PA, for the BNP Multinational Study
  Investigators. Bedside B-type Natriuretic Peptide in the Emergency Diagnosis of Heart Failure:
  Primary Results from the Breathing Not Properly (BNP) Multinational Study. N Engl J Med,
  2002:347(3);161-167. PMID 12124404.

M38) McCullough PA, Sullivan R. News and Views: Equipoise on Opening Chronic Total
  Occlusions. J Interven Cardiol 2002;15(3):243-247. PMID 12141153.

M39) McCullough PA, Sandberg KR, Borzak S, Hudson MP, Garg M, Manley HJ. Benefits of aspirin
  and beta-blockade after myocardial infarction in patients with chronic kidney disease.
  Am Heart J. 2002 Aug;144(2):226-32. PMID 12177638.

M40) McCullough PA, Nowak RM, McCord J, Hollander JE, Herrman HC, Steg PG, Duc P, Westheim
  A, Omland T, Wold Knudsen C, Storrow AB, Abraham WT, Lamba S, Wu AHB, Perez A, Clopton P,
  Krishnaswamy P, Kazanegra R, Maisel AS, for the BNP Multinational Study Investigators. B-type
  Natriuretic Peptide and Clinical Judgment in the Emergency Diagnosis of Heart Failure: An
  Analysis from the Breathing Not Properly (BNP) Multinational Study. Circulation 2002;106:416-
  422. PMID 12135939.

M41) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Weaver WD,
  Sandberg KR, McCord J. Emergency evaluation of chest pain in patients with advanced kidney
  disease. Arch Intern Med. 2002 Nov 25;162(21):2464-8. PMID 12437406.

M42) Guitterez N, Diaz A, Timmis GC, O’Neill WW, Stevens MA, McCullough PA. Determinants of
  serum creatinine trajectory in acute contrast nephropathy. J Interv Cardiol. 2002 Oct;15(5):349-
  54. PMID: 12440177.

M43) McCullough PA, Prakash R, Tobin KJ, O'Neill WW, Thompson RJ. Application of a cardiac
  arrest score in patients with sudden death and ST segment elevation for triage to angiography
  and intervention. J Interv Cardiol. 2002 Aug;15(4):257-61. PMID 12238419.

M44) Reddy HK, Koshy SK, Sturek M, Jayam VK, Bedi A, McCullough PA. Rationale and methods
  for assessment of coronary flow prior to coronary intervention: where are we headed?
  J Interv Cardiol. 2002 Aug;15(4):335-41. PMID 12238433.


                                                                                                  59
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 91 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M45) Sengstock D, Pasnoori V, Obaidat O, Mehra P, Marks KR, McCullough PA. Asthma, Beta-
  Agonists, and the Development of Congestive Heart Failure: Results of the A.B.C.H.F. Study. J
  Card Failure, 2002;8(4):232-238. PMID 12397571.

M46) Sullivan R, McCullough PA. Shifting statins from clinic to critical care.
  J Interv Cardiol. 2002 Oct;15(5):431-4. PMID 12440192.

M47) McCullough PA. Cardiorenal Risk: An Important Clinical Intersection. Rev Cardiovasc Med.
  2002;3(2):71-76. PMID 12447150

M48) McCullough PA, Nowak RM, Foreback C, Borzak S, Tokarski G, Tomlanovich MC, Khoury NE,
  Weaver WD, Sandberg KR, McCord J. Performance of Multiple Cardiac Biomarkers Measured in
  the Emergency Department in Patients with Chronic Kidney Disease and Chest Pain.
  Acad Emerg Med. 2002 Dec;9(12):1389-1396. PMID 12460842

M49) McCullough PA. Scope of cardiovascular complications in patients with kidney disease.
  Ethn Dis. 2002 Fall;12(4):S3-44-8. PMID 12477154

M50) Safley DM, McCullough PA. Antiphospholipid syndrome with renal artery embolism: case
  report. Rev Cardiovasc Med. 2002 Fall;3(4):192-201. PMID: 12556753

M51) McCullough PA, Sandberg KR, Yee J, Hudson MP. Mortality benefit of angiotensin-
  converting enzyme inhibitors after cardiac events in patients with end-stage renal disease.
  J Renin Angiotensin Aldosterone Syst. 2002 Sep;3(3):188-91. PMID: 12563570

M52) McCullough PA. Beyond serum creatinine: defining the patient with renal insufficiency and
  why? Rev Cardiovasc Med 2003;4(Suppl 1):S2-S6. PMID 12556731

M53) Riaz K, Forker AD, Isley WL, Hamburg MS, McCullough PA. Hyperthyroidism: a curable
  cause of congestive heart failure-three case reports and a review of the literature. Congest
  Heart Fail. 2003 Jan-Feb;9(1):40-6. PMID 12556677

M54) McCullough PA, Philbin EF, Spertus JA, Sandberg KR, Sullivan RA, Kaatz S. Opportunities for
  improvement in the diagnosis and treatment of heart failure.
  Clin Cardiol. 2003 May;26(5):231-7. PMID 12769251

M55) Maisel AS, DeMaria A, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland
  T, Storrow AB, Abraham WT, Wu AHB, Clopton P, McCullough PA, for the BNP Multinational
  Study Investigators. Bedside B-Type natriuretic peptide in the emergency diagnosis of heart
  failure with reduced or preserved ejection fraction. Results from the Breathing Not Properly
  Multinational Study. J Am Coll Cardiol. 2003 Jun 4;41(11):2010-7.
  PMID 12798574



                                                                                                  60
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 92 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M56) McCullough PA, Duc P, Omland T, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg
  PG, Westheim A, Knudsen CW, Storrow AB, Abraham WT, Lamba S, Wu AH, Perez A, Clopton P,
  Krishnaswamy P, Kazanegra R, Maisel AS; Breathing Not Properly Multinational Study
  Investigators. B-type natriuretic peptide and renal function in the diagnosis of heart failure: an
  analysis from the Breathing Not Properly Multinational Study.
  Am J Kidney Dis. 2003 Mar;41(3):571-9. PMID 12612980

M57) McCullough PA, Hollander JE, Nowak RM, Storrow AB, Duc P, Omland T, McCord J, Hermann
  HC, Steg PG, Westheim A, Knudsen CW, Abraham WT, Lamba S, Wu AHB, Perez A, Clopton P,
  Krishnaswamy P, Kazanegra R, Maisel AS, for the BNP Multinational Study Investigators.
  Uncovering Heart Failure in Patients with a History of Pulmonary Disease: Rationale for the Early
  Use of B-type Natriuretic Peptide in the Emergency Department.
  Acad Emerg Med. 2003 Mar;10(3):198-204. PMID 12615582

M58) McCullough PA. Why is chronic kidney disease the "spoiler" for cardiovascular outcomes? J
  Am Coll Cardiol. 2003 Mar 5;41(5):725-8. PMID 12628713

M59) Riaz K, McCullough PA. Fatal case of delayed repolarization due to cocaine abuse and global
  ischemia. Rev Cardiovasc Med. 2003 Winter;4(1):47-53. PMID 12684601

M60) Safley DM, McCullough PA. The Emerging Role of Brain Natriuretic Peptide in the
  Management of Acute and Chronic Heart Failure in Outpatients. Heart Fail Monit. 2003;4(1):13-
  20. PMID 12808480

M61) McCullough PA, Philbin EF, Spertus JA, Sandberg KR, Kaatz S. Angiotensin converting
  enzyme inhibitors and beta-blockers in African Americans with heart failure. Ethn Dis. 2003
  Summer;13(3):331-6. PMID 12894957.

M62) McCullough PA. Acute coronary syndromes in patients with renal failure.
  Curr Cardiol Rep. 2003 Jul;5(4):266-70. PMID 12801443

M63) McCullough PA. B-type natriuretic peptides. A diagnostic breakthrough in heart failure.
  Minerva Cardioangiol. 2003 Apr;51(2):121-9. PMID 12783068

M64) Keeley EC, Kadakia R, Soman S, Borzak S, McCullough PA. Analysis of long-term survival
  after revascularization in patients with chronic kidney disease presenting with acute coronary
  syndromes. Am J Cardiol. 2003 Sep 1;92(5):509-14. PMID 12943868.

M65) McCullough PA, Omland T, Maisel AS. B-type natriuretic peptides: a diagnostic
  breakthrough for clinicians. Rev Cardiovasc Med. 2003 Spring;4(2):72-80.
  PMID 12776016




                                                                                                   61
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 93 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M66) McCullough PA, Abraham WT. Does Quality of Life Evidence Assist in the Selection of
  Patients for Resynchronization Therapy? Card Electrophysiol Rev. 2003 Jan;7(1):71-76.
  PMID 12766523

M67) Chew DP, Bhatt DL, Kimball W, Henry TD, Berger P, McCullough PA, Feit F, Bittl JA, Lincoff
  AM. Bivalirudin provides increasing benefit with decreasing renal function: a meta-analysis of
  randomized trials. Am J Cardiol. 2003 Oct 15;92(8):919-23. PMID 14556866

M68) Maisel AS, McCullough PA. Cardiac natriuretic peptides: a proteomic window to cardiac
  function and clinical management. Rev Cardiovasc Med. 2003;4 Suppl 4:S3-S12. PMID
  14564223

M69) McCullough PA, Sandberg KR. Sorting out the evidence on natriuretic peptides. Rev
  Cardiovasc Med. 2003;4 Suppl 4:S13-9. PMID 14564224

M70) McCullough PA, Sandberg KR. B-type natriuretic peptide and renal disease. Heart Fail Rev.
  2003 Oct;8(4):355-8. PMID 14574057

M71) Keeley EC, McCullough PA. Coronary revascularization in patients with end-stage renal
  disease: risks, benefits, and optimal strategies. Rev Cardiovasc Med. 2003 Summer;4(3):125-30.
  PMID 12949440.

M72) McCord J, Nowak RM, Hudson MP, McCullough PA, Tomlanovich MC, Jacobsen G, Tokarski
  G, Khoury N, Weaver WD. The prognostic significance of serial myoglobin, troponin I, and
  creatine kinase-MB measurements in patients evaluated in the emergency department for acute
  coronary syndrome. Ann Emerg Med. 2003 Sep;42(3):343-50. PMID 12944886.

M73) Sarnak MJ, Levey AS, Schoolwerth AC, Coresh J, Culleton B, Hamm LL, McCullough PA,
  Kasiske BL, Kelepouris E, Klag MJ, Parfrey P, Pfeffer M, Raij L, Spinosa DJ, Wilson PW; AHA
  Councils on Kidney in Cardiovascular Disease, High Blood Pressure Research, Clinical Cardiology,
  and Epidemiology and Prevention. Kidney disease as a risk factor for development of
  cardiovascular disease: a statement from the AHA Councils on Kidney in Cardiovascular Disease,
  High Blood Pressure Research, Clinical Cardiology, and Epidemiology and Prevention.
  Circulation. 2003 Oct 28;108(17):2154-69. PMID 14581387.

M74) Sarnak MJ, Levey AS, Schoolwerth AC, Coresh J, Culleton B, Hamm LL, McCullough PA,
  Kasiske BL, Kelepouris E, Klag MJ, Parfrey P, Pfeffer M, Raij L, Spinosa DJ, Wilson PW; AHA
  Councils on Kidney in Cardiovascular Disease, High Blood Pressure Research, Clinical Cardiology,
  and Epidemiology and Prevention. Kidney disease as a risk factor for development of
  cardiovascular disease: a statement from the AHA Councils on Kidney in Cardiovascular Disease,
  High Blood Pressure Research, Clinical Cardiology, and Epidemiology and Prevention.
  Hypertension. 2003 Nov;42(5):1050-65. PMID 14604997.



                                                                                                   62
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 94 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M75) Stone GW, McCullough PA, Tumlin JA, Lepor NE, Madyoon H, Murray P, Wang A, Chu AA,
  Schaer GL, Stevens M, Wilensky RL, O'Neill WW; CONTRAST Investigators. Fenoldopam
  mesylate for the prevention of contrast-induced nephropathy: a randomized controlled trial.
  JAMA. 2003 Nov 5;290(17):2284-91. PMID 14600187.

M76) Steg PG, Duc P, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Baron G, Aumont
  MC, Mentre F, McCullough PA, Maisel AS. A comparison of bedside B-type natriuretic peptide
  versus echocardiographic determination of ejection fraction in the diagnosis of heart failure. J
  Am Coll Cardiol. 2003 Mar 19;41(6 Suppl B):337. PMID 14637402

M77) Kernis SJ, Franklin BA, Sandberg KR, O'Neill WW, McCullough PA. Advantages of an early
  invasive approach in acute coronary syndromes. Am J Med. 2003 Dec 1;115(8):669-71. PMID
  14656622

M78) McCullough PA, Sandberg KR. Epidemiology of contrast-induced nephropathy.
  Rev Cardiovasc Med. 2003;4 Suppl 5:S3-9. PMID 14668704

M79) Khanna A, McCullough PA. Malignant hypertension presenting as hemolysis,
  thrombocytopenia, and renal failure. Rev Cardiovasc Med. 2003 Fall;4(4):255-9. PMID
  14674379

M80) McCullough PA, Fonarow GC. B-type natriuretic peptide and multimarker approaches in
  cardiovascular medicine. Rev Cardiovasc Med. 2003;4 Suppl 4:S1-2. PMID 14703686

M81) McCullough PA, Kuncheria J, Mathur VS. Diagnostic and therapeutic utility of B-type
  natriuretic peptide in patients with renal insufficiency and decompensated heart failure. Rev
  Cardiovasc Med. 2003;4 Suppl 7:S3-S12. PMID 14668695

M82) Franklin BA, McCullough PA, Gordon S. Winter Storm Warning: Snow Removal May Be
  Hazardous to Your (Patient's) Health. Curr Sports Med Rep. 2004 Apr;3(2):59-61. PMID
  14980132

M83) Conaway DG, Sullivan RA, McCullough PA. Improved Symptoms, Physical Limitation, and
  Self-Efficacy After Resynchronization in a Patient with Heart Failure and a Prolonged QRS
  Duration. Rev Cardiovasc Med. 2004 Winter;5(1):53-7. PMID 15029112

M84) McCullough PA, Sandberg KR Chronic kidney disease and sudden death: strategies for
  prevention. Blood Purif. 2004;22(1):136-42. PMID 14732822

M85) Knudsen, CW, Omland, T, Clopton P, Westheim, A, Abraham, WT, Storrow AB, J McCord,
  Nowak, RM, Steg, PG, Duc, P, McCullough, PA, Maisel, AS, for the BNP Multinational Study
  Investigators. Diagnostic Value of B-type Natriuretic Peptide and Chest Radiograph Findings in
  Patients with Acute Dyspnea. Am J Med. 2004 Mar 15;116(6):363-8. PMID 15006584


                                                                                                   63
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 95 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M86) McCullough PA, Gibson CM, Dibattiste PM, Demopoulos LA, Murphy SA, Weintraub WS,
  Neumann FJ, Khanal S, Cannon CP; TACTICS-TIMI-18 INVESTIGATORS. Timing of Angiography
  and Revascularization in Acute Coronary Syndromes: J Interv Cardiol. 2004 Apr;17(2):81-86.
  PMID 15104769.

M87) McCullough PA. B-type natriuretic peptide and its clinical implications in heart failure. Am
  Heart Hosp J 2004;2:26-33.

M88) McCullough PA, Dorrell KA, Sandberg KR, Yerkey MW. Ximelagatran: a novel oral direct
  thrombin inhibitor for long-term anticoagulation. Rev Cardiovasc Med. 2004 Spring;5(2):99-103.
  PMID 15184843.

M89) Maisel AS, Clopton P, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P, Omland T,
  Storrow AB, Abraham WT, Wu AH, Steg G, Westheim A, Knudsen CW, Perez A, Kazanegra R,
  Bhalla V, Herrmann HC, Aumont MC, McCullough PA; BNP Multinational Study Investigators.
  Impact of age, race, and sex on the ability of B-type natriuretic peptide to aid in the emergency
  diagnosis of heart failure: results from the Breathing Not Properly (BNP) multinational study.
  Am Heart J. 2004 Jun;147(6):1078-84. PMID 15199359.

M90) McCullough PA. Cardiovascular risk reduction and preservation of renal function in the early
  nephropathy patient. Adv Chronic Kidney Dis. 2004 Apr;11(2):184-91. PMID 15216489.

M91) Yerkey MW, Kernis SJ, Franklin BA, Sandberg KR, McCullough PA. Renal dysfunction and
  acceleration of coronary disease. Heart. 2004 Aug;90(8):961-6. PMID 15253986

M92) McCullough PA, Soman S. Cardiovascular calcification in patients with chronic renal failure:
  Are we on target with this risk factor? Kidney Int. 2004 Sep;66 Suppl 90:S18-24. PMID
  15296503

M93) McCullough PA, Sandberg KR, Dumler F, Yanez JE. Determinants of coronary vascular
  calcification in patients with chronic kidney disease and end-stage renal disease: a systematic
  review. J Nephrol. 2004 Mar-Apr;17(2):205-15. PMID 15293519

M94) McCullough PA. Opportunities for improvement in the cardiovascular care of patients with
  end-stage renal disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):294-303. PMID 15241743

M95) Dumler F, McCullough PA. Optimal dialysis for the end-stage renal disease patient with
  cardiovascular disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):261-73. PMID 15241741

M96) Keeley EC, McCullough PA. Coronary revascularization in patients with coronary artery
  disease and chronic kidney disease. Adv Chronic Kidney Dis. 2004 Jul;11(3):254-60. PMID
  15241740



                                                                                                    64
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 96 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M97) McCullough PA. Guest editorial: Cardiovascular care in end-stage renal disease. Adv
  Chronic Kidney Dis. 2004 Jul;11(3):245. PMID 15241738

M98) McCullough PA, Bakris GL, Owen WF Jr, Klassen PS, Califf RM. Slowing the progression of
  diabetic nephropathy and its cardiovascular consequences. Am Heart J. 2004 Aug;148(2):243-
  51. PMID 15308993

M99) Best PJ, Reddan DN, Berger PB, Szczech LA, McCullough PA, Califf RM. Cardiovascular
  disease and chronic kidney disease: insights and an update. Am Heart J. 2004 Aug;148(2):230-
  42. PMID 15308992

M100) Bakris GL, Toto RD, McCullough PA. Rationale and design of a study comparing two fixed-
  dose combination regimens to reduce albuminuria in patients with type II diabetes and
  hypertension. J Hum Hypertens. 2004 Sep 30 PMID 15457206.

M101) Wu AH, Omland T, Duc P, McCord J, Nowak RM, Hollander JE, Herrmann HC, Steg PG, Wold
  Knudsen C, Storrow AB, Abraham WT, Perez A, Kamin R, Clopton P, Maisel AS, McCullough PA.
  Breathing Not Properly Multinational Study Investigators. The effect of diabetes on B-type
  natriuretic peptide concentrations in patients with acute dyspnea: an analysis from the
  Breathing Not Properly Multinational Study. Diabetes Care. 2004 Oct;27(10):2398-404. PMID
  15451907

M102) McCullough PA, Franklin BA. Conventional risk factors and cardiac events--debunking an old
  myth about prevalence. Rev Cardiovasc Med. 2004 Summer;5(3):185-6. PMID 15346104

M103) Maisel A, Hollander JE, Guss D, McCullough P, Nowak R, Green G, Saltzberg M, Ellison SR,
  Bhalla MA, Bhalla V, Clopton P, Jesse R; Rapid Emergency Department Heart Failure Outpatient
  Trial investigators. Primary results of the Rapid Emergency Department Heart Failure Outpatient
  Trial (REDHOT): a multicenter study of B-type natriuretic peptide levels, emergency department
  decision making, and outcomes in patients presenting with shortness of breath. J Am Coll
  Cardiol. 2004 Sep 15;44(6):1328-33. PMID 15364340

M104) McCullough PA. Cardiovascular disease in chronic kidney disease from a cardiologist's
  perspective. Curr Opin Nephrol Hypertens. 2004 Nov;13(6):591-600. PMID: 15483448

M105) McCord J, Mundy BJ, Hudson MP, Maisel AS, Hollander JE, Abraham WT, Steg PG, Omland T,
  Knudsen CW, Sandberg KR, McCullough PA. Relationship between obesity and B-type
  natriuretic Peptide levels. Arch Intern Med. 2004 Nov 8;164(20):2247-52. PMID: 15534162

M106) Wase A, Basit A, Nazir R, Jamal A, Shah S, Khan T, Mohiuddin I, White C, Saklayen M,
  McCullough PA. Impact of chronic kidney disease upon survival among implantable
  cardioverter-defibrillator recipients. J Interv Card Electrophysiol. 2004 Dec;11(3):199-204.
  PMID: 15548886


                                                                                                 65
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 97 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M107) McCullough PA. B-type natriuretic peptide and its clinical implications in heart failure. Am
  Heart Hosp J. 2004 Winter;2(1):26-33. PMID: 15604836

M108) Silver MA, Maisel A, Yancy CW, McCullough PA, Burnett JC Jr., Francis GS, Mehra MR,
  Peacock WF 4th, Fonarow G, Gibler WB, Morrow DA, Hollander J; BNP Consensus Panel. BNP
  Consensus Panel 2004: A clinical approach for the diagnostic, prognostic, screening, treatment
  monitoring, and therapeutic roles of natriuretic peptides in cardiovascular diseases. Congest
  Heart Fail. 2004 Sep-Oct;10(5 Suppl 3):1-30. PMID: 15604859

M109) McCullough PA. Preface. Ximelagatran and oral direct thrombin inhibition. Rev Cardiovasc
  Med. 2004;5 Suppl 5:S1. PMID: 15619609

M110) Prystowsky EN, McCullough PA. Introduction: the role of oral direct thrombin inhibitors in
  cardiovascular disease. Rev Cardiovasc Med. 2004;5 Suppl 5:S2-3. PMID: 15619611

M111) McCullough PA. Clinical applications of B-type natriuretic peptide levels in the care of
  cardiovascular patients. Minerva Cardioangiol. 2004 Dec;52(6):479-89. PMID: 15729209

M112) Safley DM, Awad A, Sullivan RA, Sandberg KR, Mourad I, Boulware M, Merhi W, McCullough
  PA. Changes in B-type natriuretic peptide levels in hemodialysis and the effect of depressed left
  ventricular function. Adv Chronic Kidney Dis. 2005 Jan;12(1):117-24. PMID: 15719344.

M113) McCullough PA, Khandelwal AK, McKinnon JE, Shenkman HJ, Pampati V, Nori D, Sullivan RA,
  Sandberg KR, Kaatz S. Outcomes and prognostic factors of systolic as compared with diastolic
  heart failure in urban America. Congest Heart Fail. 2005 Jan-Feb;11(1):6-11. PMID: 15722664.

M114) McCullough PA, Lepor NE. The deadly triangle of anemia, renal insufficiency, and
  cardiovascular disease: implications for prognosis and treatment. Rev Cardiovasc Med. 2005
  Winter;6(1):1-10. PMID: 15741920

M115) El-Achkar TM, Ohmit SE, McCullough PA, Crook ED, Brown WW, Grimm R, Bakris GL, Keane
  WF, Flack JM. Higher prevalence of anemia with diabetes mellitus in moderate kidney
  insufficiency: The Kidney Early Evaluation Program. Kidney Int. 2005 Apr;67(4):1483-8. PMID:
  15780101

M116) McCullough PA, Soman SS. Contrast-induced nephropathy. Crit Care Clin. 2005
  Apr;21(2):261-80. PMID: 15781162

M117) McCullough PA. Evaluation and treatment of coronary artery disease in patients with end-
  stage renal disease. Kidney Int Suppl. 2005 Jun;(95):s51-8. PMID: 15882314

M118) Knudsen CW, Clopton P, Westheim A, Klemsdal TO, Wu AH, Duc P, McCord J, Nowak RM,
  Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel AS, Omland T. Predictors of
  elevated B-type natriuretic peptide concentrations in dyspneic patients without heart failure: an
                                                                                                     66
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 98 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   analysis from the breathing not properly multinational study. Ann Emerg Med. 2005
   Jun;45(6):573-80. PMID: 15940086

M119) Gallagher MJ, Franklin BA, Ehrman JK, Keteyian SJ, Brawner CA, deJong AT, McCullough PA.
  Comparative Impact of Morbid Obesity vs Heart Failure on Cardiorespiratory Fitness. Chest.
  2005 Jun;127(6):2197-203. PMID: 15947337

M120) Mehta SR, Cannon CP, Fox KA, Wallentin L, Boden WE, Spacek R, Widimsky P, McCullough
  PA, Hunt D, Braunwald E, Yusuf S. Routine vs selective invasive strategies in patients with acute
  coronary syndromes: a collaborative meta-analysis of randomized trials. JAMA. 2005 Jun
  15;293(23):2908-17. PMID: 15956636

M121) Merhi W, Dixon SR, O'Neill WW, Hanzel GS, McCullough PA. Percutaneous left ventricular
  assist device in acute myocardial infarction and cardiogenic shock. Rev Cardiovasc Med. 2005
  Spring;6(2):118-23. PMID: 15976733

M122) Gallagher MJ, McCullough PA. The role of B-type natriuretic peptide in the diagnosis and
  treatment of decompensated heart failure. Int J Geriatric Cardiol 2004; September 1(1):21-28.

M123) McCullough PA, Hassan SA, Pallekonda V, Sandberg KR, Nori DB, Soman SS, Bhatt S, Hudson
  MP, Weaver WD. Bundle branch block patterns, age, renal dysfunction, and heart failure
  mortality. Int J Cardiol. 2005 Jul 10;102(2):303-8. PMID: 15982501

M124) Steg PG, Joubin L, McCord J, Abraham WT, Hollander JE, Omland T, Mentre F, McCullough
  PA, Maisel AS. B-type natriuretic Peptide and echocardiographic determination of ejection
  fraction in the diagnosis of congestive heart failure in patients with acute dyspnea. Chest. 2005
  Jul;128(1):21-9. PMID 16002911

M125) Gallagher MJ, McCullough PA. The emerging role of natriuretic peptides in the diagnosis
  and treatment of decompensated heart failure. Curr Heart Fail Rep. 2004 Sep;1(3):129-35.
  PMID: 16036036

M126) McCullough PA, Sandberg KR, Miller WM, Odom JS, Sloan KC, de Jong AT, Nori KE, Irving SD,
  Krause KR, Franklin BA. Substantial weight gain during adulthood: the road to bariatric surgery.
  Prev Cardiol. 2005 Summer;8(3):155-9. PMID 16034218

M127) Miller WM, Nori Janosz KE, Yanez J, McCullough PA. Effects of weight loss and
  pharmacotherapy on inflammatory markers of cardiovascular disease. Expert Rev Cardiovasc
  Ther. 2005 Jul;3(4):743-59. PMID 16076283

M128) Nori Janosz KE, Miller WM, Odom J, Lillystone M, McCullough PA. Optimal diabetes
  management during medical weight loss for cardiovascular risk reduction. Expert Rev
  Cardiovasc Ther. 2005 Jul;3(4):761-75. PMID 16076284


                                                                                                  67
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 99 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M129) McCullough PA, Berman AD. Percutaneous coronary interventions in the high-risk renal
  patient: strategies for renal protection and vascular protection. Cardiol Clin. 2005
  Aug;23(3):299-310. PMID 16084279

M130) Luther SA, McCullough PA, Havranek EP, Rumsfeld JS, Jones PG, Heidenreich PA, Peterson
  ED, Rathore SS, Krumholz HM, Weintraub WS, Spertus JA, Masoudi FA; for the Cardiovascular
  Outcomes Research Consortium. The Relationship Between B-type Natriuretic Peptide and
  Health Status in Patients With Heart Failure. J Card Fail. 2005 Aug;11(6):414-21. PMID
  16105631

M131) Knudsen CW, Omland T, Clopton P, Westheim A, Wu AH, Duc P, McCord J, Nowak RM,
  Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel A. Impact of atrial fibrillation on
  the diagnostic performance of B-type natriuretic Peptide concentration in dyspneic patients an
  analysis from the breathing not properly multinational study. J Am Coll Cardiol. 2005 Sep
  6;46(5):838-44. PMID 16139134

M132) McCullough PA. Chronic angina: new medical options for treatment. Rev Cardiovasc Med.
  2005 Summer;6(3):152-61. PMID 16195688

M133) Spertus J, Peterson E, Conard MW, Heidenreich PA, Krumholz HM, Jones P, McCullough PA,
  Pina I, Tooley J, Weintraub WS, Rumsfeld JS; Cardiovascular Outcomes Research Consortium.
  Monitoring clinical changes in patients with heart failure: a comparison of methods. Am Heart J.
  2005 Oct;150(4):707-15. PMID 16209970

M134) McCullough PA. Effect of lipid modification on progression of coronary calcification. J Am
  Soc Nephrol. 2005 Nov;16 Suppl 2:S115-9. PMID 16251246

M135) Wu AH, Omland T, Wold Knudsen C, McCord J, Nowak RM, Hollander JE, Duc P, Storrow AB,
  Abraham WT, Clopton P, Maisel AS, McCullough PA. For The Breathing Not Properly
  Multinational Study Investigators. Relationship of B-type natriuretic peptide and anemia in
  patients with and without heart failure: A substudy from the Breathing Not Properly (BNP)
  Multinational Study. Am J Hematol. 2005 Oct 24;80(3):174-180. PMID 16247751

M136) Miller WM, Nori-Janosz KE, Lillystone M, Yanez J, McCullough PA. Obesity and lipids. Curr
  Cardiol Rep. 2005 Nov;7(6):465-70. PMID 16256017

M137) McCord J, Nowak RM, Jacobsen G, Sallach JA, Wu AH, Perez A, Omland T, Knudsen CW,
  Westheim A, Duc P, Steg PG, Hollander JE, Herrmann HC, Storrow AB, Abraham WT, Lamba S,
  McCullough PA, Maisel A. B-Type Natriuretic Peptide Levels in Patients in the Emergency
  Department with Possible Heart Failure and Previous Stable Angina Pectoris and/or Healed
  Myocardial Infarction. Am J Cardiol. 2005 Nov 15;96(10):1370-3. Epub 2005 Sep 23. PMID
  16275180



                                                                                                   68
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 100 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M138) Chinnaiyan KM, Alexander D, McCullough PA. Role of Angiotensin II in the Evolution of
  Diastolic Heart Failure. J Clin Hypertens (Greenwich). 2005 Dec;7(12):740-7. PMID: 16330897

M139) McCullough PA. Symposium: cardiovascular diseases and renal insufficiency. Introduction.
  Int J Geriatric Cardiol 2005; September 2005 2(3):130.

M140) McCullough PA. Spectrum of cardiorenal disease. Int J Geriatric Cardiol 2005; September
  2005 2(3):131-135.

M141) McCullough PA, Lepor NE. Anemia: A Modifiable Risk Factor for Heart Disease. Rev
  Cardiovasc Med. 2005;6 Suppl. 3:1-3. PMID: 16340932

M142) McCullough PA, Lepor NE. Piecing Together the Evidence on Anemia: The Link between
  Chronic Kidney Disease and Cardiovascular Disease. Rev Cardiovasc Med. 2005;6 Suppl. 3:4-12.
  PMID: 16340933

M143) McCullough PA, Silver MA, Kennard ED, Kelsey SF, Michaels AD; IEPR Investigators. Impact
  of body mass index on outcomes of enhanced external counterpulsation therapy. Am Heart J.
  2006 Jan;151(1):139. PMID: 16368306

M144) Strunk A, Bhalla V, Clopton P, Nowak RM, McCord J, Hollander JE, Duc P, Storrow AB,
  Abraham WT, Wu AHB, Steg G, Perez A, Kazanegra R, Herrmann HC, Aumont MC, McCullough
  PA, Maisel A, for the BNP Multinational Study Investigators. Impact of the history of congestive
  heart failure on the utility of B-type natriuretic peptide in the emergency diagnosis of heart
  failure: Results from the Breathing Not Properly Multinational Study. Am J Med 119(1):69.e1-
  69.e11, 2006. PMID: 16431187

M145) McCullough P. Outcomes of contrast-induced nephropathy: Experience in patients
  undergoing cardiovascular intervention. Catheter Cardiovasc Interv. 2006 Mar;67(3):335-43.
  PMID: 16489569.

M146) McCullough PA, Mueller C, Yancy CW Jr. Overview of B-type natriuretic Peptide as a blood
  test. Congest Heart Fail. 2006 Mar-Apr;12(2):99-102. PMID: 16596044

M147) McCullough PA. Ranolazine: Focusing on angina pectoris. Drugs Today (Barc). 2006
  Mar;42(3):177-83. PMID: 16628259

M148) Daniels LB, Clopton P, Bhalla V, Krishnaswamy P, Nowak RM, McCord J, Hollander JE, Duc P,
  Omland T, Storrow AB, Abraham WT, Wu AH, Steg PG, Westheim A, Knudsen CW, Perez A,
  Kazanegra R, Herrmann HC, McCullough PA, Maisel AS. How obesity affects the cut-points for B-
  type natriuretic peptide in the diagnosis of acute heart failure. Results from the Breathing Not
  Properly Multinational Study. Am Heart J. 2006 May;151(5):1006-12. PMID: 16644321



                                                                                                 69
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 101 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M149) Brenden CK, Hollander JE, Guss D, McCullough PA, Nowak R, Green G, Saltzberg M, Ellison
  SR, Bhalla MA, Bhalla V, Clopton P, Jesse R, Maisel AS; REDHOT Investigators. Gray zone BNP
  levels in heart failure patients in the emergency department: results from the Rapid Emergency
  Department Heart Failure Outpatient Trial (REDHOT) multicenter study. Am Heart J. 2006
  May;151(5):1013-8. PMID: 16644322

M150) Daniels LB, Bhalla V, Clopton P, Hollander JE, Guss D, McCullough PA, Nowak R, Green G,
  Saltzberg M, Ellison SR, Bhalla MA, Jesse R, Maisel A. B-Type Natriuretic Peptide (BNP) Levels
  and Ethnic Disparities in Perceived Severity of Heart Failure Results From the Rapid Emergency
  Department Heart Failure Outpatient Trial (REDHOT) Multicenter Study of BNP Levels and
  Emergency Department Decision Making in Patients Presenting With Shortness of Breath. J Card
  Fail. 2006 May;12(4):281-5. PMID: 16679261

M151) Hanzel GS, Downes M, McCullough PA. Editorial: Renal function after renal artery stenting.
  J Geriatric Cardiol 2005;2(4):196-197.

M152) Foley RN, McCullough PA. Editorial: Anemia and left ventricular hypertrophy in non-dialysis
  chronic kidney disease. J Geriatric Cardiol 2005;2(4):195-196.

M153) McCullough PA. Chronic kidney disease: tipping the scale to the benefit of angiotensin-
  converting enzyme inhibitors in patients with coronary artery disease. Circulation. 2006 Jul
  4;114(1):6-7. PMID: 16818827

M154) McCullough PA, Gallagher MJ, deJong AT, Sandberg KR, Trivax JE, Alexander D, Kasturi G,
  Jafri SM, Krause KR, Chengelis DL, Moy J, Franklin BA. Cardiorespiratory fitness and short-term
  complications after bariatric surgery. Chest. 2006 Aug;130(2):517-25. PMID: 16899853

M155) Ochoa AB, DeJong A, Grayson D, Franklin B, McCullough P. Effect of enhanced external
  counterpulsation on resting oxygen uptake in patients having previous coronary
  revascularization and in healthy volunteers. Am J Cardiol. 2006 Sep 1;98(5):613-5. Epub 2006
  Jun 30. PMID: 16923446

M156) McCullough PA, Bertrand ME, Brinker JA, Stacul F. A meta-analysis of the renal safety of
  isosmolar iodixanol compared with low-osmolar contrast media. J Am Coll Cardiol. 2006 Aug
  15;48(4):692-9. Epub 2006 Jul 24. PMID: 16904536

M157) McCullough PA, Wase A. Do implantable cardioverter-defibrillators improve survival in
  dialysis patients after cardiac arrest? Nat Clin Pract Nephrol. 2006 Feb;2(2):70-1. PMID:
  16932394

M158) McCullough PA, Stacul F, Davidson C, Becker CR, Adam A, Lameire N, Tumlin J; CIN
  Consensus Working Panel. Overview. Am J Cardiol. 2006 Sep 18;98(6S1):2-4. Epub 2006 Feb 13.
  PMID: 16949374.


                                                                                                    70
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 102 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M159) McCullough PA, Adam A, Becker CR, Davidson C, Lameire N, Stacul F, Tumlin J; CIN
  Consensus Working Panel. Epidemiology and Prognostic Implications of Contrast-Induced
  Nephropathy. Am J Cardiol. 2006 Sep 18;98(6S1):5-13. Epub 2006 Feb 10. PMID: 16949375

M160) Tumlin J, Stacul F, Adam A, Becker CR, Davidson C, Lameire N, McCullough PA; CIN
  Consensus Working Panel. Pathophysiology of Contrast-Induced Nephropathy. Am J Cardiol.
  2006 Sep 18;98(6S1):14-20. Epub 2006 Feb 17. PMID: 16949376

M161) Lameire N, Adam A, Becker CR, Davidson C, McCullough PA, Stacul F, Tumlin J; CIN
  Consensus Working Panel. Baseline Renal Function Screening. Am J Cardiol. 2006 Sep
  18;98(6S1):21-26. Epub 2006 Feb 20. PMID: 16949377

M162) McCullough PA, Adam A, Becker CR, Davidson C, Lameire N, Stacul F, Tumlin J; CIN
  Consensus Working Panel. Risk Prediction of Contrast-Induced Nephropathy. Am J Cardiol.
  2006 Sep 18;98(6S1):27-36. Epub 2006 Feb 23. PMID: 16949378

M163) Becker CR, Davidson C, Lameire N, McCullough PA, Stacul F, Tumlin J, Adam A; CIN
  Consensus Working Panel. High-Risk Situations and Procedures. Am J Cardiol. 2006 Sep
  18;98(6S1):37-41. Epub 2006 Feb 20. PMID: 16949379

M164) Davidson C, Stacul F, McCullough PA, Tumlin J, Adam A, Lameire N, Becker CR; CIN
  Consensus Working Panel. Contrast Medium Use. Am J Cardiol. 2006 Sep 18;98(6S1):42-58.
  Epub 2006 Mar 2. PMID: 16949380

M165) Stacul F, Adam A, Becker CR, Davidson C, Lameire N, McCullough PA, Tumlin J; CIN
  Consensus Working Panel. Strategies to Reduce the Risk of Contrast-Induced Nephropathy. Am
  J Cardiol. 2006 Sep 18;98(6S1):59-77. Epub 2006 Mar 20. PMID: 16949381

M166) Vanhecke TE, Miller WM, Franklin BA, Weber JE, McCullough PA. Awareness, knowledge,
  and perception of heart disease among adolescents. Eur J Cardiovasc Prev Rehabil. 2006
  Oct;13(5):718-23. PMID: 17001210

M167) Zalesin KC, McCullough PA. Bariatric surgery for morbid obesity: risks and benefits in
  chronic kidney disease patients. Adv Chronic Kidney Dis. 2006 Oct;13(4):403-17. PMID:
  17045226

M168) Michaels AD, McCullough PA, Soran OZ, Lawson WE, Barsness GW, Henry TD, Linnemeier G,
  Ochoa A, Kelsey SF, Kennard ED, for the IEPR Investigators. Primer: practical approach to the
  selection of patients for and application of EECP. Nature Clinical Practice Cardiovascular
  Medicine 2006; 3: 623-632. PMID: 17063167

M169) McCullough PA. Failure of beta-blockers in the reduction of perioperative events: where did
  we go wrong? Am Heart J. 2006 Nov;152(5):815-8. PMID: 17070139


                                                                                               71
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 103 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M170) McCullough PA. Renal safety of iodixanol. Expert Rev Cardiovasc Ther. 2006 Sep;4(5):655-
  61. PMID: 17081087

M171) Vanhecke TE, Franklin BA, Lillystone MA, Sandberg KR, DeJong AT, Krause KR, Chengelis DL,
  McCullough PA. Caloric Expenditure in the Morbidly Obese Using Dual Energy X-ray
  Absorptiometry. J Clin Densitom. 2006 Oct-Dec;9(4):438-44. Epub 2006 Sep 28. PMID:
  17097530

M172) Conard MW, Haddock CK, Poston WS, Havranek E, McCullough P, Spertus J; Cardiovascular
  Outcomes Research Consortium. Impact of obesity on the health status of heart failure patients.
  J Card Fail. 2006 Dec;12(9):700-6. PMID: 17174231

M173) McCullough PA, Stacul F, Becker CR, Adam A, Lameire N, Tumlin JA, Davidson CJ. Contrast-
  Induced Nephropathy (CIN) Consensus Working Panel: Executive Summary. Rev Cardiovasc
  Med. 2006 Fall;7(4):177-97. PMID: 17224862

M174) Chinnaiyan KM, Alexander D, Maddens M, McCullough PA. Curriculum in cardiology:
  integrated diagnosis and management of diastolic heart failure. Am Heart J. 2007
  Feb;153(2):189-200. PMID: 17239676

M175) Vogel JA, Franklin BA, Zalesin KC, Trivax JE, Krause KR, Chengelis DL, McCullough PA.
  Reduction in predicted coronary heart disease risk after substantial weight reduction after
  bariatric surgery. Am J Cardiol. 2007 Jan 15;99(2):222-6. Epub 2006 Nov 16. PMID: 17223422

M176) McCullough PA, Rocher LR. Statin therapy in renal disease: Harmful or protective. Curr
  Atheroscler Rep. 2007 Jan;9(1):18-24. PMID: 17169242

M177) McCullough PA. [Cardiorenal intersection: crossroads to the future.] Arq Bras Cardiol. 2007
  Jan;88(1):117-26. Portuguese Translation. PMID: 17364130

M178) Mehta L, Devlin W, McCullough PA, O'Neill WW, Skelding KA, Stone GW, Boura JA, Grines CL.
  Impact of body mass index on outcomes after percutaneous coronary intervention in patients
  with acute myocardial infarction. Am J Cardiol. 2007 Apr 1;99(7):906-10. Epub 2007 Feb 12.
  PMID: 17398181

M179) McCullough PA. Kidney disease. Estimated glomerular filtration rate: why is it important?
  Rev Cardiovasc Med. 2007 Winter;8(1):46-9. PMID: 17401304

M180) Lawson WE, Hui JC, Kennard ED, Soran O, McCullough PA, Kelsey SF; for the IEPR
  Investigators. Effect of enhanced external counterpulsation on medically refractory angina
  patients with erectile dysfunction. Int J Clin Pract. 2007 May;61(5):757-62. PMID: 17493089

M181) McCullough PA, Jurkovitz CT, Pergola PE, McGill JB, Brown WW, Collins AJ, Chen SC, Li S,
  Singh A, Norris KC, Klag MJ, Bakris GL; for the KEEP Investigators. Independent Components of
                                                                                                  72
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 104 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Chronic Kidney Disease as a Cardiovascular Risk State: Results From the Kidney Early Evaluation
   Program (KEEP). Arch Intern Med. 2007 Jun 11;167(11):1122-9. PMID: 17563019

M182) McCullough PA. Coronary artery disease. Clin J Am Soc Nephrol. 2007 May;2(3):611-6. Epub
  2007 Mar 21. PMID: 17699471

M183) McCullough PA, Lepor NE. The rosiglitazone meta-analysis. Rev Cardiovasc Med. 2007
  Spring;8(2):123-6. PMID: 17603430

M184) McCullough PA, Henry TD, Kennard ED, Kelsey SF, Michaels AD; for the IEPR Investigators.
  Residual high-grade angina after enhanced external counterpulsation therapy. Cardiovasc
  Revasc Med. 2007 Jul-Sep;8(3):161-5. PMID: 17765644

M185) Miller WM, Nori Janosz KE, Zalesin KC, McCullough PA. Nutraceutical meal replacements:
  more effective than all-food diets in the treatment of obesity. Therapy 2007, 4(5):623-639.

M186) Zalesin KC, Miller WM, Nori Janosz KE, Yanez J, Krause K, Chengelis DL, McCullough PA.
  Controversies in vitamin D: deficiency and supplementation after Roux-en-Y gastric bypass
  surgery. Therapy 2007, 4(5):561-574.

M187) Li S, Chen SC, Shlipak M, Bakris G, McCullough PA, Sowers J, Stevens L, Jurkovitz C,
  McFarlane S, Norris K, Vassalotti J, Klag MJ, Brown WW, Narva A, Calhoun D, Johnson B, Obialo
  C, Whaley-Connell A, Becker B, Collins AJ. Low birth weight is associated with chronic kidney
  disease only in men. Kidney Int. 2008 Mar;73(5):637-42. PMID: 18094674

M188) Duru OK, Li S, Jurkovitz C, Bakris G, Brown W, Chen SC, Collins A, Klag M, McCullough PA,
  McGill J, Narva A, Pergola P, Singh A, Norris K. Race and Sex Differences in Hypertension Control
  in CKD: Results From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2008
  Feb;51(2):192-8. PMID: 18215697

M189) McCullough PA. Multimodality prevention of contrast-induced acute kidney injury. Am J
  Kidney Dis. 2008 Feb;51(2):169-72. PMID: 18215694

M190) McCullough PA, Rocher LR. Statin therapy in renal disease: harmful or protective? Curr Diab
  Rep. 2007 Dec;7(6):467-73. PMID: 18255012

M191) Nori Janosz KE, Koenig Berris KA, Leff C, Miller WM, Yanez J, Myers S, Vial C, Vanderlinden M,
  Franklin BA, McCullough PA. Clinical resolution of type 2 diabetes with reduction in body mass
  index using meal replacement based weight loss. Vascular Disease Prevention vol.5, 17-
  23(2008).

M192) Bellomo R, Auriemma S, Fabbri A, D'Onofrio A, Katz N, McCullough PA, Ricci Z, Shaw A,
  Ronco C. The pathophysiology of cardiac surgery-associated acute kidney injury (CSA-AKI). Int J
  Artif Organs. 2008 Feb;31(2):166-78. PMID: 18311733
                                                                                                  73
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 105 of 209


                                   Peter A. McCullough, M.D., M.P.H.


M193) Bakris GL, Toto RD, McCullough PA, Rocha R, Purkayastha D, Davis P; GUARD (Gauging
  Albuminuria Reduction With Lotrel in Diabetic Patients With Hypertension) Study Investigators.
  Effects of different ACE inhibitor combinations on albuminuria: results of the GUARD study.
  Kidney Int. 2008 Jun;73(11):1303-9. Epub 2008 Mar 19. PMID: 18354383

M194) McCullough PA, Li S, Jurkovitz CT, Stevens LA, Wang C, Collins AJ, Chen SC, Norris KC,
  McFarlane SI, Johnson B, Shlipak MG, Obialo CI, Brown WW, Vassalotti JA, Whaley-Connell AT;
  Kidney Early Evaluation Program Investigators. CKD and cardiovascular disease in screened high-
  risk volunteer and general populations: the Kidney Early Evaluation Program (KEEP) and National
  Health and Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4
  Suppl 2):S38-45. PMID: 18359407

M195) McFarlane SI, Chen SC, Whaley-Connell AT, Sowers JR, Vassalotti JA, Salifu MO, Li S, Wang C,
  Bakris G, McCullough PA, Collins AJ, Norris KC; Kidney Early Evaluation Program Investigators.
  Prevalence and associations of anemia of CKD: Kidney Early Evaluation Program (KEEP) and
  National Health and Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008
  Apr;51(4 Suppl 2):S46-55. PMID: 18359408

M196) Vassalotti JA, Uribarri J, Chen SC, Li S, Wang C, Collins AJ, Calvo MS, Whaley-Connell AT,
  McCullough PA, Norris KC; Kidney Early Evaluation Program Investigators. Trends in mineral
  metabolism: Kidney Early Evaluation Program (KEEP) and the National Health and Nutrition
  Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl 2):S56-68.
  PMID: 18359409

M197) Whaley-Connell AT, Sowers JR, Stevens LA, McFarlane SI, Shlipak MG, Norris KC, Chen SC,
  Qiu Y, Wang C, Li S, Vassalotti JA, Collins AJ; Kidney Early Evaluation Program Investigators.
  CKD in the United States: Kidney Early Evaluation Program (KEEP) and National Health and
  Nutrition Examination Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl
  2):S13-20. PMID: 18359403

M198) Whaley-Connell AT, Sowers JR, McFarlane SI, Norris KC, Chen SC, Li S, Qiu Y, Wang C, Stevens
  LA, Vassalotti JA, Collins AJ; Kidney Early Evaluation Program Investigators. Diabetes mellitus in
  CKD: Kidney Early Evaluation Program (KEEP) and National Health and Nutrition and Examination
  Survey (NHANES) 1999-2004. Am J Kidney Dis. 2008 Apr;51(4 Suppl 2):S21-9. PMID: 18359404

M199) McCullough PA. Acute kidney injury with iodinated contrast. Crit Care Med. 2008 Apr;36(4
  Suppl):S204-11. PMID: 18382195

M200) deJong AT, Gallagher MJ, Sandberg KR, Lillystone MA, Spring T, Franklin BA, McCullough PA.
  Peak oxygen consumption and the minute ventilation/carbon dioxide production relation slope
  in morbidly obese men and women: influence of subject effort and body mass index. Prev
  Cardiol. 2008 Spring;11(2):100-5. PMID: 18401238


                                                                                                   74
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 106 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M201) McCullough PA. Contrast-induced acute kidney injury. J Am Coll Cardiol. 2008 Apr
  15;51(15):1419-28. PMID: 18402894

M202) Vanhecke TE, Gandhi M, McCullough PA, Lazar MH, Ravikrishnan KP, Kadaj P, Begle RL.
  Outcomes of patients considered for, but not admitted to, the intensive care unit. Crit Care
  Med. 2008 Mar;36(3):812-7. PMID: 18431268

M203) Zalesin KC, Krause KR, Chengelis DL, McCullough PA. Determinants of resolution of type 2
  diabetes after bariatric surgery. Vascular Disease Prevention 2008;5(2):75-80.

M204) Miller W, Odom J, Veri S, Korponic S, Lillystone M, McCullough PA. Impact of short-term
  educational and behavioral therapy on childhood obesity. Vascular Disease Prevention 2008;
  5(2):129-134.

M205) Vanhecke TE, Franklin BA, Ajluni SC, Sangal RB, McCullough PA. Cardiorespiratory fitness
  and sleep-related breathing disorders. Expert Rev Cardiovasc Ther. 2008 Jun;6(5):745-58.
  PMID: 18510490

M206) Gebreegziabher Y, McCullough PA, Bubb C, Loney-Hutchinson L, Makaryus JN, Anand N,
  Divakaran V, Akhrass P, Alam A, Gizycki H, McFarlane SI. Admission hyperglycemia and length of
  hospital stay in patients with diabetes and heart failure: a prospective cohort study. Congest
  Heart Fail. 2008 May-Jun;14(3):117-20. PMID: 18550921

M207) O'Donoghue M, Boden WE, Braunwald E, Cannon CP, Clayton TC, de Winter RJ, Fox KA,
  Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E, Wallentin L, Windhausen F,
  Sabatine MS. Early invasive vs conservative treatment strategies in women and men with
  unstable angina and non-ST-segment elevation myocardial infarction: a meta-analysis. JAMA.
  2008 Jul 2;300(1):71-80. PMID: 18594042

M208) Franklin BA, McCullough PA. The "Null Effect" of Low-Density Lipoprotein Cholesterol
  Lowering on a Modest Baseline Intima-Media Thickness: Lessons Learned From the ENHANCE
  Trial. Prev Cardiol. 2008 Summer;11(3):177-8.

M209) Agrawal V, Kizilbash SH, McCullough PA. New therapeutic agents for diabetic kidney disease.
  Therapy. 2008 Jun;5(4):553-75.

M210) Vanhecke TE, Berman AD, McCullough PA. Body weight limitations of United States cardiac
  catheterization laboratories including restricted access for the morbidly obese. Am J Cardiol.
  2008 Aug 1;102(3):285-6.

M211) Saab G, Whaley-Connell AT, McCullough PA, Bakris GL. CKD awareness in the United States:
  the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2008 Aug;52(2):382-3.



                                                                                                 75
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 107 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M212) McCullough PA, Li S, Jurkovitz CT, Stevens L, Collins AJ, Chen SC, Norris KC, McFarlane S,
  Johnson B, Shlipak MG, Obialo CI, Brown WW, Vassaloti J, Whaley-Connell AT, Brenner RM,
  Bakris GL; KEEP Investigators. Chronic kidney disease, prevalence of premature cardiovascular
  disease, and relationship to short-term mortality. Am Heart J. 2008 Aug;156(2):277-83. Epub
  2008 Jun 4. PMID: 18657657

M213) McCullough PA, Lepor NE. Lipids, biomarkers, and noninvasive imaging of atherosclerotic
  disease activity in clinical trials. Rev Cardiovasc Med. 2008 Spring;9(2):142-9. PMID: 18660735

M214) McCullough PA, Agrawal V, Danielewicz E, Abela GS. Accelerated Atherosclerotic
  Calcification and Mönckeberg’s Sclerosis: A Continuum of Advanced Vascular Pathology in
  Chronic Kidney Disease. Clin J Am Soc Nephrol. 2008 Nov;3(6):1585-98. PMID: 18667741

M215) Boerrigter G, Costello-Boerrigter LC, Abraham WT, Sutton MG, Heublein DM, Kruger KM, Hill
  MR, McCullough PA, Burnett JC Jr. Cardiac resynchronization therapy improves renal function in
  human heart failure with reduced glomerular filtration rate. J Card Fail. 2008 Sep;14(7):539-46.
  Epub 2008 May 27. PMID: 18722318

M216) Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity on
  cardiovascular disease. Endocrinol Metab Clin North Am. 2008 Sep;37(3):663-84. PMID:
  18775358

M217) Vanhecke TE, Franklin BA, Zalesin KC, Sangal RB, deJong AT, Agrawal V, McCullough PA.
  Cardiorespiratory fitness and obstructive sleep apnea syndrome in morbidly obese patients.
  Chest. 2008 Sep;134(3):539-45. PMID: 18779193

M218) Madala MC, Franklin BA, Chen AY, Berman AD, Roe MT, Peterson ED, Ohman EM, Smith SC
  Jr, Gibler WB, McCullough PA; CRUSADE Investigators. Obesity and Age of First Non-ST-Segment
  Elevation Myocardial Infarction. J Am Coll Cardiol. 2008 Sep 16;52(12):979-985. PMID:
  18786477

M219) Agrawal V, Khan I, Rai B, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA. The
  effect of weight loss after bariatric surgery on albuminuria. Clin Nephrol. 2008 Sep;70(3):194-
  202. PMID: 18793560

M220) Efstratiadis S, Kennard ED, Kelsey SF, Michaels AD; International EECP Patient Registry-2
  Investigators.(McCullough PA, site Principal Investigator) Passive tobacco exposure may impair
  symptomatic improvement in patients with chronic angina undergoing enhanced external
  counterpulsation. BMC Cardiovasc Disord. 2008 Sep 17;8:23. PMID: 18798998

M221) McCullough PA. Radiocontrast-induced acute kidney injury. Nephron Physiol.
  2008;109(4):p61-72. Epub 2008 Sep 18. PMID: 18802377



                                                                                                   76
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 108 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M222) McCullough PA. The impact of systemic calcified atherosclerosis in patients with chronic
  kidney disease. Adv Chronic Kidney Dis. 2008 Oct;15(4):335-7. PMID: 18805378

M223) McCullough PA, Chinnaiyan KM, Agrawal V, Danielewicz E, Abela GS. Amplification of
  atherosclerotic calcification and Mönckeberg's sclerosis: a spectrum of the same disease
  process. Adv Chronic Kidney Dis. 2008 Oct;15(4):396-412. PMID: 18805386

M224) Agrawal V, Krause KR, Chengelis DL, Zalesin KC, Rocher LL, McCullough PA. Relation
  between degree of weight loss after bariatric surgery and reduction in albuminuria and C-
  reactive protein. Surg Obes Relat Dis. 2009 Jan-Feb;5(1):20-6. Epub 2008 Aug 5. PMID:
  18951068

M225) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Awareness and Knowledge of Clinical
  Practice Guidelines for CKD among Internal Medicine Residents: A National Online Survey. Am J
  Kidney Dis. 2008 Dec;52(6):1061-9. Epub 2008 Oct 30. PMID: 18976845

M226) Jamerson K, Weber MA, Bakris GL, Dahlöf B, Pitt B, Shi V, Hester A, Gupte J, Gatlin M,
  Velazquez EJ; ACCOMPLISH Trial Investigators. Benazepril plus amlodipine or
  hydrochlorothiazide for hypertension in high-risk patients. (McCullough PA, Site Principal
  Investigator) N Engl J Med. 2008 Dec 4;359(23):2417-28. PMID: 19052124

M227) Flemmer M, Rajab H, Mathena T, Paulson J, Perkins S, Whelan T, Chiu R, McCullough PA.
  Blood B-type natriuretic peptide and dialysis: present assessment and future analyses. South
  Med J. 2008 Nov;101(11):1094-100. PMID: 19088516

M228) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Perception of Indications for Nephrology
  Referral among Internal Medicine Residents: A National Online Survey Clin J Am Soc Nephrol.
  2009 Feb;4(2):323-8. PMID: 19218472

M229) Fried LF, Duckworth W, Zhang JH, O'Connor T, Brophy M, Emanuele N, Huang GD,
  McCullough PA, Palevsky PM, Seliger S, Warren SR, Peduzzi P; for VA NEPHRON-D Investigators.
  Design of Combination Angiotensin Receptor Blocker and Angiotensin-Converting Enzyme
  Inhibitor for Treatment of Diabetic Nephropathy (VA NEPHRON-D). Clin J Am Soc Nephrol. 2009
  Feb;4(2):361-8. Epub 2008 Dec 31. PMID: 19118120

M230) Chinnaiyan KM, McCullough PA. Optimizing Outcomes in Coronary CT Imaging. Rev
  Cardiovasc Med. 2008 Fall;9(4):215-24. PMID: 19122579

M231) Cardenas GA, Lavie CJ, Cardenas V, Milani RV, McCullough PA. The importance of
  recognizing and treating low levels of high-density lipoprotein cholesterol: a new era in
  atherosclerosis management. Rev Cardiovasc Med. 2008 Fall;9(4):239-58. PMID: 19122582




                                                                                                 77
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 109 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M232) Chinnaiyan KM, McCullough PA, Flohr TG, Wegner JH, Raff GL. Improved noninvasive
  coronary angiography in morbidly obese patients with dual-source computed tomography. J
  Cardiovasc Comput Tomogr. 2008 Dec 3. PMID: 19136325

M233) Soman P, Lahiri A, Mieres JH, Calnon DA, Wolinsky D, Beller GA, Sias T, Burnham K, Conway
  L, McCullough PA, Daher E, Walsh MN, Wight J, Heller GV, Udelson JE. Etiology and
  pathophysiology of new-onset heart failure: Evaluation by myocardial perfusion imaging. J Nucl
  Cardiol. 2009 Jan-Feb;16(1):82-91. Epub 2009 Jan 20. PMID: 19152132

M234) Goldfarb S, McCullough PA, McDermott J, Gay SB. Contrast-induced acute kidney injury:
  specialty-specific protocols for interventional radiology, diagnostic computed tomography
  radiology, and interventional cardiology. Mayo Clin Proc. 2009 Feb;84(2):170-9. PMID:
  19181651

M235) McCullough PA. Treatment disparities in patients with acute coronary syndromes and
  kidney disease. Eur Heart J. 2009 Mar;30(5):526-7. PMID: 19201760

M236) Agrawal V, Ghosh AK, Barnes MA, McCullough PA. Perception of indications for nephrology
  referral among internal medicine residents: a national online survey. Clin J Am Soc Nephrol.
  2009 Feb;4(2):323-8. PMID: 19218472

M237) McCullough PA, Chinnaiyan KM. Hazards of contrast-induced acute kidney injury in elderly
  women. Women’s Health (Lond Engl). 2009 Mar;5(2):123-5. PMID: 19245350

M238) Vanhecke TE, Franklin BA, Miller WM, deJong AT, Coleman CJ, McCullough PA.
  Cardiorespiratory fitness and sedentary lifestyle in the morbidly obese. Clin Cardiol. 2009
  Mar;32(3):121-4. PMID: 19301295

M239) Agrawal V, Marinescu V, Agarwal M, McCullough PA. Cardiovascular implications of
  proteinuria: an indicator of chronic kidney disease. Nat Rev Cardiol. 2009 Apr;6(4):301-11.
  PMID:19352334

M240) O'Connor CM, Whellan DJ, Lee KL, Keteyian SJ, Cooper LS, Ellis SJ, Leifer ES, Kraus WE,
  Kitzman DW, Blumenthal JA, Rendall DS, Miller NH, Fleg JL, Schulman KA, McKelvie RS, Zannad F,
  Piña IL; HF-ACTION Investigators.(McCullough PA Site Principal Investigator) Efficacy and safety
  of exercise training in patients with chronic heart failure: HF-ACTION randomized controlled
  trial. JAMA. 2009 Apr 8;301(14):1439-50. PMID: 19351941

M241) Vanhecke TE, Franklin BA, Maciejko J, Chinnaiyan K, McCullough PA. Lipoproteins,
  inflammatory biomarkers, and cardiovascular imaging in the assessment of atherosclerotic
  disease activity. Rev Cardiovasc Med. 2009 Winter;10(1):51-8. PMID:19367236

M242) Miller WM, Franklin BA, Nori Janosz KE, Vial C, Kaitner R, McCullough PA. Advantages of
  group treatment and structured exercise in promoting short-term weight loss and cardiovascular
                                                                                                78
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 110 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   risk reduction in adults with central obesity. Metab Syndr Relat Disord 2009 May 18. PMID:
   19450156

M243) Agrawal V, Swami A, Kosuri R, Alsabbagh M, Agarwal M, Samarapungavan D, Rocher LL,
  McCullough PA. Contrast-induced acute kidney injury in renal transplant recipients after cardiac
  catheterization. Clin Nephrol. 2009 Jun;71(6):687-96. PMID: 19473638

M244) Janosz KE, Zalesin KC, Miller WM, McCullough PA, Franklin BA. Impact of surgical and
  nonsurgical weight loss on diabetes resolution and cardiovascular risk reduction. Curr Diab Rep.
  2009 Jun;9(3):223-8. PMID: 19490824

M245) McCullough PA, Neyou A. Comprehensive Review of the Relative Clinical Utility of B-Type
  Natriuretic Peptide and N-Terminal Pro-B-Type Natriuretic Peptide Assays in Cardiovascular
  Disease. Open Heart Failure Journal, 2009, 2, 6-17.

M246) Odom J, Zalesin KC, Washington TL, Miller WW, Hakmeh B, Zaremba DL, Altattan M,
  Balasubramaniam M, Gibbs DS, Krause KR, Chengelis DL, Franklin BA, McCullough PA.
  Behavioral Predictors of Weight Regain after Bariatric Surgery. Obes Surg. 2010 Mar;20(3):349-
  56 PMID: 19554382

M247) McCullough PA, Agarwal M, Agrawal V. Review article: Risks of coronary artery calcification
  in chronic kidney disease: do the same rules apply? Nephrology (Carlton). 2009 Jun;14(4):428-
  36. PMID: 19563385

M248) Agrawal V, Shah A, Rice C, Franklin BA, McCullough PA. Impact of treating the metabolic
  syndrome on chronic kidney disease. Nat Rev Nephrol. 2009 Sep;5(9):520-8. Epub 2009 Jul 28.
  Review. PMID: 19636332

M249) Moe SM, Drüeke TB, Block GA, Cannata-Andía JB, Elder G, Fukagawa M, Jorgetti V, Ketteler
  M, Langman CB, Levin A, MacLeod AM, McCann L, McCullough PA, Ott SM, Wang AY, Weisinger
  JR, Wheeler DC, Eckardt KU, Kasiske BL, Uhlig K, Moorthi R, Earley A, Persson R. Introduction
  and definition of CKD-MBD and the development of the guideline statements. Kidney Int Suppl.
  2009 Aug;(113):S1-130. PMID: 19644521

M250) McCullough PA. Darapladib and atherosclerotic plaque: should lipoprotein-associated
  phospholipase A2 be a therapeutic target? Curr Atheroscler Rep. 2009 Sep;11(5):334-7. PMID:
  19664375

M251) Agrawal V, Vanhecke TE, Rai B, Franklin BA, Sangal RB, McCullough PA. Albuminuria and
  Renal Function in Obese Adults Evaluated for Obstructive Sleep Apnea. Nephron Clin Pract.
  2009 Aug 12;113(3):c140-c147. PMID: 19672111




                                                                                                79
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 111 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M252) Agrawal V, Barnes MA, Ghosh AK, McCullough PA. Questionnaire instrument to assess
  knowledge of chronic kidney disease clinical practice guidelines among internal medicine
  residents. J Eval Clin Pract. 2009 Aug;15(4):733-8. PMID: 19674226

M253) Franklin BA, McCullough PA. Cardiorespiratory fitness: an independent and additive marker
  of risk stratification and health outcomes. Mayo Clin Proc. 2009 Sep;84(9):776-9. PMID:
  19720774

M254) Lele S, Shah S, McCullough PA, Rajapurkar M. Serum catalytic iron as a novel biomarker of
  vascular injury in acute coronary syndromes. EuroIntervention. 2009 Aug;5(3):336-42. PMID:
  19736158

M255) McCullough PA, Hanzel GS. B-type natriuretic peptide and echocardiography in the
  surveillance of severe mitral regurgitation prior to valve surgery. J Am Coll Cardiol. 2009 Sep
  15;54(12):1107-9. PMID: 19744621

M256) Pahle AS, Sørli D, Omland T, Knudsen CW, Westheim A, Wu AH, Steg PG, McCord J, Nowak
  RM, Hollander JE, Storrow AB, Abraham WT, McCullough PA, Maisel A. Impact of systemic
  hypertension on the diagnostic performance of B-type natriuretic peptide in patients with acute
  dyspnea. Am J Cardiol. 2009 Oct 1;104(7):966-71. PMID: 19766765

M257) McCullough PA. Commentary: contrast-induced nephropathy and long-term adverse
  events: cause and effect? Nephrol Dial Transplant. 2009 Dec;24(12):3578-9. Epub 2009 Sep 25.
  PMID: 19783600

M258) Saab G, Whaley-Connell A, McFarlane SI, Li S, Chen SC, Sowers JR, McCullough PA, Bakris GL;
  Kidney Early Evaluation Program Investigators. Obesity is associated with increased parathyroid
  hormone levels independent of glomerular filtration rate in chronic kidney disease. Metabolism.
  2009 Oct 1. PMID: 19800639

M259) McMurray MD, Trivax JE, McCullough PA. Serum cystatin C, renal filtration function, and left
  ventricular remodeling. Circ Heart Fail. 2009 Mar;2(2):86-9. PMID: 19808322

M260) Nori Janosz KE, Zalesin KC, Miller WM, McCullough PA. Treating type 2 diabetes: incretin
  mimetics and enhancers. Ther Adv Cardiovasc Dis. 2009 Oct;3(5):387-95. PMID: 19808944

M261) Thakkar BV, Hirsch AT, Satran D, Bart BA, Barsness G, McCullough PA, Kennard ED, Kelsey SF,
  Henry TD. The efficacy and safety of enhanced external counterpulsation in patients with
  peripheral arterial disease. Vasc Med. 2010 Feb;15(1):15-20. Epub 2009 Oct 19. PMID:
  19841026

M262) Keteyian SJ, Isaac D, Thadani U, Roy BA, Bensimhon DR, McKelvie R, Russell SD, Hellkamp AS,
  Kraus WE; HF-ACTION Investigators (McCullough PA Site Investigator). Safety of symptom-


                                                                                                    80
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 112 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   limited cardiopulmonary exercise testing in patients with chronic heart failure due to severe left
   ventricular systolic dysfunction. Am Heart J. 2009 Oct;158(4 Suppl):S72-7. PMID: 19782792

M263) Flynn KE, Lin L, Ellis SJ, Russell SD, Spertus JA, Whellan DJ, Piña IL, Fine LJ, Schulman KA,
  Weinfurt KP; HF-ACTION Investigators (McCullough PA Site Investigator). Outcomes, health
  policy, and managed care: relationships between patient-reported outcome measures and
  clinical measures in outpatients with heart failure. Am Heart J. 2009 Oct;158(4 Suppl):S64-71.
  PMID: 19782791

M264) Forman DE, Clare R, Kitzman DW, Ellis SJ, Fleg JL, Chiara T, Fletcher G, Kraus WE; HF-ACTION
  Investigators (McCullough PA). Relationship of age and exercise performance in patients with
  heart failure: the HF-ACTION study. Am Heart J. 2009 Oct;158(4 Suppl):S6-S15. PMID: 19782790

M265) Atchley AE, Kitzman DW, Whellan DJ, Iskandrian AE, Ellis SJ, Pagnanelli RA, Kao A, Abdul-
  Nour K, O'Connor CM, Ewald G, Kraus WE, Borges-Neto S; HF-ACTION Investigators (McCullough
  PA). Myocardial perfusion, function, and dyssynchrony in patients with heart failure: baseline
  results from the single-photon emission computed tomography imaging ancillary study of the
  Heart Failure and A Controlled Trial Investigating Outcomes of Exercise TraiNing (HF-ACTION)
  Trial. Am Heart J. 2009 Oct;158(4 Suppl):S53-63. PMID: 19782789

M266) Gardin JM, Leifer ES, Fleg JL, Whellan D, Kokkinos P, Leblanc MH, Wolfel E, Kitzman DW; HF-
  ACTION Investigators (McCullough PA). Relationship of Doppler-Echocardiographic left
  ventricular diastolic function to exercise performance in systolic heart failure: the HF-ACTION
  study. Am Heart J. 2009 Oct;158(4 Suppl):S45-52. PMID: 19782788

M267) Felker GM, Whellan D, Kraus WE, Clare R, Zannad F, Donahue M, Adams K, McKelvie R, Piña
  IL, O'Connor CM; HF-ACTION Investigators (McCullough PA). N-terminal pro-brain natriuretic
  peptide and exercise capacity in chronic heart failure: data from the Heart Failure and a
  Controlled Trial Investigating Outcomes of Exercise Training (HF-ACTION) study. Am Heart J.
  2009 Oct;158(4 Suppl):S37-44. PMID: 19782787

M268) Horwich TB, Leifer ES, Brawner CA, Fitz-Gerald MB, Fonarow GC; HF-ACTION Investigators
  (McCullough PA). The relationship between body mass index and cardiopulmonary exercise
  testing in chronic systolic heart failure. Am Heart J. 2009 Oct;158(4 Suppl):S31-6. PMID:
  19782786

M269) Russell SD, Saval MA, Robbins JL, Ellestad MH, Gottlieb SS, Handberg EM, Zhou Y, Chandler B;
  HF-ACTION Investigators (McCullough PA). New York Heart Association functional class predicts
  exercise parameters in the current era. Am Heart J. 2009 Oct;158(4 Suppl):S24-30. PMID:
  19782785

M270) Piña IL, Kokkinos P, Kao A, Bittner V, Saval M, Clare B, Goldberg L, Johnson M, Swank A,
  Ventura H, Moe G, Fitz-Gerald M, Ellis SJ, Vest M, Cooper L, Whellan D; HF-ACTION Investigators


                                                                                                      81
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 113 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   (McCullough PA). Baseline differences in the HF-ACTION trial by sex. Am Heart J. 2009
   Oct;158(4 Suppl):S16-23. PMID: 19782784

M271) O'Connor CM, Whellan DJ; HF-ACTION Investigators (McCullough PA). Understanding heart
  failure through the HF-ACTION baseline characteristics. Am Heart J. 2009 Oct;158(4 Suppl):S1-5.
  PMID: 19782783

M272) McCullough PA, Tumlin JA. Prostaglandin-Based Renal Protection Against Contrast-Induced
  Acute Kidney Injury. Circulation. 2009 Nov 3;120(18):1749-51. PMID: 19841295

M273) McCullough PA, Khan M, James J. Serum cystatin C in the estimation of glomerular filtration
  on chronic Angiotensin-converting enzyme inhibitor therapy: an illustrative case report. J Clin
  Hypertens (Greenwich). 2009 Nov;11(11):651-5. PMID: 19878376

M274) Agrawal V, Agarwal M, Ghosh AK, Barnes MA, McCullough PA. Identification and
  Management of Chronic Kidney Disease Complications by Internal Medicine Residents: A
  National Survey. Am J Ther. 2009 Nov 14. PMID: 19918169

M275) Zalesin KC, Franklin BA, Lillystone MA, Shamoun T, Krause KR, Chengelis DL, Mucci SJ,
  Shaheen KW, McCullough PA. Differential Loss of Fat and Lean Mass in the Morbidly Obese
  after Bariatric Surgery. Metab Syndr Relat Disord. 2010 Feb;8(1):15-20. PMID: 19929598

M276) Lubanski MS, McCullough PA. Kidney's role in hypertension. Minerva Cardioangiol. 2009
  Dec;57(6):743-59. PMID: 19942846

M277) Agrawal V, Rai B, Fellows J, McCullough PA. In-hospital outcomes with thrombolytic therapy
  in patients with renal dysfunction presenting with acute ischaemic stroke. Nephrol Dial
  Transplant. 2010 Apr;25(4):1150-7. Epub 2009 Nov 27. PMID: 19945951

M278) McCullough PA, Chinnaiyan KM. Annual progression of coronary calcification in trials of
  preventive therapies: a systematic review. Arch Intern Med. 2009 Dec 14;169(22):2064-70.
  PMID: 20008688

M279) Ronco C, McCullough P, Anker SD, Anand I, Aspromonte N, Bagshaw SM, Bellomo R, Berl T,
  Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, Hillege H, House AA, Katz N, Maisel A,
  Mankad S, Zanco P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G,
  Zamperetti N, Ponikowski P; for the Acute Dialysis Quality Initiative (ADQI) consensus group.
  Cardio-renal syndromes: report from the consensus conference of the Acute Dialysis Quality
  Initiative. Eur Heart J. 2010 Mar;31(6):703-11. Epub 2009 Dec 25. PMID: 20037146

M280) Whaley-Connell A, Pavey BS, McCullough PA, Saab G, Li S, McFarlane SI, Chen SC, Vassalotti
  JA, Collins AJ, Bakris G, Sowers JR; KEEP Investigators. Dysglycemia predicts cardiovascular and
  kidney disease in the Kidney Early Evaluation Program. J Clin Hypertens (Greenwich). 2010
  Jan;12(1):51-8. PMID: 20047632
                                                                                                  82
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 114 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M281) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Jurkovitz
  C, McFarlane S, Obialo C, Sowers J, Stevens L, Vassalotti JA, Bakris GL; on Behalf of the KEEP
  Investigators. Cardiovascular risk modification in participants with coronary disease screened by
  the Kidney Early Evaluation Program. Intern Med J. 2010 Dec;40(12):833-41. doi:
  10.1111/j.1445-5994.2009.02158.x. PMID: 21199222
M282) Vassalotti JA, Li S, McCullough PA, Bakris GL. Kidney Early Evaluation Program: A
  Community-Based Screening Approach to Address Disparities in Chronic Kidney Disease. Semin
  Nephrol. 2010 Jan;30(1):66-73. PMID: 20116650

M283) Trivax JE, Franklin BA, Goldstein JA, Chinnaiyan KM, Gallagher MJ, Dejong AT, Colar JM,
  Haines DE, McCullough PA. Acute Cardiac Effects of Marathon Running. J Appl Physiol. 2010
  May;108(5):1148-53. Epub 2010 Feb 11. PMID: 20150567

M284) McCullough PA, Vassalotti JA, Collins AJ, Chen SC, Bakris GL. NKF's Kidney Early Evaluation
  Program (KEEP) annual data report 2009: executive summary. Am J Kidney Dis. 2010 Mar;55(3
  Suppl 2):S1-3. PMID: 20172443

M285) Stevens LA, Li S, Wang C, Huang C, Becker BN, Bomback AS, Brown WW, Burrows NR,
  Jurkovitz CT, McFarlane SI, Norris KC, Shlipak M, Whaley-Connell AT, Chen SC, Bakris GL,
  McCullough PA. Prevalence of CKD and comorbid illness in elderly patients in the United States:
  results from the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2010 Mar;55(3 Suppl
  2):S23-33.PMID: 20172445

M286) Bomback AS, Kshirsagar AV, Whaley-Connell AT, Chen SC, Li S, Klemmer PJ, McCullough PA,
  Bakris GL. Racial differences in kidney function among individuals with obesity and metabolic
  syndrome: results from the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2010
  Mar;55(3 Suppl 2):S4-S14.PMID: 20172446

M287) Bagshaw SM, Cruz DN, Aspromonte N, Daliento L, Ronco F, Sheinfeld G, Anker SD, Anand I,
  Bellomo R, Berl T, Bobek I, Davenport A, Haapio M, Hillege H, House A, Katz N, Maisel A, Mankad
  S, McCullough P, Mebazaa A, Palazzuoli A, Ponikowski P, Shaw A, Soni S, Vescovo G, Zamperetti
  N, Zanco P, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) Consensus Group.
  Epidemiology of cardio-renal syndromes: workgroup statements from the 7th ADQI Consensus
  Conference. Nephrol Dial Transplant. 2010 May;25(5):1406-16. Epub 2010 Feb 25. PMID:
  20185818

M288) McCullough PA. Transplantation: Coronary angiography prior to renal transplantation. Nat
  Rev Nephrol. 2010 Mar;6(3):136-7. PMID: 20186230

M289) McCullough PA, Verrill TA. Cardiorenal interaction: appropriate treatment of cardiovascular
  risk factors to improve outcomes in chronic kidney disease. Postgrad Med. 2010 Mar;122(2):25-
  34.PMID: 20203453


                                                                                                    83
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 115 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M290) Toth PP, McCullough PA, Wegner MS, Colley KJ. Lipoprotein-associated phospholipase A2:
  role in atherosclerosis and utility as a cardiovascular biomarker. Expert Rev Cardiovasc Ther.
  2010 Mar;8(3):425-38.PMID: 20222820

M291) Stolker JM, McCullough PA, Rao S, Inzucchi SE, Spertus JA, Maddox TM, Masoudi FA, Xiao L,
  Kosiborod M. Pre-procedural glucose levels and the risk for contrast-induced acute kidney
  injury in patients undergoing coronary angiography. J Am Coll Cardiol. 2010 Apr 6;55(14):1433-
  40.PMID: 20359592

M292) House AA, Anand I, Bellomo R, Cruz D, Bobek I, Anker SD, Aspromonte N, Bagshaw S, Berl T,
  Daliento L, Davenport A, Haapio M, Hillege H, McCullough P, Katz N, Maisel A, Mankad S, Zanco
  P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G, Zamperetti N,
  Ponikowski P, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) consensus group.
  Definition and classification of Cardio-Renal Syndromes: workgroup statements from the 7th
  ADQI Consensus Conference. Nephrol Dial Transplant. 2010 May;25(5):1416-20. Epub 2010 Mar
  12. PMID: 20228069

M293) Zalesin KC, Franklin, BA, Miller WL, Nori Janosz KE, Veri Silvia, Odom JO, McCullough PA.
  Preventing Weight Regain After Bariatric Surgery: An Overview of Lifestyle and Psychosocial
  Modulators. American Journal of Lifestyle Medicine, Vol. 4, No. 2, 113-120 (2010)
  DOI:10.1177/1559827609351227

M294) McCullough PA, Haapio M, Mankad S, Zamperetti N, Massie B, Bellomo R, Berl T, Anker SD,
  Anand I, Aspromonte N, Bagshaw SM, Bobek I, Cruz DN, Daliento L, Davenport A, Hillege H,
  House AA, Katz N, Maisel A, Mebazaa A, Palazzuoli A, Ponikowski P, Ronco F, Shaw A, Sheinfeld
  G, Soni S, Vescovo G, Zanco P, Ronco C, Berl T; for the Acute Dialysis Quality Initiative (ADQI)
  Consensus Group. Prevention of cardio-renal syndromes: workgroup statements from the 7th
  ADQI Consensus Conference. Nephrol Dial Transplant. 2010 Jun;25(6):1777-84. Epub 2010 Apr
  6. PMID: 20375030

M295) Vanhecke TE, Kim R, Raheem SZ, McCullough PA. Myocardial ischemia in patients with
  diastolic dysfunction and heart failure. Curr Cardiol Rep. 2010 May;12(3):216-22.PMID:
  20424964

M296) Ronco C, McCullough PA, Anker SD, Anand I, Aspromonte N, Bagshaw SM, Bellomo R, Berl T,
  Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, Hillege H, House A, Katz NM, Maisel A,
  Mankad S, Zanco P, Mebazaa A, Palazzuoli A, Ronco F, Shaw A, Sheinfeld G, Soni S, Vescovo G,
  Zamperetti N, Ponikowski P. Cardiorenal Syndromes: An Executive Summary from the
  Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
  2010;165:54-67. Epub 2010 Apr 20.PMID: 20427956

M297) McCullough PA. Prevention of Cardiorenal Syndromes. Contrib Nephrol. 2010;165:101-111.
  Epub 2010 Apr 20. PMID: 20427960


                                                                                                   84
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 116 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M298) Signori C, Zalesin KC, Franklin B, Miller WL, McCullough PA. Effect of Gastric Bypass on
  Vitamin D and Secondary Hyperparathyroidism. Obes Surg. 2010 Jul;20(7):949-52. PMID:
  20443152

M299) Davenport A, Anker SD, Mebazaa A, Palazzuoli A, Vescovo G, Bellomo R, Ponikowski P, Anand
  I, Aspromonte N, Bagshaw S, Berl T, Bobek I, Cruz DN, Daliento L, Haapio M, Hillege H, House A,
  Katz N, Maisel A, Mankad S, McCullough P, Ronco F, Shaw A, Sheinfeld G, Soni S, Zamperetti N,
  Zanco P, Ronco C; Acute Dialysis Quality Initiative (ADQI) consensus group. ADQI 7: the clinical
  management of the Cardio-Renal syndromes: work group statements from the 7th ADQI
  consensus conference. Nephrol Dial Transplant. 2010 Jul;25(7):2077-89. Epub 2010 May 20.
  PMID: 20494894

M300) Szczech LA, Granger CB, Dasta JF, Amin A, Peacock WF, McCullough PA, Devlin JW, Weir MR,
  Katz JN, Anderson FA Jr, Wyman A, Varon J; for the Studying the Treatment of Acute
  Hypertension Investigators. Acute Kidney Injury and Cardiovascular Outcomes in Acute Severe
  Hypertension. Circulation. 2010 May 25;121(20):2183-91. Epub 2010 May 10. PMID: 20458014

M301) Sica D, Oren RM, Gottwald MD, Mills RM; Scios 351 Investigators.(McCullough PA,
  Investigator) Natriuretic and neurohormonal responses to nesiritide, furosemide, and combined
  nesiritide and furosemide in patients with stable systolic dysfunction. Clin Cardiol. 2010
  Jun;33(6):330-6.PMID: 20556802

M302) Soriano-Co M, Vanhecke TE, Franklin BA, Sangal RB, Hakmeh B, McCullough PA. Increased
  central adiposity in morbidly obese patients with obstructive sleep apnoea. Intern Med J. 2011
  Jul;41(7):560-6. PMID: 20546056

M303) McCullough PA, Zerka M, Heimbach E, Musialcyzk M, Spring T, deJong A, Jafri SS, Coleman C,
  Washington T, Raheem S, Vanhecke T, Zalesin KC. Audiocardiography in the cardiovascular
  evaluation of the morbidly obese. Clin Physiol Funct Imaging. 2010 Sep;30(5):369-74. PMID:
  20618361

M304) McCullough PA, Verrill T. Lessons learned from acute myocardial infarction in patients with
  chronic kidney disease. J Intern Med. 2010 Jul;268(1):38-9. No abstract available. PMID:
  20642644

M305) McCullough PA, Franklin BA, Leifer E, Fonarow GC. Impact of Reduced Kidney Function on
  Cardiopulmonary Fitness in Patients with Systolic Heart Failure. Am J Nephrol. 2010 Jul
  22;32(3):226-233. PMID: 20664198

M306) Warnock DG, Muntner P, McCullough PA, Zhang X, McClure LA, Zakai N, Cushman M,
  Newsome BB, Kewalramani R, Steffes MW, Howard G, McClellan WM; REGARDS Investigators.
  Kidney Function, Albuminuria, and All-Cause Mortality in the REGARDS (Reasons for Geographic
  and Racial Differences in Stroke) Study. Am J Kidney Dis. 2010 Nov;56(5):861-71. Epub 2010 Aug
  8. PMID: 20692752
                                                                                                   85
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 117 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M307) McCullough PA. Editorial: Contrast-Induced Acute Kidney Injury: Shifting from Elective to
  Urgent Coronary Intervention. J Interv Cardiol. 2010 Oct;23(5):467-9. doi: 10.1111/j.1540-
  8183.2010.00589.x. Epub 2010 Aug 19. PMID: 20731756

M308) Bomback AS, Rekhtman Y, Whaley-Connell AT, Kshirsagar AV, Sowers JR, Chen SC, Li S,
  Chinnaiyan KM, Bakris GL, McCullough PA. Gestational diabetes alone, in the absence of
  subsequent diabetes, is associated with microalbuminuria: results from the Kidney Early
  Evaluation Program (KEEP). Diabetes Care. 2010 Dec;33(12):2586-91. Epub 2010 Aug 31. PMID:
  20807871

M309) Neyou A, O'Neil B, Berman AD, Boura JA, McCullough PA. Determinants of markedly
  increased B-type natriuretic peptide in patients with ST-segment elevation myocardial
  infarction. Am J Emerg Med. 2011 Feb;29(2):141-7. Epub 2010 Mar 25. PMID: 20825778

M310) McCullough PA. Integration of the clinical laboratory in cardiovascular medicine. Rev
  Cardiovasc Med. 2010;11 Suppl 2:S1-2. PMID: 20700097

M311) Lepor NE, McCullough PA. Differential diagnosis and overlap of acute chest discomfort and
  dyspnea in the emergency department. Rev Cardiovasc Med. 2010;11 Suppl 2:S13-23.PMID:
  20700098

M312) de Lemos JA, Peacock WF, McCullough PA. Natriuretic peptides in the prognosis and
  management of acute coronary syndromes. Rev Cardiovasc Med. 2010;11 Suppl 2:S24-34.PMID:
  20700099

M313) McCullough PA, Peacock WF, O'Neil B, de Lemos JA. Capturing the pathophysiology of acute
  coronary syndromes with circulating biomarkers. Rev Cardiovasc Med. 2010;11 Suppl 2:S3-
  12.PMID: 20700100

M314) McCullough PA, Peacock WF, O'Neil B, de Lemos JA, Lepor NE, Berkowitz R. An evidence-
  based algorithm for the use of B-type natriuretic testing in acute coronary syndromes. Rev
  Cardiovasc Med. 2010;11 Suppl 2:S51-65.PMID: 20700103

M315) Zalesin KC, Miller WM, Franklin B, Mudugal D, Rao Buragadda A, Boura J, Nori-Janosz K,
  Chengelis DL, Krause KR, McCullough PA. Vitamin a deficiency after gastric bypass surgery: an
  underreported postoperative complication. J Obes. 2011;2011. pii: 760695. Epub 2010 Sep
  14.PMID: 20871833

M316) Maisel AS, Katz N, Hillege HL, Shaw A, Zanco P, Bellomo R, Anand I, Anker SD, Aspromonte N,
  Bagshaw SM, Berl T, Bobek I, Cruz DN, Daliento L, Davenport A, Haapio M, House AA, Mankad S,
  McCullough P, Mebazaa A, Palazzuoli A, Ponikowski P, Ronco F, Sheinfeld G, Soni S, Vescovo G,
  Zamperetti N, Ronco C; for the Acute Dialysis Quality Initiative (ADQI) consensus group.


                                                                                                  86
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 118 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Biomarkers in kidney and heart disease. Nephrol Dial Transplant. 2011 Jan;26(1):62-74. Epub
   2010 Oct 26 PMID: 20978142

M317) McCullough PA. Cardiorenal syndromes: pathophysiology to prevention. Int J Nephrol.
  2010 Dec 1;2010:762590.PMID: 2115153

M318) McCullough PA, Whaley-Connell A, Brown WW, Collins AJ, Chen SC, Li S, Norris KC, Jurkovitz
  C, McFarlane S, Obialo C, Sowers J, Stevens L, Vassalotti JA, Bakris GL. Cardiovascular risk
  modification in participants with coronary disease screened by the Kidney Early Evaluation
  Program. Intern Med J. 2010 Dec;40(12):833-41. doi: 10.1111/j.1445-5994.2009.02158.x.PMID:
  21199222

M319) Lubanski MS, Vanhecke TE, Chinnaiyan KM, Franklin BA, McCullough PA. Subclinical
  coronary atherosclerosis identified by coronary computed tomographic angiography in
  asymptomatic morbidly obese patients. Heart Int. 2010 Dec 31;5(2):e15. PubMed PMID:
  21977300

M320) Rose JJ, Vanhecke TE, McCullough PA. Subarachnoid hemorrhage with neurocardiogenic
  stunning. Rev Cardiovasc Med. 2010 Fall;11(4):254-63. PMID: 21389917

M321) McCullough PA. Micronutrients and cardiorenal disease: insights into novel assessments
  and treatment. Blood Purif. 2011;31(1-3):177-85. Epub 2011 Jan 10. PMID: 21228587

M322) Alexander P, David S, McCullough PA. Drug-eluting coronary stents in patients with kidney
  disease. Am J Kidney Dis. 2011 Feb;57(2):188-9. No abstract available. PMID: 21251538

M323) McCullough PA, Chinnaiyan KM, Gallagher MJ, Colar JM, Geddes T, Gold JM, Trivax JE.
  Changes in renal markers and acute kidney injury after marathon running. Nephrology (Carlton).
  2011 Feb;16(2):194-9. doi: 10.1111/j.1440-1797.2010.01354.x. PMID: 21272132

M324) McCullough PA, Ahmad A. Cardiorenal syndromes. World J Cardiol. 2011 Jan 26;3(1):1-9.
  PMID: 21286212

M325) Poirier P, Cornier MA, Mazzone T, Stiles S, Cummings S, Klein S, McCullough PA, Ren Fielding
  C, Franklin BA; on behalf of the AHA Obesity Committee of the Council on Nutrition, Physical
  Activity, and Metabolism. Bariatric Surgery and Cardiovascular Risk Factors: A Scientific
  Statement From the AHA. Circulation. 2011 Apr 19;123(15):1683-701. Epub 2011 Mar 14.
  PMID: 21403092

M326) Goel SK, Bellovich K, McCullough PA. Treatment of severe metastatic calcification and
  calciphylaxis in dialysis patients. Goel SK, Bellovich K, McCullough PA. Int J Nephrol. 2011 Feb
  24;2011:701603. PMID: 21423552



                                                                                                     87
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 119 of 209


                                    Peter A. McCullough, M.D., M.P.H.

M327) McCullough PA, El-Ghoroury M, Yamasaki H. Early detection of acute kidney injury with
  neutrophil gelatinase-associated lipocalin. J Am Coll Cardiol. 2011 Apr 26;57(17):1762-4. PMID:
  21511112

M328) Madder RD, Hickman L, Crimmins GM, Puri M, Marinescu V, McCullough PA, Safian RD.
  Validity of Estimated Glomerular Filtration Rates for Assessment of Baseline and Serial Renal
  Function in Patients with Atherosclerotic Renal Artery Stenosis: Implications for Clinical Trials of
  Renal Revascularization. Circ Cardiovasc Interv. 2011 Jun 1;4(3):219-25. Epub 2011 Apr 26.
  PMID: 21521835

M329) Whaley-Connell A, Sowers JR, McCullough PA. The role of oxidative stress in the metabolic
  syndrome. Rev Cardiovasc Med. 2011;12(1):21-9. PMID: 21546885

M330) McCullough PA, Capasso P. Patient Discomfort Associated with the Use of Intra-arterial
  Iodinated Contrast Media: A Meta-Analysis of Comparative Randomized Controlled Trials. BMC
  Med Imaging. 2011 May 24;11:12. doi:10.1186/1471-2342-11-12. PMID: 21609484

M331) Friedewald VE, Emmett M, McCullough P, Yancy CW, Roberts WC. The Editor's Roundtable:
  Anemia and Cardiovascular Disease. Am J Cardiol. 2011 Jun 1;107(11):1630-5. PMID: 21575751

M332) McCullough PA, Maynard RC. Treatment disparities in acute coronary syndromes, heart
  failure, and kidney disease. Contrib Nephrol. 2011;171:68-73. Epub 2011 May 23. PMID:
  21625092

M333) McCullough PA, Vassalotti JA, Collins AJ, Chen SC, Bakris GL, Whaley-Connell AT. National
  Kidney Foundation's Kidney Early Evaluation Program (KEEP) Annual Data Report 2010:
  Executive Summary. Am J Kidney Dis. 2011 Mar;57(3 Suppl 2):S1-3. PMID: 21338845

M334) McFarlane SI, McCullough PA, Sowers JR, Soe K, Chen SC, Li S, Vassalotti JA, Stevens LA,
  Salifu MO, Kurella Tamura M, Bomback AS, Norris KC, Collins AJ, Bakris GL, Whaley-Connell AT;
  KEEP Steering Committee. Comparison of the CKD Epidemiology Collaboration (CKD-EPI) and
  Modification of Diet in Renal Disease (MDRD) Study Equations: Prevalence of and Risk Factors
  for Diabetes Mellitus in CKD in the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis.
  2011 Mar;57(3 Suppl 2):S24-31. PMID: 21338847

M335) McCullough PA, Brown WW, Gannon MR, Vassalotti JA, Collins AJ, Chen SC, Bakris GL,
  Whaley-Connell AT. Sustainable Community-Based CKD Screening Methods Employed by the
  National Kidney Foundation's Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2011
  Mar;57(3 Suppl 2):S4-8. PMID: 21338848

M336) Stevens LA, Li S, Kurella Tamura M, Chen SC, Vassalotti JA, Norris KC, Whaley-Connell AT,
  Bakris GL, McCullough PA. Comparison of the CKD Epidemiology Collaboration (CKD-EPI) and
  Modification of Diet in Renal Disease (MDRD) Study Equations: Risk Factors for and


                                                                                                     88
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 120 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   Complications of CKD and Mortality in the Kidney Early Evaluation Program (KEEP). Am J Kidney
   Dis. 2011 Mar;57(3 Suppl 2):S9-S16. PMID: 21338849

M337) Herzog CA, Asinger RW, Berger AK, Charytan DM, Díez J, Hart RG, Eckardt KU, Kasiske BL,
  McCullough PA, Passman RS, DeLoach SS, Pun PH, Ritz E. Cardiovascular disease in chronic
  kidney disease. A clinical update from Kidney Disease: Improving Global Outcomes (KDIGO).
  Kidney Int. 2011 Sep;80(6):572-86. PMID: 21750584

M338) Gorges RD, Burke P, David W, Cole A, McCullough PA, David SW. Emerging practice patterns
  and outcomes of percutaneous aortic balloon valvuloplasty in patients with severe aortic
  stenosis. Rev Cardiovasc Med. 2011;12(2):e60-7. PMID: 21796084

M339) Hanna K, Seder CW, Chengelis D, McCullough PA, Krause K. Shorter circular staple is height
  associated with lower anastomotic stricture rate in laparoscopic gastric bypass. Surg Obes Relat
  Dis. 2012 Mar-Apr;8(2):181-4. PMID: 21798822

M340) Miller WM, Spring TJ, Zalesin KC, Kaeding KR, Nori Janosz KE, McCullough PA, Franklin BA.
  Lower Than Predicted Resting Metabolic Rate Is Associated With Severely Impaired
  Cardiorespiratory Fitness in Obese Individuals. Obesity (Silver Spring). 2012 Mar;20(3):505-11.
  PMID: 21836645

M341) Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity on
  cardiovascular disease. Med Clin North Am. 2011 Sep;95(5):919-37. PMID: 21855700

M342) Khouri Y, Steigerwalt SP, Alsamara M, McCullough PA. What is the Ideal Blood Pressure Goal
  for Patients with Stage III or Higher Chronic Kidney Disease? Curr Cardiol Rep. 2011
  Dec;13(6):492-501. PMID: 21887524

M343) Brown JR, McCullough PA, Splaine ME, Davies L, Ross CS, Dauerman HL, Robb JF, Boss R,
  Goldberg DJ, Fedele FA, Kellett MA, Phillips WJ, Ver Lee PN, Nelson EC, Mackenzie TA, O'Connor
  GT, Sarnak MJ, Malenka DJ; for the Northern New England Cardiovascular Disease Study Group.
  How do centres begin the process to prevent contrast-induced acute kidney injury: a report
  from a new regional collaborative. BMJ Qual Saf. 2012 Jan;21(1):54-62. PMID: 21890755

M344) Horwich TB, Broderick S, Chen L, McCullough PA, Strzelczyk T, Kitzman DW, Fletcher G,
  Safford RE, Ewald G, Fine LJ, Ellis SJ, Fonarow GC. Relation Among Body Mass Index, Exercise
  Training, and Outcomes in Chronic Systolic Heart Failure. Am J Cardiol. 2011 Dec
  15;108(12):1754-9. PMID: 21907317

M345) McCullough PA, Khambatta S, Jazrawi A. Minimizing the renal toxicity of iodinated contrast.
  Circulation. 2011 Sep 13;124(11):1210-1. PMID: 21911794




                                                                                                    89
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 121 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M346) Marinescu V, McCullough PA. Nutritional and micronutrient determinants of idiopathic
  dilated cardiomyopathy: diagnostic and therapeutic implications. Expert Rev Cardiovasc Ther.
  2011 Sep;9(9):1161-70. PubMed PMID: 21932959

M347) McCullough PA, Brown JR. Effects of Intra-Arterial and Intravenous Iso-Osmolar Contrast
  Medium (Iodixanol) on the Risk of Contrast-Induced Acute Kidney Injury: A Meta-Analysis.
  Cardiorenal Med. 2011;1(4):220-234. PMID: 22164156

M348) McCullough PA, Al-Ejel F, Maynard RC. Lipoprotein subfractions and particle size in end-
  stage renal disease. Clin J Am Soc Nephrol. 2011 Dec;6(12):2738-9. PMID: 22157706

M349) Lepor NE, McCullough PA. Assessing appropriateness of coronary intervention. Rev
  Cardiovasc Med. 2011;12(3):170-1. PMID: 22145194

M350) McCullough PA, Ahmed AB, Zughaib MT, Glanz ED, Di Loreto MJ. Treatment of
  hypertriglyceridemia with fibric Acid derivatives: impact on lipid subfractions and translation
  into a reduction in cardiovascular events. Rev Cardiovasc Med. 2011;12(4):173-85. PMID:
  22249508.

M351) Palazzuoli A, Beltrami M, Nodari S, McCullough PA, Ronco C. Clinical impact of renal
  dysfunction in heart failure. Rev Cardiovasc Med. 2011;12(4):186-99. PMID: 22249509.

M352) McCullough PA, Olobatoke A, Vanhecke TE. Galectin-3: a novel blood test for the evaluation
  and management of patients with heart failure. Rev Cardiovasc Med. 2011;12(4):200-10. PMID:
  22249510.

M353) Vanhecke TE, Franklin BA, Soman P, Lahiri A, Mieres JH, Sias T, Calnon DA, Wolinsky D,
  Udelson JE, McCullough PA. Influence of myocardial ischemia on outcomes in patients with
  systolic versus non-systolic heart failure. Am J Cardiovasc Dis. 2011;1(2):167-75. Epub 2011 Jul
  27. PMID: 22254196.

M354) Whaley-Connell A, Bomback AS, McFarlane SI, Li S, Roberts T, Chen SC, Collins AJ, Norris K,
  Bakris GL, Sowers JR, McCullough PA; on behalf of the Kidney Early Evaluation Program
  Investigators. Diabetic Cardiovascular Disease Predicts Chronic Kidney Disease Awareness in the
  Kidney Early Evaluation Program. Cardiorenal Med. 2011 Jan;1(1):45-52. Epub 2011 Jan 17.
  PMID: 22258465.

M355) Saab G, Whaley-Connell A, Bombeck A, Kurella Tamura M, Li S, Chen SC, McFarlane SI,
  Sowers JR, Norris K, Bakris GL, McCullough PA; for the Kidney Early Evaluation Program
  Investigators. The Association between Parathyroid Hormone Levels and the Cardiorenal
  Metabolic Syndrome in Non-Diabetic Chronic Kidney Disease. Cardiorenal Med. 2011;1(2):123-
  130. Epub 2011 Apr 15. PMID: 22258399.



                                                                                                     90
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 122 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M356) Trivax JE, McCullough PA. Phidippides Cardiomyopathy: A Review and Case Illustration. Clin
  Cardiol. 2012 Feb;35(2):69-73. PMID: 22222888.

M357) Peralta CA, Norris KC, Li S, Chang TI, Tamura MK, Jolly SE, Bakris G, McCullough PA, Shlipak
  M; for the KEEP Investigators. Blood Pressure Components and End-stage Renal Disease in
  Persons With Chronic Kidney Disease: The Kidney Early Evaluation Program (KEEP). Arch Intern
  Med. 2012 Jan 9;172(1):41-47. PMID: 22232147.

M358) McCullough PA, Assad H. Diagnosis of Cardiovascular Disease in Patients with
  Chronic Kidney Disease. Blood Purif. 2012 Jan 20;33(1-3):112-118. [Epub ahead of
  print] PubMed PMID: 22269967.

M359) Amin AP, Salisbury AC, McCullough PA, Gosch K, Spertus JA, Venkitachalam L, Stolker JM,
  Parikh CR, Masoudi FA, Jones PG, Kosiborod M. Trends in the incidence of acute kidney injury in
  patients hospitalized with acute myocardial infarction. Arch Intern Med. 2012 Feb
  13;172(3):246-53. PubMed PMID: 22332157.

M360) Whaley-Connell AT, Vassalotti JA, Collins AJ, Chen SC, McCullough PA. National Kidney
  Foundation's Kidney Early Evaluation Program (KEEP) Annual Data Report 2011: Executive
  Summary. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S1-4. PubMed PMID: 22339897; PubMed
  Central PMCID: PMC3285421.

M361) Shah A, Fried LF, Chen SC, Qiu Y, Li S, Cavanaugh KL, Norris KC, Whaley-Connell AT,
  McCullough PA, Mehrotra R; KEEP Investigators. Associations Between Access to Care and
  Awareness of CKD. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S16-23. PubMed PMID: 22339898.

M362) Jurkovitz CT, Elliott D, Li S, Saab G, Bomback AS, Norris KC, Chen SC, McCullough PA, Whaley-
  Connell AT; KEEP Investigators. Physician Utilization, Risk-Factor Control, and CKD Progression
  Among Participants in the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2012
  Mar;59(3 Suppl 2):S24-33. PubMed PMID: 22339899.

M363) Saab G, Chen SC, Li S, Bomback AS, Whaley-Connell AT, Jurkovitz CT, Norris KC, McCullough
  PA; KEEP Investigators. Association of Physician Care With Mortality in Kidney Early Evaluation
  Program (KEEP) Participants. Am J Kidney Dis. 2012 Mar;59(3 Suppl 2):S34-9. PubMed PMID:
  22339900.

M364) Agrawal V, Jaar BG, Frisby XY, Chen SC, Qiu Y, Li S, Whaley-Connell AT, McCullough PA,
  Bomback AS; KEEP Investigators. Access to Health Care Among Adults Evaluated for CKD:
  Findings From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2012 Mar;59(3
  Suppl 2):S5-S15. PubMed PMID: 22339901.

M365) Ismail Y, Kasmikha Z, Green HL, McCullough PA. Cardio-renal syndrome type 1:
  epidemiology, pathophysiology, and treatment. Semin Nephrol. 2012 Jan;32(1):18-25. PubMed
  PMID: 22365158.
                                                                                                     91
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 123 of 209


                                   Peter A. McCullough, M.D., M.P.H.


M366) Khambatta S, Farkouh ME, Wright RS, Reeder GS, McCullough PA, Smars PA, Hickson LJ, Best
  PJ. Chronic kidney disease as a risk factor for acute coronary syndromes in patients presenting to
  the emergency room with chest pain. Transl Res. 2012 May;159(5):391-6. Epub 2012 Jan 9.
  PubMed PMID: 22500512.

M367) Whaley-Connell A, Shlipak MG, Inker LA, Kurella Tamura M, Bomback AS, Saab G, Szpunar
  SM, McFarlane SI, Li S, Chen SC, Norris K, Bakris GL, McCullough PA; Kidney Early Evaluation
  Program Investigators. Awareness of Kidney Disease and Relationship to End-stage Renal
  Disease and Mortality. Am J Med. 2012 Jul;125(7):661-9. PubMed PMID: 22626510.

M368) McCullough PA, Williams FJ, Stivers DN, Cannon L, Dixon S, Alexander P, Runyan D, David S.
  Neutrophil Gelatinase-Associated Lipocalin: A Novel Marker of Contrast Nephropathy Risk. Am J
  Nephrol. 2012 May 23;35(6):509-514. PubMed PMID: 22627273.

M369) O'Keefe JH, Patil HR, Lavie CJ, Magalski A, Vogel RA, McCullough PA. Potential adverse
  cardiovascular effects from excessive endurance exercise. Mayo Clin Proc. 2012 Jun;87(6):587-
  95. PubMed PMID: 22677079.

M370) McCullough PA, Ali S. Cardiac and renal function in patients with type 2 diabetes who have
  chronic kidney disease: potential effects of bardoxolone methyl. Drug Des Devel Ther.
  2012;6:141-9. Epub 2012 Jun 14. PubMed PMID: 22787387; PubMed Central PMCID:
  PMC3392144.

M371) O'Donoghue ML, Vaidya A, Afsal R, Alfredsson J, Boden WE, Braunwald E, Cannon CP,
  Clayton TC, de Winter RJ, Fox KA, Lagerqvist B, McCullough PA, Murphy SA, Spacek R, Swahn E,
  Windhausen F, Sabatine MS. An Invasive or Conservative Strategy in Patients With Diabetes
  Mellitus and Non-ST-Segment Elevation Acute Coronary Syndromes: A Collaborative Meta-
  Analysis of Randomized Trials. J Am Coll Cardiol. 2012 Jul 10;60(2):106-11. PubMed PMID:
  22766336.

M372) Ronco C, Cicoira M, McCullough PA. Cardiorenal Syndrome Type 1: Pathophysiological
  Crosstalk Leading to Combined Heart and Kidney Dysfunction in the Setting of Acutely
  Decompensated Heart Failure. J Am Coll Cardiol. 2012 Sep 18;60(12):1031-42. PubMed PMID:
  22840531.

M373) Ronco C, Stacul F, McCullough PA. Subclinical acute kidney injury (AKI) due to iodine-based
  contrast media. Eur Radiol. 2013 Feb;23(2):319-23. PubMed PMID: 22895617.

M374) McCullough PA, Larsen T, Brown JR. Theophylline or aminophylline for the prevention of
  contrast-induced acute kidney injury. Am J Kidney Dis. 2012 Sep;60(3):338-9. PubMed PMID:
  22901629.



                                                                                                    92
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 124 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M375) Patil HR, O'Keefe JH, Lavie CJ, Magalski A, Vogel RA, McCullough PA. Cardiovascular damage
  resulting from chronic excessive endurance exercise. Mo Med. 2012 Jul-Aug;109(4):312-21.
  PubMed PMID: 22953596.

M376) Bose S, Bomback AS, Mehta NN, Chen SC, Li S, Whaley-Connell A, Benjamin J, McCullough
  PA. Dysglycemia but not lipids is associated with abnormal urinary albumin excretion in diabetic
  kidney disease: a report from the Kidney Early Evaluation Program (KEEP). BMC Nephrol. 2012
  Sep 7;13:104. doi:10.1186/1471-2369-13-104. PubMed PMID: 22958709.

M377) Wilson GD, Geddes TJ, Pruetz BL, Thibodeau BJ, Murawka A, Colar JM, McCullough PA,
  Trivax JE. SELDI-TOF-MS Serum Profiling Reveals Predictors of Cardiac MRI Changes in Marathon
  Runners. Int J Proteomics. 2012;2012:679301. Epub 2012 Sep 3. PubMed PMID: 22988506;
  PubMed Central PMCID: PMC3439948.

M378) McCullough PA, Cowan S. Mineralocorticoid receptor antagonists and mortality in heart
  failure with concurrent atrial fibrillation. Circ Heart Fail. 2012 Sep 1;5(5):550-1. PubMed PMID:
  22991404.

M379) Saab G, Bomback AS, McFarlane SI, Li S, Chen SC, McCullough PA, Whaley-Connell A; for the
  Kidney Early Evaluation Program Investigators. The Association of Parathyroid Hormone with
  ESRD and Pre-ESRD Mortality in the Kidney Early Evaluation Program. J Clin Endocrinol Metab.
  2012 Dec;97(12):4414-21. PubMed PMID: 23066118.

M380) Whaley-Connell A, Kurella Tamura M, McCullough PA. A Decade After the KDOQI CKD
  Guidelines: Impact on the National Kidney Foundation's Kidney Early Evaluation Program (KEEP).
  Am J Kidney Dis. 2012 Nov;60(5):692-3. doi: 10.1053/j.ajkd.2012.08.008. PubMed PMID:
  23067631.

M381) McCullough PA, Di Loreto MJ. Fibrates and cardiorenal outcomes. J Am Coll Cardiol. 2012
  Nov 13;60(20):2072-3. doi: 10.1016/j.jacc.2012.06.058. Epub 2012 Oct 17. PubMed PMID:
  23083778.

M382) Babayev R, Whaley-Connell A, Kshirsagar A, Klemmer P, Navaneethan S, Chen SC, Li S,
  McCullough PA, Bakris G, Bomback A; KEEP Investigators. Association of Race and Body Mass
  Index With ESRD and Mortality in CKD Stages 3-4: Results From the Kidney Early Evaluation
  Program (KEEP). Am J Kidney Dis. 2013 Mar;61(3):404-12. PubMed PMID: 23260275.

M383) Pinto de Carvalho L, McCullough PA, Gao F, Sim LL, Tan HC, Foo D, Ooi YW, Richards AM,
  Chan MY, Yeo TC. Renal function and anaemia in acute myocardial infarction. Int J Cardiol. 2013
  Sep 30;168(2):1397-401. PubMed PMID: 23305857.

M384) Kashani K, Al-Khafaji A, Ardiles T, Artigas A, Bagshaw SM, Bell M, Bihorac A, Birkhahn R, Cely
  CM, Chawla LS, Davison DL, Feldkamp T, Forni LG, Gong MN, Gunnerson KJ, Haase M, Hackett J,
  Honore PM, Hoste EA, Joannes-Boyau O, Joannidis M, Kim P, Koyner JL, Laskowitz DT, Lissauer
                                                                                                      93
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 125 of 209


                                  Peter A. McCullough, M.D., M.P.H.

   ME, Marx G, McCullough PA, Mullaney S, Ostermann M, Rimmele T, Shapiro NI, Shaw AD, Shi J,
   Sprague AM, Vincent JL, Vinsonneau C, Wagner L, Walker MG, Wilkerson RG, Zacharowski K,
   Kellum JA. Discovery and validation of cell cycle arrest biomarkers in human acute kidney injury.
   Crit Care. 2013 Feb 6;17(1):R25. [Epub ahead of print] PubMed PMID: 23388612.

M385) Smith SW, Diercks DB, Nagurney JT, Hollander JE, Miller CD, Schrock JW, Singer AJ, Apple FS,
  McCullough PA, Ruff CT, Sesma A Jr, Peacock WF. Central versus local adjudication of myocardial
  infarction in a cardiac biomarker trial. Am Heart J. 2013 Mar;165(3):273-279.e1. doi:
  10.1016/j.ahj.2012.12.012. Epub 2013 Jan 26. PubMed PMID: 23453092.

M386) Whaley-Connell AT, Kurella Tamura M, Jurkovitz CT, Kosiborod M, McCullough PA.
  Advances in CKD Detection and Determination of Prognosis: Executive Summary of the National
  Kidney Foundation-Kidney Early Evaluation Program (KEEP) 2012 Annual Data Report. Am J
  Kidney Dis. 2013 Apr;61(4 Suppl 2):S1-3. doi: 10.1053/j.ajkd.2013.01.006. PubMed PMID:
  23507265; PubMed Central PMCID: PMC3608929.

M387) Amin AP, Whaley-Connell AT, Li S, Chen SC, McCullough PA, Kosiborod MN; KEEP
  Investigators. The Synergistic Relationship Between Estimated GFR and Microalbuminuria in
  Predicting Long-term Progression to ESRD or Death in Patients With Diabetes: Results From the
  Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S12-23. doi:
  10.1053/j.ajkd.2013.01.005. PubMed PMID: 23507266.

M388) Jurkovitz CT, Li S, Norris KC, Saab G, Bomback AS, Whaley-Connell AT, McCullough PA; KEEP
  Investigators. Association Between Lack of Health Insurance and Risk of Death and ESRD: Results
  From the Kidney Early Evaluation Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S24-
  32. doi: 10.1053/j.ajkd.2012.12.015. PubMed PMID: 23507267.

M389) Chang TI, Li S, Chen SC, Peralta CA, Shlipak MG, Fried LF, Whaley-Connell AT, McCullough PA,
  Kurella Tamura M; KEEP Investigators. Risk Factors for ESRD in Individuals With Preserved
  Estimated GFR With and Without Albuminuria: Results From the Kidney Early Evaluation
  Program (KEEP). Am J Kidney Dis. 2013 Apr;61(4 Suppl 2):S4-S11. doi:
  10.1053/j.ajkd.2012.12.016. PubMed PMID: 23507268.

M390) Narala KR, Hassan S, Lalonde TA, McCullough PA. Management of coronary atherosclerosis
  and acute coronary syndromes in patients with chronic kidney disease. Curr Probl Cardiol. 2013
  May;38(5):165-206. doi: 10.1016/j.cpcardiol.2012.12.004. PubMed PMID: 23590761.

M391) Mehrotra R, Peralta CA, Chen SC, Li S, Sachs M, Shah A, Norris K, Saab G, Whaley-Connell A,
  Kestenbaum B, McCullough PA. No independent association of serum phosphorus with risk for
  death or progression to end-stage renal disease in a large screen for chronic kidney disease.
  Kidney Int. 2013 Nov;84(5):989-97. PubMed PMID: 23615501.




                                                                                                  94
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 126 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M392) Runyan D, Feldman D, McCullough PA, David S, Saba S, Gorges R. Long-term Follow-up of
  Lesion-specific Outcomes Comparing Drug-eluting Stents and Bare Metal Stents in Diseased
  Saphenous Vein Grafts. Rev Cardiovasc Med. 2013;14(1):1-6. PubMed PMID: 23651982.

M393) Lepor NE, Fouchia DD, McCullough PA. New vistas for the treatment of obesity: turning the
  tide against the leading cause of morbidity and cardiovascular mortality in the developed world.
  Rev Cardiovasc Med. 2013;14(1):20-40. PubMed PMID: 23651984.

M394) Weisbord SD, Gallagher M, Kaufman J, Cass A, Parikh CR, Chertow GM, Shunk KA,
  McCullough PA, Fine MJ, Mor MK, Lew RA, Huang GD, Conner TA, Brophy MT, Lee J, Soliva S,
  Palevsky PM. Prevention of Contrast-Induced AKI: A Review of Published Trials and the Design of
  the Prevention of Serious Adverse Events following Angiography (PRESERVE) Trial. Clin J Am Soc
  Nephrol. 2013 Sep;8(9):1618-31. PubMed PMID: 23660180

M395) McCullough PA, Bouchard J, Waikar SS, Siew ED, Endre ZH, Goldstein SL, Koyner JL, Macedo
  E, Doi K, Di Somma S, Lewington A, Thadhani R, Chakravarthi R, Ice C, Okusa MD, Duranteau J,
  Doran P, Yang L, Jaber BL, Meehan S, Kellum JA, Haase M, Murray PT, Cruz D, Maisel A, Bagshaw
  SM, Chawla LS, Mehta RL, Shaw AD, Ronco C. Implementation of Novel Biomarkers in the
  Diagnosis, Prognosis, and Management of Acute Kidney Injury: Executive Summary from the
  Tenth Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
  2013;182:5-12. doi: 10.1159/000349962. Epub 2013 May 13. PubMed PMID: 23689652.

M396) McCullough PA, Shaw AD, Haase M, Bouchard J, Waikar SS, Siew ED, Murray PT, Mehta RL,
  Ronco C. Diagnosis of acute kidney injury using functional and injury biomarkers: workgroup
  statements from the tenth acute dialysis quality initiative consensus conference. Contrib
  Nephrol. 2013;182:13-29. doi: 10.1159/000349963. Epub 2013 May 13. PubMed PMID:
  23689653.

M397) McCullough PA, Kellum JA, Haase M, Müller C, Damman K, Murray PT, Cruz D, House AA,
  Schmidt-Ott KM, Vescovo G, Bagshaw SM, Hoste EA, Briguori C, Braam B, Chawla LS, Costanzo
  MR, Tumlin JA, Herzog CA, Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C. Pathophysiology of
  the Cardiorenal Syndromes: Executive Summary from the Eleventh Consensus Conference of the
  Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol. 2013;182:82-98. doi:
  10.1159/000349966. Epub 2013 May 13. PubMed PMID: 23689657.

M398) Haase M, Müller C, Damman K, Murray PT, Kellum JA, Ronco C, McCullough PA.
  Pathogenesis of Cardiorenal Syndrome Type 1 in Acute Decompensated Heart Failure:
  Workgroup Statements from the Eleventh Consensus Conference of the Acute Dialysis Quality
  Initiative (ADQI). Contrib Nephrol. 2013;182:99-116. doi: 10.1159/000349969. Epub 2013 May
  13. PubMed PMID: 23689658.

M399) Cruz DN, Schmidt-Ott KM, Vescovo G, House AA, Kellum JA, Ronco C, McCullough PA.
  Pathophysiology of Cardiorenal Syndrome Type 2 in Stable Chronic Heart Failure: Workgroup
  Statements from the Eleventh Consensus Conference of the Acute Dialysis Quality Initiative
                                                                                                95
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 127 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   (ADQI). Contrib Nephrol. 2013;182:117-36. doi: 10.1159/000349968. Epub 2013 May 13.
   PubMed PMID: 23689659.

M400) Bagshaw SM, Hoste EA, Braam B, Briguori C, Kellum JA, McCullough PA, Ronco C.
  Cardiorenal syndrome type 3: pathophysiologic and epidemiologic considerations. Contrib
  Nephrol. 2013;182:137-57. doi: 10.1159/000349971. Epub 2013 May 13. PubMed PMID:
  23689660.

M401) Tumlin JA, Costanzo MR, Chawla LS, Herzog CA, Kellum JA, McCullough PA, Ronco C.
  Cardiorenal Syndrome Type 4: Insights on Clinical Presentation and Pathophysiology from the
  Eleventh Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
  2013;182:158-73. doi: 10.1159/000349972. Epub 2013 May 13. PubMed PMID: 23689661.

M402) Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C, McCullough PA, Kellum JA. Cardiorenal
  Syndrome Type 5: Clinical Presentation, Pathophysiology and Management Strategies from the
  Eleventh Consensus Conference of the Acute Dialysis Quality Initiative (ADQI). Contrib Nephrol.
  2013;182:174-94. doi: 10.1159/000349970. Epub 2013 May 13. PubMed PMID: 23689662.

M403) McCullough PA, Barnhart HX, Inrig JK, Reddan D, Sapp S, Patel UD, Singh AK, Szczech LA,
  Califf RM. Cardiovascular Toxicity of Epoetin-Alfa in Patients with Chronic Kidney Disease. Am J
  Nephrol. 2013 May 25;37(6):549-558. PubMed PMID: 23735819.

M404) Memon I, Norris KC, Bomback AS, Peralta C, Li S, Chen SC, McCullough PA, Whaley-Connell
  A, Jurkovitz C, Tamura MK, Saab G; for the Kidney Early Evaluation Program Investigators. The
  Association between Parathyroid Hormone Levels and Hemoglobin in Diabetic and Nondiabetic
  Participants in the National Kidney Foundation's Kidney Early Evaluation Program. Cardiorenal
  Med. 2013 Jul;3(2):120-127. Epub 2013 Jun 1. PubMed PMID: 23922552; PubMed Central
  PMCID: PMC3721130.

M405) McCullough PA, Barnard D, Clare R, Ellis SJ, Fleg JL, Fonarow GC, Franklin BA, Kilpatrick RD,
  Kitzman DW, O'Connor CM, Piña IL, Thadani U, Thohan V, Whellan DJ; for the HF-ACTION
  Investigators. Anemia and Associated Clinical Outcomes in Patients With Heart Failure Due to
  Reduced Left Ventricular Systolic Function. Clin Cardiol. 2013 Oct;36(10):611-20. PubMed
  PMID: 23929781.

M406) Akrawinthawong K, Shaw MK, Kachner J, Apostolov EO, Basnakian AG, Shah S, Tilak J,
  McCullough PA. Urine catalytic iron and neutrophil gelatinase-associated lipocalin as companion
  early markers of acute kidney injury after cardiac surgery: a prospective pilot study. Cardiorenal
  Med. 2013 Apr;3(1):7-16. doi: 10.1159/000346815. Epub 2013 Feb 6. PubMed PMID: 23946721;
  PubMed Central PMCID: PMC3743453.

M407) White WB, Cannon CP, Heller SR, Nissen SE, Bergenstal RM, Bakris GL, Perez AT, Fleck PR,
  Mehta CR, Kupfer S, Wilson C, Cushman WC, Zannad F; EXAMINE Investigators. (McCullough PA,


                                                                                                      96
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 128 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Data Safety Monitoring Board) Alogliptin after acute coronary syndrome in patients with type 2
   diabetes. N Engl J Med. 2013 Oct 3;369(14):1327-35.

M408) McCullough PA, Akrawinthawong K. Ascorbic Acid for the Prevention of Contrast-Induced
  Acute Kidney Injury. J Am Coll Cardiol. 2013 Dec 10;62(23):2176-7. PubMed PMID: 23994411.

M409) Ronco C, McCullough PA, Chawla LS. Kidney attack versus heart attack: evolution of
  classification and diagnostic criteria. Lancet. 2013 Sep 14;382(9896):939-40. doi:
  10.1016/S0140-6736(13)61932-7. PubMed PMID: 24034297.

M410) Kurella Tamura M, Li S, Chen SC, Cavanaugh KL, Whaley-Connell AT, McCullough PA,
  Mehrotra RL. Educational programs improve the preparation for dialysis and survival of patients
  with chronic kidney disease. Kidney Int. 2013 Sep 25. doi:10.1038/ki.2013.369. [Epub ahead of
  print] PubMed PMID: 24067435.

M411) Nasser M, Larsen TR, Waanbah B, Sidiqi I, McCullough PA. Hyperacute drug-induced
  hepatitis with intravenous amiodarone: case report and review of the literature. Drug Health
  Patient Saf. 2013 Sep 26;5:191-198. PubMed PMID: 24109195.

M412) Larsen TR, Kinni V, Zaks J, David S, McCullough PA. A Lethal Case of Influenza and Type 5
  Cardiorenal Syndrome. Blood Purif. 2013 Nov 1;36(2):112-115. PubMed PMID: 24192807.

M413) Fried LF, Emanuele N, Zhang JH, Brophy M, Conner TA, Duckworth W, Leehey DJ,
  McCullough PA, O'Connor T, Palevsky PM, Reilly RF, Seliger SL, Warren SR, Watnick S, Peduzzi P,
  Guarino P; VA NEPHRON-D Investigators. Combined Angiotensin inhibition for the treatment of
  diabetic nephropathy. N Engl J Med. 2013 Nov 14;369(20):1892-903.

M414) Parsa A, Kao WH, Xie D, Astor BC, Li M, Hsu CY, Feldman HI, Parekh RS, Kusek JW, Greene TH,
  Fink JC, Anderson AH, Choi MJ, Wright JT Jr, Lash JP, Freedman BI, Ojo A, Winkler CA, Raj DS,
  Kopp JB, He J, Jensvold NG, Tao K, Lipkowitz MS, Appel LJ; AASK Study Investigators; CRIC Study
  Investigators (McCullough PA, External Advisory Panel). APOL1 risk variants, race, and
  progression of chronic kidney disease. N Engl J Med. 2013 Dec 5;369(23):2183-96.

M415) Costanzo MR, Chawla LS, Tumlin JA, Herzog CA, McCullough PA, Kellum JA, Ronco C. The role
  of early and sufficient isolated venovenous ultrafiltration in heart failure patients with
  pulmonary and systemic congestion. Rev Cardiovasc Med. 2013;14(2-4):e123-33. PubMed
  PMID: 24448253.

M416) Maioli M, Toso A, Leoncini M, Musilli N, Bellandi F, Rosner MH, McCullough PA, Ronco C.
  Pre-procedural Bioimpedance Vectorial Analysis of fluid status and prediction of Contrast-
  Induced Acute Kidney Injury. J Am Coll Cardiol. 2014 Jan 30. pii: S0735-1097(14)00339-8. doi:
  10.1016/j.jacc.2014.01.025. [Epub ahead of print] PubMed PMID: 24530668.



                                                                                                  97
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 129 of 209


                                    Peter A. McCullough, M.D., M.P.H.

M417) Chawla LS, Herzog CA, Costanzo MR, Tumlin J, Kellum JA, McCullough PA, Ronco C; Acute
  Dialysis Quality Initiative (ADQI) XI Workgroup. Viewpoint: Proposal for a Functional
  Classification System of Heart Failure in Patients with End-Stage Renal Disease: Proceedings of
  the Acute Dialysis Quality Initiative (ADQI) XI Workgroup. J Am Coll Cardiol. 2014 Jan 30. pii:
  S0735-1097(14)00331-3. doi: 10.1016/j.jacc.2014.01.020. [Epub ahead of print] Review.
  PubMed PMID: 24530671.

M418) McCullough PA. Calling for Targeted Trials in Cardiorenal Syndromes. Am J Kidney Dis. 2014
  Apr 5. pii: S0272-6386(14)00616-7. doi:10.1053/j.ajkd.2014.03.006. [Epub ahead of print]
  PubMed PMID: 24713221.

M419) Toth PP, Shah PK, Wilkinson MJ, Davidson MH, McCullough PA. Use of microsomal
  triglyceride transfer protein inhibitors in patients with homozygous familial
  hypercholesterolemia: translating clinical trial experience into clinical practice. Rev Cardiovasc
  Med. 2014;15(1):1-10. PubMed PMID: 24762461.

M420) McCullough PA, Beaver TM, Bennett-Guerrero E, Emmett M, Fonarow GC, Goyal A, Herzog
  CA, Kosiborod M, Palmer BF. Acute and chronic cardiovascular effects of hyperkalemia: new
  insights into prevention and clinical management. Rev Cardiovasc Med. 2014;15(1):11-23.
  PubMed PMID: 24762462.

M421) McCullough PA. Practical experience using galectin-3 in heart failure. Clin Chem Lab Med.
  2014 May 8. pii:/j/cclm.ahead-of-print/cclm-2014-0278/cclm-2014-0278.xml. doi:
  10.1515/cclm-2014-0278. [Epub ahead of print] PubMed PMID: 24810562

M422) Chin MP, Reisman SA, Bakris GL, O'Grady M, Linde PG, McCullough PA, Packham D, Vaziri
  ND, Ward KW, Warnock DG, Meyer CJ. Mechanisms Contributing to Adverse Cardiovascular
  Events in Patients with Type 2 Diabetes Mellitus and Stage 4 Chronic Kidney Disease Treated
  with Bardoxolone Methyl. Am J Nephrol. 2014 Jun 3;39(6):499-508. [Epub ahead of print]
  PubMed PMID: 24903467.

M423) McCullough PA, Whaley-Connell AT, Vassalotti JA. The future of CKD detection: the role for
  the Kidney Early Evaluation Program. Nephrol News Issues. 2014 Apr;28(4):41-2. PubMed PMID:
  24960988.

M424) Palazzuoli A, Pellegrini M, Ruocco G, Martini G, Franci B, Campagna MS, Gilleman M, Nuti R,
  McCullough PA, Ronco C. Continuous versus bolus intermittent loop diuretic infusion in acutely
  decompensated heart failure: a prospective randomized trial. Crit Care. 2014 Jun 28;18(3):R134.
  doi: 10.1186/cc13952. PubMed PMID: 24974232.

M425) Manatsathit W, Al-Hamid H, Leelasinjaroen P, Hashmi U, McCullough PA. Management of
  gastrointestinal bleeding in patients anticoagulated with dabigatran compared with warfarin: a
  retrospective, comparative case review. Cardiovasc Diagn Ther. 2014 Jun;4(3):224-31. doi:


                                                                                                       98
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 130 of 209


                                    Peter A. McCullough, M.D., M.P.H.

   10.3978/j.issn.2223-3652.2014.03.07. PubMed PMID: 25009791; PubMed Central PMCID:
   PMC4069982.

M426) Neath SX, Jefferies JL, Berger JS, Wu AH, McConnell JP, Boone JL, McCullough PA, Jesse RL,
  Maisel AS. The current and future landscape of urinary thromboxane testing to evaluate
  atherothrombotic risk. Rev Cardiovasc Med. 2014;15(2):119-30. Review. PubMed PMID:
  25051129.

M427) Brown JR, Solomon RJ, Sarnak MJ, McCullough PA, Splaine ME, Davies L, Ross CS, Dauerman
  HL, Stender JL, Conley SM, Robb JF, Chaisson K, Boss R, Lambert P, Goldberg DJ, Lucier D, Fedele
  FA, Kellett MA, Horton S, Phillips WJ, Downs C, Wiseman A, MacKenzie TA, Malenka DJ; for the
  Northern New England Cardiovascular Disease Study Group. Reducing Contrast-Induced Acute
  Kidney Injury Using a Regional Multicenter Quality Improvement Intervention. Circ Cardiovasc
  Qual Outcomes. 2014 Jul 29. pii: CIRCOUTCOMES.114.000903. [Epub ahead of print] PubMed
  PMID: 25074372.

M428) Zimering MB, Zhang JH, Guarino PD, Emanuele N, McCullough PA, Fried LF; Investigators for
  the VA NEPHRON-D. Endothelial cell autoantibodies in predicting declining renal function, end-
  stage renal disease, or death in adult type 2 diabetic nephropathy. Front Endocrinol (Lausanne).
  2014 Aug 11;5:128. doi: 10.3389/fendo.2014.00128. eCollection 2014. PubMed PMID:
  25157242; PubMed Central PMCID: PMC4127944.

M429) McCullough PA, Kellum JA, Haase M, Müller C, Damman K, Murray PT, Cruz D, House AA,
  Schmidt-Ott KM, Vescovo G, Bagshaw SM, Hoste EA, Briguori C, Braam B, Chawla LS, Costanzo
  MR, Tumlin JA, Herzog CA, Mehta RL, Rabb H, Shaw AD, Singbartl K, Ronco C. Pathophysiology of
  the Cardiorenal Syndromes: Executive Summary from the Eleventh Consensus Conference of the
  Acute Dialysis Quality Initiative (ADQI). Blood Purif. 2014;37 Suppl 2:2-13. doi:
  10.1159/000361059. Epub 2014 Jul 31. PubMed PMID: 25196564.

M430) Hoste EA, McCullough PA, Kashani K, Chawla LS, Joannidis M, Shaw AD, Feldkamp T,
  Uettwiller-Geiger DL, McCarthy P, Shi J, Walker MG, Kellum JA; for the Sapphire Investigators.
  Derivation and validation of cutoffs for clinical use of cell cycle arrest biomarkers. Nephrol Dial
  Transplant. 2014 Sep 18. pii: gfu292. [Epub ahead of print] PubMed PMID: 25237065.

M431) Chin MP, Wrolstad D, Bakris GL, Chertow GM, de Zeeuw D, Goldsberry A, Linde PG,
  McCullough PA, McMurray JJ, Wittes J, Meyer CJ. Risk factors for heart failure in patients with
  type 2 diabetes mellitus and stage 4 chronic kidney disease treated with bardoxolone methyl. J
  Card Fail. 2014 Dec;20(12):953-8. doi:10.1016/j.cardfail.2014.10.001. Epub 2014 Oct 13.
  PubMed PMID: 25307295.

M432) McCullough PA, Fazel P, Choi JW. Screening, diagnosis, and management of CAD in
  asymptomatic diabetic patients. JACC Cardiovasc Imaging. 2014 Oct;7(10):1011-2. doi:
  10.1016/j.jcmg.2014.08.001. PubMed PMID: 25323163.


                                                                                                        99
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 131 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M433) Hundae A, McCullough PA. Cardiac and renal fibrosis in chronic cardiorenal syndromes.
  Nephron Clin Pract. 2014;127(1-4):106-12. doi: 10.1159/000363705. Epub 2014 Sep 24. PubMed
  PMID: 25343831.

M434) Shin HJ, McCullough PA. Focus on lipids: high-density lipoprotein cholesterol and its
  associated lipoproteins in cardiac and renal disease. Nephron Clin Pract. 2014;127(1-4):158-64.
  doi: 10.1159/000363552. Epub 2014 Sep 24. PubMed PMID:25343842.

M435) Ball T, McCullough PA. Statins for the prevention of contrast-induced acute kidney injury.
  Nephron Clin Pract. 2014;127(1-4):165-71. doi: 10.1159/000363202. Epub 2014 Sep 24. PubMed
  PMID: 25343843.

M436) Szczech LA, Stewart RC, Su HL, DeLoskey RJ, Astor BC, Fox CH, McCullough PA, Vassalotti JA.
  Primary Care Detection of Chronic Kidney Disease in Adults with Type-2 Diabetes: The ADD-CKD
  Study (Awareness, Detection and Drug Therapy in Type 2 Diabetes and Chronic Kidney Disease).
  PLoS One. 2014 Nov 26;9(11):e110535. doi: 10.1371/journal.pone.0110535. eCollection 2014.
  PubMed PMID: 25427285; PubMed Central PMCID: PMC4245114.

M437) McCullough PA, Roberts WC. Peter Andrew McCullough, MD, MPH: An Interview With the
  Editor. Am J Cardiol. 2014 Dec 1;114(11):1772-85. doi: 10.1016/j.amjcard.2014.08.034. Epub
  2014 Sep 16. PubMed PMID: 25439453.

M438) Roberts JK, McCullough PA. The Management of Acute Coronary Syndromes in Patients With
  Chronic Kidney Disease. Adv Chronic Kidney Dis. 2014 Nov;21(6):472-479. doi:
  10.1053/j.ackd.2014.08.005. Epub 2014 Oct 24. Review. PubMed PMID: 25443572.

M439) McCullough PA, Jefferies JL. Novel Markers and Therapies for Patients with Acute Heart
  Failure and Renal Dysfunction. Am J Med. 2014 Nov 13. pii: S0002-9343(14)00977-2. doi:
  10.1016/j.amjmed.2014.10.035. [Epub ahead of print] PubMed PMID: 25446297.

M440) Ball T, Wheelan K, McCullough PA. Chronic anticoagulation in chronic kidney disease. J Am
  Coll Cardiol. 2014 Dec 16;64(23):2483-5. doi: 10.1016/j.jacc.2014.09.052. PubMed PMID:
  25500232.

M441) Akrawinthawong K, Ricci J, Cannon L, Dixon S, Kupfer K, Stivers D, Alexander P, David S,
  McCullough PA. Subclinical and clinical contrast-induced acute kidney injury: data from a novel
  blood marker for determining the risk of developing contrast-induced nephropathy (ENCINO), a
  prospective study. Ren Fail. 2014 Dec 18:1-5. [Epub ahead of print] PubMed PMID: 25519207.

M442) McCullough PA, Mehta A, Szerlip H. Improving detection of cardiac surgery-associated acute
  kidney injury. J Am Coll Cardiol. 2014 Dec 30;64(25):2763-4. doi: 10.1016/j.jacc.2014.09.065.
  PubMed PMID: 25541129.



                                                                                               100
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 132 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M443) Lepor NE, Fouchia DD, McCullough PA. New vistas for the treatment of obesity: turning the
  tide against the leading cause of morbidity and cardiovascular mortality in the developed world.
  Rev Cardiovasc Med. 2014;15 Suppl 2:S1-19; quiz S20-1. Review. PubMed PMID: 25662755.

M444) Watson KE, Stocker EH, Jacoby DS, McCullough PA. Advanced lipid testing: when, why, and
  in whom? Rev Cardiovasc Med. 2014;15(4):310-7; quiz 318-9. Review. PubMed PMID:
  25662925.

M445) Charytan DM, Fishbane S, Malyszko J, McCullough PA, Goldsmith D. Cardiorenal Syndrome
  and the Role of the Bone-Mineral Axis and Anemia. Am J Kidney Dis. 2015 Feb 26. pii: S0272-
  6386(15)00084-0. doi: 10.1053/j.ajkd.2014.12.016. [Epub ahead of print] PubMed PMID:
  25727384.

M446) Kassis HM, Minsinger KD, McCullough PA, Block CA, Sidhu MS, Brown JR. A Review of the
  Use of Iloprost, A Synthetic Prostacyclin, in the Prevention of Radiocontrast Nephropathy in
  Patients Undergoing Coronary Angiography and Intervention. Clin Cardiol. 2015 May 12. doi:
  10.1002/clc.22407. [Epub ahead of print] PubMed PMID: 25963191.

M447) Palazzuoli A, McCullough PA, Ronco C, Nuti R. Kidney disease in heart failure: the
  importance of novel biomarkers for type 1 cardio-renal syndrome detection. Intern Emerg Med.
  2015 May 14. [Epub ahead of print] PubMed PMID: 25972236.

M448) Robinson JG, Farnier M, Krempf M, Bergeron J, Luc G, Averna M, Stroes ES, Langslet G, Raal
  FJ, El Shahawy M, Koren MJ, Lepor NE, Lorenzato C, Pordy R, Chaudhari U, Kastelein JJ; ODYSSEY
  LONG TERM Investigators (McCullough PA Site PI). Efficacy and safety of alirocumab in reducing
  lipids and cardiovascular events. N Engl J Med. 2015 Apr 16;372(16):1489-99. doi:
  10.1056/NEJMoa1501031. Epub 2015 Mar 15. PubMed PMID: 25773378.

M449) McCullough PA, Costanzo MR, Silver M, Spinowitz B, Zhang J, Lepor NE. Novel Agents for the
  Prevention and Management of Hyperkalemia. Rev Cardiovasc Med. 2015;16(2):140-55.
  PubMed PMID: 26198561.

M450) McCullough PA, Patanker G, Stoler RC. Estimating Renal Filtration, Drug Dosing, and Clinical
  Outcomes. J Am Coll Cardiol. 2015 Jun 30;65(25):2724-5. doi: 10.1016/j.jacc.2015.05.015.
  PubMed PMID: 26112196.

M451) Husain-Syed F, McCullough PA, Birk HW, Renker M, Brocca A, Seeger W, Ronco C. Cardio-
  Pulmonary-Renal Interactions: A Multidisciplinary Approach. J Am Coll Cardiol. 2015 Jun
  9;65(22):2433-48. doi: 10.1016/j.jacc.2015.04.024. Review. PubMed PMID: 26046738.

M452) Anker SD, Kosiborod M, Zannad F, Piña IL, McCullough PA, Filippatos G, van der Meer P,
  Ponikowski P, Rasmussen HS, Lavin PT, Singh B, Yang A, Deedwania P. Maintenance of serum
  potassium with sodium zirconium cyclosilicate (ZS-9) in heart failure patients: results from a


                                                                                                   101
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 133 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   phase 3 randomized, double-blind, placebo-controlled trial. Eur J Heart Fail. 2015 May 23. doi:
   10.1002/ejhf.300. [Epub ahead of print] PubMed PMID: 26011677.

M453) Palazzuoli A, Ruocco G, Ronco C, McCullough PA. Loop diuretics in acute heart failure:
  beyond the decongestive relief for the kidney. Crit Care. 2015 Sep 3;19:296. doi:
  10.1186/s13054-015-1017-3. PubMed PMID: 26335137; PubMed Central PMCID: PMC4559070.

M454) McCullough PA, Young A, Shutze WP. Acute Kidney Injury After Carotid Artery Stenting. JACC
  Cardiovasc Interv. 2015 Sep;8(11):1515-7. doi: 10.1016/j.jcin.2015.07.006. PubMed PMID:
  26404205.

M455) Fallahzadeh MK, McCullough PA. Cardiac Electromechanical Abnormalities in Hemodialysis
  Patients: Indicators of Cardiomyopathy and Future Risk. Am J Nephrol. 2015;42(3):237-8. doi:
  10.1159/000441100. Epub 2015 Oct 20. PubMed PMID: 26484657.

M456) Thompson-Martin Y, McCullough PA, Agrawal V. Impact of an Educational Program for
  Advanced Practice Nurses on Knowledge of Kidney Disease Outcomes Quality Initiative
  Guidelines. Nephrol Nurs J. 2015 Sep-Oct;42(5):455-60, 496; quiz 461. PubMed PMID:
  26591270.

M457) Larsen TR, Singh G, Velocci V, Nasser M, McCullough PA. Frequency of fluid overload and
  usefulness of bioimpedance in patients requiring intensive care for sepsis syndromes. Proc (Bayl
  Univ Med Cent). 2016 Jan;29(1):12-5. PubMed PMID: 26722156; PubMed Central PMCID:
  PMC4677841.

M458) Charytan DM, Foley R, McCullough PA, Rogers JD, Zimetbaum P, Herzog CA, Tumlin JA; MiD
  Investigators and Committees. Arrhythmia and Sudden Death in Hemodialysis Patients: Protocol
  and Baseline Characteristics of the Monitoring in Dialysis Study. Clin J Am Soc Nephrol. 2016 Jan
  13. pii: CJN.09350915. [Epub ahead of print] PubMed PMID: 26763255.

M459) Roberts WC, Hall SA, Ko JM, McCullough PA, Lima B. Atrophy of the Heart After Insertion of
  a Left Ventricular Assist Device and Closure of the Aortic Valve. Am J Cardiol. 2016 Mar
  1;117(5):878-9. doi: 10.1016/j.amjcard.2015.12.008. Epub 2015 Dec 13. PubMed PMID:
  26792135.

M460) Tecson KM, Silver MA, Brune SD, Cauthen C, Kwan MD, Schussler JM, Vasudevan A, Watts JA,
  McCullough PA. Impact of Enhanced External Counterpulsation on Heart Failure
  Rehospitalization in Patients With Ischemic Cardiomyopathy. Am J Cardiol. 2015 Dec 31. pii:
  S0002-9149(15)30069-2. doi: 10.1016/j.amjcard.2015.12.024. [Epub ahead of print] PubMed
  PMID: 26813739.

M461) McCullough PA, Roberts WC. Influence of Chronic Renal Failure on Cardiac Structure. J Am
  Coll Cardiol. 2016 Mar 15;67(10):1183-5. doi:10.1016/j.jacc.2015.11.065. PubMed PMID:
  26965539.
                                                                                                 102
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 134 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M462) Palazzuoli A, Ruocco G, Pellegrini M, Beltrami M, Giordano N, Nuti R, McCullough PA.
  Prognostic Significance of Hyperuricemia in Patients With Acute Heart Failure. Am J Cardiol.
  2016 May 15;117(10):1616-21. doi: 10.1016/j.amjcard.2016.02.039. Epub 2016 Mar 2. PubMed
  PMID: 27040576.

M463) McCullough PA, Fallahzadeh MK, Tecson KM. Predicting Acute Kidney Injury in the
  Catheterization Laboratory. J Am Coll Cardiol. 2016 Apr 12;67(14):1723-4. doi:
  10.1016/j.jacc.2016.02.007. PubMed PMID: 27056779.

M464) Grodzinsky A, Goyal A, Gosch K, McCullough PA, Fonarow GC, Mebazaa A, Masoudi FA,
  Spertus JA, Palmer BF, Kosiborod M. Prevalence and Prognosis of Hyperkalemia in Patients with
  Acute Myocardial Infarction. Am J Med. 2016 Apr 7. pii:S0002-9343(16)30317-5. doi:
  10.1016/j.amjmed.2016.03.008. [Epub ahead of print] PubMed PMID: 27060233.

M465) Sherwood M, McCullough PA. Chronic kidney disease from screening, detection, and
  awareness, to prevention. Lancet Glob Health. 2016 May;4(5):e288-9. doi: 10.1016/S2214-
  109X(16)30049-3. PubMed PMID: 27102186.

M466) McCullough PA, Afzal A, Kale P. Goal-Directed Heart Failure Care in Patients With Chronic
  Kidney Disease and End-Stage Renal Disease. JACC Heart Fail. 2016 May 30. pii: S2213-
  1779(16)30084-1. doi: 10.1016/j.jchf.2016.03.014. [Epub ahead of print] PubMed PMID:
  27289405.

M467) Prasad A, Sohn A, Morales J, Williams K, Bailey SR, Levin D, McCullough PA, Mehran R,
  Lopez-Cruz G, Harder J. Contemporary practice patterns related to the risk of acute kidney injury
  in the catheterization laboratory: Results from a survey of Society of Cardiovascular Angiography
  and Intervention (SCAI) cardiologists. Catheter Cardiovasc Interv. 2016 Jun 17. doi:
  10.1002/ccd.26628. [Epub ahead of print] PubMed PMID: 27315581.

M468) Schussler JM, Vasudevan A, von Bose LJ, Won JI, McCullough PA. Comparative Efficacy of
  Transradial Versus Transfemoral Approach for Coronary Angiography and Percutaneous
  Coronary Intervention. Am J Cardiol. 2016 Aug 15;118(4):482-8. doi:
  10.1016/j.amjcard.2016.05.038. PubMed PMID: 27378143.

M469) Zannad F, Stough WG, Lipicky RJ, Tamargo J, Bakris GL, Borer JS, Alonso García Mde L,
  Hadjadj S, Koenig W, Kupfer S, McCullough PA, Mosenzon O, Pocock S, Scheen AJ, Sourij H, Van
  der Schueren B, Stahre C, White WB, Calvo G. Assessment of cardiovascular risk of new drugs for
  the treatment of diabetes mellitus: risk assessment vs. risk aversion. Eur Heart J Cardiovasc
  Pharmacother. 2016 Jul;2(3):200-5. doi: 10.1093/ehjcvp/pvw007. Review. PubMed PMID:
  27418973; PubMed Central PMCID: PMC4907355.

M470) McCullough PA, Bennett-Guerrero E, Chawla LS, Beaver T, Mehta RL, Molitoris BA, Eldred A,
  Ball G, Lee HJ, Houser MT, Khan S. ABT-719 for the Prevention of Acute Kidney Injury in Patients
                                                                                                  103
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 135 of 209


                                    Peter A. McCullough, M.D., M.P.H.

   Undergoing High-Risk Cardiac Surgery: A Randomized Phase 2b Clinical Trial. J Am Heart Assoc.
   2016 Aug 20;5(8). pii:e003549. doi: 10.1161/JAHA.116.003549. PubMed PMID: 27543797;
   PubMed Central PMCID: PMC5015281.

M471) Brown JR, McCullough PA, Matheny ME. Novel Developments in Acute Kidney Injury.
  Biomed Res Int. 2016;2016:2756204. doi: 10.1155/2016/2756204. PubMed PMID: 27595099;
  PubMed Central PMCID: PMC4995325.

M472) McCullough PA, Choi JP, Feghali GA, Schussler JM, Stoler RM, Vallabahn RC, Mehta A.
  Contrast-Induced Acute Kidney Injury. J Am Coll Cardiol. 2016 Sep 27;68(13):1465-73. doi:
  10.1016/j.jacc.2016.05.099. Review. PubMed PMID:27659469.

M473) Villa G, Neri M, Bellomo R, Cerda J, De Gaudio AR, De Rosa S, Garzotto F, Honore PM, Kellum
  J, Lorenzin A, Payen D, Ricci Z, Samoni S, Vincent JL, Wendon J, Zaccaria M, Ronco C;
  Nomenclature Standardization Initiative (NSI) Alliance (McCullough PA member). Nomenclature
  for renal replacement therapy and blood purification techniques in critically ill patients: practical
  applications. Crit Care. 2016 Oct 10;20(1):283. Review. PubMed PMID: 27719676; PubMed
  Central PMCID: PMC5056485.

M474) McCullough PA, Fallahzadeh MK, Hegazi RM. Nutritional Deficiencies and Sarcopenia in
  Heart Failure: A Therapeutic Opportunity to Reduce Hospitalization and Death. Rev Cardiovasc
  Med. 2016;17(S1):S30-S39. PubMed PMID: 27725625.

M475) Bakris GL, Burkart JM, Weinhandl ED, McCullough PA, Kraus MA. Intensive Hemodialysis,
  Blood Pressure, and Antihypertensive Medication Use. Am J Kidney Dis. 2016 Nov;68(5S1):S15-
  S23. doi: 10.1053/j.ajkd.2016.05.026. PubMed PMID:27772639.

M476) Copland M, Komenda P, Weinhandl ED, McCullough PA, Morfin JA. Intensive Hemodialysis,
  Mineral and Bone Disorder, and Phosphate Binder Use. Am J Kidney Dis. 2016 Nov;68(5S1):S24-
  S32. doi: 10.1053/j.ajkd.2016.05.024. PubMed PMID:27772640.

M477) Morfin JA, Fluck RJ, Weinhandl ED, Kansal S, McCullough PA, Komenda P. Intensive
  Hemodialysis and Treatment Complications and Tolerability. Am J Kidney Dis. 2016
  Nov;68(5S1):S43-S50. doi: 10.1053/j.ajkd.2016.05.021. PubMed PMID:27772642.

M478) McCullough PA, Chan CT, Weinhandl ED, Burkart JM, Bakris GL. Intensive Hemodialysis, Left
  Ventricular Hypertrophy, and Cardiovascular Disease. Am J Kidney Dis. 2016 Nov;68(5S1):S5-S14.
  doi: 10.1053/j.ajkd.2016.05.025. PubMed PMID: 27772643.

M479) McCullough PA, Ball T, Cox KM, Assar MD. Use of Oral Anticoagulation in the Management
  of Atrial Fibrillation in Patients with ESRD: Pro. Clin J Am Soc Nephrol. 2016 Nov 7;11(11):2079-
  2084. PubMed PMID: 27797888; PubMed Central PMCID: PMC5108189.



                                                                                                    104
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 136 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M480) Zhang J, McCullough PA. Lipoic Acid in the Prevention of Acute Kidney Injury. Nephron.
  2016;134(3):133-140. PubMed PMID: 27603173.

M481) McCullough PA, Vasudevan A, Lopez LR, Swift C, Peterson M, Bennett-Firmin J, Schiffmann R,
  Bottiglieri T. Oxidative stress reflected by increased F(2)-isoprostanes is associated with
  increasing urinary 11-dehydro thromboxane B(2) levels in patients with coronary artery disease.
  Thromb Res. 2016 Oct 26;148:85-88. doi: 10.1016/j.thromres.2016.10.022. [Epub ahead of
  print] PubMed PMID: 27815971.

M482) Zhang J, Fallahzadeh MK, McCullough PA. Aging Male Spontaneously Hypertensive Rat as an
  Animal Model for the Evaluation of the Interplay between Contrast-Induced Acute Kidney Injury
  and Cardiorenal Syndrome in Humans. Cardiorenal Med. 2016 Nov;7(1):1-10. Epub 2016 Jul 21.
  Review. PubMed PMID:27994597; PubMed Central PMCID: PMC5159736.

M483) Vasudevan A, Bottiglieri T, Tecson KM, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez
  LR, Swift C, Peterson M, Bennett-Firmin J, Schiffmann R, McCullough PA. Residual thromboxane
  activity and oxidative stress: influence on mortality in patients with stable coronary artery
  disease. Coron Artery Dis. 2017 Jun;28(4):287-293. doi: 10.1097/MCA.0000000000000461.
  PubMed PMID: 28005558.

M484) Krishnan DK, Pawlaczyk B, McCullough PA, Enright S, Kunadi A, Vanhecke TE. Point-of-Care,
  Ultraportable Echocardiography Predicts Diuretic Response in Patients Admitted with Acute
  Decompensated Heart Failure. Clin Med Insights Cardiol. 2016 Dec 19;10:201-208. doi:
  10.4137/CMC.S38896. eCollection 2016. PubMed PMID: 28008296; PubMed Central PMCID:
  PMC5170880.

M485) Singer AJ, Than MP, Smith S, McCullough P, Barrett TW, Birkhahn R, Reed M, Thode HC,
  Arnold WD, Daniels LB, de Filippi C, Headden G, Peacock WF. Missed myocardial infarctions in
  ED patients prospectively categorized as low risk by established risk scores. Am J Emerg Med.
  2017 Jan 5. pii: S0735-6757(17)30003-7. doi: 10.1016/j.ajem.2017.01.003. [Epub ahead of print]
  PubMed PMID: 28108220.

M486) Tecson KM, Arnold W, Barrett T, Birkhahn R, Daniels LB, DeFilippi C, Headden G, Peacock WF,
  Reed M, Singer AJ, Schussler JM, Smith S, Than MP, McCullough PA. Interpretation of positive
  troponin results among patients with and without myocardial infarction. Proc (Bayl Univ Med
  Cent). 2017 Jan;30(1):11-15. PubMed PMID: 28127121; PubMed Central PMCID: PMC5242102.

M487) Tecson KM, Panettiere-Kennedy KS, Won JI, Garg P, Olugbode O, McCullough PA. Relation
  between proprotein convertase subtilisin/kexin type 9 and directly measured low-density
  lipoprotein cholesterol. Proc (Bayl Univ Med Cent). 2017 Jan;30(1):16-20. PubMed PMID:
  28127122; PubMed Central PMCID: PMC5242103.

M488) McCullough PA, Vasudevan A, Sathyamoorthy M, Schussler JM, Velasco CE, Lopez LR, Swift
  C, Peterson M, Bennett-Firmin J, Schiffmann R, Bottiglieri T. Urinary 11-Dehydro-Thromboxane
                                                                                               105
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 137 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   B(2) and Mortality in Patients With Stable Coronary Artery Disease. Am J Cardiol. 2017 Apr
   1;119(7):972-977. doi: 10.1016/j.amjcard.2016.12.004. Epub 2017 Jan 5. PubMed PMID:
   28139223

M489) Vasudevan A, Singer AJ, DeFilippi C, Headden G, Schussler JM, Daniels LB, Reed M, Than MP,
  Birkhahn R, Smith SW, Barrett TW, Arnold W, Peacock WF, McCullough PA. Renal Function and
  Scaled Troponin in Patients Presenting to the Emergency Department with Symptoms of
  Myocardial Infarction. Am J Nephrol. 2017;45(4):304-309. doi: 10.1159/000458451. Epub 2017
  Feb 14. PubMed PMID:28192777.

M490) McCullough PA, Zhang J, Ronco C. Volume expansion and contrast-induced acute kidney
  injury. Lancet. 2017 Apr 1;389(10076):1277-1278. doi:10.1016/S0140-6736(17)30540-8. Epub
  2017 Feb 21. PubMed PMID: 28236468.

M491) Elbehary S, Szerlip HM, McCullough PA. Potassium Excretion and Outcomes in CKD: Is K
  Intake OK? Am J Kidney Dis. 2017 Mar;69(3):325-327. doi:10.1053/j.ajkd.2016.11.009. PubMed
  PMID: 28236878.

M492) McCullough PA, Rios A, Smith B. Dialysis fistulas and heart failure. Eur Heart J. 2017 Mar 17.
  doi: 10.1093/eurheartj/ehx114. [Epub ahead of print] PubMed PMID:28329218.

M493) Howard CE, McCullough PA. Decoding Acute Myocardial Infarction among Patients on
  Dialysis. J Am Soc Nephrol. 2017 May;28(5):1337-1339. doi:10.1681/ASN.2017030226. Epub
  2017 Apr 12. PubMed PMID: 28404663.

M494) Vasudevan A, Jazi HH, Won JI, Ball T, Patankar GR, Sarmast SA, Shin HJ, McCullough PA.
  Personalized treatment of heart failure with biomarker guidance using a novel disease severity
  score. Proc (Bayl Univ Med Cent). 2017 Apr;30(2):139-142. PubMed PMID: 28405060; PubMed
  Central PMCID: PMC5349806.

M495) Won JI, Zhang J, Tecson KM, McCullough PA. Balancing Low-density Lipoprotein Cholesterol
  Reduction and Hepatotoxicity With Lomitapide Mesylate and Mipomersen in Patients With
  Homozygous Familial Hypercholesterolemia. Rev Cardiovasc Med. 2017;18(1):21-28. PubMed
  PMID: 28509890.

M496) Afzal A, Sarmast S, Choi JW, McCullough PA, Schussler JM. Spontaneous Coronary Artery
  Dissection: A Review of Pathogenesis, Presentations, Treatment, and Outcomes. Rev Cardiovasc
  Med. 2017;18(1):29-36. PubMed PMID: 28509891.

M497) McCullough PA. How Trialists and Pharmaceutical Sponsors Have Failed Us by Thinking That
  Acute Heart Failure Is a 48-Hour Illness. Am J Cardiol. 2017 May 11. pii: S0002-9149(17)30795-6.
  doi: 10.1016/j.amjcard.2017.04.056. [Epub ahead of print] PubMed PMID: 28583677.



                                                                                                  106
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 138 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M498) Zhang J, Bottiglieri T, McCullough PA. The Central Role of Endothelial Dysfunction in
  Cardiorenal Syndrome. Cardiorenal Med. 2017 Feb;7(2):104-117. doi: 10.1159/000452283. Epub
  2016 Dec 29. Review. PubMed PMID: 28611784; PubMed Central PMCID: PMC5465690.

M499) Tecson KM, Erhardtsen E, Eriksen PM, Gaber AO, Germain M, Golestaneh L, Lavoria MLA,
  Moore LW, McCullough PA. Optimal cut points of plasma and urine neutrophil gelatinase-
  associated lipocalin for the prediction of acute kidney injury among critically ill adults:
  retrospective determination and clinical validation of a prospective multicentre study. BMJ
  Open. 2017 Jul 10;7(7):e016028. doi: 10.1136/bmjopen-2017-016028. PubMed PMID: 28698338

M500) Vasudevan A, Schussler JM, Won JI, Ashcraft P, Bolanos I, Williams M, Bottiglieri T, Velasco
  CE, McCullough PA. Urinary metabolites in patients undergoing coronary catheterization via the
  radial versus femoral artery approach. Proc (Bayl Univ Med Cent). 2017 Oct;30(4):404-409.
  PubMed PMID: 28966445; PubMed Central PMCID: PMC5595375.

M501) Azzalini L, Candilio L, McCullough PA, Colombo A. Current Risk of Contrast-Induced Acute
  Kidney Injury After Coronary Angiography and Intervention: A Reappraisal of the Literature. Can
  J Cardiol. 2017 Oct;33(10):1225-1228. doi: 10.1016/j.cjca.2017.07.482. Epub 2017 Aug 3.
  Review. PubMed PMID: 28941604.

M502) Palazzuoli A, Ruocco G, De Vivo O, Nuti R, McCullough PA. Prevalence of Hyperuricemia in
  Patients With Acute Heart Failure With Either Reduced or Preserved Ejection Fraction. Am J
  Cardiol. 2017 Oct 1;120(7):1146-1150. doi: 10.1016/j.amjcard.2017.06.057. Epub 2017 Jul 17.
  PubMed PMID: 28807403.

M503) Kovesdy CP, Appel LJ, Grams ME, Gutekunst L, McCullough PA, Palmer BF, Pitt B, Sica DA,
  Townsend RR. Potassium homeostasis in health and disease: A scientific workshop cosponsored
  by the National Kidney Foundation and the American Society of Hypertension. J Am Soc
  Hypertens. 2017 Oct 10. pii: S1933-1711(17)30337-6. doi: 10.1016/j.jash.2017.09.011. [Epub
  ahead of print] PubMed PMID: 29030153.

M504) Afzal A, Vallabhan RC, McCullough PA. Acute kidney injury in cardiogenic shock: in search of
  early detection and clinical certainty. Eur J Heart Fail. 2017 Oct 12. doi: 10.1002/ejhf.1032.
  [Epub ahead of print] PubMed PMID: 29027337.

M505) Ronco C, Ronco F, McCullough PA. A Call to Action to Develop Integrated Curricula in
  Cardiorenal Medicine. Blood Purif. 2017 Oct 25;44(4):251-259. doi: 10.1159/000480318. [Epub
  ahead of print] PubMed PMID: 29065398.

M506) Ronco C, Ronco F, McCullough PA. A Call to Action to Develop Integrated Curricula in
  Cardiorenal Medicine. Rev Cardiovasc Med. 2017;18(3):93-99. PubMed PMID: 29111542.

M507) Butler J, Hamo CE, Filippatos G, Pocock SJ, Bernstein RA, Brueckmann M, Cheung AK, George
  JT, Green JB, Januzzi JL, Kaul S, Lam CSP, Lip GYH, Marx N, McCullough PA, Mehta CR,
                                                                                                107
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 139 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Ponikowski P, Rosenstock J, Sattar N, Salsali A, Scirica BM, Shah SJ, Tsutsui H, Verma S, Wanner
   C, Woerle HJ, Zannad F, Anker SD; EMPEROR Trials Program. The potential role and rationale for
   treatment of heart failure with sodium-glucose co-transporter 2 inhibitors. Eur J Heart Fail. 2017
   Nov;19(11):1390-1400. doi: 10.1002/ejhf.933. Epub 2017 Aug 24. Review. PubMed PMID:
   28836359.

M508) McCullough PA, David G, Todoran TM, Brilakis ES, Ryan MP, Gunnarsson C. Iso-osmolar
  contrast media and adverse renal and cardiac events after percutaneous cardiovascular
  intervention. J Comp Eff Res. 2017 Nov 9. doi: 10.2217/cer-2017-0052. [Epub ahead of print]
  PubMed PMID: 29117715.

M509) Rocha NA, East C, Zhang J, McCullough PA. ApoCIII as a Cardiovascular Risk Factor and
  Modulation by the Novel Lipid-Lowering Agent Volanesorsen. Curr Atheroscler Rep. 2017 Nov
  9;19(12):62. doi: 10.1007/s11883-017-0697-3. Review. PubMed PMID: 29124482.

M510) Rangaswami J, Mathew RO, McCullough PA. Resuscitation for the specialty of nephrology: is
  cardionephrology the answer? Kidney Int. 2017 Nov 11. pii: S0085-2538(17)30727-5. doi:
  10.1016/j.kint.2017.10.002. [Epub ahead of print] PubMed PMID: 29137816.

M511) Kovesdy CP, Appel LJ, Grams ME, Gutekunst L, McCullough PA, Palmer BF, Pitt B, Sica DA,
  Townsend RR. Potassium Homeostasis in Health and Disease: A Scientific Workshop
  Cosponsored by the National Kidney Foundation and the American Society of Hypertension. Am
  J Kidney Dis. 2017 Dec;70(6):844-858. doi: 10.1053/j.ajkd.2017.09.003. Epub 2017 Oct 10.
  PubMed PMID: 29029808.

M512) Ostermann M, McCullough PA, Forni LG, Bagshaw SM, Joannidis M, Shi J, Kashani K, Honore
  PM, Chawla LS, Kellum JA; all SAPPHIRE Investigators. Kinetics of Urinary Cell Cycle Arrest
  Markers for Acute Kidney Injury Following Exposure to Potential Renal Insults. Crit Care Med.
  2017 Nov 20. doi:10.1097/CCM.0000000000002847. [Epub ahead of print] PubMed PMID:
  29189343

M513) Vasudevan A, Tecson KM, Bennett-Firmin J, Bottiglieri T, Lopez LR, Peterson M,
  Sathyamoorthy M, Schiffmann R, Schussler JM, Swift C, Velasco CE, McCullough PA. Prognostic
  value of urinary 11-dehydro-thromboxane B(2) for mortality: A cohort study of stable coronary
  artery disease patients treated with aspirin. Catheter Cardiovasc Interv. 2017 Nov 29. doi:
  10.1002/ccd.27437. [Epub ahead of print] PubMed PMID: 29193683.

M514) Himmelfarb J, Chertow GM, McCullough PA, Mesana T, Shaw AD, Sundt TM, Brown C,
  Cortville D, Dagenais F, de Varennes B, Fontes M, Rossert J, Tardif JC. Perioperative THR-184
  and AKI after Cardiac Surgery. J Am Soc Nephrol. 2017 Dec 4. pii: ASN.2017020217. doi:
  10.1681/ASN.2017020217. [Epub ahead of print] PubMed PMID: 29203473.




                                                                                                  108
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 140 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M515) McCullough PA, Rangaswami J. Real or Perceived: Hyperkalemia Is a Major Deterrent for
  Renin-Angiotensin Aldosterone System Inhibition in Heart Failure. Nephron. 2017 Dec 5. doi:
  10.1159/000485645. [Epub ahead of print] PubMed PMID: 29207385.

M516) Keuffel E, McCullough PA, Todoran TM, Brilakis ES, Palli SR, Ryan MP, Gunnarsson C. The
  effect of major adverse renal cardiovascular event (MARCE) incidence, procedure volume, and
  unit cost on the hospital savings resulting from contrast media use in inpatient angioplasty. J
  Med Econ. 2017 Dec 15:1-9. doi: 10.1080/13696998.2017.1415912. [Epub ahead of print]
  PubMed PMID: 29226736.

M517) Tecson KM, Brown D, Choi JW, Feghali G, Gonzalez-Stawinski GV, Hamman BL, Hebeler R,
  Lander SR, Lima B, Potluri S, Schussler JM, Stoler RC, Velasco C, McCullough PA. Major Adverse
  Renal and Cardiac Events After Coronary Angiography and Cardiac Surgery. Ann Thorac Surg.
  2018 Jun;105(6):1724-1730. doi:10.1016/j.athoracsur.2018.01.010. Epub 2018 Feb 2. PubMed
  PMID: 29408241.

M518) Haase VH, Chertow GM, Block GA, Pergola PE, deGoma EM, Khawaja Z, Sharma A, Maroni BJ,
  McCullough PA. Effects of vadadustat on hemoglobin concentrations in patients receiving
  hemodialysis previously treated with erythropoiesis-stimulating agents. Nephrol Dial Transplant.
  2018 Apr 16. doi: 10.1093/ndt/gfy055. [Epub ahead of print] PubMed PMID: 29672740.

M519) McCullough PA, Ballantyne CM, Sanganalmath SK, Langslet G, Baum SJ, Shah PK, Koren A,
  Mandel J, Davidson MH. Efficacy and Safety of Alirocumab in High-Risk Patients With Clinical
  Atherosclerotic Cardiovascular Disease and/or Heterozygous Familial Hypercholesterolemia
  (from 5 Placebo-Controlled ODYSSEY Trials). Am J Cardiol. 2018 Apr 15;121(8):940-948. doi:
  10.1016/j.amjcard.2017.12.040. Epub 2018 Feb 2. PubMed PMID: 29472008.

M520) Zhang J, Tecson KM, Rocha NA, McCullough PA. Usefulness of alirocumab and evolocumab
  for the treatment of patients with diabetic dyslipidemia. Proc (Bayl Univ Med Cent). 2018 Apr
  11;31(2):180-184. doi: 10.1080/08998280.2018.1441255. eCollection 2018 Apr. Review.
  PubMed PMID: 29706812; PubMed Central PMCID: PMC5914471.

M521) McCullough PA. Editorial: Robertsonian Perspectives on Atherosclerosis: The Power of Direct
  Observation. Am J Cardiol. 2018 Apr 3. pii: S0002-9149(18)30255-8. doi:
  10.1016/j.amjcard.2018.02.019. [Epub ahead of print] PubMed PMID: 29724407.

M522) Maisel AS, Daniels LB, Anand IS, McCullough PA, Chow SL. Utility of natriuretic peptides to
  assess and manage patients with heart failure receiving angiotensin receptor blocker/neprilysin
  inhibitor therapy. Postgrad Med. 2018 Apr;130(3):299-307. doi:
  10.1080/00325481.2018.1440873. Epub 2018 Mar 29. Review. PubMed PMID: 29596012.

M523) McCullough PA, Kluger AY. Interpreting the Wide Range of NT-proBNP Concentrations in
  Clinical Decision Making. J Am Coll Cardiol. 2018 Mar 20;71(11):1201-1203. doi:
  10.1016/j.jacc.2018.01.056. PubMed PMID: 29544602.
                                                                                                 109
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 141 of 209


                                   Peter A. McCullough, M.D., M.P.H.


M524) Turakhia MP, Blankestijn PJ, Carrero JJ, Clase CM, Deo R, Herzog CA, Kasner SE, Passman RS,
  Pecoits-Filho R, Reinecke H, Shroff GR, Zareba W, Cheung M, Wheeler DC, Winkelmayer WC,
  Wanner C; Conference Participants (McCullough PA) . Chronic kidney disease and arrhythmias:
  conclusions from a Kidney Disease: Improving Global Outcomes (KDIGO) Controversies
  Conference. Eur Heart J. 2018 Mar 7. doi:10.1093/eurheartj/ehy060. [Epub ahead of print]
  PubMed PMID: 29522134.

M525) Cherney DZI, Lytvyn Y, McCullough PA. Cardiovascular Risk Reduction in Patients With
  Chronic Kidney Disease: Potential for Targeting Inflammation With Canakinumab. J Am Coll
  Cardiol. 2018 May 29;71(21):2415-2418. doi:10.1016/j.jacc.2018.04.008. PubMed PMID:
  29793630.

M526) Barbin CM, Vasudevan A, Choi JW, McCullough PA, Schussler JM, Vallabhan RC, Stoler RC.
  Frequency of abnormal fractional flow reserve measurements among major coronary arteries.
  Cardiovasc Revasc Med. 2018 Apr 25. pii: S1553-8389(18)30145-3. doi:
  10.1016/j.carrev.2018.04.015. [Epub ahead of print] PubMed PMID: 29807815.

M527) Vasudevan A, Hundae A, Borodge D, McCullough PA, Wells PJ. Frequency of atrial
  arrhythmias after atrial flutter ablation and the effect of presenting rhythm on the day of
  ablation. Proc (Bayl Univ Med Cent). 2018 May 14;31(3):280-283. doi:
  10.1080/08998280.2018.1464305. eCollection 2018 Jul. PubMed PMID: 29904288;PubMed
  Central PMCID: PMC5997080.

M528) Rengarajan R, McCullough PA, Chowdhury A, Tecson KM. Identifying suspected familial
  chylomicronemia syndrome. Proc (Bayl Univ Med Cent). 2018 May 21;31(3):284-288. doi:
  10.1080/08998280.2018.1463784. eCollection 2018 Jul. PubMed PMID: 29904289; PubMed
  Central PMCID: PMC5997083.

M529) Maioli M, Toso A, Leoncini M, Musilli N, Grippo G, Ronco C, McCullough PA, Bellandi F.
  Bioimpedance-Guided Hydration for the Prevention of Contrast-Induced Kidney Injury: The
  HYDRA Study. J Am Coll Cardiol. 2018 Jun 26;71(25):2880-2889. doi: 10.1016/j.jacc.2018.04.022.
  PubMed PMID: 29929610.

M530) McCullough PA, Uhlig K, Neylan JF, Pergola PE, Fishbane S. Usefulness of Oral Ferric Citrate
  in Patients With Iron-Deficiency Anemia and Chronic Kidney Disease With or Without Heart
  Failure. Am J Cardiol. 2018 Aug 15;122(4):683-688. doi: 10.1016/j.amjcard.2018.04.062. Epub
  2018 May 19. PubMed PMID: 29961562.

M531) de Albuquerque Rocha N, Neeland IJ, McCullough PA, Toto RD, McGuire DK. Effects of
  sodium glucose co-transporter 2 inhibitors on the kidney. Diab Vasc Dis Res. 2018 Sep;15(5):375-
  386. doi: 10.1177/1479164118783756. Epub 2018 Jul 2. Review. PubMed PMID: 29963920.



                                                                                                 110
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 142 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M532) Chaudhry RI, Mathew RO, Sidhu MS, Sidhu-Adler P, Lyubarova R, Rangaswami J, Salman L,
  Asif A, Fleg JL, McCullough PA, Maddux F, Bangalore S. Detection of Atherosclerotic
  Cardiovascular Disease in Patients with Advanced Chronic Kidney Disease in the Cardiology and
  Nephrology Communities. Cardiorenal Med. 2018;8(4):285-295. doi: 10.1159/000490768. Epub
  2018 Aug 3. PubMed PMID:30078001.

M533) Kazory A, McCullough PA, Rangaswami J, Ronco C. Cardionephrology: Proposal for a
  Futuristic Educational Approach to a Contemporary Need. Cardiorenal Med. 2018;8(4):296-301.
  doi: 10.1159/000490744. Epub 2018 Aug 8. Review. PubMed PMID: 30089281.

M534) Kluger AY, McCullough PA. Semaglutide and GLP-1 analogues as weight-loss agents. Lancet.
  2018 Aug 25;392(10148):615-616. doi: 10.1016/S0140-6736(18)31826-9. Epub 2018 Aug 16.
  PubMed PMID: 30122306.

M535) Ambrosy AP, Mulder H, Coles A, Krauss WE, Lam CSP, McCullough PA, Pina I, Tromp J,
  Whellan DJ, O'Connor CM, Mentz RJ. Renal Function and Exercise Training in AmbulatoryHeart
  Failure Patients With a Reduced Ejection Fraction. Am J Cardiol. 2018 Sep 15;122(6):999-1007.
  doi: 10.1016/j.amjcard.2018.06.011. Epub 2018 Jun 23. PubMed PMID: 30269900.

M536) McCullough PA, Todoran TM, Brilakis ES, Ryan MP, Gunnarsson C. Rate of major adverse
  renal or cardiac events with iohexol compared to other low osmolar contrast media during
  interventional cardiovascular procedures. Catheter Cardiovasc Interv. 2018 Oct 2. doi:
  10.1002/ccd.27807. [Epub ahead of print] PubMed PMID: 30280476.

M537) McCullough PA, Soman S. Cardiorenal Syndrome: A Call to Action for a Pressing Medical
  Issue. Adv Chronic Kidney Dis. 2018 Sep;25(5):379-381. doi: 10.1053/j.ackd.2018.08.011.
  PubMed PMID: 30309454.

M538) Rangaswami J, McCullough PA. Heart Failure in End-Stage Kidney Disease: Pathophysiology,
  Diagnosis, and Therapeutic Strategies. Semin Nephrol. 2018 Nov;38(6):600-617. doi:
  10.1016/j.semnephrol.2018.08.005. Review. PubMed PMID: 30413254.

M539) Goyal A, Chatterjee K, Mathew RO, Sidhu MS, Bangalore S, McCullough PA, Rangaswami J.
  In-Hospital Mortality and Major Adverse Cardiovascular Events after Kidney Transplantation in
  the United States. Cardiorenal Med. 2018 Nov 14;9(1):51-60. doi: 10.1159/000492731. [Epub
  ahead of print] PubMed PMID: 30428461.

M540) McCullough PA. Treatment of Orthostatic Hypotension Due to Autonomic Dysfunction
  (Neurogenic Orthostatic Hypotension) in a Patient with Cardiovascular Disease and Parkinson's
  Disease. Cardiol Ther. 2019 Jun;8(1):145-150. Doi: 10.1007/s40119-018-0124-z. Epub 2019 Jan
  9. PubMed PMID: 30627953.

M541) Vasudevan A, Choi JW, Feghali GA, Lander SR, Jialiang L, Schussler JM, Stoler RC, Vallabhan
  RC, Velasco CE, McCullough PA. Event dependence in the analysis of cardiovascular
                                                                                                111
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 143 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   readmissions postpercutaneous coronary intervention. J Investig Med. 2019 Jan 18. pii: jim-
   2018-000873. doi: 10.1136/jim-2018-000873. [Epub ahead of print] PubMed PMID: 30659091.

M542) Rocha NA, McCullough PA. Cardiovascular outcomes in diabetic kidney disease: insights
  from recent clinical trials. Kidney Int Suppl (2011). 2018 Jan;8(1):8-17. doi:
  10.1016/j.kisu.2017.10.004. Epub 2017 Dec 29. Review. PubMed PMID: 30675434; PubMed
  Central PMCID: PMC6336216.

M543) Rangaswami J, Bhalla V, Blair JEA, Chang TI, Costa S, Lentine KL, Lerma EV, Mezue K, Molitch
  M, Mullens W, Ronco C, Tang WHW, McCullough PA; American Heart Association Council on the
  Kidney in Cardiovascular Disease and Council on Clinical Cardiology. Cardiorenal Syndrome:
  Classification, Pathophysiology, Diagnosis, and Treatment Strategies: A Scientific Statement
  From the American Heart Association. Circulation. 2019 Apr 16;139(16):e840-e878. doi:
  10.1161/CIR.0000000000000664. PubMed PMID: 30852913.

M544) Ball TN, Vasudevan A, Mi Ko J, Assar MD, McCullough PA, Stoler RC. Analysis of
  electrocardiographic intervals before and after transcatheter aortic valve implantation to predict
  the need for permanent pacing. Proc (Bayl Univ Med Cent). 2018 Sep 11;31(4):407-413. doi:
  10.1080/08998280.2018.1471884. eCollection 2018 Oct. PubMed PMID: 30948968; PubMed
  Central PMCID: PMC6413979.

M545) Brown K, Adams J, McCullough PA. Comparison of reflex, resistance training, and core
  activities using change in blood pressure over time after spontaneous coronary artery
  dissection. Proc (Bayl Univ Med Cent). 2019 Jan 14;32(1):113-115. doi:
  10.1080/08998280.2018.1533308. eCollection 2019 Jan. PubMed PMID: 30956602; PubMed
  Central PMCID: PMC6442865.

M546) Sudhakaran S, McCullough PA. Common laboratory parameters as indicators of multi-organ
  dysfunction in acute heart failure. Eur J Heart Fail. 2019 Apr 11. doi: 10.1002/ejhf.1466. [Epub
  ahead of print] PubMed PMID: 30972928.

M547) Rangaswami J, Mathew RO, Parasuraman R, Tantisattamo E, Lubetzky M, Rao S, Yaqub MS,
  Birdwell KA, Bennett W, Dalal P, Kapoor R, Lerma EV, Lerman M, McCormick N, Bangalore S,
  McCullough PA, Dadhania DM. Cardiovascular disease in the kidney transplant recipient:
  epidemiology, diagnosis and management strategies. Nephrol Dial Transplant. 2019 May
  1;34(5):760-773. doi: 10.1093/ndt/gfz053. PubMed PMID: 30984976.

M548) Rangaswami J, Soman S, McCullough PA. Key Updates in Cardio-Nephrology from 2018:
  Springboard to a Bright Future. Cardiorenal Med. 2019 Apr 17;9(4):222-228. doi:
  10.1159/000498916. [Epub ahead of print] PubMed PMID: 30995636.

M549) Zhang J, Rocha NA, McCullough PA. Contribution of ApoCIII to Diabetic Dyslipidemia and
  Treatment With Volanesorsen. Rev Cardiovasc Med. 2018 Mar 30;19(1):13-19. doi:
  10.31083/j.rcm.2018.01.890. PubMed PMID: 31032598.
                                                                                                112
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 144 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M550) Tumlin JA, Roy-Chaudhury P, Koplan BA, Costea AI, Kher V, Williamson D, Pokhariyal S,
  Charytan DM; MiD investigators and Committees (McCullough PA) . Relationship between
  dialytic parameters and reviewer confirmed arrhythmias in hemodialysis patients in the
  monitoring in dialysis study. BMC Nephrol. 2019 Mar 5;20(1):80. doi: 10.1186/s12882-019-1212-
  6. PubMed PMID: 30836948; PubMed Central PMCID: PMC6402171.

M551) Kluger AY, Tecson KM, Barbin CM, Lee AY, Lerma EV, Rosol ZP, Rangaswami J, Lepor NE,
  Cobble ME, McCullough PA. Cardiorenal Outcomes in the CANVAS, DECLARE-TIMI 58, and
  EMPA-REG OUTCOME Trials: A Systematic Review. Rev Cardiovasc Med. 2018 Jun 30;19(2):41-
  49. doi: 10.31083/j.rcm.2018.02.907. PubMed PMID: 31032602.

M552) McCullough PA, Kluger AY, Tecson KM, Barbin CM, Lee AY, Lerma EV, Rosol ZP, Kluger SL,
  Rangaswami J. Inhibition of the Sodium-Proton Antiporter (Exchanger) is a Plausible Mechanism
  of Potential Benefit and Harm for Drugs Designed to Block Sodium Glucose Co-transporter 2. Rev
  Cardiovasc Med. 2018 Jun 30;19(2):51-63. doi: 10.31083/j.rcm.2018.02.021. PubMed PMID:
  31032603.

M553) Zanoli L, Lentini P, Briet M, Castellino P, House AA, London GM, Malatino L, McCullough PA,
  Mikhailidis DP, Boutouyrie P. Arterial Stiffness in the Heart Disease of CKD. J Am Soc Nephrol.
  2019 Apr 30. pii: ASN.2019020117. doi: 10.1681/ASN.2019020117. [Epub ahead of print]
  PubMed PMID: 31040188.

M554) House AA, Wanner C, Sarnak MJ, Piña IL, McIntyre CW, Komenda P, Kasiske BL, Deswal A,
  deFilippi CR, Cleland JGF, Anker SD, Herzog CA, Cheung M, Wheeler DC, Winkelmayer WC,
  McCullough PA; Conference Participants. Heart failure in chronic kidney disease: conclusions
  from a Kidney Disease: Improving Global Outcomes (KDIGO) Controversies Conference. Kidney
  Int. 2019 Apr 30. pii: S0085-2538(19)30276-5. doi: 10.1016/j.kint.2019.02.022. [Epub ahead of
  print] PubMed PMID: 31053387.

M555) Sudhakaran S, Bottiglieri T, Tecson KM, Kluger AY, McCullough PA. Alteration of lipid
  metabolism in chronic kidney disease, the role of novel antihyperlipidemic agents, and future
  directions. Rev Cardiovasc Med. 2018 Sep 30;19(3):77-88. doi: 10.31083/j.rcm.2018.03.908.
  PubMed PMID: 31054556.

M556) Rangaswami J, Soman S, McCullough PA. Key updates in Cardio-Nephrology from 2018:
  springboard to a bright Future. Rev Cardiovasc Med. 2018 Dec 30;19(4):113-116. doi:
  10.31083/j.rcm.2018.04.896. PubMed PMID: 31064161.

M557) Tecson KM, Hashemi H, Afzal A, Gong TA, Kale P, McCullough PA. Community-Acquired
  Acute Kidney Injury as a Risk Factor of de novo Heart Failure Hospitalization. Cardiorenal Med.
  2019 May 10;9(4):252-260. doi: 10.1159/000499669. [Epub ahead of print] PubMed PMID:
  31079099.


                                                                                                  113
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 145 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M558) Tumlin JA, Roy-Chaudhury P, Koplan BA, Costea AI, Kher V, Williamson D, Pokhariyal S,
  Charytan DM; MiD investigators and Committees (McCullough PA). Relationship between
  dialytic parameters and reviewer confirmed arrhythmias in hemodialysis patients in the
  monitoring in dialysis study. BMC Nephrol. 2019 Mar 5;20(1):80. doi:10.1186/s12882-019-1212-
  6. PubMed PMID: 30836948; PubMed Central PMCID:PMC6402171.

M559) Vijayaraghavan K, McCullough PA, Singh B, Gupta M, Enas E, Mohan V, Misra A, Deedwania
  P, Brinton EA; for the Consensus Panel Steering Committee . Cardiometabolic-Renal Disease in
  South Asians: Consensus Recommendations from the Cardio Renal Society of America.
  Cardiorenal Med. 2019 May 10;9(4):240-251. doi: 10.1159/000499341. [Epub ahead of print]
  PubMed PMID: 31079117.

M560) McCullough PA, Mehta HS, Cork DP, Barker CM, Gunnarsson C, Mollenkopf S, Van Houten J,
  Verta P. The healthcare burden of disease progression in Medicare patients with functional
  mitral regurgitation. J Med Econ. 2019 May 20:1. doi: 10.1080/13696998.2019.1621325. [Epub
  ahead of print] PubMed PMID: 31104524.

M561) Spinowitz BS, Fishbane S, Pergola PE, Roger SD, Lerma EV, Butler J, von Haehling S, Adler SH,
  Zhao J, Singh B, Lavin PT, McCullough PA, Kosiborod M, Packham DK; ZS-005 Study Investigators.
  Sodium Zirconium Cyclosilicate among Individuals with Hyperkalemia: A 12-Month Phase 3
  Study. Clin J Am Soc Nephrol. 2019 May 20. pii: CJN.12651018. doi: 10.2215/CJN.12651018.
  [Epub ahead of print] PubMed PMID: 31110051.

M562) Rangaswami J, McCullough PA. Clinical Context of Dyskalemias Across the Heart Failure
  Spectrum and Their Associated Adverse Outcomes. JACC Heart Fail. 2019 Jun;7(6):533. doi:
  10.1016/j.jchf.2019.01.005. PubMed PMID: 31146878.

M563) Ahmad FS, Kallen MA, Schifferdecker KE, Carluzzo KL, Yount SE, Gelow JM, McCullough PA,
  Kimmel SE, Fisher ES, Cella D. Development and Initial Validation of the PROMIS®-Plus-HF Profile
  Measure. Circ Heart Fail. 2019 Jun;12(6):e005751. doi: 10.1161/CIRCHEARTFAILURE.118.005751.
  Epub 2019 Jun 5. PubMed PMID: 31163985; PubMed Central PMCID: PMC6711378.

M564) Rizk DV, Silva AL, Pergola PE, Toto R, Warnock DG, Chin MP, Goldsberry A, O'Grady M, Meyer
  CJ, McCullough PA. Effects of Bardoxolone Methyl on Magnesium in Patients with Type 2
  Diabetes Mellitus and Chronic Kidney Disease. Cardiorenal Med. 2019;9(5):316-325. doi:
  10.1159/000500612. Epub 2019 Jun 6. PubMed PMID: 31170712.

M565) Vasudevan A, Choi JW, Feghali GA, Kluger AY, Lander SR, Tecson KM, Sathyamoorthy M,
  Schussler JM, Stoler RC, Vallabhan RC, Velasco CE, Yoon A, McCullough PA. First and recurrent
  events after percutaneous coronary intervention: implications for survival analyses. Scand
  Cardiovasc J. 2019 Jul 25:1-6. doi: 10.1080/14017431.2019.1645349. [Epub ahead of print]
  PubMed PMID: 31315473.



                                                                                                114
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 146 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M566) Cedars A, Tecson KM, Zaidi AN, Lorts A, McCullough PA. Impact of Durable Ventricular Assist
  Device Support on Outcomes of Patients with Congenital Heart Disease Waiting for Heart
  Transplant. ASAIO J. 2019 Jul 15. doi:10.1097/MAT.0000000000001041. [Epub ahead of print]
  PubMed PMID: 31335373.

M567) Rangaswami J, Bangalore S, Kaplan B, Birdwell KA, Wiseman AC, McCullough PA, Dadhania
  DM. Cardiovascular disease care fragmentation in kidney transplantation: a call for action.
  Kidney Int. 2019 Sep;96(3):568-571. doi: 10.1016/j.kint.2019.04.042. Epub 2019 Jun 10. PubMed
  PMID: 31349974.

M568) Rossing P, Block GA, Chin MP, Goldsberry A, Heerspink HJL, McCullough PA, Meyer CJ,
  Packham D, Pergola PE, Spinowitz B, Sprague SM, Warnock DG, Chertow GM. Effect of
  bardoxolone methyl on the urine albumin-to-creatinine ratio in patients with type 2 diabetes
  and stage 4 chronic kidney disease. Kidney Int. 2019 May 16. pii: S0085-2538(19)30503-4. doi:
  10.1016/j.kint.2019.04.027. [Epub ahead of print] PubMed PMID: 31377056.

M569) Kluger AY, Tecson KM, Lee AY, Lerma EV, Rangaswami J, Lepor NE, Cobble ME, McCullough
  PA. Class effects of SGLT2 inhibitors on cardiorenal outcomes. Cardiovasc Diabetol. 2019 Aug
  5;18(1):99. doi: 10.1186/s12933-019-0903-4. Review. PubMed PMID: 31382965; PubMed
  Central PMCID: PMC6683461.

M570) McCullough PA, Mehta HS, Barker CM, Cork DP, Gunnarsson C, Ryan MP, Baker ER, Van
  Houten J, Mollenkopf S, Verta P. The Economic Impact of Mitral Regurgitation on Patients With
  Medically Managed Heart Failure. Am J Cardiol. 2019 Oct 15;124(8):1226-1231. doi:
  10.1016/j.amjcard.2019.07.033. Epub 2019 Jul 30. PubMed PMID: 31470974.

M571) Singhania G, Ejaz AA, McCullough PA, Kluger AY, Balamuthusamy S, Dass B, Singhania N,
  Agarwal A. Continuation of Chronic Heart Failure Therapies During Heart Failure Hospitalization -
  a Review. Rev Cardiovasc Med. 2019 Sep 30;20(3):111-120. doi: 10.31083/j.rcm.2019.03.562.
  Review. PubMed PMID: 31601085.

M572) McCullough PA, Ostermann M, Forni LG, Bihorac A, Koyner JL, Chawla LS, Shi J, Kampf JP,
  McPherson P, Kellum JA; the Sapphire Investigators. Serial Urinary Tissue Inhibitor of
  Metalloproteinase-2 and Insulin-Like Growth Factor-Binding Protein 7 and the Prognosis for
  Acute Kidney Injury over the Course of Critical Illness. Cardiorenal Med. 2019;9(6):358-369. doi:
  10.1159/000502837. Epub 2019 Oct 16. PubMed PMID: 31618746.

M573) Husain-Syed F, Birk HW, Ronco C, Schörmann T, Tello K, Richter MJ, Wilhelm J, Sommer N,
  Steyerberg E, Bauer P, Walmrath HD, Seeger W, McCullough PA, Gall H, Ghofrani HA. Doppler-
  Derived Renal Venous Stasis Index in the Prognosis of Right Heart Failure. J Am Heart Assoc.
  2019 Nov 5;8(21):e013584. doi: 10.1161/JAHA.119.013584. Epub 2019 Oct 19. PubMed PMID:
  31630601; PubMed Central PMCID: PMC6898799.



                                                                                                 115
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 147 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M574) Haq A, McCullough PA. The Promise of next generation sequencing micro RNA for the
  discovery of new targets in contrast induced acute kidney injury. Ann Transl Med. 2019
  Sep;7(18):424. doi: 10.21037/atm.2019.07.83. PubMed PMID: 31700860; PubMed Central
  PMCID: PMC6803241.

M575) Lo KB, Gul F, Ram P, Kluger AY, Tecson KM, McCullough PA, Rangaswami J. The Effects of
  SGLT2 Inhibitors on Cardiovascular and Renal Outcomes in Diabetic Patients: A Systematic
  Review and Meta-Analysis. Cardiorenal Med. 2020;10(1):1-10. doi: 10.1159/000503919. Epub
  2019 Nov 19. PubMed PMID: 31743918.

M576) Raju B, McCullough PA. Circulating plasma dipeptidyl dipeptidase 3 and the prognosis of
  cardiogenic shock. Eur J Heart Fail. 2020 Feb;22(2):287-289. doi:10.1002/ejhf.1623. Epub 2019
  Nov 28. PubMed PMID: 31779037.

M577) Husain-Syed F, Birk HW, Tello K, Richter MJ, Ronco C, McCullough PA, Schörmann T, Ferrari
  F, Yücel G, Yazdani B, Walmrath HD, Seeger W, Gall H, Ghofrani HA. Alterations in Doppler-
  derived renal venous stasis index during decompensation of right heart failure and fluid
  overload in a patient with pulmonary hypertension. Rev Cardiovasc Med. 2019 Dec
  30;20(4):263-266. doi: 10.31083/j.rcm.2019.04.564. PubMed PMID: 31912717.

M578) Weir MR, McCullough PA, Buse JB, Anderson J. Renal and Cardiovascular Effects of Sodium
  Glucose Co-Transporter 2 Inhibitors in Patients with Type 2 Diabetes and Chronic Kidney
  Disease: Perspectives on the Canagliflozin and Renal Events in Diabetes with Established
  Nephropathy Clinical Evaluation Trial Results. Am J Nephrol. 2020;51(4):276-288. doi:
  10.1159/000506533. Epub 2020 Mar 13. PMID: 32172239.

M579) Cork DP, McCullough PA, Mehta HS, Barker CM, Van Houten J, Gunnarsson C, Ryan MP,
  Baker ER, Mollenkopf S, Verta P. The economic impact of clinically significant tricuspid
  regurgitation in a large, administrative claims database. J Med Econ. 2020 Mar 2:1-8. doi:
  10.1080/13696998.2020.1718681. [Epub ahead of print] PubMed PMID: 31952454.

M580) Xu MX, Teng RL, Ruddy TD, Schoenhagen P, Bartel T, Di Bartolomeo R, Aksoy O, Desai M, von
  Kodolitsch Y, Escaned J, McCullough PA, Vasudevan A, Shen CX, Zhao X, Zhou YF, Xu HF, Cheng
  XJ, He YM; written on behalf of the AME Interventional Cardiology Collaborative Group. The
  CatLet score: a new coronary angiographic scoring tool accommodating the variable coronary
  anatomy for the first time. J Thorac Dis. 2019 Dec;11(12):5199-5209. doi:
  10.21037/jtd.2019.12.18. PubMed PMID: 32030237; PubMed Central PMCID: PMC6988012.

M581) Gopalakrishnan A, Mossaid A, Lo KB, Vasudevan V, McCullough PA, Rangaswami J. Fulminant
  Acute Kidney Injury in a Young Patient with Novel Coronavirus 2019. Cardiorenal Med.
  2020;10(4):217-222. doi: 10.1159/000508179. Epub 2020 May 6. PMID: 32375150; PMCID:
  PMC7251584.



                                                                                               116
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 148 of 209


                                  Peter A. McCullough, M.D., M.P.H.

M582) McCullough PA. Prevention Guidelines as Failed Minimal Standards of Care. Am J Cardiol.
  2020 May 1;125(9):1441-1442. doi: 10.1016/j.amjcard.2020.02.001. Epub 2020 Feb 13. PMID:
  32145899.

M583) Rosol ZP, Kopecky KF, Minehart BR, Tecson KM, Vasudevan A, McCullough PA, Grayburn PA,
  Schussler JM. Limitations of transoesophageal echocardiogram in acute ischaemic stroke. Open
  Heart. 2020 Mar 24;7(1):e001176. doi: 10.1136/openhrt-2019-001176. PMID: 32257245;
  PMCID: PMC7103838.

M584) Lo KB, McCullough PA, Rangaswami J. Antihypertensive drugs and risk of COVID-19? Lancet
  Respir Med. 2020 May;8(5):e29. doi: 10.1016/S2213-2600(20)30156-9. Epub 2020 Mar 26.
  PMID: 32222167; PMCID: PMC7194509.

M585) Spertus JA, Jones PG, Maron DJ, O'Brien SM, Reynolds HR, Rosenberg Y, Stone GW, Harrell FE
  Jr, Boden WE, Weintraub WS, Baloch K, Mavromatis K, Diaz A, Gosselin G, Newman JD,
  Mavromichalis S, Alexander KP, Cohen DJ, Bangalore S, Hochman JS, Mark DB; ISCHEMIA
  Research Group (McCullough PA, Optimal Medical Management Committee). Health-Status
  Outcomes with Invasive or Conservative Care in Coronary Disease. N Engl J Med. 2020 Apr
  9;382(15):1408-1419. doi: 10.1056/NEJMoa1916370. Epub 2020 Mar 30. PMID: 32227753;
  PMCID: PMC7261489.

M586) Spertus JA, Jones PG, Maron DJ, Mark DB, O'Brien SM, Fleg JL, Reynolds HR, Stone GW, Sidhu
  MS, Chaitman BR, Chertow GM, Hochman JS, Bangalore S; ISCHEMIA-CKD Research Group
  (McCullough PA Steering Committee). Health Status after Invasive or Conservative Care in
  Coronary and Advanced Kidney Disease. N Engl J Med. 2020 Apr 23;382(17):1619-1628. doi:
  10.1056/NEJMoa1916374. Epub 2020 Mar 30. PMID: 32227754; PMCID: PMC7255621.

M587) Maron DJ, Hochman JS, Reynolds HR, Bangalore S, O'Brien SM, Boden WE, Chaitman BR,
  Senior R, López-Sendón J, Alexander KP, Lopes RD, Shaw LJ, Berger JS, Newman JD, Sidhu MS,
  Goodman SG, Ruzyllo W, Gosselin G, Maggioni AP, White HD, Bhargava B, Min JK, Mancini GBJ,
  Berman DS, Picard MH, Kwong RY, Ali ZA, Mark DB, Spertus JA, Krishnan MN, Elghamaz A,
  Moorthy N, Hueb WA, Demkow M, Mavromatis K, Bockeria O, Peteiro J, Miller TD, Szwed H,
  Doerr R, Keltai M, Selvanayagam JB, Steg PG, Held C, Kohsaka S, Mavromichalis S, Kirby R,
  Jeffries NO, Harrell FE Jr, Rockhold FW, Broderick S, Ferguson TB Jr, Williams DO, Harrington RA,
  Stone GW, Rosenberg Y; ISCHEMIA Research Group (McCullough PA, Optimal Medical
  Management Committee). Initial Invasive or Conservative Strategy for Stable Coronary Disease.
  N Engl J Med. 2020 Apr 9;382(15):1395-1407. doi: 10.1056/NEJMoa1915922. Epub 2020 Mar 30.
  PMID: 32227755; PMCID: PMC7263833.

M588) Bangalore S, Maron DJ, O'Brien SM, Fleg JL, Kretov EI, Briguori C, Kaul U, Reynolds HR,
  Mazurek T, Sidhu MS, Berger JS, Mathew RO, Bockeria O, Broderick S, Pracon R, Herzog CA,
  Huang Z, Stone GW, Boden WE, Newman JD, Ali ZA, Mark DB, Spertus JA, Alexander KP,
  Chaitman BR, Chertow GM, Hochman JS; ISCHEMIA-CKD Research Group (McCullough PA
  Steering Committee). Management of Coronary Disease in Patients with Advanced Kidney
                                                                                                117
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 149 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Disease. N Engl J Med. 2020 Apr 23;382(17):1608-1618. doi: 10.1056/NEJMoa1915925. Epub
   2020 Mar 30. PMID: 32227756; PMCID: PMC7274537.

M589) Packer M, Butler J, Filippatos GS, Jamal W, Salsali A, Schnee J, Kimura K, Zeller C, George J,
  Brueckmann M, Anker SD, Zannad F; EMPEROR-Reduced Trial Committees and Investigators
  (McCullough PA, Steering Committee). Evaluation of the effect of sodium-glucose co-
  transporter 2 inhibition with empagliflozin on morbidity and mortality of patients with chronic
  heart failure and a reduced ejection fraction: rationale for and design of the EMPEROR-Reduced
  trial. Eur J Heart Fail. 2019 Oct;21(10):1270-1278. doi: 10.1002/ejhf.1536. Epub 2019 Jul 16.
  PubMed PMID:31584231.

M590) Anker SD, Butler J, Filippatos GS, Jamal W, Salsali A, Schnee J, Kimura K, Zeller C, George J,
  Brueckmann M, Zannad F, Packer M; EMPEROR-Preserved Trial Committees and Investigators
  (McCullough PA, Steering Committee). Evaluation of the effects of sodium-glucose co-
  transporter 2 inhibition with empagliflozin on morbidity and mortality in patients with chronic
  heart failure and a preserved ejection fraction: rationale for and design of the EMPEROR-
  Preserved Trial. Eur J Heart Fail. 2019 Oct;21(10):1279-1287. doi: 10.1002/ejhf.1596. Epub 2019
  Sep 16. PubMed PMID: 31523904.

M591) Roger SD, Lavin PT, Lerma EV, McCullough PA, Butler J, Spinowitz BS, von Haehling S,
  Kosiborod M, Zhao J, Fishbane S, Packham DK. Long-term safety and efficacy of sodium
  zirconium cyclosilicate for hyperkalaemia in patients with mild/moderate versus severe/end-
  stage chronic kidney disease: comparative results from an open-label, Phase 3 study. Nephrol
  Dial Transplant. 2020 Feb 6. pii:gfz285. doi: 10.1093/ndt/gfz285. [Epub ahead of print] PubMed
  PMID: 32030422.

M592) Oliveros E, Oni ET, Shahzad A, Kluger AY, Lo KB, Rangaswami J, McCullough PA. Benefits and
  Risks of Continuing Angiotensin-Converting Enzyme Inhibitors, Angiotensin II Receptor
  Antagonists, and Mineralocorticoid Receptor Antagonists during Hospitalizations for Acute Heart
  Failure. Cardiorenal Med. 2020;10(2):69-84. doi: 10.1159/000504167. Epub 2020 Feb 14.
  Review. PubMed PMID: 32062648.

M593) McCullough PA, Eidt J, Rangaswami J, Lerma E, Tumlin J, Wheelan K, Katz N, Lepor NE, Vijay
  K, Soman S, Singh B, McCullough SP, McCullough HB, Palazzuoli A, Ruocco GM, Ronco C. Urgent
  need for individual mobile phone and institutional reporting of at home, hospitalized, and
  intensive care unit cases of SARS-CoV-2 (COVID-19) infection. Rev Cardiovasc Med. 2020 Mar
  30;21(1):1-7. doi: 10.31083/j.rcm.2020.01.42. PMID: 32259899.

M594) Ronco F, Tarantini G, McCullough PA. Contrast induced acute kidney injury in interventional
  cardiology: an update and key guidance for clinicians. Rev Cardiovasc Med. 2020 Mar 30;21(1):9-
  23. doi: 10.31083/j.rcm.2020.01.44. PMID: 32259900.

M595) Agrawal A, Virk HUH, Riaz I, Jain D, Tripathi B, Krittanawong C, Bozorgnia B, Figueredo V,
  McCullough PA, Rangaswami J. Predictors of 30-day re-admissions in patients with infective
                                                                                                   118
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 150 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   endocarditis: a national population based cohort study. Rev Cardiovasc Med. 2020 Mar
   30;21(1):123-127. doi: 10.31083/j.rcm.2020.01.552. PMID: 32259911.

M596) Kazory A, Ronco C, McCullough PA. SARS-CoV-2 (COVID-19) and intravascular volume
  management strategies in the critically ill. Proc (Bayl Univ Med Cent). 2020 Apr 16;0(0):1-6. doi:
  10.1080/08998280.2020.1754700. PMID: 32336959; PMCID: PMC7171388.

M597) Cedars A, Tecson KM, Zaidi AN, Lorts A, McCullough PA. Impact of Durable Ventricular Assist
  Device Support on Outcomes of Patients with Congenital Heart Disease Waiting for Heart
  Transplant. ASAIO J. 2020 May;66(5):513-519. doi: 10.1097/MAT.0000000000001041. PMID:
  31335373.

M598) Lo KB, McCullough PA, Rangaswami J. Mediators of the Effects of Canagliflozin on Heart
  Failure: Central Role of the Cardiorenal Axis. JACC Heart Fail. 2020 May;8(5):426. doi:
  10.1016/j.jchf.2020.01.013. PMID: 32354418.

M599) Glenister RT, McCullough PA. Analysing risk in heart failure: a Kalium check. Eur J Heart Fail.
  2020 May 10. doi: 10.1002/ejhf.1855. Epub ahead of print. PMID: 32390265.

M600) McCullough PA, Arunthamakun J. Disconnect between community testing and
  hospitalization for SARS-CoV-2 (COVID-19) infection. Proc (Bayl Univ Med Cent). 2020 May
  14;33(3):481. doi: 10.1080/08998280.2020.1762439. PMID: 32675999; PMCID: PMC7340440.

M601) Cork DP, McCullough PA, Mehta HS, Barker CM, Gunnarsson C, Ryan MP, Baker ER, Van
  Houten J, Mollenkopf S, Verta P. Impact of mitral regurgitation on cardiovascular hospitalization
  and death in newly diagnosed heart failure patients. ESC Heart Fail. 2020 Aug;7(4):1502-1509.
  doi: 10.1002/ehf2.12653. Epub 2020 May 29. PMID: 32469120; PMCID: PMC7373926.

M602) Gul F, Lo KB, Peterson J, McCullough PA, Goyal A, Rangaswami J. Meta-analysis of outcomes
  of patients with COVID-19 infection with versus without gastrointestinal symptoms. Proc (Bayl
  Univ Med Cent). 2020 May 29;33(3):366-369. doi: 10.1080/08998280.2020.1771164. PMID:
  32669979; PMCID: PMC7265105.

M603) Briedis K, Aldujeli A, Aldujeili M, Briede K, Zaliunas R, Hamadeh A, Stoler RC, McCullough PA.
  Considerations for Management of Acute Coronary Syndromes During the SARS-CoV-2 (COVID-
  19) Pandemic. Am J Cardiol. 2020 Sep 15;131:115-119. doi: 10.1016/j.amjcard.2020.06.039.
  Epub 2020 Jun 30. PMID: 32723554; PMCID: PMC7324338.

M604) Hamadeh A, Aldujeli A, Briedis K, Tecson KM, Sanz-Sánchez J, Al Dujeili M, Al-Obeidi A, Diez
  JL, Žaliūnas R, Stoler RC, McCullough PA. Characteristics and Outcomes in Patients Presenting
  With COVID-19 and ST-Segment Elevation Myocardial Infarction. Am J Cardiol. 2020 Sep
  15;131:1-6. doi: 10.1016/j.amjcard.2020.06.063. Epub 2020 Jul 3. PMID: 32732010; PMCID:
  PMC7333635.


                                                                                                   119
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 151 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M605) Raju B, Roberts CS, Sathyamoorthy M, Schiffman R, Swift C, McCullough PA. Ventricular
  Septal Myectomy for the Treatment of Left Ventricular Outflow Tract Obstruction Due to Fabry
  Disease. Am J Cardiol. 2020 Oct 1;132:160-164. doi: 10.1016/j.amjcard.2020.07.020. Epub 2020
  Jul 13. PMID: 32773220.

M606) Velasco CE, Suarez NP, Roullard CP, McCullough PA, Roberts WC. Usefulness of coronary
  angiography in patients with left atrial myxoma. Proc (Bayl Univ Med Cent). 2020 Jul
  6;33(4):529-531. doi: 10.1080/08998280.2020.1776024. PMID: 33100521; PMCID:
  PMC7549987.

M607) Gupta S, Hayek SS, Wang W, Chan L, Mathews KS, Melamed ML, Brenner SK, Leonberg-Yoo
  A, Schenck EJ, Radbel J, Reiser J, Bansal A, Srivastava A, Zhou Y, Sutherland A, Green A, Shehata
  AM, Goyal N, Vijayan A, Velez JCQ, Shaefi S, Parikh CR, Arunthamakun J, Athavale AM, Friedman
  AN, Short SAP, Kibbelaar ZA, Abu Omar S, Admon AJ, Donnelly JP, Gershengorn HB, Hernán MA,
  Semler MW, Leaf DE; STOP-COVID Investigators (McCullough PA, Site Investigator). Factors
  Associated With Death in Critically Ill Patients With Coronavirus Disease 2019 in the US. JAMA
  Intern Med. 2020 Jul 15:e203596. doi: 10.1001/jamainternmed.2020.3596. Epub ahead of print.
  PMID: 32667668; PMCID: PMC7364338.

M608) Molnar MZ, Bhalla A, Azhar A, Tsujita M, Talwar M, Balaraman V, Sodhi A, Kadaria D, Eason
  JD, Hayek SS, Coca SG, Shaefi S, Neyra JA, Gupta S, Leaf DE, Kovesdy CP; STOP-COVID
  Investigators (McCullough PA, Site Investigator). Outcomes of critically ill solid organ transplant
  patients with COVID-19 in the United States. Am J Transplant. 2020 Nov;20(11):3061-3071. doi:
  10.1111/ajt.16280. Epub 2020 Sep 15. PMID: 32844546; PMCID: PMC7460925.

M609) Singhania N, Bansal S, Nimmatoori DP, Ejaz AA, McCullough PA, Singhania G. Current
  Overview on Hypercoagulability in COVID-19. Am J Cardiovasc Drugs. 2020 Aug 4:1–11. doi:
  10.1007/s40256-020-00431-z. Epub ahead of print. PMID: 32748336; PMCID: PMC7398761.

M610) McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan KR, Katz N, Lepor NE, Vijay K,
  Carter H, Singh B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari GM, Milligan GP, Safder T,
  Tecson KM, Wang DD, McKinnon JE, O'Neill WW, Zervos M, Risch HA. Pathophysiological Basis
  and Rationale for Early Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection. Am J Med.
  2020 Aug 7:S0002-9343(20)30673-2. doi: 10.1016/j.amjmed.2020.07.003. Epub ahead of print.
  PMID: 32771461; PMCID: PMC7410805.

M611) Raal FJ, Rosenson RS, Reeskamp LF, Hovingh GK, Kastelein JJP, Rubba P, Ali S, Banerjee P,
  Chan KC, Gipe DA, Khilla N, Pordy R, Weinreich DM, Yancopoulos GD, Zhang Y, Gaudet D; ELIPSE
  HoFH Investigators (McCullough PA Site Investigator). Evinacumab for Homozygous Familial
  Hypercholesterolemia. N Engl J Med. 2020 Aug 20;383(8):711-720. doi:
  10.1056/NEJMoa2004215. PMID: 32813947.




                                                                                                   120
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 152 of 209


                                    Peter A. McCullough, M.D., M.P.H.

M612) Elsaid O, McCullough PA, Tecson KM, Williams RS, Yoon A. Ventricular Fibrillation Storm in
  Coronavirus 2019. Am J Cardiol. 2020 Aug 29:S0002-9149(20)30890-0. doi:
  10.1016/j.amjcard.2020.08.033. Epub ahead of print. PMID: 32871109; PMCID: PMC7455792.

M613) Goyal A, Lo KB, Chatterjee K, Mathew RO, McCullough PA, Bangalore S, Rangaswami J. Acute
  coronary syndromes in the peri-operative period after kidney transplantation in United States.
  Clin Transplant. 2020 Sep 18:e14083. doi: 10.1111/ctr.14083. Epub ahead of print. PMID:
  32946629.

M614) Palazzuoli A, Ruberto F, De Ferrari GM, Forleo G, Secco GG, Ruocco GM, D'Ascenzo F, Mojoli
  F, Monticone S, Paggi A, Vicenzi M, Corcione S, Palazzo AG, Landolina M, Taravelli E, Tavazzi G,
  Blasi F, Mancone M, Birtolo LI, Alessandri F, Infusino F, Pugliese F, Fedele F, De Rosa FG, Emmett
  M, Schussler JM, McCullough PA, Tecson KM. Inpatient Mortality According to Level of
  Respiratory Support Received for Severe Acute Respiratory Syndrome Coronavirus 2
  (Coronavirus Disease 2019) Infection: A Prospective Multicenter Study. Crit Care Explor. 2020
  Sep 18;2(9):e0220. doi: 10.1097/CCE.0000000000000220. PMID: 32984838; PMCID:
  PMC7505344.

M615) McCullough PA. Favipiravir and the Need for Early Ambulatory Treatment of SARS-CoV-2
  Infection (COVID-19). Antimicrob Agents Chemother. 2020 Nov 17;64(12):e02017-20. doi:
  10.1128/AAC.02017-20. PMID: 32967849; PMCID: PMC7674042.

M616) Rangaswami J, Bhalla V, de Boer IH, Staruschenko A, Sharp JA, Singh RR, Lo KB, Tuttle K,
  Vaduganathan M, Ventura H, McCullough PA; American Heart Association Council on the Kidney
  in Cardiovascular Disease; Council on Arteriosclerosis, Thrombosis and Vascular Biology; Council
  on Cardiovascular and Stroke Nursing; Council on Clinical Cardiology; and Council on Lifestyle
  and Cardiometabolic Health. Cardiorenal Protection With the Newer Antidiabetic Agents in
  Patients With Diabetes and Chronic Kidney Disease: A Scientific Statement From the American
  Heart Association. Circulation. 2020 Sep 28:CIR0000000000000920. doi:
  10.1161/CIR.0000000000000920. Epub ahead of print. PMID: 32981345.

M617) Ruocco G, McCullough PA, Tecson KM, Mancone M, De Ferrari GM, D'Ascenzo F, De Rosa
  FG, Paggi A, Forleo G, Secco GG, Pistis G, Monticone S, Vicenzi M, Rota I, Blasi F, Pugliese F,
  Fedele F, Palazzuoli A. Mortality Risk Assessment Using CHA(2)DS(2)-VASc Scores in Patients
  Hospitalized With Coronavirus Disease 2019 Infection. Am J Cardiol. 2020 Sep 28:S0002-
  9149(20)31004-3. doi: 10.1016/j.amjcard.2020.09.029. Epub ahead of print. PMID: 32991860;
  PMCID: PMC7521434.

M618) Hayek SS, Brenner SK, Azam TU, Shadid HR, Anderson E, Berlin H, Pan M, Meloche C, Feroz R,
  O'Hayer P, Kaakati R, Bitar A, Padalia K, Perry D, Blakely P, Gupta S, Shaefi S, Srivastava A,
  Charytan DM, Bansal A, Mallappallil M, Melamed ML, Shehata AM, Sunderram J, Mathews KS,
  Sutherland AK, Nallamothu BK, Leaf DE; STOP-COVID Investigators (McCullough PA Site
  Investigator). In-hospital cardiac arrest in critically ill patients with covid-19: multicenter cohort


                                                                                                     121
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 153 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   study. BMJ. 2020 Sep 30;371:m3513. doi: 10.1136/bmj.m3513. PMID: 32998872; PMCID:
   PMC7525342.

M619) Lo KB, Bhargav R, Salacup G, Pelayo J, Albano J, McCullough PA, Rangaswami J. Angiotensin
  converting enzyme inhibitors and angiotensin II receptor blockers and outcomes in patients with
  COVID-19: a systematic review and meta-analysis. Expert Rev Cardiovasc Ther. 2020 Oct 5:1-12.
  doi: 10.1080/14779072.2020.1826308. Epub ahead of print. PMID: 32945216.

M620) Palazzuoli A, Mancone M, De Ferrari GM, Forleo G, Secco GG, Ruocco GM, D'Ascenzo F,
  Monticone S, Paggi A, Vicenzi M, Palazzo AG, Landolina M, Taravelli E, Tavazzi G, Blasi F, Infusino
  F, Fedele F, De Rosa FG, Emmett M, Schussler JM, Tecson KM, McCullough PA. Antecedent
  Administration of Angiotensin Converting Enzyme Inhibitors or Angiotensin II Receptor
  Antagonists and Survival After Hospitalization for SARS-CoV-2 (COVID-19). J Am Heart Assoc.
  2020 Oct 7:e017364. doi: 10.1161/JAHA.120.017364. Epub ahead of print. PMID: 33023356.

M621) Zhang J, Tecson KM, McCullough PA. Endothelial dysfunction contributes to COVID-19-
  associated vascular inflammation and coagulopathy. Reviews in Cardiovascular Medicine, 2020,
  21(3): 315-319. DOI: 10.31083/j.rcm.2020.03.126
  https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.03.126

M622) Zhang J, McCullough PA, Tecson KM. Vitamin D deficiency in association with endothelial
  dysfunction: Implications for patients with COVID-19. Reviews in Cardiovascular Medicine, 2020,
  21(3): 339-344. DOI: 10.31083/j.rcm.2020.03.131
  https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.03.131

M623) McCullough PA Innovative Early Sequenced Multidrug Therapy for Sars-Cov-2 (Covid-19)
  Infection to Reduce Hospitalization and Death International Journal of Medical Science and
  Clinical Invention7(12): 5139-5150, 2020 DOI:10.18535/ijmsci/v7i12.02

M624) Flythe JE, Assimon MM, Tugman MJ, Chang EH, Gupta S, Shah J, Sosa MA, Renaghan AD,
  Melamed ML, Wilson FP, Neyra JA, Rashidi A, Boyle SM, Anand S, Christov M, Thomas LF,
  Edmonston D, Leaf DE; STOP-COVID Investigators (McCullough PA Site Investigator).
  Characteristics and Outcomes of Individuals With Pre-existing Kidney Disease and COVID-19
  Admitted to Intensive Care Units in the United States. Am J Kidney Dis. 2020 Sep 19:S0272-
  6386(20)30999-9. doi: 10.1053/j.ajkd.2020.09.003. Epub ahead of print. PMID: 32961244;
  PMCID: PMC7501875.

M625) Gupta S, Coca SG, Chan L, Melamed ML, Brenner SK, Hayek SS, Sutherland A, Puri S,
  Srivastava A, Leonberg-Yoo A, Shehata AM, Flythe JE, Rashidi A, Schenck EJ, Goyal N, Hedayati
  SS, Dy R, Bansal A, Athavale A, Nguyen HB, Vijayan A, Charytan DM, Schulze CE, Joo MJ,
  Friedman AN, Zhang J, Sosa MA, Judd E, Velez JCQ, Mallappallil M, Redfern RE, Bansal AD, Neyra
  JA, Liu KD, Renaghan AD, Christov M, Molnar MZ, Sharma S, Kamal O, Boateng JO, Short SAP,
  Admon AJ, Sise ME, Wang W, Parikh CR, Leaf DE; STOP-COVID Investigators (McCullough PA Site
  Investigator). AKI Treated with Renal Replacement Therapy in Critically Ill Patients with COVID-
                                                                                                  122
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 154 of 209


                                    Peter A. McCullough, M.D., M.P.H.

   19. J Am Soc Nephrol. 2020 Oct 16:ASN.2020060897. doi: 10.1681/ASN.2020060897. Epub
   ahead of print. PMID: 33067383.

M626) Gupta S, Wang W, Hayek SS, Chan L, Mathews KS, Melamed ML, Brenner SK, Leonberg-Yoo
  A, Schenck EJ, Radbel J, Reiser J, Bansal A, Srivastava A, Zhou Y, Finkel D, Green A, Mallappallil
  M, Faugno AJ, Zhang J, Velez JCQ, Shaefi S, Parikh CR, Charytan DM, Athavale AM, Friedman AN,
  Redfern RE, Short SAP, Correa S, Pokharel KK, Admon AJ, Donnelly JP, Gershengorn HB, Douin
  DJ, Semler MW, Hernán MA, Leaf DE; STOP-COVID Investigators (McCullough PA Site
  Investigator). Association Between Early Treatment With Tocilizumab and Mortality Among
  Critically Ill Patients With COVID-19. JAMA Intern Med. 2020 Oct 20:e206252. doi:
  10.1001/jamainternmed.2020.6252. Epub ahead of print. PMID: 33080002; PMCID:
  PMC7577201.

M627) Chertow GM, Pergola PE, Agarwal R, Block GA, Farag YMK, Jardine AG, Koury MJ, Luo W,
  Khawaja Z, Lewis EF, Matsushita K, McCullough PA, Parfrey PS, Wittes J, Walters KA, Tseng C, Lin
  T, Sarnak MJ, Vargo DL, Winkelmayer WC, Eckardt KU. Cardiovascular Safety and Efficacy of
  Vadadustat for the Treatment of Anemia in Non-Dialysis Dependent CKD: Design and Baseline
  Characteristics. Am Heart J. 2020 Oct 29:S0002-8703(20)30354-9. doi:
  10.1016/j.ahj.2020.10.068. Epub ahead of print. PMID: 33129989.

M628) McCullough PA, Goldstein JA. A novel strategy to prevent contrast nephropathy:
  "Continuous hemodiafiltration". Catheter Cardiovasc Interv. 2020 Nov;96(6):1182-1183. doi:
  10.1002/ccd.29356. PMID: 33217180.

M629) Aldujeli A, Hamadeh A, Briedis K, Tecson KM, Rutland J, Krivickas Z, Stiklioraitis S, Briede K,
  Aldujeili M, Unikas R, Zaliaduonyte D, Zaliunas R, Vallabhan RC, McCullough PA. Delays in
  Presentation in Patients With Acute Myocardial Infarction During the COVID-19 Pandemic.
  Cardiol Res. 2020 Dec;11(6):386-391. doi: 10.14740/cr1175. Epub 2020 Nov 2. PMID: 33224384;
  PMCID: PMC7666599.

M630) Barker CM, Cork DP, McCullough PA, Mehta HS, Houten JV, Gunnarsson C, Mollenkopf S,
  Verta P. Healthcare utilization in clinically significant tricuspid regurgitation patients with and
  without heart failure. J Comp Eff Res. 2020 Nov 11. doi: 10.2217/cer-2020-0198. Epub ahead of
  print. PMID: 33174767.

M631) Eckardt KU, Agarwal R, Farag YM, Jardine AG, Khawaja Z, Koury MJ, Luo W, Matsushita K,
  McCullough PA, Parfrey P, Ross G, Sarnak MJ, Vargo D, Winkelmayer WC, Chertow GM. Global
  Phase 3 programme of vadadustat for treatment of anaemia of chronic kidney disease:
  rationale, study design and baseline characteristics of dialysis-dependent patients in the
  INNO2VATE trials. Nephrol Dial Transplant. 2020 Nov 14:gfaa204. doi: 10.1093/ndt/gfaa204.
  Epub ahead of print. PMID: 33188693.

M632) Rahimi G, Tecson KM, Elsaid O, McCullough PA. Role of Ischemic Heart Disease in Major
  Adverse Renal and Cardiac Events Among Individuals With Heart Failure With Preserved Ejection
                                                                                                   123
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 155 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Fraction (from the TOPCAT Trial). Am J Cardiol. 2020 Dec 3:S0002-9149(20)31296-0. doi:
   10.1016/j.amjcard.2020.11.034. Epub ahead of print. PMID: 33279481.

M633) Roger SD, Lavin PT, Lerma EV, McCullough PA, Butler J, Spinowitz BS, von Haehling S,
  Kosiborod M, Zhao J, Fishbane S, Packham DK. Long-term safety and efficacy of sodium
  zirconium cyclosilicate for hyperkalaemia in patients with mild/moderate versus severe/end-
  stage chronic kidney disease: comparative results from an open-label, Phase 3 study. Nephrol
  Dial Transplant. 2021 Jan 1;36(1):137-150. doi: 10.1093/ndt/gfz285. PMID: 32030422.

M634) McCullough PA, Oskoui R. Early multidrug regimens in new potentially fatal medical
  problems. Rev Cardiovasc Med. 2020 Dec 30;21(4):507-508. doi: 10.31083/j.rcm.2020.04.270.
  PMID: 33387995.

M635) McCullough PA, Alexander PE, Armstrong R, Arvinte C, Bain AF, Bartlett RP, Berkowitz RL,
  Berry AC, Borody TJ, Brewer JH, Brufsky AM, Clarke T, Derwand R, Eck A, Eck J, Eisner RA, Fareed
  GC, Farella A, Fonseca SNS, Geyer CE Jr, Gonnering RS, Graves KE, Gross KBV, Hazan S, Held KS,
  Hight HT, Immanuel S, Jacobs MM, Ladapo JA, Lee LH, Littell J, Lozano I, Mangat HS, Marble B,
  McKinnon JE, Merritt LD, Orient JM, Oskoui R, Pompan DC, Procter BC, Prodromos C, Rajter JC,
  Rajter JJ, Ram CVS, Rios SS, Risch HA, Robb MJA, Rutherford M, Scholz M, Singleton MM, Tumlin
  JA, Tyson BM, Urso RG, Victory K, Vliet EL, Wax CM, Wolkoff AG, Wooll V, Zelenko V.
  Multifaceted highly targeted sequential multidrug treatment of early ambulatory high-risk SARS-
  CoV-2 infection (COVID-19). Rev Cardiovasc Med. 2020 Dec 30;21(4):517-530. doi:
  10.31083/j.rcm.2020.04.264. PMID: 33387997.

M636) Procter BC, Ross C, Pickard V, Smith E, Hanson C, McCullough PA. Clinical outcomes after
  early ambulatory multidrug therapy for high-risk SARS-CoV-2 (COVID-19) infection. Rev
  Cardiovasc Med. 2020 Dec 30;21(4):611-614. doi: 10.31083/j.rcm.2020.04.260. PMID:
  33388006.

M637) Gupta S, Wang W, Hayek SS, Chan L, Mathews KS, Melamed ML, Brenner SK, Leonberg-Yoo
  A, Schenck EJ, Radbel J, Reiser J, Bansal A, Srivastava A, Zhou Y, Finkel D, Green A, Mallappallil
  M, Faugno AJ, Zhang J, Velez JCQ, Shaefi S, Parikh CR, Charytan DM, Athavale AM, Friedman AN,
  Redfern RE, Short SAP, Correa S, Pokharel KK, Admon AJ, Donnelly JP, Gershengorn HB, Douin
  DJ, Semler MW, Hernán MA, Leaf DE; STOP-COVID Investigators. (McCullough PA Site
  Investigator). Association Between Early Treatment With Tocilizumab and Mortality Among
  Critically Ill Patients With COVID-19. JAMA Intern Med. 2021 Jan 1;181(1):41-51. doi:
  10.1001/jamainternmed.2020.6252. PMID: 33080002; PMCID: PMC7577201.

M638) Palazzuoli A, Ruocco G, Tecson KM, McCullough PA. Screening, detection, and management
  of heart failure in the SARS-CoV2 (COVID-19) pandemic. Heart Fail Rev. 2021 Jan 6:1–7. doi:
  10.1007/s10741-020-10068-4. Epub ahead of print. PMID: 33405001; PMCID: PMC7786335.

M639) Al-Samkari H, Gupta S, Leaf RK, Wang W, Rosovsky RP, Brenner SK, Hayek SS, Berlin H,
  Kapoor R, Shaefi S, Melamed ML, Sutherland A, Radbel J, Green A, Garibaldi BT, Srivastava A,
                                                                                                 124
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 156 of 209


                                   Peter A. McCullough, M.D., M.P.H.

   Leonberg-Yoo A, Shehata AM, Flythe JE, Rashidi A, Goyal N, Chan L, Mathews KS, Hedayati SS, Dy
   R, Toth-Manikowski SM, Zhang J, Mallappallil M, Redfern RE, Bansal AD, Short SAP, Vangel MG,
   Admon AJ, Semler MW, Bauer KA, Hernán MA, Leaf DE; STOP-COVID-19 Investigators
   (McCullough PA Site Investigator). Thrombosis, Bleeding, and the Observational Effect of Early
   Therapeutic Anticoagulation on Survival in Critically Ill Patients With COVID-19. Ann Intern Med.
   2021 Jan 26:M20-6739. doi: 10.7326/M20-6739. Epub ahead of print. PMID: 33493012; PMCID:
   PMC7863679.

M640) Zhang J, Tecson KM, McCullough PA. Role of endothelial cell receptors in the context of
  SARS-CoV-2 infection (COVID-19). Proc (Bayl Univ Med Cent). 2021 Jan 26;34(2):262-268. doi:
  10.1080/08998280.2021.1874231. PMID: 33664552; PMCID: PMC7852287.

M641) Shaefi S, Brenner SK, Gupta S, O'Gara BP, Krajewski ML, Charytan DM, Chaudhry S, Mirza SH,
  Peev V, Anderson M, Bansal A, Hayek SS, Srivastava A, Mathews KS, Johns TS, Leonberg-Yoo A,
  Green A, Arunthamakun J, Wille KM, Shaukat T, Singh H, Admon AJ, Semler MW, Hernán MA,
  Mueller AL, Wang W, Leaf DE; STOP-COVID Investigators (McCullough PA Site Investigator).
  Extracorporeal membrane oxygenation in patients with severe respiratory failure from COVID-
  19. Intensive Care Med. 2021 Feb;47(2):208-221. doi: 10.1007/s00134-020-06331-9. Epub 2021
  Feb 2. PMID: 33528595; PMCID: PMC7851810.

M642) Short SAP, Gupta S, Brenner SK, Hayek SS, Srivastava A, Shaefi S, Singh H, Wu B, Bagchi A, Al-
  Samkari H, Dy R, Wilkinson K, Zakai NA, Leaf DE; STOP-COVID Investigators(McCullough PA Site
  Investigator). D-dimer and Death in Critically Ill Patients With Coronavirus Disease 2019. Crit
  Care Med. 2021 Feb 12. doi: 10.1097/CCM.0000000000004917. Epub ahead of print. PMID:
  33591017.

M643) Mathews KS, Soh H, Shaefi S, Wang W, Bose S, Coca S, Gupta S, Hayek SS, Srivastava A,
  Brenner SK, Radbel J, Green A, Sutherland A, Leonberg-Yoo A, Shehata A, Schenck EJ, Short SAP,
  Hernán MA, Chan L, Leaf DE; Study of the Treatment and Outcomes in Critically Ill Patients with
  Coronavirus Disease (STOP-COVID) Investigators(McCullough PA Site Investigator). Prone
  Positioning and Survival in Mechanically Ventilated Patients With Coronavirus Disease 2019-
  Related Respiratory Failure. Crit Care Med. 2021 Feb 17. doi: 10.1097/CCM.0000000000004938.
  Epub ahead of print. PMID: 33595960.

M644) Aldujeli A, Hamadeh A, Tecson KM, Krivickas Z, Maciulevicius L, Stiklioraitis S, Sukys M,
  Briedis K, Aldujeili M, Briede K, Braukyliene R, Pranculis A, Unikas R, Zaliaduonyte D, McCullough
  PA. Six-Month Outcomes for COVID-19 Negative Patients with Acute Myocardial Infarction
  Before Versus During the COVID-19 Pandemic. Am J Cardiol. 2021 Feb 23:S0002-9149(21)00161-
  2. doi: 10.1016/j.amjcard.2021.01.043. Epub ahead of print. PMID: 33631113; PMCID:
  PMC7900754.

M645) McCullough PA, Rahimi G, Tecson KM. Ambulatory Worsening of Renal Function in Heart
  Failure With Preserved Ejection Fraction. J Am Coll Cardiol. 2021 Mar 9;77(9):1222-1224. doi:
  10.1016/j.jacc.2021.01.007. PMID: 33663740.
                                                                                                  125
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 157 of 209


                                  Peter A. McCullough, M.D., M.P.H.


M646) Kalantar-Zadeh K, McCullough PA, Agarwal SK, Beddhu S, Boaz M, Bruchfeld A, Chauveau P,
  Chen J, de Sequera P, Gedney N, Golper TA, Gupta M, Harris T, Hartwell L, Liakopoulos V, Kopple
  JD, Kovesdy CP, Macdougall IC, Mann JFE, Molony D, Norris KC, Perlmutter J, Rhee CM, Riella LV,
  Weisbord SD, Zoccali C, Goldsmith D. Nomenclature in nephrology: preserving 'renal' and
  'nephro' in the glossary of kidney health and disease. J Nephrol. 2021 Mar 13. doi:
  10.1007/s40620-021-01011-3. Epub ahead of print. PMID: 33713333.

M647) McCullough PA. Anemia of cardiorenal syndrome. Kidney Int Suppl (2011). 2021
  Apr;11(1):35-45. doi: 10.1016/j.kisu.2020.12.001. Epub 2021 Mar 18. PMID: 33777494; PMCID:
  PMC7983020.

M648) Lo KB, Toroghi HM, Salacup G, Jiang J, Bhargav R, Quintero E, Balestrini K, Shahzad A,
  Mathew RO, McCullough PA, Rangaswami J. Angiotensin converting enzyme inhibitors and
  angiotensin receptor blockers in acute heart failure: invasive hemodynamic parameters and
  clinical outcomes. Rev Cardiovasc Med. 2021 Mar 30;22(1):199-206. doi:
  10.31083/j.rcm.2021.01.216. PMID: 33792263.

M649) Kellum JA, Artigas A, Gunnerson KJ, Honore PM, Kampf JP, Kwan T, McPherson P, Nguyen
  HB, Rimmelé T, Shapiro NI, Shi J, Vincent JL, Chawla LS; Sapphire Investigators (McCullough PA
  Site Investigator). Use of Biomarkers to Identify Acute Kidney Injury to Help Detect Sepsis in
  Patients With Infection. Crit Care Med. 2021 Apr 1;49(4):e360-e368. doi:
  10.1097/CCM.0000000000004845. PMID: 33566467; PMCID: PMC7963439.

M650) Procter BC, Ross C, Pickard V, Smith E, Hanson C, McCullough PA. Early Ambulatory
  Multidrug Therapy Reduces Hospitalization and Death in High-Risk Patients with SARS-CoV-2
  (COVID-19). ijirms [Internet]. 2021Mar.17 [cited 2021Apr.28];6(03):219 - 221.
  https://www.ijirms.in/index.php/ijirms/article/view/1100,
  https://www.ijirms.in/index.php/ijirms/article/view/1100#downloadTab

M651) McCullough PA, Vijay K. SARS-CoV-2 infection and the COVID-19 pandemic: a call to action
  for therapy and interventions to resolve the crisis of hospitalization, death, and handle the
  aftermath. Rev Cardiovasc Med. 2021 Mar 30;22(1):9-10. doi: 10.31083/j.rcm.2021.01.301.
  PMID: 33792243.

M652) Valdenor C, McCullough PA, Paculdo D, Acelajado MC, Dahlen JR, Noiri E, Sugaya T, Peabody
  J. Measuring the Variation in the Prevention and Treatment of CI-AKI Among Interventional
  Cardiologists. Curr Probl Cardiol. 2021 Apr 3:100851. doi: 10.1016/j.cpcardiol.2021.100851.
  Epub ahead of print. PMID: 33994040.

M653) Ishida JH, Chauhan C, Gillespie B, Gruchalla K, McCullough PA, Quella S, Romero A, Rossignol
  P, Wheeler DC, Malley MA, West M, Herzog CA. Understanding and Overcoming the Challenges
  Related to Cardiovascular Trials Involving Patients with Kidney Disease. Clin J Am Soc Nephrol.
  2021 Apr 23:CJN.17561120. doi: 10.2215/CJN.17561120. Epub ahead of print. PMID: 33893163.
                                                                                               126
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 158 of 209


                                   Peter A. McCullough, M.D., M.P.H.


M654) Chertow GM, Pergola PE, Farag YMK, Agarwal R, Arnold S, Bako G, Block GA, Burke S, Castillo
  FP, Jardine AG, Khawaja Z, Koury MJ, Lewis EF, Lin T, Luo W, Maroni BJ, Matsushita K,
  McCullough PA, Parfrey PS, Roy-Chaudhury P, Sarnak MJ, Sharma A, Spinowitz B, Tseng C,
  Tumlin J, Vargo DL, Walters KA, Winkelmayer WC, Wittes J, Eckardt KU; PRO2TECT Study Group.
  Vadadustat in Patients with Anemia and Non-Dialysis-Dependent CKD. N Engl J Med. 2021 Apr
  29;384(17):1589-1600. doi: 10.1056/NEJMoa2035938. PMID: 33913637.

M655) Eckardt KU, Agarwal R, Aswad A, Awad A, Block GA, Bacci MR, Farag YMK, Fishbane S, Hubert
  H, Jardine A, Khawaja Z, Koury MJ, Maroni BJ, Matsushita K, McCullough PA, Lewis EF, Luo W,
  Parfrey PS, Pergola P, Sarnak MJ, Spinowitz B, Tumlin J, Vargo DL, Walters KA, Winkelmayer WC,
  Wittes J, Zwiech R, Chertow GM. Safety and Efficacy of Vadadustat for Anemia in Patients
  Undergoing Dialysis. N Engl J Med. 2021 Apr 29;384(17):1601-1612. doi:
  10.1056/NEJMoa2025956. PMID: 33913638.

M656) Short SAP, Gupta S, Brenner SK, Hayek SS, Srivastava A, Shaefi S, Singh H, Wu B, Bagchi A, Al-
  Samkari H, Dy R, Wilkinson K, Zakai NA, Leaf DE; STOP-COVID Investigators (McCullough PA Site
  Investigator). d-dimer and Death in Critically Ill Patients With Coronavirus Disease 2019. Crit
  Care Med. 2021 May 1;49(5):e500-e511. doi: 10.1097/CCM.0000000000004917. PMID:
  33591017.

M657) Swolinsky JS, Nerger NP, Leistner DM, Edelmann F, Knebel F, Tuvshinbat E, Lemke C, Roehle
  R, Haase M, Costanzo MR, Rauch G, Mitrovic V, Gasanin E, Meier D, McCullough PA, Eckardt KU,
  Molitoris BA, Schmidt-Ott KM. Serum creatinine and cystatin C-based estimates of glomerular
  filtration rate are misleading in acute heart failure. ESC Heart Fail. 2021 May 6. doi:
  10.1002/ehf2.13404. Epub ahead of print. PMID: 33955699.

M658) Palazzuoli A, Tecson KM, Ronco C, McCullough PA. Nomenclature for Kidney Function from
  KDIGO: Shortcomings of Terminology Oversimplification. Cardiorenal Med. 2021 Jun 4:1-4. doi:
  10.1159/000516615. Epub ahead of print. PMID: 34091445.

M659) Vasquez CR, Gupta S, Miano TA, Roche M, Hsu J, Yang W, Holena DN, Reilly JP, Schrauben SJ,
  Leaf DE, Shashaty MGS; STOP-COVID Investigators (McCullough PA Site Investigator).
  Identification of Distinct Clinical Subphenotypes in Critically Ill Patients With COVID-19. Chest.
  2021 May 6:S0012-3692(21)00874-6. doi: 10.1016/j.chest.2021.04.062. Epub ahead of print.
  PMID: 33964301; PMCID: PMC8099539.

M660) Alexander PE, Armstrong R, Fareed G, Lotus J, Oskoui R, Prodromos C, Risch HA, Tenenbaum
  HC, Wax CM, Dara P, McCullough PA, Gill KK. Early multidrug treatment of SARS-CoV-2 infection
  (COVID-19) and reduced mortality among nursing home (or outpatient/ambulatory) residents.
  Med Hypotheses. 2021 Jun 5;153:110622. doi: 10.1016/j.mehy.2021.110622. Epub ahead of
  print. PMID: 34130113; PMCID: PMC8178530.



                                                                                                 127
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 159 of 209


                                   Peter A. McCullough, M.D., M.P.H.

M661) Mathews KS, Soh H, Shaefi S, Wang W, Bose S, Coca S, Gupta S, Hayek SS, Srivastava A,
  Brenner SK, Radbel J, Green A, Sutherland A, Leonberg-Yoo A, Shehata A, Schenck EJ, Short SAP,
  Hernán MA, Chan L, Leaf DE; STOP-COVID Investigators (McCullough PA Site Investigator) .
  Prone Positioning and Survival in Mechanically Ventilated Patients With Coronavirus Disease
  2019-Related Respiratory Failure. Crit Care Med. 2021 Jul 1;49(7):1026-1037. doi:
  10.1097/CCM.0000000000004938. PMID: 33595960; PMCID: PMC8277560.

M662) McCullough PA, Mehta HS, Barker CM, Houten JV, Mollenkopf S, Gunnarsson C, Ryan M,
  Cork DP. Healthcare utilization and guideline-directed medical therapy in heart failure patients
  with reduced ejection fraction. J Comp Eff Res. 2021 Jul 6. doi: 10.2217/cer-2021-0118. Epub
  ahead of print. PMID: 34225473.

M663) Palazzuoli A, Tecson KM, McCullough PA. Impact of renin-angiotensin-aldosterone system
  inhibitor continuation on outcomes for patients with severe coronavirus disease 2019
  manifestations. J Hypertens. 2021 Aug 1;39(8):1725-1726. doi:
  10.1097/HJH.0000000000002876. PMID: 34188007.


Published Letters

ltr1) McCullough PA, O'Neill WW. Letter to the Editor: Regional Variation Across the United
    States in the Management of Acute Myocardial Infarction. New Engl J Med 1996;334:194;
    discussion 194-5. PMID: 96127997

ltr2) McCullough PA, O’Neill WW. Letter to the Editor: Patient care after percutaneous coronary
    artery interventions. Ann Intern Med 1998 Apr 1;128:598; discussion 599-600. PMID: 98175287

ltr3) McCullough PA, Redle JD. Letter to the Editor: Amiodarone Prophylaxis for Atrial Fibrillation
    after Bypass Surgery. New Engl J Med 1998;338:1383; discussion 1384. PMID: 98223116

ltr4) Sharma ND, McCullough PA. Letter to the Editor: Predictability of left ventricular thrombus
    by mitral regurgitation. Am Heart J 1999 Feb;137(2):373-5. PMID: 99156058

ltr5) McCullough PA, Marks KR. Letter to the Editor: Ticlopidine and TTP after Coronary Stenting.
    JAMA 1999;282(18):1717-1718;discussion 1718-9. PMID: 10568636

ltr6) McCullough PA, Sandberg KR, Thompson RJ. Letter to the Editor: Predicting Outcomes after
    Cardiopulmonary Resuscitation. Arch Intern Med 2001;161(4):615-616. PMID: 11252131

ltr7) McCullough PA. Letter to the Editor: The Anti-inflammatory Effect of Statins. N Engl J Med.
    2001 Oct 18;345(16):1209; discussion 1210-1. PMID: 11642241

ltr8) McCullough PA, Sandberg KR, Borzak S. Letter to the Editor: Cardiovascular outcomes and
    renal disease. Ann Intern Med. 2002 Apr 16;136(8):633-4; discussion 633-4. PMID: 11955038

                                                                                                 128
      Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 160 of 209


                                    Peter A. McCullough, M.D., M.P.H.


ltr9) McCullough PA. Reply to Manhapra A, Why is chronic kidney disease the "spoiler" for
    cardiovascular outcomes: an alternate take from a generalist. J Am Coll Cardiol. 2004 Mar
    3;43(5):924; author reply 924-5. PMID: 15006584

ltr10) Omland T, Knudsen CW, McCullough PA, Maisel AS. Response to LTE. #2005-624 - Schwam.
    Ann Emerg Med. 2006 Feb;47(2):214. PMID: 16431243

ltr11) Barker D, Artis N, Tan LB, DeJong A, Franklin BA, McCullough PA. Correcting data for body
    size may confound results. Chest. 2006 Feb;129(2):493-4. PMID: 16478872

ltr12) McCullough PA. Failure of beta-blockers in the reduction of perioperative events: Where did
    we go wrong? Response to the letter to the Editor by Souza et al. Am Heart J. 2007
    Jun;153(6):e39. PMID: 17540183

ltr13) McCullough PA. Multimodality prevention of contrast-induced acute kidney injury, In Reply.
    Am J Kidney Dis. 2008 Jun;51(6):1068-1069. PMID: 18501789

ltr14) McCullough PA, Collins AJ, Vassalotti JA. Rapid Response: Optimal Definition of Chronic
    Kidney Disease as a Cardiovascular Risk State. Southern Medical Journal, Volume 101, 977
    Number 10, October 2008

ltr15) Neyou A, McCullough PA. Response to letter to the editor. Am J Emerg Med. 2010 Dec 1.
    [Epub ahead of print] No abstract available. PMID: 21129890

ltr16) Palazzuoli A, Ronco C, McCullough PA. Letter by Palazzuoli et al regarding article, "is
    worsening renal function an ominous prognostic sign in patients with acute heart failure? The
    role of congestion and its interaction with renal function". Circ Heart Fail. 2012 Jul 1;5(4):e79.
    PubMed PMID: 22811554

ltr17) O'Keefe JH, Patil HR, Magalski A, Lavie CJ, Vogel RA, McCullough PA. In reply. Mayo Clin
    Proc. 2012 Nov;87(11):1133-4. doi: 10.1016/j.mayocp.2012.08.010. PubMed PMID: 23127740

ltr18) McCullough PA. Reply: Vitamin E May Protect Against Contrast-Induced Acute Kidney Injury.
    J Am Coll Cardiol. 2017 Apr 11;69(14):1878-1879. doi: 10.1016/j.jacc.2017.01.053. PubMed
    PMID: 28385321

ltr19) Rangaswami J, McCullough PA. Efficacy of Subcutaneous Versus Intravenous Administration
    of Furosemide in Patients With Worsening Heart Failure: The Devil Is in the Details. JACC Heart
    Fail. 2018 Mar;6(3):266-267. doi: 10.1016/j.jchf.2018.01.010. PubMed PMID: 29496028

ltr20) Rangaswami J, McCullough PA. Clinical Context of Dyskalemias Across the Heart Failure
    Spectrum and Their Associated Adverse Outcomes. JACC Heart Fail. 2019 Jun;7(6):533. doi:
    10.1016/j.jchf.2019.01.005. PubMed PMID: 31146878.
                                                                                                         129
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 161 of 209


                                  Peter A. McCullough, M.D., M.P.H.


ltr21) McCullough PA. The Reply. Am J Med. 2021 Mar;134(3):e222-e223. doi:
    10.1016/j.amjmed.2020.10.036. PMID: 33637181; PMCID: PMC7901366.

ltr22) McCullough PA. The Reply. Am J Med. 2021 Apr;134(4):e298. doi:
    10.1016/j.amjmed.2020.11.028. PMID: 33888224; PMCID: PMC8054639.

ltr23) McCullough PA. Regarding: "Hydroxychloroquine: a comprehensive review and its
    controversial role in coronavirus disease 2019". Ann Med. 2021 Dec;53(1):286. doi:
    10.1080/07853890.2021.1872094. PMID: 33439042; PMCID: PMC7877973.

ltr24) McCullough PA. The Reply. Am J Med. 2021 May;134(5):e343-e344. doi:
    10.1016/j.amjmed.2021.01.011. PMID: 33962708; PMCID: PMC8095713.

ltr25) McCullough PA. The Reply. Am J Med. 2021 May;134(5):e346-e347. doi:
    10.1016/j.amjmed.2021.01.013. PMID: 33962710; PMCID: PMC8095728.

ltr26) McCullough PA. The Reply. Am J Med. 2021 Jul;134(7):e440-e441. doi:
    10.1016/j.amjmed.2021.02.024. PMID: 34183150; PMCID: PMC8229557.


 Textbook Chapters

    T1) McCullough PA, Goldstein JG. Chapter 5: Heart Pressures and Catheterization. Cardiac
        Catheterization: Concepts, Techniques, and Applications. Uretsky BF, Editor, Blackwell
        Science, Inc., Boston, 1997. ISBN 9780865424067

    T2) McCullough PA. Section III, Chapter 7: Epidemiology of Coronary Heart Disease.
        Interventional Cardiovascular Medicine: Principles and Practice, Second Edition. Roubin GS,
        O’Neill WW, Stack RS, Editors, Churchill Livingstone Inc., Philadelphia and New York, 2002,
        III, 7, 138-159. ISBN 9780443079795

    T3) Franklin BA, McCullough PA, Timmis GC. Chapter: Exercise. Randomized Trials in
        Cardiovascular Disease: a Companion Volume to Eugene Braunwald’s “Heart Disease.”
        Hennekins CH, Buring JE, Ridker PM, Manson JE, Editors, W. B. Saunders Inc., New York,
        1998.

    T4) McCullough PA. Chapter 4. General Examination and Examination Skills, p 41-57 Clinical
        Exercise Physiology. Ehrman JK, Gordon PM, Visich PS, Keteyian SJ, Editors, Human Kinetics
        Publishers, Inc., 2003. ISBN 9780736002523

    T5) Malineni K, McCullough PA. Chapter: Sudden Cardiac Death, eMedicine.com, Textbook of
        Medicine, Obstetrics and Gynecology, Psychiatry, and Surgery, 2001.


                                                                                                 130
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 162 of 209


                              Peter A. McCullough, M.D., M.P.H.

T6) McCullough PA. Chapter 21: Outcome of Myocardial Infarction in Patients with Renal
    Failure, Harrison’s Advances in Cardiology, Eugene Braunwald, M.D., Editor, 2003. pp 123-
    128. McGraw-Hill, New York, NY. ISBN 9780071370882

T7) McCullough PA. Chapter 26. Renal Injury Following Contrast Agents, Peripheral Vascular
    Disease: Basic Diagnosis and Therapeutic Approaches, Editor: George S. Abela, MD, 2003, pp
    000-000. Lippincott Williams & Wilkins, Philadelphia, PA. ISBN 9780781743839

T8) McCullough PA. The effect of renal disease on outcomes of vascular surgery. Fast Facts in
    Vascular Surgery, Health Press, Alun H. Davies, MA, DM, FRCS, Editor, 2003-2004;74-86.
    ISBN 9781903734513

T9) McCullough PA. Interface between renal disease and cardiovascular illness. Braunwald’s
    Heart Disease, 7th Edition, 2004, Zipes DP, Libby P, Bonow RO, Braunwald E, Editors, WB
    Saunders, Inc. ISBN 9780721604794

T10)      McCullough PA. Interface between renal disease and cardiovascular illness.
   Braunwald’s Heart Disease, 8th Edition, 2006, Zipes DP, Libby P, Bonow RO, Braunwald E,
   Editors, WB Saunders, Inc. ISBN 9781416041030

T11)     McCullough PA. Chapter 23. Renal Complications of Contrast Media: Contrast-
   Induced Nephropathy, p 239-249. Interventional Cardiology, 1st Edition, 2007. King S,
   Yeung A, Editors. The McGraw-Hill Medical, New York. ISBN 9780071415279

T12)     McCullough PA. Chapter 14. Natriuretic peptides in patients with renal failure, p
   170-180. Markers in Cardiology: A Case Oriented Approach, 2007. Adams JE, Jaffe AS,
   Apple F, Editors. Blackwell Futura, 2007. ISBN 9781405134187

T13)     Miller WM, McCullough PA. Chapter 21. Obesity, p209-218. Pollock’s Textbook of
   Cardiovascular Disease and Rehabilitation. Durstine JL, Moore GE, LaMonte MJ, Franklin
   BA, Editors. Human Kinetics, 2008. ISBN 0000736059679

T14)     Franklin BA, Miller WM, McCullough PA. Chapter 11: The Metabolic Syndrome.
   American Council on Exercise Advanced Health and Fitness Specialist Manual. Edited by
   Bryant CX, Green DJ. San Diego, CA. American Council on Exercise; 2008:239-254. ISBN
   9781890720278

T15)      Marso SP, McCullough PA. Chapter 8: Patient-Specific Approaches and
   Considerations: Unique Subgroups—Diabetes, Renal Failure, Advanced Age. American
   College of Cardiology Cardiac Catheterization and Interventional Self-Assessment Program 3
   (CathSAP-3), David J. Moliterno, Editor. ACC, 2008.
   http://www.cardiosource.com/GenSAPX/



                                                                                             131
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 163 of 209


                              Peter A. McCullough, M.D., M.P.H.

T16)      Franklin BA, Miller WM, Nori K, McCullough PA. Chapter 12: Guidelines for Exercise
   Testing in Diabetics Starting an Exercise Program. Contemporary Diabetes: Diabetes and
   Exercise. Edited by Regensteiner JC, Reusch JEB, Stewart K, Veves A. Totowa, NJ: Humana
   Press; 2009:263-277. ISBN 9781588299260

T17)     Nguyen, T, Yee T, Mai T, Phan T, McCullough PA. Chapter 6: Diet. Evidence Based
   Cardiology Practice: A 21st Century Approach. Edited by Hu D, Nguyen T, Kim MH, Kwan T,
   Grines CL, Saito S. Peoples Medical Publishing House—USA, Shelton, CT; 2010; 145-161.
   ISBN 9781607950950

T18)     Kodenchery M, Bhat S, El-Ghoroury M, Yamasaki H, McCullough PA. "Coronary
   Angiography Before and After Renal Transplantation" Coronary Angiography - The Need for
   Improvement in Medical and Interventional Therapy, edited by Branislav Baškot. InTech -
   Open Access Publisher, Rijeka, Croatia, Website: http://www.intechweb.org/, permanent
   web address: http://www.intechopen.com/articles/show/title/coronary-angiography-
   before-and-after-renal-transplantation. ISBN 9789533076416

T19)     Marinescu V, McCullough PA. Chapter 5d. Managing Comorbidities. Chronic Kidney
   Disease. Hypertension. Bakris G and Baliga RR Editors, Oxford American Cardiology Library,
   Oxford University Press, New York, NY 2012; 71-81. ISBN 9780199754908

T20)     McCullough PA. Chapter 43. Contrast-Induced Acute Kidney Injury. Specialty Board
   Review: Cardiology. Baliga RR Editor. The McGraw-Hill Companies, Inc., China, 2012; 467-
   473. ISBN 9780071614085

T21)     Zalesin KC, Franklin BA, Miller WM, Peterson ED, McCullough PA. Impact of obesity
   on cardiovascular disease. Medical Clinics of North America: Obesity. LeRoith D and
   Karnieli E, Editors. WB Saunders Company, New York, NY, 2011 95(5):919-937. ISBN
   9781455723690

T22)       McCullough PA. Chapter: Interface between renal disease and cardiovascular
   illness. Braunwald’s Heart Disease, 9th Edition, 2011. Zipes DP, Libby P, Bonow RO,
   Braunwald E, Editors, WB Saunders, Inc. ISBN 9781437727081

T23)      Hanson ID, McCullough PA. B-type natriuretic peptide: beyond diagnostic
   applications. The Kidney in Heart Failure. Bakris GL Editor. Springer, New York, NY,
   2012;67-77. ISBN 9781461436935

T24)     Brown JE, McCullough PA. Chapter 5: Contrast Nephropathy and Kidney Injury.
   Textbook of Cardiovascular Intervention, Thompson, CA (Editor), Springer, 2014 (5) 53-63.
   ISBN 9781447145288




                                                                                           132
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 164 of 209


                                  Peter A. McCullough, M.D., M.P.H.

    T25)      Franklin BA, Miller WM, McCullough PA. Chapter 12, The Metabolic Syndrome,
       American Medical Council, Medical Exercise Specialist Manual, Skinner JS, Bryant CX, Merrill
       S, Green DJ. American Council on Exercise 2015, San Diego CA. ISBN 9781890720520

    T26)     Stewart D, Shah G, Brown JR, McCullough, PA. Chapter 240 Contrast-induced acute
       kidney injury, Oxford Textbook of Clinical Nephrology, 4th Edition, Managing Editors Turner
       Goldsmith DJ, Winearls C, Lamierre N, Himmelfarb J, Remuzzi G, Editors, 2015, Oxford
       University Press, United Kingdom. ISBN 9780199592548

    T27)      Goldsmith DJ, Kumar N, Henderson H, Cameron BD, McCullough PA. Chapter 106
       Malnutrition, obesity, and undernutrition in chronic kidney disease, Oxford Textbook of
       Clinical Nephrology, 4th Edition, Managing Editors Turner Goldsmith DJ, Winearls C,
       Lamierre N, Himmelfarb J, Remuzzi G, Editors, 2015, Oxford University Press, United
       Kingdom. ISBN 9780199592548

    T28)       McCullough PA. Chapter 18 Future Therapeutic Prospects for Treatment of
       Cardiorenal Syndromes, p 189-195, Cardiorenal Challenges. Goldsmith DA, Covic A, Spaak
       J. Editors, Springer International Publishing AG, Cham, 2015, Zug, Switzerland. ISBN
       9783319091624

    T29)       McCullough PA. Chapter 88: Interface between renal disease and cardiovascular
       illness. Braunwald’s Heart Disease, 10th Edition, 2015, pp 1909-1930. Zipes DP, Libby P,
       Bonow RO, Braunwald E, Editors, WB Saunders, Inc. ISBN 9781455751334

    T30)     McCullough PA. Chapter 24: Cardiovascular Disease in Chronic Kidney Disease.
       Essentials of Chronic Kidney Disease, 2015, pp 239-245. Fadem SZ, Editor, Nova Publishers,
       ISBN-13: 978-1634825429

    T31)      Prasad A, McCullough PA. Chapter 19: Renal Complications of Contrast Media.
       Interventional Cardiology, 2nd Edition, 2018, pp 293-306. Samady H, Fearon WF, Yeung AC,
       King SB, Editors, McGraw-Hill, ISBN-13: 978-0071820363

    T32)     Rangaswami J, Lerma EV, McCullough PA, Editors. Kidney Disease in the Cardiac
       Catheterization Laboratory, 1st Edition 2020, ISBN-13: 978-3030454135 ISBN-10:
       3030454134, Springer Nature Switzerland AG. Chapter 27 Ronco C, Ronco F, McCullough
       PA. A Call to Action to Develop Integrated Curricula in Cardiorenal Medicine, pp 449-463.

    T33)     McCullough PA, Ronco C. Textbook of Cardiorenal Medicine, 1st Edition 2021, ISBN-
       13: 978-3030574598 ISBN-10: 3030574598, Springer Nature Switzerland AG. Chapter 1
       McCullough PA, Kluger AY. Implications of Chronic Kidney Disease on the Epidemiology of
       Cardiovascular Disease, pp 1-6. Chapter 8 Rocha N, McCullough PA. Type 2 Cardiorenal
       Syndrome, pp 75-94. Chapter 17 McCullough PA Novel Biomarkers of Chronic Cardiorenal
       Disease, pp 227-234.
.
                                                                                                  133
     Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 165 of 209


                                  Peter A. McCullough, M.D., M.P.H.


Invited Non-Peer Reviewed Works

   1) McCullough PA. Acute Renal Failure after Coronary Intervention. American College of
      Cardiology Educational Highlights, Fall 1997 Issue, C.R. Conti, Editor

   2) McCullough PA, Thompson RJ, Tobin KJ, Kahn JK, Schwender F, O’Neill WW. Outcome of
      Out-of-Hospital Cardiac Arrest Survivors. Cardiology Review, 2000;17:15-19

   3) Thompson RJ, McCullough PA, Kahn JK, O’Neill WW. A Simple Scoring System to Predict
      Clinical Outcome after Resuscitation from Cardiac Arrest. The Journal of Critical Illness,
      1998;13:298-300

   4) McCullough PA. Clinical Evaluation. Part I. The Cardiopulmonary System. Clinical Exercise
      Physiology, 1999;1:33-41

   5) McCullough PA. Clinical Evaluation. Part II. The Musculoskeletal and other Body Systems.
      Clinical Exercise Physiology, 1999:1:92-99

   6) McCullough PA. Ridogrel: Literature Evaluation. IDdb Reports, Current Drugs Ltd,
      February, 1999

   7) McCullough PA. Debate Commentary: Complete Assessment of the Lipid Profile is Advised.
      Medical Crossfire, 1999:5;52

   8) McCullough PA. Narrative Fields in Hospital Records. Invited comment on Loss of Narrative
      Data in New Zealand Health Statistics Public Hospital Injury Files, John Langley (Australasian
      Epidemiologist 1998:5.4). The Australasian Epidemiologist, 1999;6.1:17-18

   9) McCullough PA. Previews in Cardiovascular Medicine: Prediction and Prevention of
      Contrast Nephropathy. Rev Cardiovasc Med. 2001;2(Suppl 1):S1-S3

   10) Creager MA, Faxon DP, Fonarow GC, Gross SB, Hachamovitch R, Jacobs AK, Lepor NE,
       McCullough PA, Naqvi T, Nesto RW, Prystowsky EN, Shah PK, Vogel RA, Yeung AC. Meeting
       Reviews: Best of the AHA Scientific Sessions, 2001. Rev Cardiovasc Med. 2002;3(1):22-48

   11) McCullough PA. Update from the International Society on Hypertension in Blacks.
       Rev Cardiovasc Med. 2002 Fall;3(4):192-95. PMID: 12650156

   12) Nguyen PN, Spertus JA, McCullough PA. Is there a Heart Failure Epidemic? Cardiology
       Review 2002;19(9):32-36




                                                                                                   134
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 166 of 209


                              Peter A. McCullough, M.D., M.P.H.

13) Lepor NE, Yeung AC, McCullough PA, Creager MA, Weber MA, Jacobs AK, Faxon DP, Vogel
    RA, Gersh BJ. Meeting Review: Best of the ACC Scientific Session 2002. Rev Cardiovasc
    Med 2002;3(2):85-104

14) Franklin BA, deJong A, McCullough PA. Interpreting Exercise Test-Fitness Data for Your
    Patients. Am J Sports 2003;5:12-17

15) McCullough PA. The interface between heart disease and renal dysfunction: from
    association to action. ACC Current Journal Review 2003;12(2):20-24

16) Fonarow GC, Prystowsky EN, McCullough PA, Lepor NE, Watson KE, Gersh BJ, Young JJ,
    Kereiakes D, Faxon DP, Weyman A, Jacobs AK, Yeung A, Holmes D, Berger P, Weber MA.
    Meeting Review: Best of the ACC Scientific Sessions 2003. Rev Cardiovasc Med.
    2003;4(3):150-179

17) McCullough PA. Debate Commentary: Atrial Fibrillation: Preventing Thromboembolism
    and Ischemic Stroke. Medical Crossfire 2003, 4(10), 3-17

18) Creager M, Faxon DP, Gersh BJ, Jacobs AK, Lepor NE, McCullough PA, Naqvi T, Prystowsky
    EN, Shah PK, Watson KE, Weber MA, Wyman A. Meeting Review: Best of the AHA Scientific
    Sessions 2003. Rev Cardiovasc Med 2004;5(1)26-52

19) McCullough PA. The use of contrast media in peripheral, combined, and sequential
    procedures. Applications in Imaging: Cardiac Interventions: Contrast Use in Renally
    Compromised Patients 2003;Sept:47-51

20) McCullough PA. Chapter Four: Major Risk Factors for Chronic Kidney Disease. Kidney Early
    Evaluation Program Annual Data Report. Am J Kid Dis 2003;42(5):S34-S41

21) Fonarow GC, Prystowsky EN, Lepor NE, Weyman AE, Weber MA, Watson KE, Young JJ,
    Kereiakes DJ, McCullough PA, Gersh BJ. Best of the ACC Scientific Session 2004. Rev
    Cardiovasc Med. 2004;5(2)104-129

22) Franklin BA, de Jong A, Kahn JK, McCullough PA. Fitness and mortality in the primary and
    secondary prevention of coronary artery disease: Does the effort justify the outcome? Am J
    Med Sports 2004;6:23-27

23) McCullough PA, Franklin BA. Atherosclerosis: Conventional risk factors and cardiac
    events—debunking an old myth about prevalence. Rev Cardiovasc Med. 2004;5(3):185-186

24) Dutcher JR, McCullough PA. Commentary: Glycoprotein IIb/IIIa Inhibitors in Acute
    Coronary Syndromes. Evidenced Based Cardiovascular Medicine 2004;8:362-363



                                                                                             135
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 167 of 209


                               Peter A. McCullough, M.D., M.P.H.

25) McCullough PA, Faxon DP, Fonarow GC, Jacobs AK, Watson KE, Weyman AC. Meeting
    Review: Best of the AHA 2004. Rev Cardiovasc Med. 2005;6(1):33-46

26) Bashore TM, Faxon DP, Fonarow GC, Jacobs AK, Lepor NE, McCullough PA, Shah PK, Weber
    MA, Yeung AC. Best of the ACC Scientific Session 2005. Rev Cardiovasc Med. 2005
    Spring;6(2):98-117

27) Fonarow GC, Lepor NE, McCullough PA, Jacobs AK, Bashore, TM, Faxon DP. Best of the AHA
    Scientific Session 2005. Rev Cardiovasc Med. 2006 Winter;7(1):23-36

28) McCullough PA. Clinical utility of blood natriuretic peptide levels. Business Briefing: US
    Cardiology 2006. Touch Briefings, Touch Cardiology. www.touchcardiology.com

29) McCullough PA, Wase A. Do implantable cardioverter-defibrillators improve survival in
    dialysis patients after cardiac arrest? Nature Clinical Practice Nephrology 2006; 2(2): 70-71

30) McCullough PA. Ranolazine: focusing on angina pectoris. Drugs of Today 2006, 42 (3):177-
    183

31) Singh PP, Nesto RW, Faxon DP, Lepor NE, Watson KE, Jacobs AK, McCullough PA. Best of
    the AHA Scientific Sessions 2006. Rev Cardiovasc Med. 2007 Winter;8(1):25-35. PMID:
    17401300

32) McCullough PA. Safety Concerns Trump Public Health Benefit in the Eyes of the FDA
    Cardiorenal Panel. FDA Advisory Committee Did Not Recommend Approval Of Rimonabant
    (ZIMULTI(R)) For Use In Obese And Overweight Patients With Associated Risks Factors.
    www.medicalnewstoday.com GLG NewsWatch for 6/14/2007

33) Friedewald VE, Goldfarb S, Laskey WK, McCullough PA, Roberts WC. The Editor's
    Roundtable: Contrast-Induced Nephropathy. Am J Cardiol. 2007 Aug 1;100(3):544-51. Epub
    2007 Jun 4. PMID: 17659944

34) McCullough PA, Lepor NE. Erratum - the rosiglitazone meta-analysis. Rev Cardiovasc Med.
    2007 Summer;8(3):174. PMID: 17938618

35) McCullough PA, Chronic Kidney Disease as a Cardiovascular Risk State and Considerations
    for the Use of Statins. The Fats of Life, Lipoproteins and Vascular Disease Division, American
    Association of Clinical Chemistry, Volume XXII, No 1, 9-16 Winter 2008

36) Lepor NE, McCullough PA, Jacobs AK. Best of the AHA Scientific Sessions 2007. Rev
    Cardiovasc Med. 2008 Winter;9(1):62-9. PMID: 18418310

37) Lepor NE, McCullough PA. Best of the ACC 2010 Scientific Session. Rev Cardiovasc Med.
    2010 Summer;11(3):e153-63
                                                                                                 136
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 168 of 209


                                  Peter A. McCullough, M.D., M.P.H.


   38) Narala KR, LaLonde TA, Hassan S, McCullough PA. Management of Chronic Coronary
       Disease and Acute Coronary Syndromes in Patients with Chronic Kidney Disease. US
       Cardiology, 2011;8(2):123-31

   39) Larsen T, Narala KR, McCullough PA. Type 4 Cardiorenal Syndrome: Myocardial
       Dysfunction, Fibrosis, and Heart Failure in Patients with Chronic Kidney Disease. J Clinic
       Experiment Cardiol 2012, 3:4. http://dx.doi.org/10.4172/2155-9880.1000186

INVITED LECTURES: NATIONAL AND INTERNATIONAL FORUMS

   L1) “The Role of Triage Angiography in Acute Coronary Syndromes.” Advances in Interventional
       Cardiology. WBH and the University of Maryland, Aruba, April, 1997.

   L2) “New Understandings of Anticoagulation During Unstable Angina.” Co-Chair, American
       College of Cardiology 47th Annual Scientific Session, Atlanta, Georgia, March 30, 1998.

   L3) National Library of Medicine: The Emerging Health Information Infrastructure '99.
       "Electronic Outcomes", Washington, D.C., April 28, 1999.

   L4) Kansas City Southwest Clinical Society, 77th Annual Clinical Conference, Overland Park,
       Kansas: “Cardiac-Renal Risk: Incorporating Scientific Evidence into Your Practice,” October
       29, 1999.

   L5) The Health Forum, Best Practices, Chicago, Illinois. “Overview of Cardiovascular Health
       Fellowship,” December 9, 1999.

   L6) AHA Scientific Conference on Existing Databases: Do They Hold Answers to Clinical
       Questions in Geriatric Cardiovascular Disease and Stroke? “Resource Utilization Among
       Congestive Heart Failure (R.E.A.C.H.) Database Overview,” Washington, DC, January 27,
       2000.

   L7) Health Forum Cardiovascular Health Fellowship Retreat: “Cardiovascular Risk and Health,”
       Colorado Springs, CO, July 20, 2000.

   L8) Third Annual Center for Health Futures Advisory Board Meeting:             “Congestive Heart
       Failure,” La Jolla, CA, August 24, 2000.

   L9) Health Forum ACT Learning Collaborative Meeting: “Bridging Clinical, Community, and
       Population Health Strategies,” St. Joseph, MO, September 20, 2000.

   L10)     “Renal Disease as an Independent Risk Factor for Cardiovascular Disease in
      Diabetes,” The Nexus of Cardiovascular and Renal Disease, Duke Clinical Research Institute,
      Tyson’s Corner, VA, November 4, 2000.
                                                                                                    137
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 169 of 209


                              Peter A. McCullough, M.D., M.P.H.


L11)     “Atherosclerosis and Heart Disease,” Winter Scientific Seminar, Missouri Society of
   the American College of Osteopathic Physicians, Kansas City, MO, January 27, 2001.

L12)     “Routine vs Selective Intervention in Acute Coronary Syndromes,” Tenth Annual
   Cardiovascular Conference at Beaver Creek, Colorado, WBH and Duke University, February
   14, 2001.

L13)     “Intervention in the Patient with Renal Insufficiency,” Tenth Annual Cardiovascular
   Conference at Beaver Creek, Colorado, WBH and Duke University, February 16, 2001.

L14)     “The Epidemic of Cardiovascular Disease and Cardiorenal Risk,” The Nexus of
   Cardiovascular and Renal Disease, Duke Clinical Research Institute, Tyson’s Corner, VA,
   February 24, 2001.

L15)     “Cardiovascular Risk in Chronic Kidney Disease: Cardiorenal Risk,” Symposium on
   Cardio-renal Consequences of Angiotensin II, Insights from AII Blockade, NKF Spring Clinical
   Meeting, Orlando, FL, April 18, 2001.

L16)     Plenary Session: “Cardiac Emergencies and Cardiac Critical Care,” American College
   of Chest Physicians, CHEST 2001, Philadelphia, PA, November 5, 2001.

L17)    “Cardiorenal Risk,” The 33rd Annual ACC Cardiovascular Conference at Snowmass,
   Snowmass, Colorado, January 18, 2002.

L18)     “Epidemiology of Diabetes and Its Cardiovascular Risk” Eleventh Annual
   Cardiovascular Conference at Beaver Creek, Colorado, WBH and Duke University, February
   14, 2002.

L19)     “Late-Breaking Clinical Trials II: A Prospective, Blinded Trial of B-Type Natriuretic
   Peptide as a Diagnostic Test for the Emergency Diagnosis of Heart Failure: The Breathing
   Not Properly (BNP) Multinational Study,” March 19, 2002, 51st Annual Scientific Session of
   the American College of Cardiology, Atlanta, GA.

L20)     “Scope of Cardiovascular Complications in Patients with Kidney Disease.” Plenary
   Session III: Reversing Cardiovascular Complications in Patients with Kidney Disease.
   International Society on Hypertension in Blacks: 17th International Interdisciplinary
   Conference on Hypertension and Related Risk Factors in Ethnic Populations, Miami, FL, June
   11, 2002.

L21)     “Epidemiology: Renal—Chronic Kidney Disease.” Atherosclerotic Vascular Disease
   Conference, AHA, Boston, MA, July 8, 2002.



                                                                                             138
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 170 of 209


                              Peter A. McCullough, M.D., M.P.H.

L22)      “B-type Natriuretic Peptide Should be a Part of the Diagnostic Evaluation of Heart
   Failure: Implications from the Breathing Not Properly (BNP) Multinational Study”
   International Academy of Cardiology 8th World Congress on Heart Failure—Mechanisms and
   Management, Washington, DC, July 15, 2002.


L23)    “Epidemiology and Physiology of Radiocontrast Nephropathy and its Impact on
   Outcomes” Prevent the Event Transcatheter Therapeutics 2002 Satellite Symposium,
   Washington, DC, September 26, 2002.

L24)       “Calcification or ‘Phosphication’—Controversies of Calcium Phosphate Deposition:
   Invited Lecture: Coronary Calcification: A Predictor of Future Events or a Marker of Plaque
   Stability? American Society of Nephrology 2002 Annual Scientific Sessions Satellite
   Symposium, Philadelphia, PA, November 1, 2002.

L25)     “Renal Insufficiency and Clinical Outcome” Cardiovascular Seminar, AHA Scientific
   Sessions, Chicago, IL, November 18, 2002.

L26)     “Role of BNP in the Diagnosis of Heart Failure” ACC 34th Annual Cardiovascular
   Conference at Snowmass, CO, January 14, 2003.

L27)    “Managing the Patient with Combined Heart and Renal Failure—the Importance of
   Anemia” ACC 34th Annual Cardiovascular Conference at Snowmass, CO, January 14, 2003.

L28)     “The Emerging Healthcare Crisis of Obesity,” Twelfth Annual Cardiovascular
   Conference at Beaver Creek, CO, February 10, 2003.

L29)     “BNP in the Management of Heart Failure,” Twelfth Annual Cardiovascular
   Conference at Beaver Creek, CO, February 11, 2003.

L30)     “Contrast Nephropathy: Can it be Eliminated,” Twelfth Annual Cardiovascular
   Conference at Beaver Creek, CO, February 13, 2003.

L31)     “How Subtle Degrees of Renal Dysfunction Work as a Cardiac Risk Factor” First
   Cardiovascular Prevention Symposium: Updates and New Guidelines. AHA, Puerto Rico
   Chapter, San Juan, PR, March 22, 2003.

L32)      “What Is the Incremental Diagnostic Value of B-Type Natriuretic Peptide in Heart
   Failure?” Symposium. American College of Cardiology Scientific Sessions, 2003, Chicago, IL,
   April 1, 2003.

L33)     “Heart Failure Insights From Ejection Fraction” Session Co-Chair. Oral Contributions.
   American College of Cardiology Scientific Sessions, 2003, Chicago, IL, April 1, 2003.


                                                                                             139
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 171 of 209


                               Peter A. McCullough, M.D., M.P.H.

L34)      “Chronic Renal Insufficiency as a Vascular Risk Factor” 14th Annual Scientific Sessions
   of the Society for Vascular Biology and Medicine, Chicago, IL, June 7, 2003.

L35)     “Phosphate Control and Calcification from a Cardiologist’s Perspective” World
   Congress of Nephrology Satellite Symposium, Berlin, Germany, June 12, 2003.

L36)      “Renal Disease is a Risk Factor for Cardiovascular Disease” ACC 29th Annual Tutorials
   in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.

L37)    “Diagnosis of Congestive Heart Failure: Is BNP Needed in Every Case?” ACC 29th
   Annual Tutorials in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.

L38)    “How to Treat Combined Heart and Renal Failure with Hypertension” ACC 29th
   Annual Tutorials in the Tetons 2003: Update in Cardiovascular Disease, August 25-27. 2003.

L39)      “Which Agents Prevent Contrast-Induced Nephropathy?” European Society of
   Cardiology 2003 Symposium: Managing Patients at Risk for Contrast-Induced Nephropathy,
   Vienna, Austria, September 2, 2003.

L40)     “Epidemiology of Contrast Nephropathy” Symposium Chair for “A Contrast in Risk:
   Radiographic Imaging in the Renally Compromised Patient”, Satellite Symposium at the
   Transcatheter and Therapeutics Scientific Meeting, Washington, DC, September 17, 2003.

L41)      “Update on Cardiovascular Risk Reduction in Acute Coronary Syndrome Patients”
   14th Annual Great Wall International Congress of Cardiology, Beijing, China, October 10-13,
   2003.

L42)     “Renal Function and Dysfunction in Coronary Arteriography” 14th Annual Great Wall
   International Congress of Cardiology, Beijing, China, October 10-13, 2003.

L43)     “Interventional Cardiology 2003: Bench to Bedside and Beyond, Session III: Contrast
   Nephropathy: Separating the Hype from the Data. Antagonist: Contrast Nephropathy Can
   be Prevented.” AHA Scientific Sessions 2003, November 9, 2003, Orlando, FL.

L44)     ”Reversing Diabetes and Its Consequences: Pipe Dream or Reality?” The 35th Annual
   Cardiovascular Conference at Snowmass, ACC, Snowmass, CO, January 12-16, 2004.

L45)      “Refining the Use of B-type Natriuretic Peptide as a Diagnostic Test in Clinical
   Practice” The 35th Annual Cardiovascular Conference at Snowmass, ACC, Snowmass, CO,
   January 12-16, 2004.

L46)    “Practical Management of Obesity for the Cardiologist: The Future of Dietary
   Management and Bariatric Surgery” The 35th Annual Cardiovascular Conference at
   Snowmass, ACC, Snowmass, CO, January 12-16, 2004.
                                                                                              140
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 172 of 209


                              Peter A. McCullough, M.D., M.P.H.




L47)      “Update from the Hypertension World: JNC 7—What’s New and How Will it
   Influence Practice?” Thirteenth Annual Cardiovascular Conference at Beaver Creek,
   Colorado, WBH and Duke University, February 9-13, 2003

L48)     “The Lethal Couplet” Thirteenth Annual Cardiovascular Conference at Beaver Creek,
   Colorado, WBH and Duke University, February 9-13, 2003

L49)       “BNP to Differentiate Between Cardiac and Extracardiac Sources of Dyspnea” 33rd
   Critical Care Congress, Society of Critical Care Medicine, Orlando, Florida, February 23,
   2004.

L50)    “BNP Testing: Is It Ready for In-Hospital Monitoring of Therapy?” Point-of-Care
   Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
   March 8, 2004.

L51)    “Role of Brain Natriuretic Peptide Levels in Diagnosis” Natriuretic Peptides
   Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
   March 8, 2004.

L52)     “Renal Insufficiency and the Heart” Symposium Co-Chair, American College of
   Cardiology Scientific Sessions 2004, New Orleans, LA, March 9, 2004.

L53)    “Renal Insufficiency and Bypass Surgery” Renal Insufficiency and the Heart
   Symposium, American College of Cardiology Scientific Sessions 2004, New Orleans, LA,
   March 9, 2004.

L54)     “Causes and Consequences of Contrast-Induced Nephropathy and other Major
   Adverse Coronary Events” Contrast-Induced Nephropathy: Addressing the Needs of the
   High Risk Patient. A Satellite Symposium to the American College of Cardiology Scientific
   Sessions 2004, New Orleans, LA, March 9, 2004.

L55)    “Chronic Kidney Disease as a Cardiovascular Risk Factor” 2nd Annual Scientific
   Symposium, AHA of Puerto Rico, San Juan, PR, March 13, 2004

L56)    “Modern use of Angiotensin Receptor Blockade in Cardiovascular Disease” 2nd
   Annual Scientific Symposium, AHA of Puerto Rico, San Juan, PR, March 13, 2004

L57)      “Chronic Kidney Disease and Cardiovascular Disease” Satellite Symposium: Impact
   of Anemia Correction in Cardiovascular Patients, American Society of Hypertension Annual
   Scientific Session, New York, NY, May 22, 2004.



                                                                                               141
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 173 of 209


                               Peter A. McCullough, M.D., M.P.H.

L58)      “Contrast-Induced Nephropathy—Clinical Anomaly or Reality” Satellite Symposium:
   Selecting Contrast Media - Implications for Patient outcomes, EuroPCR 2004, Paris, France,
   May 26, 2004.

L59)     “Contrast Nephropathy” Intervention 2004. American College of Cardiology
   Nationwide Symposium, CNN Center, Atlanta, GA, June 2, 2004.

L60)     “Technical Issues in Selection of the BNP Assay” Satellite Symposium of the American
   Association of Clinical Chemistry, Los Angeles, CA, July 28, 2004.

L61)     “B-type Natriuretic Peptide in Clinical Practice” New Development in Cardiac
   Biomarkers for Detection and Management of Cardiovascular Diseases, EBAC Accredited
   Educational Programme, in conjunction with the European Society of Cardiology 2004
   Annual Congress, Munich, Germany, August 30, 2004.

L62)     “Hot Topics: Renal Disease and Contrast Nephropathy—Implications for the PCI
   Patient” Session Moderator, Transcatheter Cardiovascular Therapeutics 2004, September
   27, 2004.

L63)     “Definition and Pathophysiology of Contrast Nephropathy”, “Hot Topics: Renal
   Disease and Contrast Nephropathy—Implications for the PCI Patient” Transcatheter
   Cardiovascular Therapeutics 2004, September 27, 2004.

L64)     “Use of BNP in Clinical Practice” “Hot Topics: Clinical Utility of Biomarkers”
   Transcatheter Cardiovascular Therapeutics 2004, September 28, 2004.

L65)      “Contrast Media, Renal Insufficiency, and Radiocontrast Nephropathy” Introduction
   to Cardiac Catheterization and Indications for Percutaneous Interventions, 7th Annual
   Interventional Cardiology Self Assessment and Review Course, Transcatheter Cardiovascular
   Therapeutics 2004, September 29, 2004.

L66)     “Body Weight—Optimal Targets and How Good are We in Getting There” “Drug
   Combinations for Cardiovascular Disease” Duke Clinical Research Institute and U.S. Food
   and Drug Administration Think Tank, Washington, DC, October 8, 2004.

L67)     “Does Coronary Calcification Imply Plaque Instability?” Managing Cardiovascular and
   Calcium/Phosphorus Complications of CKD. Official Luncheon Symposium, Renal Week
   2004, American Society of Nephrology, St. Louis, MO, October 20, 2004.

L68)      “B-type Natriuretic Peptide in the Diagnosis of Acute Heart Failure,” New Advances in
   the Diagnosis and Management of Acute Decompensated Heart Failure, Satellite
   Symposium to the AHA Scientific Sessions 2004, New Orleans, LA, November 8, 2004.



                                                                                             142
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 174 of 209


                               Peter A. McCullough, M.D., M.P.H.

L69)     “Oportunidades para Aprimoramento no Tratamiento da Insuficiencia Cardiaca,” 3rd
   Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-Brasileiro de Insufiencia
   Cardiaca, I Encontró Multiporfissional em Insuficiencia Cardiaca, II Simposio
   Latinoamericano de Insuficiencia Cardiaca, (Portugese) Salvador, Bahía, Brasil, November
   25-27, 2004.

L70)      “Peptideo Natriuretico Intravenoso-Perspectivas para Emprego na IC
   Descompensada,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-
   Brasileiro de Insufiencia Cardiaca, I Encontro Multiprofissional em Insuficiencia Cardiaca, II
   Simposio Latinoamericano de Insuficiencia Cardiaca, (Portugese) Salvador, Bahia, Brasil,
   November 25-27, 2004.

L71)      “Nesiritide (Peptideo Natriuretico Intravenoso) uma Nova Arma no Tratamento da IC
   Grave e Decompensada,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio
   Luso-Brasileiro de Insufiencia Cardiaca, I Encontro Multiporfissional em Insuficiencia
   Cardiaca, II Simposio Latinoamericano de Insuficiencia Cardiaca, (Portuguese) Salvador,
   Bahia, Brasil, November 25-27, 2004.

L72)      “Conferenca Magna (Keynote Address): The Cardiorenal Intersection: Crossroads to
   the Future,” 3rd Congresso Brasileiro de Insuficiencia Cardiaca, II Simposio Luso-Brasileiro
   de Insufiencia Cardiaca, I Encontro Multiporfissional em Insuficiencia Cardiaca, II Simposio
   Latinoamericano de Insuficiencia Cardiaca, (Portuguese) Salvador, Bahia, Brasil, November
   25-27, 2004.

L73)     “Practical Use of BNP in the Diagnosis and Management of Heart Failure” Medical
   Grand Rounds, Olathe Regional Medical Center, Olathe, KS, December 3, 2004.

L74)     “Management of Heart and Renal Failure” The 36th Annual Cardiovascular
   Conference at Snowmass, ACC, Snowmass, CO, January 18, 2005.

L75)    “Contrast-Induced Nephropathy” The 36th Annual Cardiovascular Conference at
   Snowmass, ACC, Snowmass, CO, January 18, 2005.

L76)     “Combined Heart and Kidney Failure” Cardiovascular Conference at Snowmass,
   Aspen, CO, January 18, 2005.

L77)    “Practice Strategies and Protocols to Reduce Renal Complications” PCI:
   Understanding and Managing In-Hospital Cardiac and Renal Complications, 3rd European
   Summit, Chantily, France, February 11, 2005.

L78)    “HDL Cholesterol: A Powerful New Therapeutic Target” 14th (Conference Chair)
   Annual Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 14, 2005.



                                                                                               143
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 175 of 209


                               Peter A. McCullough, M.D., M.P.H.

L79)     “BNP-ology, is the Enthusiasm Warranted?” (Conference Chair) 14th Annual
   Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 15, 2005.

L80)      “Anticoagulation for Atrial Fibrillation: Can Warfarin be Replaced?” (Conference
   Chair) 14th Annual Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February
   18, 2005.


L81)     "New Multimarker Strategies in the Diagnosis of Acute Coronary Syndromes" Satellite
   Symposium to the 54th Annual American College of Cardiology Scientific Sessions 2005,
   Orlando, FL, March 7, 2005.

L82)     “Effect of Lowering LDL Level on Progression of Vascular Calcification” Reducing the
   Burden of Cardiovascular Calcification in Chronic Kidney Disease, Satellite Symposium to the
   Renal Physicians Association Annual Meeting, Washington, DC, March 20, 2005.

L83)      "Why Chronic Kidney disease is a CVD risk factor: Practical Implications in the Care of
   Cardiovascular Patients" Cardiology Grand Rounds, Clinical Science Institute, Galway,
   Ireland, UK, May 5, 2005.

L84)     “Clinical Application of B-type Natriuretic Peptide Levels in the Care of Cardiovascular
   Patients” EuroLab 2005, Glasgow, Scotland, UK, May 9, 2005.

L85)     “Anemia Is a Cardiovascular Risk Factor in Patients With Diabetic Nephropathy” The
   Kidney is a Key Link between Diabetes and Cardiovascular Disease: Managing Risk; Satellite
   Symposia to the Annual Scientific Sessions of the American Association of Clinical
   Endocrinology, Washington, DC, May 18, 2005.

L86)     “CIN: Emerging Trends in Identifying and Managing the At-risk Patient”
   Cardiovascular and Interventional Radiology Society of Europe (CIRSE) 2005, Nice, France,
   September 13, 2005.

L87)     “Recent Advances in Cardiac Markers and their Clinical Role in Cardiovascular
   Disease: Update of the BNP Consensus Panel Statements and Cost Effectiveness of BNP
   Testing” Turning Science into Caring Programme, Abbott European Laboratory Symposium,
   Wiesbaden-Delkenheim, Germany, October 14, 2005.

L88)    “Epidemiology and Prevention of Contrast Nephropathy” Transcatheter Therapeutics
   Annual Scientific Sessions, Washington, DC, October 19, 2005.

L89)     “BNP—What Does it All Mean?” Heart Failure 2005: What to Do for the Failing Left
   Ventricle” AHA Symposium in Conjunction with the 2005 Scientific Sessions, Dallas, TX,
   November 11, 2005.


                                                                                              144
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 176 of 209


                              Peter A. McCullough, M.D., M.P.H.

L90)     “How to Use Cardiac Biomarkers in Heart Failure” 2005 Annual Scientific Sessions of
   the AHA, Dallas, TX, November 14, 2005, broadcasted nationally as “Best of Sessions 2005
   on Wednesday, November 30 from 1:00-2:30PM EST”

L91)     “Chronic Kidney Disease as a Cardiovascular Risk State: Practical Management for
   the Cardiologist” St. Vincent’s Hospital, University of British Columbia, Distinguished
   Speakers in Cardiovascular Medicine, 2005-2006, Vancouver, BC, Canada, December, 1,
   2005.

L92)     “Anemia, Chronic Kidney Disease, and Cardiovascular Disease: Diagnosis, Prognosis,
   and Treatment. Nephrology Grand Rounds, University of British Columbia, St. Vincent’s
   Hospital, Vancouver, BC, Canada, December 2, 2005.

L93)     “The Deadly Triangle of Anemia, Kidney and Heart Disease: Implications for
   Treatment and Management” 37th Annual Cardiovascular Conference at Snowmass,
   January 20, 2006, Snowmass, CO.

L94)     “Anemia in Cardiovascular Patients: Diagnosis, Prognosis, and Therapy.” AHA,
   Prevention VIII Conference: Kidney Disease, Hypertension, and Cardiovascular Disease,
   January 27, 2006, Orlando, FL.

L95)     “Update on Bariatric Surgery” (Conference Chair) 15th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 17, 2006.

L96)     “Multimarker Approach to Chest Pain.” Satellite Symposium to the Annual Scientific
   Sessions of the American College of Cardiology, March 11, 2006, Atlanta, GA.

L97)    ” Preventing Contrast Nephropathy: What Works?” American College of Cardiology
   Annual Scientific Sessions (ACC.06 and the i2 Summit 2006), March 14, 2006, Atlanta, GA.

L98)      “Consensus statements on strategies to reduce the risk of CIN.” Satellite Symposium
   Society for Cardiac Angiography and Intervention 29th Annual Scientific Sessions
   (Symposium Chair): Consensus Statements on Contrast-Induced Nephropathy (CIN): Report
   of an International, Multidisciplinary Panel, Chicago, IL, May 11, 2006.

L99)     “Contrast-induced nephropathy: identifying and managing the patient at risk.” Euro
   PCR 2006 Satellite Symposium: The Underestimated Impact of Contrast Media on Patient
   Outcomes in PCI (Symposium Chair), Paris, France, May 27, 2006.

L100)     “Debate: Acute Decompensated Heart Failure--Biomarker will suffice” 17th Annual
   Scientific Sessions of the American Society of Echocardiography, Baltimore, MD, June 6,
   2006.



                                                                                             145
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 177 of 209


                               Peter A. McCullough, M.D., M.P.H.

L101)    “Heart and Kidney: Clinical Impact of Contrast Media” Update on Cardiovascular
   Disease 2006, Casa Di Cura Montevergine, Napoli Castel Dell’Ovo, Naples, Italy, June 19,
   2006.

L102)     “Cardiovascular Disease in CKD: Where Does Calcium Fit In?” Satellite Symposia:
   Current Strategies for the Management of Hyperphosphatemia in End-Stage Renal Disease.
   European Renal Association/European Dialysis and Transplantation Association Annual
   Scientific Meeting, Glasgow, Scotland, July 17, 2006.

L103)     “Applications of BNP in Cardiovascular Disease” Satellite Symposia: New and
   Evolving Markers for Cardiovascular Disease: Myeloperoxidase (MPO) and BNP. American
   Association of Clinical Chemistry Annual Meeting, Chicago, IL, July 26, 2006.

L104)      “Clinical Applications of B-type Natriuretic Peptide Testing” Clinical Biochemistry
   Satellite Symposium: The Role of Biochemical Markers in Clinical Cardiology, Sponsored by
   the Australasian Association of Clinical Biochemists at the 54th Annual Scientific Meeting of
   the Cardiac Society of Australia and New Zealand, Canberra, Australia, August 4, 2006.

L105)     “Update on BNP in the Management of Heart Failure” 54th Annual Scientific Meeting
   of the Cardiac Society of Australia and New Zealand, Canberra, Australia, August 6, 2006.

L106)    “Update on BNP in the Management of Heart Failure” Cardiology Grand Rounds,
   Royal North Shore Hospital, Sydney, Australia, August 7, 2006.

L107)    “Contrast-Induced Nephropathy: Identifying and Managing the Patient at Risk”
   Advances in Contrast-Enhanced Imaging: Improving Outcomes and Reducing Risks of
   Iodinated Contrast (Chairman), a CME Satellite Symposium at the Transcatheter
   Therapeutics 2006 Conference, Washington, DC, October 24, 2006.

L108)     “Cardiorenal Syndrome: Etiology, Therapy, and Prognosis” Unresolved Issues in
   Heart Failure, Cardiovascular Seminars, 2006 Annual Scientific Sessions of the AHA, Chicago,
   IL, November 14, 2006

L109)    “Prevention and Management of CAD in CKD” Coronary Artery Disease in CKD:
   Updating the Pathophysiology and Management. Official Symposium of the American
   Society of Nephrology, Sand Diego, CA, November 16, 2006.

L110)    “Pharmacologic Prevention of Sudden Death in Dialysis Patients” Sudden Death in
   Hemodialysis Patients: Towards Prevention. American Society of Nephrology Renal Week
   2007, San Diego, CA, November 17, 2006.

L111)    “Contrast Nephropathy: Finding Consensus on a Rational Approach” Radiology
   Grand Rounds, Hôpital Notre-Dame, University of Montreal, Canada, November 23, 2006.


                                                                                              146
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 178 of 209


                              Peter A. McCullough, M.D., M.P.H.

L112)    “Contrast Nephropathy: Finding Consensus on a Rational Approach” Radiology
   Grand Rounds, Hôpital St-Luc, University of Montreal, Canada, November 23, 2006.

L113)    “Cardiorenal Syndrome and Anemia” 3rd Annual Heart Failure University (HFU)
   Cardiovascular Fellows Program, Los Angeles, CA, December 2, 2006.

L114)    “Implications of Age-Related Decline in Renal Function” 16th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 12, 2007.

L115)    “Using BNP in Your Practice: Pearls and Pitfalls” 16th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 15, 2007.

L116)    “Consensus Panel Findings on Contrast Nephropathy” 16th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 16, 2007.

L117)    “Measuring BNP in ACS,” American College of Cardiology Scientific Sessions Satellite
   Symposium, “ACS & Biomarkers: From Molecules to Patient Management”, New Orleans,
   LA, March 24, 2007.

L118)    “Anemia Correction and CVD Trials” “Ask the Experts” clinicaltrialresults.org,
   American College of Cardiology Scientific Sessions, New Orleans, LA, March 26, 2007.

L119)     “CKD and CVD: Interaction and Risk Factors”, Kidney Disease: The Unrecognized
   Silent Killer, NKF 2007 Scientific Meetings, Orlando, FL, April 11, 2007.

L120)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
   Special Lecture for the Radiological Society of the Republic of China, National Yang-Ming
   University, School of Medicine, Taipei, Taiwan, May 4, 2007.

L121)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
   Annual Meeting of Kaohsiung Society of Radiology, Chang Gung Memorial Hospital,
   Kaohsiung Hsien, Taiwan, May 5, 2007.

L122)     ”Meta-Analyses of the Renal Safety of Iodixanol”, Plenary Session, 15th Annual
   Scientific Congress of the Hong Kong College of Cardiology, Hong Kong, SAR, May 6, 2007.

L123)    “Contrast-Induced Nephropathy: A Meta-Analyses of the Renal Safety of Iodixanol”
   Cardiology Special Lecture, 12th Department of Cardiology, Beijing AnZhen Hospital, Beijing,
   Peoples Republic of China, May 7, 2007.

L124)     “Prevention of CIN during PCI in Diabetic Patients: Proposal of a Guideline"
   (Prevencion del Fracaso Renal Inducido por Contraste en Pacientes Diabeticos Sometidos a
   Intervencionismo Coronario: Propestuesta de un Protocolo Actuacion), Optimizacion del


                                                                                            147
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 179 of 209


                               Peter A. McCullough, M.D., M.P.H.

   Tratamiento de Revascularizacion Percutanea en Pacientes Diabeticos, TEAM (Terapia
   Endovascular & Miocardica), Hospital del Mar, Barcelona, Spain, May 11, 2007.

L125)   “Acute Kidney Injury from Iodinated Contrast: Findings from an International Panel,”
   Hungarian Society of Cardiology Annual Scientific Meeting (Magyar Kardiologusok Tarsasaga
   Tudomanyos Kongresszusa) Balatonfured, Hungary, May 12, 2007.

L126)    “Which Types and Which Amount of Physical Activities to Achieve and Maintain a
   Healthy Body Weight?” 4th Metabolic Syndrome, Type II Diabetes, and Atherosclerosis
   Congress (MSDA), 2007, Lisbon, Portugal, May 19, 2007.

L127)    “The Role of BNP in Patients with Shortness of Breath,” Laboratory Diagnostic
   Technologies for Patients with Shortness of Breath, Satellite Symposium to the American
   Association of Clinical Chemistry Annual Scientific Meeting, San Diego, CA, July 18, 2007.

L128)     “Acute Kidney Injury after Contrast: A Serious Problem by Any Name”,
   Hemodynamics, Electrolytes, Acute Kidney Injury: Novel Considerations in Contrast
   Selection, Transcatheter Cardiovascular Therapeutics 2007 Annual Meeting Satellite
   Symposium, Washington, DC, October 23, 2007.

L129)    “Vascular Calcification: Myth versus Realty: A Cardiologist's Perspective,” Changing
   Paradigms: Evolving Bone and Mineral Metabolism Treatment in CKD, An American Society
   of Nephrology 2007 Official Symposia, San Francisco, CA, November 3, 2007.

L130)    “Contrast-Induced Nephropathy” Cardiology Grand Rounds, Auckland City Hospital,
   Auckland, New Zealand, November 22, 2007.

L131)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” North Shore
   Hospital- Waitemata Health, Takapuna, Auckland, New Zealand, November 22, 2007.

L132)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” Waikato Hospital,
   Hamilton, New Zealand, November 23, 2007.

L133)    “Practical Use of Natriuretic Peptides in Cardiovascular Disease” Wakefield Hospital,
   Adelaide, Australia, November 23, 2007.

L134)      “Clinical Utilization of Cardiac Troponin and Natriuretic Peptides in ACS and CHF”
   Satellite Symposium to Australasian Emergency Meeting (ACEM), Gold Coast, Brisbane,
   Australia, November 27, 2007.

L135)    “Clinical Utilisation of Cardiac Troponin and Natriuretic Peptides in ACS and CHF: Part
   1: Congestive Heart Failure, Part 2: Acute Coronary Syndrome, Part 3: Cardio-Renal
   Syndrome, Kuala Lumpur, Malaysia, November 29, 2007.


                                                                                                148
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 180 of 209


                               Peter A. McCullough, M.D., M.P.H.

L136)     “Multimarker Strategies in the Management of Cardiovascular Emergencies,” YMCA
   for Dr. H.F.Ho, Queen Elizabeth Hospital, Hong Kong, SAR, November 30, 2007.

L137)     “Practical Management of Cardiovascular Disease in Patients with Kidney Disease”
   Williamsburg, Virginia for the 34th Annual Williamsburg Conference on Heart Disease,
   Williamsburg, VA, December 3, 2007.

L138)    “New Cardiovascular Drugs” 17th Annual Cardiovascular Conference at Beaver
   Creek” Avon, CO, February 12, 2008.

L139)    “New Insights into Atherosclerosis and Global CVD Risk,” 17th Annual Cardiovascular
   Conference at Beaver Creek” Avon, CO, February 12, 2008.

L140)    “Plenary 2 : Mini-Symposia: Acute Kidney Injury (AKI): Pathophysiology: Contrast
   Nephropathy: Epidemiology and Prognosis” 13th Annual International Conference on
   Continuous Renal Replacement Therapies, San Diego, CA, February 28, 2008.

L141)    “Heart Failure and Cardio-Renal Syndrome 1: Pathophysiology” 13th Annual
   International Conference on Continuous Renal Replacement Therapies, San Diego, CA,
   February 29, 2008.

L142)    “Hemodynamic Monitoring: Principles and Practice” 13th Annual International
   Conference on Continuous Renal Replacement Therapies, San Diego, CA, February 29, 2008.

L143)    “Cardiovascular Calcification, Potential Strategies in Minimizing Cardiovascular
   Disease in CKD”, Satellite Symposia at the 57th ACC Annual Scientific Sessions, Chicago, IL,
   March 30, 2008.

L144)    “Emergency Evaluation of Chest Pain: Building a Better Mousetrap” Olathe Medical
   Center Annual Heartbeat Symposium, Olathe, KS, April 4, 2007.

L145)     “Interventions and CVD Interactions in Diabetics with Proteinuria” Satellite Symposia
   (Chairman) Chronic Kidney Disease Interventions: Improving CKD and CVD Outcomes” NKF
   Clinical Meeting 2008, Dallas, TX, April 5, 2008.

L146)   “Shifting Paradigms in PCI: Controversial Issues in High-Risk Patients” International
   Symposium (Chairman), Barcelona, Spain, April 10, 2008.

L147)     “Success in Identifying Heart Failure” Satellite Symposia “Managing CVD: What Every
   Internist Needs to Know” Annual Scientific Sessions of the American College of Physicians,
   Washington, DC, May 14, 2008.




                                                                                              149
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 181 of 209


                              Peter A. McCullough, M.D., M.P.H.

L148)     “Cardiovascular Calcification in Patients with Chronic Kidney Disease” Satellite
   Symposia “Cardiovascular Disease in CKD: Strategies for Minimizing Mortality” Annual
   Scientific Sessions of the American College of Physicians, Washington, DC, May 15, 2008.

L149)    “Clinical Trial Designs in Contrast Induced Acute Kidney Injury,” Third Annual AKIN
   Conference on Research Initiatives in AKI, Bethesda, MD, June 10-12, 2008.

L150)     “Neutrophil Gelatinase Associated Lipocalin (NGAL)” on Behalf of Inverness Medical,
   Third Annual AKIN Conference on Research Initiatives in AKI, Bethesda, MD, June 10-12,
   2008.

L151)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
   Evidence and the Controversy” Radiological Society of Taiwan, Taipei, Taiwan, July 17,
   2008.

L152)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
   Evidence and the Controversy” Radiological Society of Taiwan, Kaushiung, Taiwan, July 18,
   2008.

L153)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
   Evidence and the Controversy” Contrast-Induced Nephropathy Symposium, Professor Yalin
   Han, MD, Chairwoman of Military Cardiology Society of China, Shenyang, China, July 20,
   2008.

L154)     Cardiology Teaching Rounds, with Professor Runlin Gao, Beijing Fuwai Hospital,
   Beijing, China, July 21, 2008.

L155)     Cardiology Teaching Rounds, with Professor Yujie Zhou, Beijing Anzhen Hospital,
   Beijing, China, July 21, 2008.

L156)     Cardiology Teaching Rounds with Professor Yundai Chen, General Hospital of
   Military, Peoples Liberation Army, Beijing, China, July 21, 2008.

L157)    “Practical Strategies to Manage Contrast-induced Acute Kidney Injury (CI-AKI): The
   Evidence and the Controversy” Contrast-Induced Nephropathy Symposium, Contrast-
   Induced Nephropathy Symposium, Professor Runlin Gao, Chairman of Chinese Cardiology
   Society, Beijing, China, July 22, 2008.K

L158)     “New Insights on Accelerated Vascular Calcification in Patients with Kidney Disease”
   Plenary Session: Ischemic Heart Disease/Risk Assessment/New Treatment Strategies”
   International Academy of Cardiology 14th World Congress on Heart Disease, Annual
   Scientific Sessions, Toronto, Ontario, Canada, July 29, 2008.



                                                                                               150
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 182 of 209


                              Peter A. McCullough, M.D., M.P.H.

L159)      “Cardiorenal Syndrome: the Diagnostic Value of Brain Natriuretic Peptide and
   Neutrophil Gelatinase Associated-Lipocalin in Interventional Cardiology,” Cardiovascular
   Biomarkers which Enhance Clinical Practice in Emergency Medicine and Cardiology: the
   State of the Art for Markers of Necrosis, Hemodynamic Stress and Cardiorenal Syndrome,
   Satellite Symposium to the European Society of Cardiology Annual Scientific Sessions,
   Munich, Germany, September 2, 2008.

L160)    “Diagnosis and Management of Diabetes, Hypertension, and Acute Dyspnea,” 2008
   CVD and CKD Intersection Consensus Conference, Chicago, IL, September 26, 2008.

L161)      “Chronic Kidney Disease and Contrast Nephropathy (Contrast-Induced Acute Kidney
   Injury [CI-AKI]): From Prognostic Scores to the Latest Preventive Strategies” Complex
   Patients, Complex Lesions, 20th Annual Transcatheter Therapeutics Conference,
   Washington, DC, October 14, 2008.

L162)    “Chronic Kidney Disease: a CHD Risk Equivalent” 2008 Cardiometabolic Health
   Congress, Harvard Medical School, Boston, MA, October 19, 2008.

L163)   “Hyperphosphatemia as a Cardiovascular Risk Factor” Nephrology Conference, The
   Ottawa Hospital, Ottawa, Ontario, Canada, October 28, 2008.

L164)     “Cardiovascular Calcification in Patients with Chronic Kidney Disease” Nephrology
   Division-Wide Conference, The Ottawa Hospital, Ottawa, Ontario, Canada, October 28,
   2008.

L165)    “Hyperphosphatemia and CVD Risk,” Management of Hyperphosphatemia Across the
   Continuum of CKD, American Society of Nephrology Satellite Symposium, Philadelphia, PA,
   November 8, 2008.

L166)    “Cardiovascular Calcification” Nephrology Grand Rounds, Humber River Regional
   Hospital, Toronto, Ontario, Canada, December 9, 2009.

L167)    “Cardiovascular Calcification” Nephrology Grand Rounds, St. Joseph’s Hospital,
   Toronto, Ontario, Canada, December 9, 2009.

L168)    “Critical Concepts in the Progression of Atherosclerosis” 18th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 9, 2009.

L169)    “New Molecular Targets in the Treatment of Atherosclerosis” 18th Annual
   Cardiovascular Conference at Beaver Creek, Beaver Creek, CO, February 9, 2009.

L170)    “Sudden Cardiac Death in Patients with Renal Disease” 18th Annual Cardiovascular
   Conference at Beaver Creek, Beaver Creek, CO, February 12, 2009.


                                                                                              151
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 183 of 209


                              Peter A. McCullough, M.D., M.P.H.

L171)    “Cardiovascular and Renal Implications of Contrast Media” Radiology Grand Rounds,
   The Kingston Hospital, Queens University School of Medicine, Kingston, Ontario, Canada,
   March 3, 2009.

L172)    “Recent Evidence into the Pathophysiology of Cardiovascular Calcification in Chronic
   Kidney Disease,” NKF Symposium 2009 Spring Clinical Meetings, “Exploring Recent
   Evidence Related to Cardiovascular Calcification and Chronic Kidney Disease”, Nashville, TN,
   March 27, 2009.

L173)    “Chronic Kidney Disease: Implications For Patients With CAD” Managing the High Risk
   Coronary Patient, I2 Summit, American College of Cardiology Annual Scientific Sessions,
   Orlando, FL, March 30, 2009.

L174)    “BNP and Cardiovascular Disease” Cardiology Grand Rounds, Hospital PróCardíaco,
   Rio deJaniero, Brasil, April 14, 2009.

L175)     “Acute Cardiac Effects of Marathon Running” Special Guest Lecture, CLINIMEX -
   Clínica de Medicina do Exercício, Rio deJaniero, Brasil, April 14, 2009.

L176)    “Interface entre doenca renal e cardiovascular: o rim mata o coracao ou o coracao
   mata o rim? Da para evitar esse extermino?” Terapeutica Cardiovascular International,
   Hospital Espanhol, Salvador, Brasil, April 17, 2009.

L177)     “A angiotomografia coronaria deve ser empregada em todo paciente com do toracica
   de risco baixo-moderado?” Terapeutica Cardiovascular International, Hospital Espanhol,
   Salvador, Brasil, April 17, 2009.

L178)     “Conferencia Internacional: Opportunidades para aperfeicoar o tratamento da
   insuficiencia cardiaca avancada/descompensada” Terapeutica Cardiovascular International,
   Hospital Espanhol, Salvador, Brasil, April 17, 2009.

L179)     “Invasive Versus Non-invasive Coronary Angiography: Guidelines for Achieving
   Optimal Outcomes” Annual Scientific Sessions of the Society for Cardiac Angiography and
   Intervention, Las Vegas, NV, May 7, 2009.

L180)     “Cardiorenal Syndrome” Moderator, American Society of Nephrology Annual
   Scientific Sessions, Renal Week 2009, San Diego, CA, October 29, 2009.

L181)    “The Creatinine Changes: Now What?” Cardiorenal Syndromes, Annual Scientific
   Sessions, AHA, Orlando, FL, November 16, 2009.

L182)    “Cardiorenal Syndromes: Strategies for Success” 19th Annual Cardiovascular
   Conference at Beaver Creek, Avon, CO, February 6-11, 2010.


                                                                                             152
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 184 of 209


                              Peter A. McCullough, M.D., M.P.H.

L183)     “Cardiomyopathy of Obesity” 19th Annual Cardiovascular Conference at Beaver
   Creek, Avon, CO, February 6-11, 2010.

L184)    “Why Does Atherosclerosis Calcify: Clinical Implications” 19th Annual Cardiovascular
   Conference at Beaver Creek, Avon, CO, February 6-11, 2010.

L185)    “Prevention Trials in AKI” 15th International Conference on Continuous Renal
   Replacement Therapies (CRRT: 2010) Scientific Meeting, Del Coronado, CA, February 24,
   2010.

L186)    “Cardiology Trials” 15th International Conference on Continuous Renal Replacement
   Therapies (CRRT: 2010) Scientific Meeting, Del Coronado, CA, February 24, 2010.

L187)    “Contrast Nephropathy: Prevention and Management” 15th International
   Conference on Continuous Renal Replacement Therapies (CRRT: 2010) Scientific Meeting,
   Del Coronado, CA, February 26, 2010.

L188)    “Lipoprotein-Associated Phospholipase A2 (Control#: 4599)” Symposium: Do New
   Markers & Genomics Enhance Risk Prediction? Annual Scientific Sessions of the ACC,
   Atlanta, GA, March 15, 2010.

L189)    “New Insights Into the Role of Heart-Kidney Interactions in the Cardiorenal
   Syndrome” (Control#: 16660) Symposium: Recognition and Management of the Cardiorenal
   Syndrome in Advanced Heart Failure, Annual Scientific Sessions of the American College of
   Cardiology, Atlanta, GA, March 15, 2010.

L190)     “B-Type Natriuretic Peptides in Cardiorenal Syndromes” 5th Annual Turning Science
   into Caring Symposium, Wiesbaden, Germany, March 25, 2010.

L191)    “CKD and CVD Interaction in KEEP” KEEP Update: the Common Soil of CKD and CVD,
   NKF Spring Clinical Meetings, Orlando, FL, April 16, 2010.

L192)    “Cardio Renal Intersection, Crossroads to the Future - Novel Coronary Risk Factors"
   NKF Spring Clinical Meetings, Orlando, FL, April 16, 2010.

L193)    “Diagnostic Workup of suspected heart disease in CKD” NKF Spring Clinical Meetings,
   Orlando, FL, April 17, 2010.

L194)     “BNP: Beyond Heart Failure (BNP más allá de la insuficiencia cardiaca)”, XIX Chile
   2010 Congreso Latinoamericano de Bioquimica Clinica, XVI Congreso Chileno de Quimica
   Clinica, Biomarcadores en Enfermedades Cario-Renales COLABIOCLI 2010, Santiago del
   Chile, April 21, 2010.



                                                                                               153
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 185 of 209


                              Peter A. McCullough, M.D., M.P.H.

L195)    “Prevention of Cardiorenal Syndromes”, 19th International Vicenza Course on Critical
   Care Nephrology, Vicenza, Italy, June 10, 2010.

L196)    “La Pandemia de la Obesidad: Que podemos hacer aquí y ahora” “Importancia de la
   Evaluación previa y el monitoreo cardiaco en rehabilitación cardiaca” “Ergoespirometria:
   Diagnostico e implicaciones terapéuticas,” Sociedad Columbiana de Cardiologica y Ciruga
   Cardiovacular Fundacion Columbiana del Corazon Comite de Prevencion y Rebabilitacion
   Cardiovascular Dia Mundial del Corazon, Santa Marta, Columbia, September 25, 2010.

L197)   “CKD: A CHD Equivalent” 2010 Cardiometabolic Health Congress (CMHC), Boston
   MA, October 22, 2010.

L198)    “Treatment Disparities in Patients with Acute Coronary Syndromes and Kidney
   Disease” AHA Scientific Sessions 2010, Chicago, IL, November 13, 2010.

L199)   “Integration of Advanced Information Technology into Nephrology Practice”
   Moderator, at the American Society of Nephrology, Denver, CO, November 21, 2010.

L200)    “Cardiorenal Syndromes” Special Lecture, Mansoura Nephrology and Urology
   Center, Mansoura, Egypt, November 29, 2010.

L201)     “Neutrophil Gelatinase Associated Lipocalin.” Al Mokhtabar Laboratories, Cairo,
   Egypt, December 1, 2010.

L202)   “Cardiorenal Syndromes” ACC Williamsburg Conference, Williamsburg, VA,
   December 5, 2010.

L203)    “Micronutrients and Cardiorenal Disease: Insights into Novel Assessments and
   Treatment” 13th International Conference on Dialysis, Advances in CKD 2011, Miami, FL,
   January 26, 2011.

L204)    “Managing High Risk Patients in a i2 Spotlight entitled Cardiac Care Team Spotlight:
   Approaches for CAD Management” American College of Cardiology 60th Annual Scientific
   Session and i2 Summit 2011, April 2, 2011, in New Orleans, LA.

L205)     “Lipid Management in Patients with Renal Insufficiency in a ACC Symposium entitled
   Lipid Management in Special Populations” American College of Cardiology 60th Annual
   Scientific Session and i2 Summit 2011, April 2, 2011, in New Orleans, LA.

L206)    “KEEP Symposium 2011: KEEP A New Longitudinal Dimension for a New Decade”
   NKF Spring Clinical Meetings, April 29, 2011, Las Vegas, NV.

L207)    “Disparities of Treatment for ACS and Heart Failure in CKD Patients” 20th
   International Vicenza Course on Hemodialysis and CKD, June 8, 2011, Vicenza, Italy.
                                                                                            154
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 186 of 209


                              Peter A. McCullough, M.D., M.P.H.


L208)    “AKI: Can We Prevent It?” 20th International Vicenza Course on Hemodialysis and
   CKD, June 9, 2011, Vicenza, Italy.

L209)    “Measuring Natriuretic Peptides in Acute Coronary Syndromes” American
   Association of Clinical Chemistry Annual Meeting, Atlanta, GA, July 26, 2011.

L210)      “Biomarkers in Stable Angina and Microvascular Dysfunction”, Emerging Role of
   Biomarkers in Cardiorenal Syndrome and Acute Coronary Syndrome: Diagnosis
   Stratification and Management, Siena Italy, September 2, 2011.

L211)    “Cardiorenal Syndrome Definition and Scope: Cardiac Perspective” 28th National
   Congress of Nephrology, Hypertension, Dialysis, and Transplantation, Antalya, Turkey,
   October 20, 2011.

L212)    “Targeted Hypertension Management for Optimal Cardiorenal Outcomes” 28th
   National Congress of Nephrology, Hypertension, Dialysis, and Transplantation, Antalya,
   Turkey, October 22, 2011.

L213)    “The KEEP Experience” 3rd International Symposium on Albuminuria – The
   Prognostic Role of Albuminuria: Impact on Kidney and Cardiovascular Outcomes,
   Groningen, Netherlands, December 1, 2011.

L214)    “Cardiorenal Syndromes” Cardiology Guest Lecture, University of Chicago, Pritzker
   School of Medicine, Chicago, IL, January 18, 2012.

L215)     “Diagnosis of Cardiovascular Disease in CKD” 14th international conference on
   dialysis, advances in CKD 2012, Palm, Harbor, FL, January 26, 2012

L216)    “Acute Kidney Injury Guidelines” KDIGO Clinical Practice Conference: KDIGO
   Guidelines on Acute Kidney Injury, Glomerulonephritis, and Anemia, Shanghai, China,
   February 5, 2012

L217)     “Galectin-3: A Novel Blood Test for the Evaluation and Management of Heart
   Failure” Cardiology Grand Rounds, University of Arkansas for Medical Sciences, Little Rock,
   Arkansas, February 8, 2012

L218)    “Contrast-Induced Acute Kidney Injury” 17th Annual CRRT 2012, Acute Kidney Injury
   Controversies, Challenges, and Solutions, San Diego, CA February 15, 2012

L219)     “Recent Trials in the Prevention of Contrast-Induced AKI: Importance of Emerging
   Biomarkers” 17th Annual CRRT 2012, Acute Kidney Injury Controversies, Challenges, and
   Solutions, San Diego, CA February 17, 2012


                                                                                             155
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 187 of 209


                              Peter A. McCullough, M.D., M.P.H.

L220)     “Role of Galectin-3 in Heart Failure” Joint American Association of Cardiologists of
   Indian Origin and ACC Dinner Symposium, American College of Cardiology Scientific Sessions
   2012, Chicago, IL, March 25, 2012

L221)    “Bariatric Surgery: A Cure for Obesity?” American College of Cardiology Scientific
   Sessions 2012, Joint Symposium of the American Association of Clinical Endocrinologists and
   the ACC: Cardiologists as Endocrinologists – Emerging Management of the Diabetic Patient,
   Chicago, IL, March 26, 2012

L222)    “Practical Management of Obesity for the Cardiologist” 48th Annual Robert M.
   Jeresaty Cardiovascular Symposium, Hartford, CT, May 3, 2012

L223)    “Prevention of Cardiovascular Events: Beyond Statins” 48th Annual Robert M.
   Jeresaty Cardiovascular Symposium, Hartford, CT, May 3, 2012

L224)     “Contrast Media and Patient Safety: The Clinical Impact” Swiss Congress of Radiology,
   Zurich, Switzerland, May 31, 2012

L225)    “Importance of Methodological Rigor in CI-AKI Meta-Analyses” 48th Congresso
   Nazionale Italian Society of Radiology (SIRM), Torino, Italy, June 2, 2012

L226)   “Chronic Kidney Disease and Heart Failure” 2012 Cardiometabolic Health Congress
   (CMHC) Boston, MA, October 12, 2012

L227)    “Chronic Kidney Disease and Acute Myocardial Infarction” CKD a Recipe for CVD
   Disaster, Kidney Week, American Society of Nephrology, San Diego, CA, October 30, 2012

L228)    “Epidemiology and Pathophysiology of Coronary Artery Disease in Chronic Kidney
   Disease” Scientific Sessions 2012, AHA, Los Angeles, CA, November 5, 2012

L229)    “The Cardiorenal Syndrome” Acute Dialysis Quality Initiative 11: Cardiorenal
   Syndromes, Venice, Italy, November 30, 2012

L230)    “Cardiorenal Syndromes” Cardiology Grand Rounds, University of Missouri School of
   Medicine, Columbia, MO, December 20, 2012

L231)    “Diagnosis and Management of Coronary Disease in Patients with Kidney Disease”
   Internal Medicine Grand Rounds, University of Missouri School of Medicine, Columbia, MO,
   December 20, 2012

L232)    “The Hypertension Epidemic: Are We Any Further Ahead?” 22nd Annual
   Cardiovascular Conference at Beaver Creek, Avon, CO, February 9-16, 2013



                                                                                            156
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 188 of 209


                              Peter A. McCullough, M.D., M.P.H.

L233)    “Cardiorenal Syndromes: The Cardiac Perspective” Inaugural Cardio Renal Society of
   America (CRSA), 14th Annual Southwest Nephrology Conference (SWNC), Chandler, AZ,
   March 2, 2013

L234)     "Managing Hyponatremia in Cardiorenal Syndromes" Satellite Symposia to the NKF
   Spring Clinical Meetings, Orlando, FL, April 3, 2013

L235)    “Session Title: Debate: To Screen or Not to Screen for CKD--PRO? NKF Spring Clinical
   Meetings, Orlando, FL, April 5, 2013

L236)     “Galectin-3: A Novel Biomarker for the Assessment and Management of Heart
   Failure” Heart Failure Conference, University of Pittsburgh Medical Center, Pittsburgh, PA,
   May 28, 2013

L237)   “The Kidney in Heart Failure” 31st International Vicenza Course on Critical Care
   Nephrology, June 11-14, 2013, Vicenza, Italy

L238)    “Contrast-Induced Acute Kidney Injury” 31st International Vicenza Course on Critical
   Care Nephrology, June 11-14, 2013, Vicenza, Italy

L239)    “Novel Biomarkers in the Prognosis and Management of Heart Failure” BUMC
   Medicine Grand Rounds, August 20, 2013, Dallas, TX

L240)    “Cardiorenal Syndromes: New Insights into Combined Heart and Kidney Failure”
   Cardiology Grand Rounds, University of Virginia Medical Center, August 26, 2013,
   Charlottesville, VA

L241)     “Major Advances in the Treatment of Atherosclerosis: New Options for Patients with
   Familial Hypercholesterolemia and Those Intolerant to Conventional Lipid Lowering
   Therapy” Cardiology Update, University of Missouri School of Medicine, September 14,
   Columbia, MO

L242)    “Keynote Address: Recent Advances in the Assessment of Acute Kidney Injury with
   Neutrophil Gelatinase Associated Lipocalin” 47th Brazilian Congress of Clinical Pathology
   and Laboratory Medicine, September 23, 2013, Sao Paulo, Brazil.

L243)    “Advancements in Cardiometabolic Risk Assessment: Expert Analysis of Recent
   Evidence and Outcomes” 2013 Cardiometabolic Health Congress, October 2, 2013, Boston,
   MA.

L244)    “Keynote Address: Cardiorenal Syndromes: New Insights to Patients with Combined
   Heart and Kidney Failure” Fourth Italian Great Network Congress, Focus on Innovation and
   Translational Research in Emergency Medicine, Sapienza Universita di Roma, October 14-18,
   2013, Rome, Italy.
                                                                                            157
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 189 of 209


                              Peter A. McCullough, M.D., M.P.H.


L245)    “Practical Experience with Galectin-3” Fourth Italian Great Network Congress, Focus
   on Innovation and Translational Research in Emergency Medicine, Sapienza Universita di
   Roma, October 14-18, 2013, Rome, Italy.

L246)    “Using Novel Biomarkers in the Assessment and Management of Heart Failure” Bon
   Secours Cardiovascular Conference, October 25, 2013, Williamsburg, VA

L247)      “Detection and Consequences of Iron Deficiency Anemia in CKD Patients” Session
   Title: The Role of Iron in the Optimization of Anemia Management in CKD, American Society
   of Nephrology, Kidney Week, November 9, 2013, Atlanta, GA

L248)     “Bench to Bedside: What Happens to the Physiologic Systems After an Acute Bout of
   High Intensity/Volume Exercise?” Session Title: Cardiovascular Seminar entitled Potential
   Cardiotoxicity of Extreme Endurance Exercise, Annual Scientific Sessions of the AHA,
   November, 20, 2013, Dallas, TX.

L249)     “Atrasentan for the treatment of diabetic nephropathy: how to control the risk of
   heart failure?” Session Title: “Lessons Learned from First Post FDA Guidance Case Studies
   of Diabetes CV Outcomes Trials, 10th Global CardioVascular Clinical Trialists (CVCT) Forum,
   December 7, 2013, Paris, France.

L250)    “Reflection: Biomarker-based modeling tools: safer drugs and faster development?”
   A workshop initiated by the TI-Pharma Escher project for academia, industry, and the
   European Medicines Agency, January 24, 2014, Amsterdam, the Netherlands.

L251)      “Focus on lipids: HDL and Its Associated Lipoproteins in Cardiac and Renal Disease”
   Changing Paradigms in Acute Kidney Injury: From Mechanisms to Management Sponsored
   by UAB/UCSD O’Brien Center for AKI Research, 19th International Conference on Advances
   in Critical Care, CRRT 2014, International Society of Nephrology, Acute Kidney Injury
   Network, March 4-7, 2014, San Diego, CA.

L252)     “Cardiac and Renal Fibrosis in Chronic Cardiorenal Syndromes” Targeting Recovery
   from Acute Kidney Injury:, 19th International Conference on Advances in Critical Care, CRRT
   2014, International Society of Nephrology, Acute Kidney Injury Network, March 4-7, 2014,
   San Diego, CA.

L253)    “Statins for AKI: Friend or Foe” Controversies in Critical Care Nephrology:, 19th
   International Conference on Advances in Critical Care, CRRT 2014, International Society of
   Nephrology, Acute Kidney Injury Network, March 4-7, 2014, San Diego, CA.

L254)    “Managing Heart Failure and Cardiorenal Syndrome” Workshop, 19th International
   Conference on Advances in Critical Care, CRRT 2014, International Society of Nephrology,
   Acute Kidney Injury Network, March 4-7, 2014, San Diego, CA.
                                                                                            158
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 190 of 209


                               Peter A. McCullough, M.D., M.P.H.


L255)    “ST2: A Novel Biomarker in the Assessment and Management of Heart Failure” 2nd
   Annual Cardio Renal Society of America (CRSA), 15th Annual Southwest Nephrology
   Conference (SWNC), Ft. McDowell, AZ, March 8, 2014.

L256)    “Cardiac and Renal Fibrosis in Chronic Cardiorenal Syndromes” 2nd Annual Cardio
   Renal Society of America (CRSA), 15th Annual Southwest Nephrology Conference (SWNC),
   Ft. McDowell, AZ, March 8, 2014.

L257)    “New Approaches to the Management of Cardiorenal Syndromes” 2nd Annual Cardio
   Renal Society of America (CRSA), 15th Annual Southwest Nephrology Conference (SWNC),
   Ft. McDowell, AZ, March 8, 2014.

L258)   “My New Favorite Biomarker: Galectin-3” 2014 UCSD Biomarkers in Clinical Practice
   Symposium, La Jolla, CA, April 5, 2014.

L259)    “Changing Profile of Chronic Hyperkalemia” NKF Spring Clinical Meetings, Las Vegas,
   NV, April 24, 2014.

L260)    “The Next Generation of Screening for Kidney Disease” NKF Spring Clinical Meetings,
   Las Vegas, NV, April 25, 2014.

L261)    “Cardiorenal Syndromes” Cardiology, Diabetes & Nephrology at the Limits, Royal
   College of Physicians, London, UK, April 26, 2014.

L262)     “Acute Cardiorenal Syndromes: New Insights into Combined Heart and Kidney
   Failure” Actual Problems of Extracorporeal Blood Purification in Intensive Care, Russian
   Scientific Society of Specialists in Extracorporeal Blood Purification, Bakoulev Scientific
   Center for Cardiovascular Surgery of the Russian Academy of Medical Sciences, Moscow,
   Russia, May 22, 2014.

L263)     "Fibrosis in the Heart and Kidneys in the Pathogenesis of Chronic Cardiorenal
   Syndromes" Actual Problems of Extracorporeal Blood Purification in Intensive Care, Russian
   Scientific Society of Specialists in Extracorporeal Blood Purification, Bakoulev Scientific
   Center for Cardiovascular Surgery of the Russian Academy of Medical Sciences, Moscow,
   Russia, May 23, 2014.

L264)     “Hyperkalemia: Old Foe with New Faces” 51st European Renal Association – European
   Dialysis and Transplantation Association Congress, Amsterdam, the Netherlands, June 2,
   2014.

L265)    “Contrast Induced Complications in the Cath Lab” Transcatheter Cardiovascular
   Therapeutics (TCT) Russia, Moscow, Russia, June 16, 2014.


                                                                                                 159
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 191 of 209


                               Peter A. McCullough, M.D., M.P.H.

L266)    “The RAASi Debate: Should RAAS Continue with a Declining GFR?: Will the Path be
   Clearer” Co-Chair, European Society of Cardiology, Barcelona, Spain, August 31, 2014.

L267)     “Novel Markers of Acute and Chronic Kidney Injury,” Where Inflammation Meets
   Lipids: Broad Based Strategies for Risk Reduction, Cleveland Heart Labs, Cleveland, OH,
   September 12, 2014.

L268)     “Advances in the Understanding of Acute and Chronic Cardiorenal Syndromes:
   Pathophysiological Crosstalk of Multiple Metabolic and Neurohormonal Systems” 41st
   Williamsburg Cardiovascular Conference, Williamsburg, VA, December 7, 2014.

L269)      “CHADS, CHADS-VASc, HAS-BLED, What Does it Mean and How Do We Use It? Atrial
   Fibrillation Session, Dallas-Leipzig Valve 2104, Dallas, TX, December 11, 2014.

L270)      “Soup-to-Nuts Renal Failure: Caring for the Patient with Kidney Injury” Society of
   Critical Care Medicine, Phoenix, AZ, January 19, 2015.

L271)    “RAASi Optimization in Heart Failure” 2nd Annual Cardiorenal Society of America
   Meeting, Phoenix, AS, February 28, 2015.

L272)     “Cardiac Surgery Associated Acute Kidney Injury” Association of Physician Assistants
   in Cardiac Surgery, Las Vegas, NV, March 3, 2015.

L273)    “The Potassium Challenge in CKD: Managing Acute and Chronic Hyperkalemia: Novel
   Polymer-Based Potassium Binders: Clinical Evidence” NKF Spring Clinical Meetings, March
   27, 2015.

L274)     “KEEP Healthy: Insights into CKD Care” NKF Spring Clinical Meetings, March 28, 2015.

L275)     “The Heart of the Matter” NKF Spring Clinical Meetings, March 28, 2015.

L276)     “Literature Review: CVD” NKF Spring Clinical Meetings, March 28, 2015.

L277)    “Biomarkers of Kidney and Heart Injury in Cardiorenal Syndrome” Cardionephrology
   2015, Rome, Italy, April 16, 2015.

L278)    “AKI after Acute Myocardial Infarction: Contrast, Organ Crosstalk and Complications”
   33rd Vicenza Course on Critical Care Nephrology in Vicenza, Italy, June 9-12, 2015.

L279)    “A New Mechanism of Action for Addressing Hyperkalemia: New Data on Non-
   Polymer Hyperkalemia Therapies” 33rd Vicenza Course on Critical Care Nephrology in
   Vicenza, Italy, June 9-12, 2015.



                                                                                                160
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 192 of 209


                               Peter A. McCullough, M.D., M.P.H.

L280)     “Lp-PLA2 as a marker of Vascular Inflammation and CHD Risk Assessment”
   Symposium: Advances in Laboratory Testing for Coronary Heart Disease; The New PLAC
   Test for Lp-PLA2 Activity, American Association of Clinical Chemistry Annual Meeting,
   Atlanta, GA, June 29, 2015.

L281)    “Galectin-3 in the Prognosis and Management of Heart Failure” American
   Association of Clinical Chemistry Annual Meeting, Atlanta, GA, June 29, 2015.

L282)     “Cardio-Renal Syndrome and Clinical Implications” AKI from Pathophysiology to
   Clinical Implications, Global Research on Acute Conditions Team (GREAT) Annual Meeting,
   Rome, Italy, September 5, 2015.

L283)    “Lp-PLA2 and Testing for Primary Prevention Risk Assessment” 2015 Cardiometabolic
   Health Congress, Harvard Medical School, Boston, MA, October 22, 2015.

L284)    “Heart and Kidney: a Dangerous Liaison” Comorbidities in Heart Failure: From
   Guidelines to Clinical Practice, 775 Anniversary University of Sienna, Sienna, Italy, October
   29, 2015.

L285)    “Role of BNP, Pro-BNP, and Elevated Left Ventricular Mass in Cardiorenal Syndrome”
   American Society of Nephrology Kidney Week, San Diego, CA, November 6, 2015.

L286)   “How to Use Urine Thromboxane B2 to Select and Monitor Aspirin Therapy”
   Moderator, Scientific Sessions 2015, AHA, Orlando, FL, November 10, 2015.

L287)      “Putting it All Together: How to Use Urine 11-Dehydrothromboxane B2
   In Clinical Practice” Scientific Sessions 2015, AHA, Orlando, FL, November 10, 2015.

L288)    “Neurogenic Orthostatic Hypotension” Moderator, Scientific Sessions 2015, AHA,
   Orlando, FL, November 10, 2015.

L289)    “Cardiac Cachexia” Managing Disease Related Lean Body Mass Loss Through Clinical
   and Nutritional Interventions, The Sackler Institute for Nutrition Science The New York
   Academy of Sciences, New York, NY, December 4, 2015.

L290)     “The Devastating Consequences of Systemic Hypertension and What To Do About
   It?” 42st Williamsburg Cardiovascular Conference, Williamsburg, VA, December 6-8, 2015.

L291)     “The Impact and Management of Malnutrition in Patients with Heart Failure” Heart
   Failure University 2015, Conference Co-Chair, Los Angeles, CA, December 11-13, 2015.

L292)    “Acute and Chronic Cardiovascular Effects of Hyperkalemia: New Insights Into
   Prevention and Clinical Management” Heart Failure University 2015, Conference Co-Chair,
   Los Angeles, CA, December 11-13, 2015.
                                                                                               161
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 193 of 209


                               Peter A. McCullough, M.D., M.P.H.


L293)    “Lipoic Acid in the Prevention of Acute Kidney Injury” 21st International Conference
   on Continuous Renal Replacement Therapies CRRT 2016, San Diego, CA, February 16-18,
   2016.

L294)    “Novel Approaches for Recognition and Management of Life Threatening
   Complications of AKI and CKD” 21st International Conference on Continuous Renal
   Replacement Therapies CRRT 2016, San Diego, CA, February 16-18, 2016.

L295)    “Making Iodinated Contrast Less Nephrotoxic with Cyclodextrin” 21st International
   Conference on Continuous Renal Replacement Therapies CRRT 2016, San Diego, CA,
   February 16-18, 2016.

L296)    “Cardiorenal Syndrome” 4th Annual Cardio-Renal Metabolic Conference, Cardiorenal
   Society of America, Phoenix, AZ, March 13, 2016.

L297)      “Cardiorenal Syndromes Identification: Prevention and Management of CI-AKI” China
   Interventional Therapeutics (CIT), Beijing, Shanghai Zhong Shan Hospital, Shanghai, The 2nd
   Affiliated Hospital of Zhejiang University, Hangzhou, Xi Jing Hospital, Xi’an, Nanjing 1st
   Hospital, Nanjing, Peoples Republic of China, March 14-21, 2016.

L298)    “Cardiorenal Syndromes” Keynote Address, Inaugural Cardio-Renal Connections
   Meeting, San Antonio, TX , April 16, 2016.

L299)    “Galectin-3 in the Prognosis and Management of Heart Failure” American
   Association of Clinical Chemistry Annual Scientific Meeting, Philadelphia, PA, August 1,
   2016.

L300)   Hemodialysis University, “Is It Heart Failure or Fluid Overload?”, Chicago, IL,
   September 10, 2016.

L301)   “Novel Agents for the Treatment of Hyperkalemia” Heart Failure Society of America
   Annual Scientific Meeting, Orlando, FL, September 18, 2016.

L302)    Symposium “Hyperkalemia in the Emergency Department: Updates on the Current
   Management of a Complex Condition.” “Novel Agents for the Prevention and Treatment of
   Hyperkalemia” American College of Emergency Physicians Scientific Assembly, Las Vegas,
   NV, October 14, 2016

L303)    Moderator “CVD in Patients with CKD: Update from the CRIC Study” Annual Scientific
   Sessions of the AHA, New Orleans, LA, November 13, 2016

L304)    Program Chairman “A Night at the Museum: Inaugural Symposium of the
   Cardiorenal Society of America Transcending the Dinosaurs: Guiding AKI Prevention using
                                                                                              162
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 194 of 209


                              Peter A. McCullough, M.D., M.P.H.

   next-gen biomarkers: Real World Experiences from modern practices” satellite Symposium
   at American Society of Nephrology Kidney Week, Field Museum, Chicago, IL, November 18,
   2016

L305)    “Pathobiologic Systems Involved in Cardiorenal Disease” 43rd Williamsburg
   Cardiovascular Conference, Williamsburg, VA, December 3-5, 2016

L306)   “Cardiac Cachexia” Heart Failure University, MedReviews LLC, Los Angeles, CA,
   December 10, 2016

L307)     “Is There a Role for Bariatric Surgery in Heart Failure Patients with Obesity?”
   Scientific Sessions 2017, American College of Cardiology , Washington, DC, March 18, 2017

L308)   “Vascular and Cardiac Hypertrophy in Fabry Disease” 5th Annual Fabry Nephropathy
   Update, Mexico City, Mexico, April 26, 2017

L309)    “Introduction to Cardiorenal Medicine” Cardiorenal University, Anaheim, CA, May
   18, 2017

L310)   “Sudden Death in End-Stage Renal Disease” Cardiorenal University, Anaheim, CA,
   May 18, 2017

L311)    “Cardiorenal Syndromes and Heart Failure” Conference Chair, Disease Global
   Outcomes (KDIGO) Controversies Conference on Heart Failure in Chronic Kidney Disease,
   Athens, Greece, May 25-28, 2017

L312)    “Vadadustat Does Not Prolong Corrected QT Interval In A Thorough QTC Study In
   Healthy Subjects” 54th ERA-EDTA Congress, Madrid, Spain, June 3-6, 2017

L313)    “Cardiorenal Syndromes” 1st Annual Heart iN Diabetes: Where the Heart, Kidney,
   and Diabetes Meet in Clinical Practice, Philadelphia, PA, July 14-16, 2017

L314)    “Cardiovascular Disease in Patients with Chronic Kidney Disease: A Serious Link” TOP
   2017--Target Organ Protection Conference, Bangalore, India, August 11, 2017

L315)    “Statin Therapy to Prevent Onset and Progression of Vascular Disease” TOP 2017--
   Target Organ Protection Conference, Bangalore, India, August 11, 2017

L316)    “Keynote Address: Cardiorenal Society of America” 5th Annual Scientific Meeting of
   the Cardiorenal Society of America, Phoenix, AZ, October 6, 2017

L317)    “Cardiovascular Benefits of Home Hemodialysis” Addressing Unmet Needs in Dialysis:
   Cardiovascular Care and Volume Control Symposium, Kidney Week 2017 American Society
   of Nephrology, New Orleans, LA, November 4, 2017
                                                                                           163
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 195 of 209


                              Peter A. McCullough, M.D., M.P.H.


L318)    “CIEDs in ESRD Patients: What Are the Long-Term Data?” Kidney Week 2017
   American Society of Nephrology, New Orleans, LA, November 4, 2017

L319)    “Cardiovascular Seminar Cardiorenal Syndrome: Who hurts who?” AHA Scientific
   Sessions 2017, Anaheim, CA, November 14, 2017

L320)   “Cardiac and Renal Fibrosis in CRS” AHA Scientific Sessions 2017, Anaheim, CA,
   November 14, 2017

L321)    Chair, Inaugural Cardiometabolic University and Nutrition Academy “The Skinny on
   Weight Loss: Practical Considerations for the Cardiovascular Specialist” MedReviews,
   Westlake, TX, December 1-3, 2017

L322)     “Clinical Laboratory Advancements in Cardiometabolic Disease: Screening, Diagnosis,
   Prognosis, and Management” 44th Annual Williamsburg Conference on Heart Disease,
   Williamsburg, VA, December 4, 2017

L323)    “The Skinny on Weight Loss: Practical Approaches for the Cardiovascular Specialist”
   Cardiometabolic University 2017, Conference Chair, Dallas, TX , December 1-3, 2017

L324)    “Diagnosis, Evaluation, and Role of Biomarkers in Heart Failure” Heart Failure
   University 2017, Conference Co-Chair, Los Angeles, CA, December 10-12, 2017

L325)     “Biomarkers of Kidney Dysfunction and Cardiorenal Syndrome” University of
   California at San Diego 14th Annual Biomarkers in Heart Failure and Acute Coronary
   Syndromes: Diagnosis, Treatment and Devices, San Diego, CA, March 2, 2018

L326)    “What do I do to Prevent Contrast Induced Renal Injury” 23rd International
   Conference on Continuous Renal Replacement Therapies CRRT 2018, San Diego, CA, March
   8, 2018

L327)    “AKI in the patient with Cancer” 23rd International Conference on Continuous Renal
   Replacement Therapies CRRT 2018, San Diego, CA, March 8, 2018.

L328)    “CKD-Related Anemia and Cardiac Complications” NKF Spring Clinical Meetings,
   Austin, TX April 14, 2018

L329)   “Principles of Distributive Shock” Cardiorenal Society of America National Grand
   Rounds Series, Boston, MA, April 30, 2018

L330)    “Biomarkers with More Muscle: Moving Beyond Serum Creatinine to Define
   Cardiorenal Syndrome in HF” Heart Failure Society of American Annual Scientific Sessions,
   Nashville, TN, September 15, 2018
                                                                                           164
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 196 of 209


                             Peter A. McCullough, M.D., M.P.H.


L331)    “Heart Failure in Cardiorenal Syndrome: Updates on Biomarkers” Cardiorenal Society
   of America Annual Scientific Meeting, Phoenix, AZ, October 6, 2018

L332)     “Novel Approaches in Lowering LDL-C” Cardiorenal Society of America Annual
   Scientific Meeting, Phoenix, AZ, October 6, 2018

L333)    “What Do We Know About Cardiorenal Physiology? An Overview” American Society
   of Nephrology Kidney Week, San Diego, CA, October 26, 2018

L334)    “Prevention of Heart Failure: The Next Frontier” Cardiometabolic Health
   Conference, Boston, MA, October 27, 2018

L335)    “AKI and Heart Failure: How to Manage Compared to the General Population”
   Cardiometabolic Health Conference, Boston, MA, October 27, 2018

L336)    “SGLT-2 Inhibitors and Cardio-renal Outcomes: Mechanistic Role and Rationale for
   Treatment of Heart Failure” American Heart Association Annual Scientific Sessions,
   Chicago, IL, November 10, 2018

L337)     “Obesity and Heart Disease” 44th Annual Williamsburg Conference on Heart Disease,
   Williamsburg, VA, December 4, 2018

L338)    “Current Concepts in Hypertension Management” University of Texas Health Science
   Center, Tyler, TX, January 15, 2019

L339)    “Managing the Heart Failure Patient with Worsening Renal Function (WRF)” 24th
   International Conference on Continuous Renal Replacement Therapies CRRT 2019, San
   Diego, CA, February 28, 2019

L340)    “Cardiorenal Syndrome: What Have We Learned?” 24th International Conference on
   Continuous Renal Replacement Therapies CRRT 2019, San Diego, CA, February 28, 2019

L341)    ” Debate: Biomarker Guided Heart Failure Therapy: Con: Neuropeptides; ST2” 15th
   Annual USCD Biomarkers in Heart Failure and Acute Coronary Syndromes, Diagnosis,
   Treatment & Devices, La Jolla, CA March 1, 2019

L342)    “Cardiorenal Syndromes” Cardionephrology Congress, Rome, March 12 to 14, 2019

L343)    “Iron and Heart Failure” Cardiometabolic Health Congress West meeting in Phoenix,
   AZ on Saturday, May 4, 2019

L344)   “Up to Date Management of Arrhythmias in Dialysis Patients” National Kidney
   Foundation Spring Clinical Meetings, May 11, 2019
                                                                                            165
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 197 of 209


                              Peter A. McCullough, M.D., M.P.H.


L345)    “Lipids in Chronic Kidney Disease” National Kidney Foundation Spring Clinical
   Meetings, May 11, 2019

L346)    “Cardiorenal Syndromes” Helen Dunham Cardio-Renal Lecture and Cardiovascular
   Grand Rounds, Brigham and Women’s Hospital, Boston, MA, May 23, 2019

L347)    “Chronic Kidney Disease as a Cardiovascular Risk State” Helen Dunham Cardio-Renal
   Lecture and Cardiovascular Grand Rounds, Brigham and Women’s Hospital, Boston, MA,
   May 23, 2019

L348)    “Biomarkers and Assessment of Cardiac Function In Fabry Cardiomyopathy” 6th
   Update on Fabry Disease: Biomarkers, Progression and Treatment Opportunities, Prague,
   Czech Republic, May 26-28, 2019

L349)     “Contrast-Induced Acute Kidney Injury” 37th Vicenza Course on AKI &CRRT, Vicenza,
   Italy, May, 28-30 2019

L350)    “Cardiac Biomarkers in AKI” 37th Vicenza Course on AKI &CRRT, Vicenza, Italy, May,
   28-30 2019

L351)    “Risk Mitigation in the Cardiac Catheterization Laboratory” 37th Vicenza Course on
   AKI &CRRT, Vicenza, Italy, May, 28-30 2019

L352)    “Pathophysiology and Current Concepts in Classification” Clinical Practice Clinical
   Science Track: Treatment of Cardiorenal Syndrome, American Heart Association
   Hypertension Scientific Sessions, New Orleans, LA, Sept 8, 2019

L353)     “Cardiovascular Genetics” 44th Annual Williamsburg Conference on Heart Disease,
   Williamsburg, VA, December 9, 2019

L354)    “Cardiorenal Syndromes” 17th World Congress on Insulin Resistance, Diabetes &
   Cardiovascular Disease (WCIRDC), Los Angeles, CA, December 4-7, 2019

L355)    “Cardiorenal Syndromes” Internal Medicine Grand Rounds, Eastern Virginia College
   of Medicine, Norfolk, VA, February 19, 2020

L356)   "Keynote Address: Prevention of Heart and Kidney Disease” Annual Cardio Renal
   Metabolic Conference, Cardiorenal Society of America, Phoenix, AZ March 6, 2020

L357)    “Cardioprotective Effects of Antidiabetic Medications: Focus on Sodium-Glucose
   Transporter-2 Antagonists” Annual Cardio Renal Metabolic Conference, Cardiorenal Society
   of America, Phoenix, AZ March 7, 2020


                                                                                               166
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 198 of 209


                             Peter A. McCullough, M.D., M.P.H.

L358)    “Fabry Disease: A Unique Cardiorenal Model” Annual Cardio Renal Metabolic
   Conference, Cardiorenal Society of America, Phoenix, AZ March 7, 2020

L359)    “Biomarkers in Heart and Kidney Disease: Practical Applications” Annual Cardio
   Renal Metabolic Conference, Cardiorenal Society of America, Phoenix, AZ March 7, 2020

L360)    “Expert Briefing from ADA 2020 Select Sessions: Update on Heart Failure for the
   Diabetologist & Cardiorenal–Metabolic Axis in Diabetes” American Diabetes Association,
   June 14, 2020

L361)    “CKD, CHD and Hyperkalaemia: Clinical Outcomes, Morbidity and Mortality”
   American College of Cardiology - American Society of Nephrology Masterclass September
   11, 2020

L362)    “RAASi Enabling in Cardiology Practice - Traditional vs New Potassium Binders;
   Potassium Binders for Treatment of Hyperkalaemia in HF” American College of Cardiology -
   American Society of Nephrology Masterclass September 11, 2020

L363)   ”Optimizing Transitions from Hospital to Home: Best Practices for Reducing
   Readmissions in Heart Failure” Hospital Management Summit, October 3, 2020.

L364)    “Assessment and Management of Hyperkalemia in the Hospital Setting: Optimizing
   Patient Outcomes” Hospital Management Summit, October 3, 2020.

L365)    “Navigating the Challenges of Cardio-Renal Syndrome” 7th Annual Kansas
   Cardiovascular Symposium, October 10, 2020

L366)   ”Management Considerations for Heart Failure in CKD” American Society of
   Nephrology Kidney Week 2020, October 24, 2020

L367)    “Pathophysiologic Basis and Rationale for Early Ambulatory Treatment of SARS-CoV-2
   (COVID-19), SciInov, November 2, 2020

L368)   “CV and Renal Benefits with new anti-diabetes medications: Potential Mechanisms”
   CReDO Conferences Middle East North Africa (MENA) 2020, November 6, 2020

L369)    “Consequences of Witholding GDMT for Heart Failure in CKD: One Step Forward, Two
   Steps Back” AHA 2020 November 16, 2020

L370)     “Early Ambulatory Treatment for SARS-CoV-2 (COVID-19)” Early Outpatient
   Treatment: An Essential Part of a COVID-19 Solution. US. Senate Committee on Homeland
   Security and Governmental Affairs, Washington DC November 19, 2020



                                                                                            167
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 199 of 209


                                Peter A. McCullough, M.D., M.P.H.

   L371)    “Pathophysiological Basis & Rationale for Early Outpatient Treatment of SARS-CoV-2
      (COVID-19) Infection” 18th Annual World Congress Insulin Resistance Diabetes &
      Cardiovascular Disease, December 3, 2020




INTERNAL COMMITTEE POSITIONS

   1) Member, Henry Ford Medical Group Hypertension Control Committee, 1998.

   2) Ranking Member and Presenter, HFHS Institutional Review Board, 1998-2000.

   3) Member, HFHS Teaching and Education Committee, Co-Chair of the Research
      Subcommittee, 1999-2000

   4) Member, HFHS Graduate Medical Education Committee, 1999-2000.

   5) Member, HFHS, Internal Medicine Residency Selection Committee, 1998-2000.

   6) Chair, HFHS, Cardiovascular Diseases Fellowship Program Selection Committee, 1999-2000.

   7) Co-Chair, HFHS, Information Technology and Medical Records Committee, 1999-2000.

   8) Member, HFHS Department of Internal Medicine, Research Committee, 1999-2000.

   9) Member, UMKC Adult Health Sciences Institutional Review Board, 2001-2002

   10) Member, UMKC, Cardiovascular Diseases Fellowship Program Selection Committee, 2000-
       2002

   11) Member, Truman Medical Center (TMC) Information Technology Steering Committee, 2001-
       2002.

   12) Member, WBH Diabetes Research Center Steering Committee, 2002-2003

   13) Chairperson, WBH Staff Privileges Appeals Committee, March 31, 2004

   14) Chairperson, WBH Search Committee for Medical Director of Transplantation Medicine,
       2005-2006

   15) WBH Research Institute Board of Governors, board member, 2007-2010



                                                                                             168
    Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 200 of 209


                                 Peter A. McCullough, M.D., M.P.H.

   16) Oakland University William Beaumont School of Medicine, Medical Student Committee
       (founding) for development of Liaison Committee on Medical Education (LCME) application,
       2007-2010

   17) St. John Providence Health System Graduate Medical Education Steering Committee (Chair),
       2010 to 2013

   18) St. John Providence Health System Research Leaders Committee, Chair, 2010 to 2012; Co-
       Chair 2012 to 2013

   19) Ascension Michigan Research Affinity Group, Chair, 2010 to 2012; Co-Chair 2012 to 2013

   20) St. John Providence Health System Executive Committee, 2011 to 2013

   21) St. John Providence Health System Guidelines Committee, 2012 to 2013

   22) St. John Providence Health System Presidents Council, 2012 to 2013

   23) St. John Providence Health System Electronic Medical Record Meaningful Use Steering
       Committee, 2013

   24) BUMC Graduate Medical Education Committee, 2014 to present

   25) BUMC Internal Medicine Residency Program Clinical Competency Committee, 2014 to
       present

   26) BUMC Clinical Cardiology Fellowship Program Clinical Competency Committee, 2014 to
       present

   27) BUMC Founding Member, Department of Molecular Pathology and Medicine, 2016 to
       present

   28) BUMC Precision Medicine Executive Committee, 2016 to present

   29) BUMC COVID-19 Therapeutic Task Force 2020


EXTERNAL COMMITTEE POSITIONS

   1) Member, AHA National Women’s Heart Disease and Stroke Campaign, Healthcare Provider
      Sub-Group, Dallas, TX, 1998-1999

   2) Member, AHA, Chronic Coronary Disease in the Elderly National Database Planning
      Committee, Dallas, TX, 1998-2000
                                                                                                169
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 201 of 209


                               Peter A. McCullough, M.D., M.P.H.


3) Chair, Michigan Chapter of the American College of Cardiology, Annual Mini-Board Review,
   1999-2000

4) Member, Michigan Chapter of the American College of Cardiology, Annual Meeting Planning
   Committee, 1999-2000

5) Member, National Kidney Disease Outcomes Quality Initiative (K/DOQI) Clinical Practice
   Guidelines Committee on Chronic Kidney Disease, Andrew S. Levey, MD, Chair, 2001-2002

6) Member, K/DOQI Learning System (KLS) Advisory Board, NKF, New York, NY, 2003 to
   2010

7) Member, International EECP Patient Registry Working Group, 2003-2008.

8) Counselor at large, Michigan Chapter of the American College of Cardiology, 2004-2006

9) Member, Planning Committee, AHA, Prevention VIII Conference: Kidney Disease,
   Hypertension, and Cardiovascular Disease, January 26-28, 2006, Orlando, FL

10) Chair, Contrast-Induced Nephropathy (CIN) Working Group Consensus Panel, (international,
    multispecialty, consensus panel with published findings) 2004-2006. Published in Am J
    Cardiol 2006 Vol 98(6)

11) Workgroup Member, Kidney Disease Improving Global Outcomes (KDIGO), United States
    Representative, Amsterdam, Netherlands, 2004, 2006

12) Member, Kidney Disease Improving Global Outcomes (KDIGO) Group for the development
    of Clinical Practice Guidelines for the Diagnosis, Evaluation, Prevention, and Treatment of
    Chronic Kidney Disease Related Mineral and Bone Disorders (CKD-MBD), Paris, France,
    2007-2008

13) Board of Directors Member, Kidney Disease Improving Global Outcomes (KDIGO), United
    States Representative, Brussels, Belgium, 2007-2010

14) Workgroup Member, The Sixth International Acute Dialysis Quality Initiative (ADQI)
    Consensus Conference VI: Acute Kidney Injury in Cardiac Surgery, Vicenza, Italy May 27 –
    28, 2007

15) Workgroup Leader, Prevention: The Seventh International Acute Dialysis Quality Initiative
    (ADQI) Consensus Conference VII: Cardiorenal Syndrome, Venice, Italy, September 4-5,
    2008, with publication n Nephrology, Dialysis, and Transplantation, 2010.



                                                                                               170
 Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 202 of 209


                               Peter A. McCullough, M.D., M.P.H.

16) Chairman, Natriuretic Peptide Testing in Acute Coronary Syndromes Consensus Panel, with
    published findings in Reviews in Cardiovascular Medicine 2010, Dallas, TX, March 2, 2010

17) Scientific Advisory Board, NKF, New York, NY, 2010 to present

18) Scientific Advisory Board, Cardiorenal Society of America, Phoenix, AZ, 2012 to present

19) Workgroup Member, “Cardiovascular Disease in CKD: What is it and what can we do about
    it?” Kidney Disease Improving Global Outcomes (KDIGO), October 29-31, 2010, London,
    England.

20) Chairman, “Cardio-Renal Syndromes II: from pathophysiology to therapy” Eleventh
    Consensus Conference Cardio-Renal Syndromes II November 30 – December 2, 2012,
    Venice, Italy.

21) Conference Co-Chair: “Kidney Disease Global Outcomes (KDIGO) Controversies Conference
    on Heart Failure in Chronic Kidney Disease”, Athens, Greece, May 25-28, 2017

22) Chairman, “Cardiometabolic University”, Dallas, TX, December 3-4, 2017

23) Chair, American Heart Association Council on the Kidney in Cardiovascular Disease and
    Council on Clinical Cardiology. Cardiorenal Syndrome: Classification, Pathophysiology,
    Diagnosis, and Treatment Strategies: A Scientific Statement From the American Heart
    Association, 2019

24) Committee Member, American College of Cardiology, Navigating Treatment Decisions for
    Patients with ASCVD and Multiple Comorbidities Committee, 2019-2020

25) National and International Advisor/Reviewer/Presenter/Contributor for 4D Molecular
    Therapies, ABC News, Abbott Laboratories, AbbVie, Advanced Health Media, Aegerion,
    Affymax, Akceia, Akebia, Alere North America, AMAG, Amersham, Amgen, Amylin,
    AntiSeptiscope, Aralez, Ardian, Adelyx, Arra Hitech, Astellas, AstraZeneca, Astute Medical,
    Atherotech, Axio, BG Medicine, Avenue Therapeutics, Aventyn, Back Bay Lifescience
    Advisors, Bayer, Biocritique, Bioexpertise, Biomarin, Bionest Partners, Bioporto, Biosite,
    Biostar, BioZ, Boehringer Ingelheim, Braintree Laboratories, Broeker, Bristol Myer Squibb,
    Cardiokine, Cardiorentis, Chapman and Priest, Charles River Associates, Chelsea
    Therapeutics, Chiesi USA, ClearView Healthcare Partners, Clinipace, Complexa, Connected
    Research and Consulting, CorMedix, Cornerstone Therapeutics, Corvidia, Covance, Critical
    Diagnostics, Cromsource, Crossover Technologies, Chrysalis BioTherapeutics, Cytopheryx,
    Cytel, DaVita, Daws, DeMatteo Monness, Diadexus, Daiichi Sankyo, Decision Resources, ECG
    Healthcare, Edwards Life Sciences, Elsevier, Espirion, F. Hoffmann-La Roche Ltd, Fast
    Biomedical, Fish and Richardson, LLC, Fisher Scientific, FlowMedica Inc, Frictionless Digital,
    Fresenius Medical Care, General Electric, Genzyme, Gerson Lehrman, Gilead, GVI Clinical
    Development Solutions, Health Law Partners, Healthspan DX, HealthSTAR Communications,
                                                                                               171
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 203 of 209


                            Peter A. McCullough, M.D., M.P.H.

 Hershey, Hikari, Hogan Lovells, Hudson Global, ICON, Huff, Powell, and Bailey, LLC, IMC
 Press, Imidex, Impact Education, Instrumentation Laboratories, Intercept Pharmaceuticals,
 Intrinsic Life Sciences, Ischemix Technologies, Janssen, Jannsen, Johnson and Johnson,
 Jordan, KAI Research, Keryx, Ketchum, Inc, Knowledge Point 360, Kowa, Eli Lilly, LabCorp,
 Lewis Brisbois, Liberty Dialysis, Ligand, Lipocine, Litchfield Cavo, Luitpold Pharmaceuticals,
 Lundbeck, Maxaccess Managed Markets, MannKind, MEDACorp, MedEd Group, Medevera,
 Medical Exchange International, Medical Package, Medicines Company, Medicure Pharma,
 Inc., MedReviews, Medscape, Medtronic, Merck, Meridian 361 International Law Group,
 Meso Scale Diagnostics, Miller Tanner Associates, Mitsubishi, Nanomix, Nanosphere, Nabi
 Biopharmaceuticals, Navigant, NephroGenix, Neumedicines, Noorik GmbH, Norman,
 Hanson, and Detroy, LLC, Novartis, NovoNordisk, NxStage, Ortho Clinical Diagnostics,
 Osprey, Otsuka, Overcome, P-value Communications, Parexel, Pharmapprove, Pfizer,
 Phoenix Holdings, Physicians World, PLC Medical, Praetego, PriMed, Progenabiome, Quidel
 Corporation, Qualidigm, Quintiles, Reata, Reliant Pharmaceuticals, Renew Research,
 Relypsa, Repros Therapeutics, Roche Diagnostics, Rock Creek, Saferox, Saghmos
 Therapeutics, Salix, Sanfit, Sankyo, Sanofi, Sarepta Therapeutics, Scarritt Group, Sentinel
 Investment, Sloan Law Firm, Sphingotec, Spectracell, St. Jude Medical, Strataca Systems,
 Statprobe, Sunshine Heart, Synageva, Takeda, Tasly, TheHill, Thrasos, TrialSiteNews, Trinity,
 Triptych Health Partners, US Medical Management, Vasomedical, Verrow, Vindico, Visiting
 Physicians Association, Vitalmetrix, Vivus, Watermark, WebMD, ZS Pharma, Inc.




                                                                                            172
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 204 of 209




                 APPENDIX B
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 205 of 209
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 206 of 209




                 APPENDIX C
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 207 of 209
Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 208 of 209




                 APPENDIX D
            Case 3:21-cv-00924-JAM Document 22-4 Filed 08/07/21 Page 209 of 209

Vaccine Adverse Event Reporting System (VAERS) Data for Connecticut 18 to 29 Year Olds,
Comparing Covid-19 and Influenza Vaccines
 Vaccine-Associated                    Covid-19 Vaccines         Influenza Vaccines
 Adverse Events Among                 Given in <7 Months         Given in >20 Years
 18 to 29 Year Olds in Connecticut   (Feb 1-July 23, 2021)a          (2000-2021)b

 Hospitalizations                                       32                                7
 Life Threatening Events                                11                                0
 Myocarditis/Myopericarditis                            14                               1*
 Anaphylaxis/Severe Allergic Reaction                   8                                 2
 Thrombocytopenia/Low Platelets                         2                                1**
 Deaths                                                 1                                 0
a,b
   Using a very conservative comparison the denominator for the number of persons given influenza vaccines
over 20 years would be at least 10-fold the denominator for the number of persons receiving covid-19 vaccines
in the past 6 months. Data accessed at the VAERS weblink, https://wonder.cdc.gov/vaers.html 8/1/21
* The individual had “URI sxs [upper respiratory infections symptoms] 2-3 days prior to adverse event”
**The individual also received anthrax vaccine concurrent with influenza vaccine
